


Exhibit 10.1
RESTRUCTURING SUPPORT AGREEMENT
This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits, schedules and
attachments hereto, as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), dated as of October
4, 2015, is entered into by and among (a) American Apparel, Inc., a Delaware
corporation (“American Apparel”), and its undersigned subsidiaries (each an
“Company Party” and, collectively with American Apparel, the “Company”); (b)
each of the creditor parties identified on the signature pages hereto (such
Persons (as defined below) described in this clause (b), together with their
respective successors and permitted assigns under this Agreement, each, a
“Supporting Party” and, collectively, the “Supporting Parties”). The Company and
the Supporting Parties are referred to herein as the “Parties” and each
individually as a “Party”. Capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Plan (as defined below).
PRELIMINARY STATEMENTS
WHEREAS, as of the date hereof, the Supporting Parties collectively own or
control in excess of 95% of the aggregate outstanding principal amount of the
13% Senior Secured Notes due 2020 (the “Notes”) issued pursuant to an indenture,
dated as of April 4, 2013, (as amended, supplemented or otherwise modified from
time to time, the “Indenture”) by and among the American Apparel, the subsidiary
guarantors listed on the signatures pages thereto and U.S. Bank National
Association, as trustee and collateral agent (the “Indenture Trustee”);
WHEREAS, as of the date hereof, the Supporting Parties collectively comprise
100% of the lenders under the Amended and Restated Credit Agreement, dated as of
August 17, 2015 (the “ABL Credit Agreement”) among American Apparel (USA), LLC,
as a borrower and as borrower representative, American Apparel Retail, Inc.,
American Apparel Dyeing & Finishing, Inc., KCL Knitting, LLC, as the other
borrowers party thereto, the other credit parties thereto, the lenders party
thereto and Wilmington Trust, National Association, as Administrative Agent;
WHEREAS, Standard General (as defined below) is party to that certain Credit
Agreement dated as of March 25, 2015 among American Apparel (Carnaby) Limited
("AA Carnaby"), as the initial borrower, certain additional borrowers party
thereto, American Apparel, as guarantor, Standard General L.P., on behalf of one
or more of its controlled funds and the lenders from time to time party thereto
(the “U.K. Loan Agreement”);
WHEREAS, the Company and the Supporting Parties have agreed to implement a
restructuring transaction for the Company in accordance with, and subject to the
terms and conditions set forth in, this Agreement, the Plan, the DIP Credit
Agreement, the Exit Facility Term Sheet, the Equity Commitment Agreement, and
the Governance Term Sheet (each such document as defined below and including any
schedules, annexes and exhibits attached thereto, each as may be modified in
accordance with the terms hereof and, collectively, the “Operative Documents”
and, such restructuring transaction, the “Restructuring Transaction”);
WHEREAS, the Operative Documents are the product of arm’s-length, good faith
negotiations among the Company and the Supporting Parties and sets forth the
material terms and conditions of the Restructuring Transaction, as supplemented
by the terms and conditions of this Agreement;
WHEREAS, the Company plans to commence voluntary reorganization cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (as
amended, the “Bankruptcy Code”), in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”);

 



--------------------------------------------------------------------------------



WHEREAS, the Company and the Supporting Parties have agreed to implement the
Restructuring Transaction through the Plan, any modification, supplement or
amendment of which shall be in form and substance acceptable to the Company and
the Requisite Supporting Parties; and
WHEREAS, the Parties desire to express to one another their mutual support and
commitment in respect of the matters discussed herein.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
Section 1.Operative Documents. The Operative Documents are expressly
incorporated herein by reference and made part of this Agreement as if fully set
forth herein. The Operative Documents set forth the material terms and
conditions of the Plan and the Restructuring Transaction; provided, however,
that the Operative Documents are supplemented by the terms and conditions of
this Agreement.
Section 2.    Certain Definitions; Rules of Construction. As used in this
Agreement, the following terms have the following meanings:
(a)    “ABL Credit Agreement Lenders” means lenders under the ABL Credit
Agreement as of the date hereof.
(b)    “Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity) or restructuring of or by the Company, other than the
Restructuring Transaction.
(c)    “Business Day” means a day other than a Saturday, Sunday or other day on
which the Federal Reserve Bank of New York is closed.
(d)    “Claims and Interests” means, as applicable, Note Claims, Other Claims,
SG U.K. Loan Claims, Lion Loan Claims, and Equity Interests.
(e)    “Committee of Lead Lenders’ Advisors” means (i) Milbank, Tweed, Hadley
and McCloy LLP (“Milbank”), as lead counsel for the Committee of Lead Lenders,
(ii) Fox Rothschild LLP, as local counsel for the Committee of Lead Lenders’
Advisors, (iii) Ducera Partners LLC, as financial advisor to the Committee of
Lead Lenders, and (iv) any successor counsel or advisor to any of the foregoing.
(f)    “Committee of Lead Lenders” that certain group of holders of Notes and
ABL Credit Agreement Lenders comprised of certain funds associated with Monarch
Alternative Capital LP, Coliseum Capital Management, LLC, Goldman Sachs Asset
Management, L.P., and Pentwater Capital Management LP.
(g)    “Confirmation Order” means an order of the Bankruptcy Court confirming
the Plan pursuant to section 1129 of the Bankruptcy Code.
(h)    “DIP Credit Agreement” means that certain superpriority
debtor-in-possession credit agreement entered into among American Apparel (USA)
LLC, the lenders from time to time parties thereto and Wilmington Trust,
National Association, as it may be amended from time to time in accordance with
the terms thereof and attached hereto as Exhibit B.
(i)    “DIP Facility” means term loan credit facility evidenced by the DIP
Credit Agreement.

2



--------------------------------------------------------------------------------



(j)    “DIP Order” means, as applicable, (i) an interim order in the proposed
form annexed hereto as Exhibit F and to be entered by the Bankruptcy Court
approving, inter alia, the Company’s entry into the DIP Credit Agreement or (ii)
the Final DIP Order.
(k)    “Disclosure Statement” means the disclosure statement for the Plan that
is prepared and distributed in accordance with, among other things, sections
1125, 1126(b), and 1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules”) and other applicable law, and
all exhibits, schedules, supplements, modifications and amendments thereto.
(l)    “Disclosure Statement Order” means an order of the Bankruptcy Court
approving the Disclosure Statement and the Solicitation (as defined below).
(m)    “Effective Date” means the date upon which all conditions precedent to
the effectiveness of the Plan have either been satisfied or expressly waived in
accordance with the terms thereof, and on which the transactions to occur on the
Effective Date pursuant to the Plan occur or are consummated.
(n)    “Equity Commitment Agreement” means the agreement setting forth the
material terms for the New Equity Investment and related commitment, attached
hereto as Exhibit D, and any modification, supplement or amendment thereto,
which shall be in form and substance acceptable to the Company and the Requisite
Supporting Parties.
(o)    “Equity Interests” means any capital stock, limited liability company
interests, partnership interests or other equity, ownership or profits interests
in American Apparel or in any of its subsidiaries, and any options, warrants,
conversion privileges or rights of any kind to acquire any capital stock,
limited liability company interests, partnership interests or other equity,
ownership or profits interests in American Apparel or any of its undersigned
subsidiaries.
(p)    “Exit Facility Term Sheet” means the term sheet setting forth the
material terms for the exit financing facility attached hereto as Exhibit C and
any modification, supplement or amendment thereto, which shall be in form and
substance acceptable to the Company and the Requisite Supporting Parties.
(q)    “Final DIP Order” means the Final Order approving, inter alia, the
Company’s entry into the DIP Credit Agreement.
(r)    “Final Order” means an order or judgment of the Bankruptcy Court (or any
other court of competent jurisdiction) entered by the Bankruptcy Court (or such
other court) on the docket in the Chapter 11 Cases (or the docket of such other
court) that is not subject to a stay and has not been modified, amended,
reversed or vacated without the consent of the Company and the Requisite
Supporting Parties.
(s)    “Governance Term Sheet” means the term sheet attached hereto as Exhibit
E, setting forth the material terms for the governance and organization of the
restructured Debtors on the effective date of the Plan (including the terms of
the New LLC Agreement and the Registration Rights Agreement) and any
modification, supplement or amendment to such term sheet, which shall be in form
and substance acceptable to the Company and the Requisite Supporting Parties.
(t)    “Lion Loan” means that certain Credit Agreement, dated as of May 22,
2013, by and between American Apparel, Inc. and Lion/Hollywood LLC as further
amended and in respect of which the loans held by and other rights and
obligation thereunder of Lion/Hollywood LLC were assigned to and assumed by
Standard General.
(u)    “Lion Loan Claims” means any and all claims arising under the Lion Loan.
(v)    “Nomination Agreement” means that certain Nomination, Standstill and
Support Agreement, dated July 9, 2014 among Standard General, the Company, and
Dov Charney.

3



--------------------------------------------------------------------------------



(w)    “Note Claims” means any and all claims arising under the Indenture or in
respect of the Notes.
(x)    “Other Claims” means any “claims” (as such term is defined in section
101(5) of the Bankruptcy Code) against the Company and/or any of its undersigned
subsidiaries other than Note Claims.
(y)    “Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a governmental or regulatory authority, or any legal entity or
association.
(z)    “Plan” means the plan of reorganization to be confirmed in the Chapter 11
Cases attached hereto as Exhibit A, together with all exhibits, schedules and
attachments thereto, as amended, supplemented or otherwise modified from time to
time.
(aa)    “Requisite Supporting Parties” means, as of any date of determination,
the Support Parties who own or control as of such date at least 66 and
two-thirds percent in principal amount of the Notes.
(bb)    “Restructuring Documents” means all agreements, instruments or orders
(including all exhibits, schedules, supplements, appendices, annexes and
attachments thereto) that are utilized to implement or effectuate, or that
otherwise relate to, this Agreement, the Operative Documents, the Plan and/or
the Restructuring Transaction, each in form and substance acceptable or
reasonably acceptable (as applicable according to the specific provisions of
this Agreement) to the Company and the Requisite Supporting Parties, including
(i) the Plan Supplement, (ii) the Disclosure Statement and any motion seeking
the approval thereof, (iii) the Disclosure Statement Order, (iv) the
Confirmation Order, (v) the ballots, the motion to approve the form of the
ballots and the Solicitation, and the order of the Bankruptcy Court approving
the form of the ballots and the Solicitation, (vi) any documentation relating to
the DIP Facility, the Exit Term Loan Facility, and the New Equity Interests, and
(vii) any documentation relating to exit financing, post-emergence
organizational documents, equityholder-related agreements or other related
documents to be executed on the Effective Date.
(cc)    “Restructuring Support Period” means, with reference to any Party, the
period commencing on the Restructuring Support Effective Date and ending on the
earlier of (i) the Effective Date and (ii) the date on which this Agreement is
terminated with respect to such Party in accordance with Section 7 hereof.
(dd)    “SG U.K. Loan Claims” means any and all claims arising under the SG U.K.
Loan.
(ee)    “Solicitation” means the solicitation of votes to accept or reject the
Plan pursuant to sections 1125 and 1126 of the Bankruptcy Code.
(ff)    “Standard General” means Standard General L.P., Standard General Master
Fund L.P., P Standard General Ltd., and any affiliate or subsidiary of such
entities.
(gg)    “Standard General Advisors” means Debevoise & Plimpton LLP, counsel to
Standard General, and one local counsel to Standard General.
(hh)    “Transaction Expenses” means all reasonable and documented fees and
expenses of the Committee of Lead Lenders’ Advisors and Standard General’s
Advisors in connection with the negotiation, formulation, preparation,
execution, delivery, implementation, consummation and enforcement of this
Agreement, the Plan, the Restructuring Documents, and the transactions
contemplated thereby, in each case as provided in the DIP Order, but shall not
include, among other things, fees and expenses relating to any litigation
commenced against Standard General or any challenges to Standard General’s
Claims (other than fees and expenses incurred as a result of (x) any such
litigation or challenges asserted by another Party or (y) the commencement
against Standard General of any litigation related to this Agreement, the Plan,
the Restructuring Documents and the transactions contemplated thereby).

4



--------------------------------------------------------------------------------



Unless otherwise specified, references in this Agreement to any Section or
clause refer to such Section or clause as contained in this Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import in this
Agreement refer to this Agreement as a whole, and not to any particular Section
or clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, feminine and neuter genders. The
words “including,” “includes” and “include” shall each be deemed to be followed
by the words “without limitation”.
Section 3.    Bankruptcy Process; Plan of Reorganization
(a)    Commencement of the Chapter 11 Cases. The Company hereby agrees that, as
soon as reasonably practicable, but in no event later than October 5, 2015 (the
date on which such filing occurs, the “Commencement Date”), the Company shall
file with the Bankruptcy Court voluntary petitions for relief under chapter 11
of the Bankruptcy Code and any and all other documents necessary to commence the
Chapter 11 Case of each Company Party.
(b)    Filing of Plan and Disclosure Statement: The Company shall file with the
Bankruptcy Court (i) the Plan and (ii) the Disclosure Statement. Any
modifications, supplements or amendments of the Plan or Disclosure Statement
shall be in form and substance acceptable to the Company and the Requisite
Supporting Parties.
(c)    Filing of Solicitation Motion: The Company shall file with the Bankruptcy
Court a motion seeking approval of the Disclosure Statement and related
solicitation procedures, which shall be in form and substance acceptable to the
Company and reasonably acceptable to the Requisite Supporting Parties.
(d)    Confirmation of the Plan: The Company shall use its commercially
reasonable efforts to obtain confirmation of the Plan as soon as reasonably
practicable following the Commencement Date in accordance with the Bankruptcy
Code and on terms consistent with this Agreement and the DIP Credit Agreement,
and each Supporting Party shall use its commercially reasonable efforts to
cooperate fully in connection therewith.
(e)    Approval of the DIP Facility: On the Commencement Date, the Company shall
file a motion seeking entry of the DIP Order that shall authorize the Company’s
entry into the DIP Credit Agreement and DIP Facility, which motion shall be in
form and substance acceptable to the Company and reasonably acceptable to the
Requisite Supporting Parties (the “DIP Motion”).
(f)    Restructuring Documents: All Restructuring Documents shall be in form and
substance acceptable or reasonably acceptable (as applicable according to the
specific provisions of this Agreement) to the Company and the Requisite
Supporting Parties.
Section 4.    Agreements of the Supporting Parties.
(a)    Support of Restructuring Transaction. Each of the Supporting Parties
agrees that, for the duration of the Restructuring Support Period, such
Supporting Party shall:
(i)    subject to receipt of a Disclosure Statement approved by the Bankruptcy
Court soliciting the Plan, timely vote or cause to be voted its Claims and
Interests, as applicable, to accept the Plan, by delivering its duly executed
and completed ballots accepting the Plan on a timely basis following the
commencement of the Solicitation, which ballots shall not indicate that the
Supporting Party opts out of third-party releases provided under the Plan;
provided that such vote shall be immediately revoked and deemed void ab initio
upon termination of this Agreement pursuant to the terms hereof (except any
termination pursuant to Section 7(d) hereof);
(ii)    not change or withdraw (or cause to be changed or withdrawn) any such
vote;

5



--------------------------------------------------------------------------------



(iii)    not (x) object to, delay, impede or take any other action to interfere
with acceptance or implementation of the Plan, (y) directly or indirectly
solicit, encourage, propose, file, support, participate in the formulation of or
vote for, any restructuring, sale of assets, merger, workout or plan of
reorganization for the Company or any of its affiliates or subsidiaries other
than the Plan or (z) otherwise take any action that would in any material
respect interfere with, delay or postpone the consummation of the Restructuring
Transaction;
(iv)    support, and take all reasonable actions necessary to facilitate the
implementation and consummation of, the Restructuring Transaction (including the
Bankruptcy Court’s approval of the Restructuring Documents, the Solicitation and
confirmation of the Plan and the consummation of the Restructuring Transaction
pursuant to the Plan);
(v)    not (1) directly or indirectly propose, support, assist, encourage,
solicit, or vote for, any Alternative Transaction, (1) support or encourage the
termination or modification of the Company’s exclusive period for the filing of
a plan or the Company’s exclusive period to solicit votes on a plan, (1) take
any other action, including initiating any legal proceedings or enforcing rights
as a holder of Claims and Interests, as applicable, that is inconsistent with
this Agreement or the Restructuring Documents, or that would reasonably be
expected to prevent, interfere with, delay or impede the implementation or
consummation of the Restructuring Transaction (including the Bankruptcy Court’s
approval of the Restructuring Documents, the Solicitation and confirmation of
the Plan and the consummation of the Restructuring Transaction pursuant to the
Plan); and (1) oppose or object to, or support any other Person’s efforts to
oppose or object to, any motions filed by the Company that are not inconsistent
with this Agreement;
(vi)    support, and not object to, the Company’s establishment (including the
Company’s motion seeking approval of) and the Bankruptcy Court’s approval of a
customary key employee retention plan and key employee incentive plan for
certain employees of the Company on terms and conditions reasonably acceptable
to the Supporting Parties;
(vii)    timely vote or cause to be voted its Claims and Interests, as
applicable, against any Alternative Transaction; and
(viii)    concurrently with the delivery to the Debtors of executed signature
pages to this Agreement, deliver to the Company its executed signature pages to
the DIP Credit Agreement and the Equity Commitment Agreement.
(b)    Rights of Supporting Parties Unaffected. Nothing contained herein shall
limit (i) the rights of a Supporting Party under any applicable bankruptcy,
insolvency, foreclosure or similar proceeding, including, without limitation,
appearing as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Chapter 11 Cases, in each case, so
long as the exercise of any such right is consistent with such Supporting
Party’s obligations hereunder; (ii) subject to Section 4(e) and Section 6
hereof, any right of a Supporting Party under (x) the Indenture, or constituting
a waiver or amendment of any provision of the Indenture, and (y) any other
applicable agreement, instrument or document that gives rise to a Supporting
Party’s Claims and Interests, as applicable, or constituting a waiver or
amendment of any provision of any such agreement, instrument or document; (iii)
the ability of a Supporting Party to consult with other Supporting Parties or
the Company; or (iv) the ability of a Supporting Party to enforce any right,
remedy, condition, consent or approval requirement under this Agreement or any
of the Restructuring Documents.
(c)    Transfers. Each Supporting Party agrees that, for the duration of the
Restructuring Support Period, such Supporting Party shall not sell, transfer,
loan, issue, pledge, hypothecate, assign, grant, or otherwise dispose of
(including by participation), directly or indirectly, in whole or in part, any
of its Claims and Interests, as applicable, or any option thereon or any right
or interest therein (including granting any proxies, depositing any Claims and
Interests into a voting trust or entering into a voting agreement with respect
to any Claims

6



--------------------------------------------------------------------------------



and Interests) (collectively, a “Transfer”), unless (A) after providing 10 days’
notice of such proposed transfer to the Supporting Parties, the Requisite
Supporting Parties do not object to such transfer; and (B) the transferee of
such Claims and Interests (the “Transferee”) either (v) is a Supporting Party
or, (vi) if such Transferee is not a Supporting Party and there is no objection
pursuant to subsection (A), prior to the effectiveness of such Transfer, such
Transferee agrees in writing, for the benefit of the Parties, to become a
Supporting Party and to be bound by all of the terms of this Agreement
applicable to a Supporting Party (including with respect to any and all Claims
and Interests the Transferee already may then or subsequently own or control) by
executing a joinder agreement, substantially in the form attached hereto as
Exhibit G (each, a “Joinder Agreement”), and by delivering an executed copy
thereof to Milbank, Standard General Advisors, and the Company (in accordance
with the notice provisions set forth in Section 23 hereof and prior to the
effectiveness of such Transfer), in which event (x) the Transferee shall be
deemed to be a Supporting Party hereunder with respect to all of its owned or
controlled Claims and Interests and (y) the transferor Supporting Party shall be
deemed to relinquish its rights, and be released from its obligations, under
this Agreement to the extent of the transferred Claims and Interests. Each
Supporting Party agrees that any Transfer of any Claims and Interests that does
not comply with the terms and procedures set forth herein shall be deemed void
ab initio, and the Company and each other Supporting Party shall have the right
to enforce the voiding of such Transfer. The restrictions of this paragraph
shall not apply to any Transfers from a Supporting Party to a Person that
controls, is controlled by, or is under common control with such Supporting
Party, whether such control is derived from equity ownership, contractual
authority or otherwise. For the avoidance of doubt, and notwithstanding anything
to the contrary contained in this Agreement, any Transfer shall be subject to
any order governing trading of Claims and/or Interests entered by the Bankruptcy
Court pursuant to a customary “NOL motion” filed by the Company.
(d)    Additional Claims and Interests. In the event that any Supporting Party
acquires additional Claims and Interests, as applicable, such Supporting Party
agrees that all such Claims and Interests shall automatically become subject to
the provisions of this Agreement.
(e)    Forbearance. During the Restructuring Support Period, each Supporting
Party hereby agrees to (i) forbear from the exercise of any rights or remedies
it may have against the Company, AA Carnaby or any Supporting Party under any
agreement with the Company or AA Carnaby, including, without limitation, the ABL
Credit Agreement, the Indenture (including any collateral documents referenced
therein), the Nomination Agreement, the U.K. Loan Agreement, and the Lion Loan
Agreement, and under applicable United States or foreign law or otherwise, in
each case, with respect to any defaults or events of default which may arise
under any such agreements or such applicable law at any time on or before the
termination of this Agreement and (ii) not commence any legal action or assert a
claim against any other Party or object to any of the Prepetition ABL Claims,
Note Claims, SG U.K. Loan Claims, Lion Loan Claims or DIP Claims of any other
Party in the Chapter 11 Cases. For the avoidance of doubt, except as provided in
this Agreement, the forbearance set forth in this Section 4(e) shall not
constitute a waiver with respect to any defaults or any events of default under
any of the foregoing agreements and shall not bar any Supporting Party from
filing a proof of claim or taking action to establish the amount of such claim.
Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict any right of any
Supporting Party, the ability of each of the Supporting Parties to protect and
preserve its rights, remedies and interests, including its claims, against the
Company. If the transactions contemplated hereby are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights.
Section 5.    Agreements of the Company. (a) Affirmative Covenants. Subject to
Section 25(a) hereof, the Company, jointly and severally, agrees that, for the
duration of the Restructuring Support Period, unless otherwise consented to or
waived in writing by the Requisite Supporting Parties, the Company shall use
commercially reasonable efforts to:
(v)    (A) support and take all reasonable actions necessary to facilitate the
implementation and consummation of the Restructuring Transaction (including,
without limitation, seeking the Bankruptcy Court’s approval of the Restructuring
Documents and DIP Credit Agreement, adequate protection, and other relief set
forth in the DIP Order, as applicable, the Solicitation,

7



--------------------------------------------------------------------------------



confirmation of the Plan and the consummation of the Restructuring Transaction
pursuant to the Plan); and (B) not take any action that is inconsistent with the
implementation or consummation of the Restructuring Transaction;
(vi)    comply with each of the deadlines provided in the DIP Order or the DIP
Credit Agreement;
(vii)    timely file an objection to any motion filed with the Bankruptcy Court
by any Person seeking an order (A) directing the appointment in the Chapter 11
Cases of an examiner with expanded powers or a trustee, (B) converting the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing
the Chapter 11 Cases or (D) granting any relief that is inconsistent with this
Agreement in any material respect;
(viii)    timely file an objection to any motion filed with the Bankruptcy Court
by any Person seeking an order modifying or terminating the Company’s exclusive
right to file and/or solicit acceptances of a plan;
(ix)    provide to the Committee of Lead Lenders’ Advisors, and direct their
employees, officers, advisors and other representatives to provide the
Supporting Parties’ Advisors, (A) reasonable access (without any material
disruption to the conduct of the Company’s businesses) during normal business
hours to the Company’s books and records, (B) reasonable access to the
management and advisors of the Company for the purposes of evaluating the
Company’s assets, liabilities, operations, businesses, finances, strategies,
prospects and affairs and (C) timely and reasonable responses to all reasonable
diligence requests;
(x)    promptly notify the Supporting Parties of any newly commenced material
governmental or third party litigations, investigations or hearings;
(xi)    promptly notify the Supporting Parties of any breach by the Company of
which the Company has knowledge in respect of any of the obligations,
representations, warranties, or covenants set forth in this Agreement by
furnishing written notice to Milbank within three (3) Business Days of actual
knowledge of such breach;  
(xii)    distribute any and all material pleadings to be filed with the
Bankruptcy Court to Milbank as promptly as practicable in advance of any filing
thereof; and
(xiii)    to obtain any and all required governmental, regulatory and/or third
party approvals necessary or required for the implementation or consummation of
the Restructuring Transaction or the approval by the Bankruptcy Court of the
Restructuring Documents, as applicable.
(b)    Negative Covenants. Subject to Section 25(a) hereof, the Company, jointly
and severally, agrees that, for the duration of the Restructuring Support
Period, unless otherwise consented to in writing by the Requisite Supporting
Parties, the Company shall not, directly or indirectly, do any of the following:
(vii)    seek, solicit, propose or support an Alternative Transaction;
(viii)    (D) publicly announce its intention not to pursue the Restructuring
Transaction; (E) suspend or revoke the Restructuring Transaction; or (F)
execute, file or agree to file any Restructuring Documents (including any
modifications or amendments thereof) that are inconsistent in any material
respect with this Agreement or the Operative Documents;
(ix)    commence an avoidance action or other legal proceeding that challenges
the validity, enforceability or priority of the Indenture, the Notes, or any
Claim or Interest held by any Supporting Party;

8



--------------------------------------------------------------------------------



(x)    enter into any commitment or agreement with respect to debtor-in-
possession financing, use of cash collateral, adequate protection, exit
financing and/or any other financing arrangements other than the DIP Facility;
or
(xi)    file any motion, pleading or other Restructuring Document with the
Bankruptcy Court (including any modifications or amendments thereof), or
publicly announce that it intends to take or has taken any action, in each case,
that is inconsistent in any material respect with this Agreement or the
Documents.
Section 6.    Additional Agreements of Standard General: Standard General,
jointly and severally, agrees, on or before the Effective Date, to waive any
defaults under the U.K. Loan Agreement (other than defaults arising from AA
Carnaby's failure to pay principal and interest thereunder) necessary to
implement the treatment of the SG U.K. Loan Claims under the Plan and to make
reasonable modifications to the U.K. Loan Agreement, in each case, so long as
(a) no Party or AA Carnaby takes any action that materially adversely affects
the rights of Standard General under the U.K. Loan Agreement and (b) the Plan
provides for the reinstatement of the SG U.K. Loan Claims.
Section 7.    Termination of Agreement. (a) Supporting Party Termination Events.
Upon written notice (the “Supporting Party Termination Notice”) from the
Requisite Supporting Parties delivered in accordance with Section 23 hereof, the
Requisite Supporting Parties may terminate this Agreement at any time after the
occurrence, and during the continuation, of any of the following events (each, a
“Supporting Party Termination Event”):
(i)    the breach in any material respect by the Company of any of its
covenants, obligations, representations or warranties contained in this
Agreement, and such breach remains uncured for a period of five (5) Business
Days from the date the Company receives a Supporting Party Termination Notice;
(ii)    the acceleration of the DIP Facility after the occurrence of an “Event
of Default” under the DIP Facility;
(iii)    on October 5, 2015, unless the Company has commenced the Chapter 11
Cases;
(iv)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of a material portion of the Restructuring
Transaction, unless such ruling, judgment or order has not been stayed, reversed
or vacated within five (5) Business Days after the date of such issuance;
provided, however, that if such issuance has been made at the request of any of
the Supporting Parties, then the Supporting Parties shall not be entitled to
exercise the Supporting Party Termination Event with respect to such issuance;
(v)    the Company files any motion or pleading with the Bankruptcy Court that
is not consistent with this Agreement or the Operative Documents and such motion
or pleading has not been withdrawn prior to the earlier of (i) two (2) Business
Days after the Company receives written notice from the Requisite Supporting
Parties (in accordance with Section 23) that such motion or pleading is
inconsistent with this Agreement or the Operative Documents and (ii) entry of an
order of the Bankruptcy Court approving such motion or pleading;
(vi)    the Bankruptcy Court grants relief that is inconsistent with this
Agreement in any material respect;
(vii)    the Company proposes or supports an Alternative Transaction;

9



--------------------------------------------------------------------------------



(viii)    the Company (A) withdraws the Plan or publicly announces its intention
to withdraw the Plan or to pursue an Alternative Transaction, (B) files a
Restructuring Document in form and substance that has not been consented to by
the Requisite Supporting Parties, (C) moves voluntarily to dismiss any of the
Chapter 11 Cases, (D) moves for conversion of any of the Chapter 11 Cases to
chapter 7 under the Bankruptcy Code, or (E) moves for the appointment of an
examiner with expanded powers or a chapter 11 trustee;
(ix)    the waiver, amendment or modification of the Plan or any of the other
Restructuring Documents, in a manner inconsistent with this Agreement or the
Plan without the consent the Requisite Supporting Parties;
(x)    the Plan, the Disclosure Statement and motion seeking entry of the
Disclosure Statement Order are not filed with the Bankruptcy Court by the date
that is 10 days after the Commencement Date; and
(xi)    the Bankruptcy Court enters an order (A) directing the appointment of an
examiner with expanded powers or a chapter 11 trustee, (B)  converting the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or (C)
dismissing the Chapter 11 Cases.
(b)    Company Termination Events. The Company may terminate this Agreement as
to all Parties (unless otherwise provided below in this Section 7(b)), upon
written notice (the “Company Termination Notice”) delivered in accordance with
Section 23 hereof, upon the occurrence of any of the following events (each, a
“Company Termination Event”):
(i)    the breach in any material respect by a Supporting Party of their
covenants, obligations, representations or warranties contained in this
Agreement, which breach remains uncured for a period of five (5) Business Days
from the date the Supporting Party receives the Company Termination Notice
(except for any breach of Section 4(a)(viii), for which there shall be no cure
period), but such termination only shall be with respect to such Supporting
Party; provided, however, that if the termination of this Agreement with respect
to such Supporting Party is based on a breach of Section 4(a)(viii) or causes
the remaining Supporting Parties to hold less than 66 and 2/3rds of the
then-outstanding principal amount of the Notes, then the Company shall have the
right to terminate this Agreement with respect to all Parties;
(ii)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of a material portion of the Restructuring
Transaction, unless, in each case, such ruling, judgment or order has been
issued at the request of the Company, or, in all other circumstances, such
ruling, judgment or order has not been stayed, reversed or vacated within three
Business Days after such issuance; and
(iii)    the board of directors of any Company Party, after consultation with
outside counsel, determines in good faith that continued performance under this
Agreement would be inconsistent with the exercise of its fiduciary duties under
applicable law, including because such board’s fiduciary obligations require it
to direct such Company Party to accept a proposal for an Alternative
Transaction.
(c)    Mutual Termination. This Agreement may be terminated by mutual written
agreement among the Company and the Requisite Supporting Parties.
(d)    Automatic Termination. This Agreement shall automatically terminate upon
the Effective Date.
(e)    Effect of Termination. Upon the termination of this Agreement in
accordance with Section 5(a), 5(b), or 5(c), and except as provided in Section
17 herein, this Agreement shall become void and of no

10



--------------------------------------------------------------------------------



further force or effect, and each Party shall, except as otherwise expressly
provided in this Agreement, be immediately released from its liabilities,
obligations, commitments, undertakings and agreements under or related to this
Agreement and shall have all the rights and remedies that it would have had and
shall be entitled to take all actions, whether with respect to the Claims and
Interests, the Restructuring Transaction or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including all rights
and remedies available to it under applicable law, the Indenture and the ABL
Credit Agreement and/or any ancillary documents or agreements thereto; provided,
however, that in no event shall any such termination relieve a Party hereto from
(i) liability for its breach or non-performance of its obligations hereunder
prior to the date of such termination and (ii) obligations under this Agreement
that by their express terms expressly survive termination of this Agreement. If
this Agreement has been terminated at a time when permission of the Bankruptcy
Court shall be required for a Supporting Party to change or withdraw (or cause
to change or withdraw) its vote to accept the Plan, the Company shall not oppose
any attempt by such Supporting Party to change or withdraw (or cause to change
or withdraw) such vote at such time.
(f)    Automatic Stay. The Company acknowledges and agrees, and shall not
dispute, that the giving of a Supporting Party Termination Notice by any of the
Supporting Parties or the Indenture Trustee pursuant to this Agreement shall not
be a violation of the automatic stay under section 362 of the Bankruptcy Code
(and the Company hereby waives, to the greatest extent possible, the
applicability of the automatic stay to the giving of such notice), and no cure
period contained in this Agreement shall be extended pursuant to sections 108 or
365 of the Bankruptcy Code or any other applicable law without the prior written
consent of the Requisite Supporting Parties.
Section 8.    Good Faith Cooperation; Further Assurances; Acknowledgement. The
Parties shall cooperate with one another in good faith and shall coordinate
their activities with one another (to the extent practicable and subject to the
terms hereof) in respect of (a) all matters concerning the implementation of the
Restructuring Transaction, and (b) the pursuit and support of the Restructuring
Transaction (including confirmation of the Plan). Without limiting the
foregoing, upon the reasonable request of the Standard General Advisors, the
Committee of Lead Lenders’ Advisors shall consult with the Standard General
Advisors with respect to the matters contemplated hereby, including any consent
required of the Requisite Supporting Parties. Furthermore, subject to the terms
hereof, each of the Parties shall take such actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement and the
Restructuring Transaction, including making and filing any required governmental
or regulatory filings and voting any Claims and Interests in favor of the Plan,
and shall refrain from taking any action that would frustrate the purposes and
intent of this Agreement. This Agreement is not, and shall not be deemed, a
solicitation of votes for the acceptance of a chapter 11 plan or a solicitation
to tender or exchange any securities. The acceptance of the Plan by the
Supporting Parties will not be solicited until the Supporting Parties have
received the Disclosure Statement and related ballots, as approved by the
Bankruptcy Court.
Section 9.    Representations and Warranties. (a) Each Party, severally (and not
jointly), represents and warrants to the other Parties that the following
statements are true and correct as of the date hereof (or as of the date a
Supporting Party becomes a party hereto):
(i)    such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and perform its obligations under, and carry out the transactions
contemplated in, this Agreement, and the execution and delivery of this
Agreement by such Party and the performance of such Party’s obligations under
this Agreement have been duly authorized by all necessary corporate, limited
liability company, partnership or other similar action on its part;
(ii)    the execution, delivery and performance by such Party of this Agreement
does not and will not (A) violate any provision of law, rule or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, or
(B) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default

11



--------------------------------------------------------------------------------



under any material contractual obligation to which it or any of its subsidiaries
is a party, other than breaches that arise from (1) the commencement or filing
of a voluntary or involuntary petition under any bankruptcy, insolvency or
debtor relief laws of any jurisdiction or (2) any agreement to enter into or
commence any bankruptcy, insolvency proceeding or any proceeding under any
debtor relief laws, in each case, of any jurisdiction;
(iii)    the execution, delivery and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent or
approval of, or notice to, or other action of, with or by, any federal, state or
governmental authority, regulatory body or commission, except such filings as
may be necessary or required under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended or any rule or regulation
promulgated thereunder (the “Exchange Act”), “blue sky” laws or the Bankruptcy
Code; and
(iv)    this Agreement is the legally valid and binding obligation of such
Party, enforceable in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of the Bankruptcy Court.
(b)    Each Supporting Party severally (and not jointly) represents and warrants
that, as of the date hereof (or as of the date such Supporting Party becomes a
party hereto):
(i)    it is the beneficial owner of the principal or notional (as applicable)
amount (which amount shall be denominated in the applicable currency) or number
of Claims and Interests, as applicable, set forth below its name on the
signature page hereof (or below its name on the signature page of a Joinder
Agreement for any Supporting Party that becomes a party hereto after the date
hereof), and/or has, with respect to the beneficial owners of such Claims and
Interests, (C) full power and authority to vote on, and consent to, matters
concerning such Claims and Interests, or to exchange, assign and Transfer such
Claims and Interests, or (D) full power and authority to bind, or act on behalf
of, such beneficial owners with respect to such Claims and Interests;
(ii)    it has made no prior assignment, sale, participation, grant, conveyance
or other Transfer of, and has not entered into any other agreement to assign,
sell, participate, grant, convey or otherwise Transfer, in whole or in part, any
portion of its right, title, or interests in any Claims and Interests that is
inconsistent with the representations and warranties of such Supporting Party
herein or would render such Supporting Party otherwise unable to comply with
this Agreement and perform its obligations hereunder; and
(iii)    the Claims and Interests owned by such Supporting Party are free and
clear of any option, proxy, voting restriction, right of first refusal or other
limitation on disposition of any kind, that would reasonably be expected to
adversely affect in any way the performance by such Supporting Party of its
obligations contained in this Agreement at the time such obligations are
required to be performed.
(c)    It is understood and agreed that the representations and warranties made
by a Supporting Party that is an investment manager of a beneficial owner of
Claims and Interests are made with respect to, and on behalf of, such beneficial
owner and not such investment manager, and, if applicable, are made severally
(and not jointly) with respect to the investment funds, accounts and other
investment vehicles managed by such investment manager.
Section 10.    Amendments and Waivers. This Agreement, including any exhibits or
schedules hereto, and the Operative Documents may not be modified, amended or
supplemented except in a writing signed by the Company and the Requisite
Supporting Parties; provided, however, that, notwithstanding any provision
herein to the contrary, if any such amendment, modification, waiver or
supplement would adversely affect any of the rights or obligations (as
applicable) of any Supporting Party in a manner that is different or

12



--------------------------------------------------------------------------------



disproportionate in any material respect from the effect on the rights or
obligations (as applicable) of Supporting Parties generally other than in
proportion to the amount of such Note Claims, or if any such amendment,
modification, waiver or supplement would impose any cost or liability upon any
Supporting Party, such amendment, modification, waiver or supplement shall also
require the written consent of such affected Supporting Party. In determining
whether any consent or approval has been given or obtained by the Requisite
Supporting Parties, any then-existing Supporting Party that is in material
breach of its covenants, obligations or representations under this Agreement
(and the Notes held by such Supporting Party) shall be excluded from such
determination, and the Notes held by such Supporting Party shall be treated as
if they were not outstanding.
Section 11.    Transaction Expenses. Subject to the terms of the DIP Order, the
Company hereby agrees to pay in cash the Transaction Expenses incurred prior to
the termination of this Agreement or following such termination for Transaction
Expenses that result from litigation commenced by a third party related to this
Agreement. The Company hereby acknowledges and agrees that the Transaction
Expenses incurred prior to the termination of this Agreement are of the type
that should be entitled to treatment as administrative expense claims pursuant
to sections 503(b) and 507(a)(2) of the Bankruptcy Code.
Section 12.    Effectiveness. This Agreement shall become effective and binding
upon each Party upon the execution and delivery by such Party of an executed
signature page hereto; provided that signature pages executed by Supporting
Parties shall be delivered to (a) other Supporting Parties in a redacted form
that removes such Supporting Party’s holdings of the Notes and (b) the Company,
Jones Day and the Company’s other advisors in an unredacted form (to be held by
Jones Day and such other advisors on a professionals’ eyes only basis) (the
“Restructuring Support Effective Date”).
Section 13.    Conflicts. In the event the terms and conditions set forth in the
Operative Documents and in this Agreement are inconsistent, the Operative
Documents shall control. In the event any of the terms and conditions set forth
in any of the Operative Documents is inconsistent with the terms and conditions
of another Operative Document, the Plan shall control. In the event of any
conflict among the terms and provisions of the Confirmation Order, the Plan,
this Agreement and the Operative Documents, the terms of the Confirmation Order
shall control. Notwithstanding the foregoing, nothing contained in this Section
13 shall affect, in any way, the requirements set forth herein for the amendment
of this Agreement.
Section 14.    GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION, SUIT, DISPUTE OR PROCEEDING
ARISING UNDER, OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT IN
THE FEDERAL OR STATE COURTS LOCATED IN THE STATE OF NEW YORK, COUNTY OF NEW
YORK, AND THE PARTIES HERETO IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH
COURTS AND WAIVE ANY OBJECTIONS AS TO VENUE OR INCONVENIENT FORUM.
NOTWITHSTANDING THE FOREGOING CONSENT TO JURISDICTION, SO LONG AS THE BANKRUPTCY
COURT HAS JURISDICTION OVER THE COMPANY, EACH OF THE PARTIES AGREES THAT THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION WITH RESPECT TO ANY MATTER
UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, AND HEREBY SUBMITS
TO THE JURISDICTION OF THE BANKRUPTCY COURT. EACH PARTY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 15.    Specific Performance/Remedies. It is understood and agreed that
if any Party seeks specific performance and injunctive or other equitable relief
(including attorney’s fees and costs) as a remedy of any such breach, in
addition to any other remedy to which such nonbreaching Party may be entitled,
at law

13



--------------------------------------------------------------------------------



or in equity, the other Party will not raise the adequacy of money damages as a
defense. Each Party agrees to waive any requirement for the securing or posting
of a bond in connection with such remedy.
Section 16.    Disclosure; Publicity. The Company shall submit drafts to each
counsel of each Supporting Party of any press releases, public documents and any
and all filings with the SEC that (i) constitute disclosure of the existence or
terms of this Agreement or any amendment to the terms of this Agreement at least
2 Business Days prior to making any such disclosure, or (ii) any other
disclosure that includes descriptions of the Restructuring Transaction or any
Supporting Party. Except as required by applicable law or otherwise permitted
under the terms of any other agreement between the Company and any Supporting
Party, no Party or its advisors shall disclose to any person or entity
(including, for the avoidance of doubt, any other Supporting Party), other than
advisors to the Company, the principal amount or percentage of any Notes held by
any Supporting Party, in each case, without such Supporting Party’s prior
written consent; provided that (a) if such disclosure is required by law,
subpoena, or other legal process or regulation, the disclosing Party shall
afford the relevant Supporting Party a reasonable opportunity to review and
comment in advance of such disclosure and shall take all reasonable measures to
limit such disclosure (the expense of which, if any, shall be borne by the
Company), (b) the foregoing shall not prohibit the disclosure of the aggregate
percentage or aggregate principal amount of Notes (including any series of
Notes) held by all the Supporting Party collectively and (c) any Party may
disclose information requested by a regulatory authority with jurisdiction over
its operations to such authority without limitation or notice to any Party or
other person. Notwithstanding the provisions in this Section 16, any Party may
disclose, to the extent consented to in writing by a Supporting Party, such
Supporting Party’s individual holdings. Any public filing of this Agreement,
with the Bankruptcy Court or otherwise, which includes executed signature pages
to this Agreement shall include such signature pages only in redacted form with
respect to the holdings of each Supporting Party (provided that the holdings
disclosed in such signature pages may be filed in unredacted form with the
Bankruptcy Court under seal).
Section 17.    Survival. Notwithstanding the termination of this Agreement
pursuant to Section 7 hereof, the agreements and obligations of the Parties in
this Section 17 and Sections 7(e), 7(f), 11, 14, 15, 18, 19, 20, 23, 24, 25, 26
and 27 hereof and the last paragraph of Section 2 shall survive such termination
and shall continue in full force and effect in accordance with the terms hereof.
Section 18.    Headings. The headings of the sections, paragraphs and
subsections of this Agreement are inserted for convenience only and shall not
affect the interpretation hereof or, for any purpose, be deemed a part of this
Agreement.
Section 19.    Successors and Assigns; Severability; Several Obligations. This
Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, assigns, heirs, executors, administrators and
representatives; provided, however, that nothing contained in this Section 19
shall be deemed to permit sales, assignments or other Transfers of the Claims
and Interests other than in accordance with Section 4(c) of this Agreement. If
any provision of this Agreement, or the application of any such provision to any
Person or circumstance, shall be held invalid or unenforceable in whole or in
part, such invalidity or unenforceability shall attach only to such provision or
part thereof and the remaining part of such provision hereof and this Agreement
shall continue in full force and effect; provided, however, that nothing in this
Section 19 shall be deemed to amend, supplement or otherwise modify, or
constitute a waiver of, any Supporting Party Termination Event or any Company
Termination Event.
Section 20.    No Third-Party Beneficiaries. Unless expressly stated herein,
this Agreement shall be solely for the benefit of the Parties and no other
Person shall be a third-party beneficiary hereof.
Section 21.    Prior Negotiations; Entire Agreement. This Agreement, including
the exhibits and schedules hereto, constitutes the entire agreement of the
Parties, and supersedes all other prior negotiations, with respect to the
subject matter hereof, except that the Parties acknowledge that any
confidentiality agreements (if any) heretofore executed between the Company and
any Supporting Party shall continue in full force and effect.

14



--------------------------------------------------------------------------------



Section 22.    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same agreement. Execution copies of
this Agreement may be delivered by facsimile, e-mail or otherwise, which shall
be deemed to be an original for the purposes of this Section 22.
Section 23.    Notices. All notices, requests, demands, document deliveries and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given, provided or made (a) when delivered personally,
(b) when sent by electronic mail (“e-mail”) or (c) one Business Day after
deposit with an overnight courier service, with postage prepaid to the Parties
at the following addresses or e-mail addresses (or at such other addresses or
e-mail addresses for a Party as shall be specified by like notice):
If to the Company:
American Apparel, Inc.
747 Warehouse Street
Los Angeles, California 90021-1106
Attention: Chelsea Grayson, Esq. (cgrayson@americanapparel.net)
 
with a copy to (which shall not constitute notice):
Jones Day
222 East 41st Street
New York, New York 10017
Attention:     Scott J. Greenberg (sgreenberg@jonesday.com)        Michael J.
Cohen (mcohen@jonesday.com)
If to the Supporting Parties:
To each Supporting Party at the addresses or e-mail addresses set forth below
the Supporting Parties’ signature page to this Agreement (or to the signature
page to a Joinder Agreement in the case of any Supporting Party that becomes a
party hereto after the Restructuring Support Effective Date)
with a copy to (which shall not constitute notice):
Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, New York 10005
Attention:     Gerard Uzzi (guzzi@milbank.com)    Alexander M. Kaye
(akaye@milbank.com), and
Bradley Scott Friedman (bfriedman@milbank.com)
with a copy to (which shall not constitute notice):
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Natasha Labovitz (nlabovitz@debevoise.com)
Section 24.    Reservation of Rights; No Admission. Except as expressly provided
in this Agreement or in any amendment thereof agreed upon by the Parties
pursuant to the terms hereof, nothing herein is intended to, or does, in any
manner waive, limit, impair or restrict the ability of each of the Parties to
protect and preserve

15



--------------------------------------------------------------------------------



its rights, remedies and interests, including its claims against any of the
other Parties (or their respective affiliates or subsidiaries) or its full
participation in the Chapter 11 Cases. Without limiting the foregoing sentence
in any way, if the Restructuring Transaction is not consummated, or if this
Agreement is terminated for any reason, nothing in this Agreement shall be
construed as a waiver by any Party of any or all of such Party’s rights,
remedies, claims and defenses, and the Parties expressly reserve any and all of
their respective rights, remedies, claims and defenses. This Agreement is part
of a proposed settlement of matters that could otherwise be the subject of
litigation among the Parties. Pursuant to Rule 408 of the Federal Rules of
Evidence, any applicable state rules of evidence and any other applicable law,
foreign or domestic, this Agreement and all negotiations relating thereto shall
not be admissible into evidence in any proceeding other than a proceeding to
enforce its terms. This Agreement shall in no event be construed as, or be
deemed to be, evidence of an admission or concession on the part of any Party of
any claim or fault or liability or damages whatsoever. Each of the Parties
denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.
Section 25.    Fiduciary Duties.
(a)    Notwithstanding anything to the contrary herein, (i) nothing in this
Agreement shall require any Company Party or any directors or officers of any
Company Party to take any action, or to refrain from taking any action, that
would breach, or be inconsistent with, its or their fiduciary obligations under
applicable law, and (ii) to the extent that such fiduciary obligations require
any Company Party or any directors or officers of any Company Party to take any
such action, or refrain from taking any such action, they may do so without
incurring any liability to any Party under this Agreement; provided, however,
that nothing in this Section 25 shall be deemed to amend, supplement or
otherwise modify, or constitute a waiver of, any Termination Event that may
arise as a result of any such action or omission.
(a)    Notwithstanding anything to the contrary herein, nothing in this
Agreement shall create any additional fiduciary obligations on the part of the
Company or any directors or officers of the Company that did not exist prior to
the execution of this Agreement.
Section 26.    Representation by Counsel. Each Party acknowledges that it has
been represented by counsel with respect to this Agreement and the Restructuring
Transaction. Accordingly, any rule of law or any legal decision that would
provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived. Neither Party shall be considered to be the
drafter of this Agreement or any of its provisions for the purpose of any
statute, decision or rule of interpretation or construction that would, or might
cause, any provision to be construed against such Party.
Section 27.    Relationship Among Parties. Notwithstanding anything herein to
the contrary, the duties and obligations of the Supporting Parties under this
Agreement shall be several, not joint. It is understood and agreed that no
Supporting Party has any duty of trust or confidence of any kind or form with
respect to any other Supporting Party or the Company, and, except as expressly
provided in this Agreement, there are no commitments between or among them. In
this regard, it is understood and agreed that any Supporting Party may trade in
the Claims and Interests without the consent of the Company or any other
Supporting Party, subject to applicable securities laws and the terms of this
Agreement; provided, however, that no Supporting Party shall have any
responsibility for any such trading to any other Person by virtue of this
Agreement. No prior history, pattern or practice of sharing confidences between
or among the Supporting Parties or the Company shall in any way affect or negate
this Agreement.
[Signature pages follow]



16



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.
AMERICAN APPAREL, INC.
By:
/s/ Hassan Natha
 
   Name:
Hassan Natha
 
Title:
Chief Financial Officer
 




[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------




AMERICAN APPAREL (USA), LLC
By: /s/ Hassan Natha
Name: Hassan Natha
Title: Chief Financial Officer


AMERICAN APPAREL RETAIL, INC.
By: /s/ Hassan Natha
Name: Hassan Natha
Title: Chief Financial Officer


FRESH AIR FREIGHT, INC.
By: /s/ Hassan Natha
Name: Hassan Natha
Title: Chief Financial Officer


KCL KNITTING, LLC
By: /s/ Hassan Natha
Name: Hassan Natha
Title: Chief Financial Officer


AMERICAN APPAREL DYEING & FINISHING, INC.
By: /s/ Hassan Natha
Name: Hassan Natha
Title: Chief Financial Officer




[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------




MONARCH MASTER FUNDING LTD.
By:
Monarch Alternative Capital LP
Its:
Advisor
 
 


By:
/s/ Christopher Santana
 
Name: Christopher Santana
 
Title: Managing Principal



Notice Information:
C/O Monarch Alternative Capital LP
535 Madison Avenue
New York NY 10022
Attn: Michael Gillin
Phone: (212) 554-1743
Fax: 1-(866)-741-3564
Email: Michael.gillin@monarchlp.com; fundops@monarchlp.com
 

Principal Amount of Note Claims:
____________________________________



[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------






COLISEUM CAPITAL PARTNERS, L.P.
By:
Coliseum Capital, LLC, General Partner


By:
/s/ Adam Gray
 
 
 
 
BLACKWELL PARTNERS, LLC, SERIES A
By:
Coliseum Capital Management, LLC, Attorney-in-fact


By:
/s/ Adam Gray
 
 
COLISEUM CAPITAL PARTNERS II, L.P.
By:
Coliseum Capital, LLC, General Partner


By:
/s/ Adam Gray
 
 



Notice Information:
Adam Gray
Coliseum Capital Management, LLC
One Station Place
7th Floor South
Stamford, CT 06902
 

Principal Amount of Note Claims:
____________________________________



[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------






GOLDMAN SACHS TRUST, on behalf of the GOLDMAN SACHS HIGH YIELD FLOATING RATE
FUND
By:
Goldman Sachs Asset Management, L.P., as investment advisor and not as principal


By:
/s/ Jean Joseph
Name:
Jean Joseph
Title:
Managing Director
 
 
 
 
GOLDMAN SACHS LUX INVESTMENT FUNDS for the benefit of GOLDMAN SACHS HIGH YIELD
FLOATING RATE PORTFOLIO (LUX)
By:
Goldman Sachs Asset Management, L.P., solely as itsinvestment advisor and not as
principal


By:
/s/ Jean Joseph
Name:
Jean Joseph
Title:
Managing Director



GOLDMAN SACHS LUX INVESTMENT FUNDS for the benefit of GOLDMAN SACHS GLOBAL
MULTI-SECTOR CREDIT PORTFOLIO (LUX)
By:
Goldman Sachs Asset Management, L.P., solely as its investment advisor and not
as principal


By:
/s/ Jean Joseph
Name:
Jean Joseph
Title:
Managing Director




[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------




GLOBAL OPPORTUNITIES, LLC
By:
Goldman Sachs Asset Management, L.P., not in its individual capacity, but solely
as investment advisor


By:
/s/ Jean Joseph
Name:
Jean Joseph
Title:
Managing Director



GLOBAL OPPORTUNITIES OFFSHORE, LTD.
By:
Goldman Sachs Asset Management, L.P., not in its individual capacity, but solely
as investment advisor


By:
/s/ Jean Joseph
Name:
Jean Joseph
Title:
Managing Director



Notice Information:
Michael Abatemarco
30 Hudson St, 5th Floor
Jersey City, NY 07302
am-gsbankloans@gs.com
 

Principal Amount of Note Claims:
____________________________________





[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------






Pentwater Capital Management LP, as investment advisor to:
Oceana Master Fund Ltd.
PWCM Master Fund Ltd.
AAI Pentwater Fund Public Limited Company
LMA SPC for and on behalf of Map 98 Segregated Portfolio
Pentwater Credit Opportunities Master Fund Ltd.
Pentwater Event Driven Cayman Fund Ltd.


By:
/s/ Neal Nenadovic
 
Name: Neal Nenadovic
 
Title: Chief Financial Officer
     Pentwater Capital Management LP



Notice Information:
Pentwater Capital Management LP
614 Davis St
Evanston, IL 60201
312-589-6400
 

Principal Amount of Note Claims:
____________________________________





[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------






STANDARD GENERAL MASTER FUND, L.P.
By:
Standard General L.P., its investment manager


By:
/s/ Soohyung Kim
Name:
Soohyung Kim
Title:
CEO



P STANDARD GENERAL LTD.


By:
/s/ Soohyung Kim
Name:
Soohyung Kim
Title:
CEO of its Investment Manager



Notice Information:
Standard General L.P.
Joseph Mause
767 Fifth Avenue, 12th Fl
New York, NY 10153
(212) 257-4701
legal@standgen.com
 

Principal Amount of Note Claims:
____________________________________



[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------




EXHIBIT A    

PLAN








--------------------------------------------------------------------------------






UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
 
In re:
 
AMERICAN APPAREL, INC., et al.,

Debtors.
:
:
:
:
:
:
:


Chapter 11


Case No. 15- _______ (___)
 
(Joint Administration Requested)



JOINT PLAN OF REORGANIZATION OF
THE DEBTORS AND DEBTORS IN POSSESSION


JONES DAY
Richard L. Wynne (admission pro hac vice pending)
Erin N. Brady (admission pro hac vice pending)
555 South Flower Street, 50th Floor
Los Angeles, California 90071
Telephone: (213) 489-3939
Facsimile: (213) 243-2539


Scott J. Greenberg (admission pro hac vice pending)
Michael J. Cohen (admission pro hac vice pending)
222 East 41st Street
New York, New York 10017
Telephone: (212) 326-3939
Facsimile: (212) 755-7306
– and –


PACHULSKI STANG ZIEHL & JONES LLP
Laura Davis Jones (DE Bar No. 2436)
James E. O’Neill (DE Bar No. 4042)
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19801
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
ATTORNEYS FOR DEBTORS
PROPOSED ATTORNEYS FOR THE DEBTORS
AND DEBTORS IN POSSESSION
 



Dated: October 5, 2015    



- ii -    
 

--------------------------------------------------------------------------------








TABLE OF CONTENTS



I.DEFINED TERMS, RULES OF INTERPRETATION AND COMPUTATION OF TIME..............1
A.Defined
Terms......................................................................................................................2
B.Rules of Interpretation and Computation of
Time.............................................................13
II.CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS..................................14
A.Unclassified
Claims...........................................................................................................14
B.Classification of Claims and
Interests................................................................................16
C.Treatment of
Claims...........................................................................................................18
D.Reservation of Rights Regarding
Claims...........................................................................20
E.Postpetition Interest on
Claims..........................................................................................20
F.Insurance............................................................................................................................20
III.MEANS OF
IMPLEMENTATION..................................................................................................20
A.Conversion of American Apparel and Issuance of Reorganized American Apparel
Equity
Interests..............................................................................................................................20
B.Continued Corporate Existence and Vesting of Assets in the Reorganized
Debtors.........21
C.Restructuring
Transactions.................................................................................................21
D.New Exit Facility Term
Loan.............................................................................................22
E.New Equity
Commitment..................................................................................................22
F.Sources of Cash for Plan
Distributions..............................................................................23
G.Corporate Governance, Directors and Officers, Employment-Related Agreements
and Compensation Programs; Other
Agreements.....................................................................23
H.Litigation
Trust..................................................................................................................25
I.No Revesting of Litigation Trust
Assets............................................................................27
J.Preservation of Causes of Action; Compromise and Settlement of
Disputes....................27
K.Reinstatement and Continuation of Insurance
Policies.....................................................28
L.Cancellation and Surrender of Instruments, Securities and Other
Documentation...........28
M.Release of
Liens.................................................................................................................29
N.Effectuating Documents; Further
Transactions.................................................................29
IV.TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
LEASES..........................29
A.Assumption and Rejection of Executory Contracts and Unexpired
Leases......................29
B.Cure of Defaults for Assumed Executory Contracts and Unexpired
Leases.....................30
C.Claims Based on Rejection of Executory Contracts and Unexpired
Leases.....................30
D.Contracts and Leases Entered Into After the Petition
Date................................................30
E.Reservation of
Rights.........................................................................................................31
F.Pre-Existing Obligations to the Debtors Under Executory Contracts and
Unexpired
Leases.................................................................................................................................31

- i -    



--------------------------------------------------------------------------------






G.Certain Compensation and Benefit
Programs....................................................................31
H.Obligations to Insure and Indemnify Directors, Officers and
Employees.........................31
V.PROVISIONS GOVERNING
DISTRIBUTIONS..........................................................................32
A.Distributions for Allowed Claims as of the Effective
Date...............................................32
B.Disbursing Agent; No
Liability..........................................................................................32
C.Delivery of Distributions and Undeliverable Distributions to Holders of
Claims.............32
D.Distribution Record
Date...................................................................................................34
E.Minimum Distributions and Fractional
Interests...............................................................34
F.Compliance with Tax
Requirements..................................................................................34
G.Manner of Payment Under the
Plan...................................................................................35
H.Time Bar to Cash
Payments...............................................................................................35
I.Setoffs................................................................................................................................35
J.Allocation Between Principal and Accrued
Interest..........................................................35
K.Distributions to Holders of Disputed
Claims.....................................................................35
L.Distributions to Holders of Allowed General Unsecured
Claims......................................36
VI.DISPUTED, CONTINGENT AND UNLIQUIDATED
CLAIMS...................................................36
A.Allowance of
Claims..........................................................................................................36
B.Prosecution of Objections to
Claims..................................................................................36
C.Estimation of
Claims..........................................................................................................37
D.Adjustment to Claims Without
Objection..........................................................................37
E.Disallowance of Certain
Claims........................................................................................37
F.Offer of
Judgment..............................................................................................................37
G.Amendments to
Claims......................................................................................................37
VII.CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE
PLAN...............................................................................................................................................37
A.Conditions to
Confirmation...............................................................................................38
B.Conditions to the Effective
Date........................................................................................38
C.Waiver of Conditions to Confirmation or the Effective
Date............................................38
D.Effect of Nonoccurrence of Conditions to the Effective
Date...........................................38
VIII.non-consensual
confirmation...........................................................................................................39
IX.EFFECT OF
CONFIRMATION......................................................................................................39
A.Dissolution of Official
Committees...................................................................................39
B.Discharge of Claims and
Interests.....................................................................................39
C.Injunctions..........................................................................................................................39
D.Exculpation........................................................................................................................40
E.Releases..............................................................................................................................40

- ii -    



--------------------------------------------------------------------------------






F.Votes Solicited in Good
Faith............................................................................................41
G.Term of Injunctions or
Stays..............................................................................................41
H.Termination of Certain Subordination
Rights....................................................................41
X.RETENTION OF
JURISDICTION.................................................................................................42
XI.MISCELLANEOUS
PROVISIONS................................................................................................43
A.Modification of the
Plan....................................................................................................43
B.Revocation of the
Plan.......................................................................................................43
C.Conversion or Dismissal of Certain of the Chapter 11
Cases............................................44
D.Inconsistency......................................................................................................................44
E.Exhibits /
Schedules...........................................................................................................44
F.Section 1145
Exemption....................................................................................................44
G.Exemption from Transfer
Taxes........................................................................................44
H.Request for Expedited Determination of
Taxes.................................................................44
I.Severability........................................................................................................................44
J.Governing
Law...................................................................................................................45
K.No
Admissions...................................................................................................................45
L.Successors and
Assigns......................................................................................................45
M.Service of
Documents........................................................................................................45
XII.CONFIRMATION
REQUEST.........................................................................................................48



- iii -    



--------------------------------------------------------------------------------




TABLE OF EXHIBITS


Exhibit A – Operating Agreement for Reorganized American Apparel
Exhibit B – New Directors of Reorganized American Apparel
Exhibit C – List of Assumed Executory Contracts and Unexpired Leases
Exhibit D – Litigation Trust Agreement
Exhibit E – New Exit Financing Agreement
Exhibit F – Equity Commitment Agreement
Exhibit G – Form of Indemnification Agreement
Exhibit H – List of Retained Causes of Action
Exhibit I – List of Excluded Parties
Exhibit J – Registration Rights Agreement








--------------------------------------------------------------------------------




INTRODUCTION
American Apparel, Inc., American Apparel (USA), LLC, American Apparel Retail,
Inc., American Apparel Dyeing & Finishing, Inc., KCL Knitting, LLC and Fresh Air
Freight, Inc., as debtors and debtors in possession, propose this joint plan of
reorganization for the resolution of Claims against and Interests in each of the
Debtors pursuant to chapter 11 of the Bankruptcy Code. The Debtors are the
proponents of the Plan within the meaning of section 1129 of the Bankruptcy
Code.
Reference is made to the Disclosure Statement, distributed contemporaneously
herewith, for a discussion of the Debtors' assets, liabilities, history,
business, results of operations, historical financial information, projections
of future operations and for a summary of the Plan and the distributions to be
made thereunder.
Other agreements and documents supplementing the Plan are appended as Exhibits
hereto and have been or will be Filed with the Bankruptcy Court. These
supplemental agreements and documents are referenced in the Plan and the
Disclosure Statement and will be available for review.
ALL CREDITORS ENTITLED TO VOTE ON THE PLAN ARE ENCOURAGED TO READ THE DISCLOSURE
STATEMENT IN ITS ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. SUBJECT TO
CERTAIN RESTRICTIONS AND REQUIREMENTS SET FORTH IN SECTION 1127 OF THE
BANKRUPTCY CODE, IN BANKRUPTCY RULE 3019 AND IN THE PLAN, THE DEBTORS RESERVE
THE RIGHT TO ALTER, AMEND, MODIFY, REVOKE OR WITHDRAW THE PLAN PRIOR TO ITS
SUBSTANTIAL CONSUMMATION.

 



--------------------------------------------------------------------------------




DEFINED TERMS, RULES OF INTERPRETATION AND COMPUTATION OF TIME
Defined Terms
Capitalized terms used in the Plan and not otherwise defined shall have the
meanings set forth below. Any term that is not defined in this Plan, but that is
used in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning
given to that term in the Bankruptcy Code or the Bankruptcy Rules, as
applicable.
"Administrative Claim" means a Claim against a Debtor or its Estate for costs or
expenses of administration of Estates pursuant to sections 364(c)(1), 503(b),
503(c), 507(b) or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual
and necessary costs and expenses incurred after the Petition Date and through
the Effective Date of preserving the Estates and operating the businesses of the
Debtors; (b) compensation for legal, financial advisory, accounting and other
services and reimbursement of expenses awarded or allowed under sections 330(a)
or 331 of the Bankruptcy Code, including Fee Claims; (c) all fees and charges
assessed against the Estates under chapter 123 of title 28, United States Code,
28 U.S.C. §§ 1911-1930; and (d) DIP Claims.
"Administrative Claims Bar Date" means the date that is thirty (30) days after
the Effective Date.
"Administrative Claims Objection Deadline" means the date that is sixty (60)
days after the Effective Date.
"Affiliate" has the meaning set forth in section 101(2) of the Bankruptcy Code.
"Allowed" means with respect to Claims: (a) any Claim (i) for which a Proof of
Claim has been timely filed on or before the applicable Claims Bar Date (or for
a Proof of Claim that by the Bankruptcy Code or Final Order is not or shall not
be required to be Filed) or (ii) that is listed in the Schedules as of the
Effective Date as not disputed, not contingent and not unliquidated, and for
which no Proof of Claim has been timely filed; provided that, in each case, any
such Claim shall be considered Allowed only if and to the extent that no
objection to the allowance thereof has been interposed within the applicable
period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules or
the Bankruptcy Court or such an objection has been interposed and the Claim has
been thereafter Allowed by a Final Order; or (b) any Claim Allowed pursuant to
the Plan, a Final Order of the Bankruptcy Court (including pursuant to any
stipulation approved by the Bankruptcy Court) and any Stipulation of Amount and
Nature of Claim; provided, further, that the Claims described in clauses (a) and
(b) above shall not include any Claim on account of a right, option, warrant,
right to convert or other right to purchase an Equity Interest. Claims allowed
solely for the purpose of voting to accept or reject the Plan pursuant to an
order of the Bankruptcy Court shall not be considered "Allowed Claims"
hereunder.
"American Apparel" means American Apparel, Inc.
"APP Interests" means any Interests in American Apparel.
"Avoidance Actions" means any and all avoidance, recovery, subordination or
other actions or remedies that may be brought on behalf of the Debtors or the
Estates under the Bankruptcy Code or applicable non-bankruptcy law, including,
without limitation, actions or remedies under sections 510, 542, 543, 544, 545,
547, 548, 549, 550, 551, 553(b) and 724(a) of the Bankruptcy Code and other
similar state law claims and causes of action other than any such claims or
causes of action against any post-Effective Date customers, vendors or employees
of the Reorganized Debtors or any of the Released Parties.
"Ballot" means the applicable form or forms of ballot(s) distributed to Holders
of Claims entitled to vote on the Plan and on which the acceptance or rejection
of the Plan is to be indicated.

- 2 -    



--------------------------------------------------------------------------------




"Bankruptcy Code" means title 11 of the United States Code, as now in effect or
hereafter amended, as applicable to these Chapter 11 Cases.
"Bankruptcy Court" means the United States District Court having jurisdiction
over the Chapter 11 Cases and, to the extent of any reference made pursuant to
28 U.S.C. § 157, the bankruptcy unit of such District Court.
"Bankruptcy Rules" means, collectively, the Federal Rules of Bankruptcy
Procedure and the local rules of the Bankruptcy Court, as now in effect or
hereafter amended.
"Business Day" means any day, other than a Saturday, Sunday or "legal holiday"
(as defined in Bankruptcy Rule 9006(a)).
"Equity Commitment Agreement" means that certain Equity Commitment Agreement
attached hereto as Exhibit F, which evidences the Supporting Parties' commitment
to provide the New Equity Investment.
"Cash" means the lawful currency of the United States of America and equivalents
thereof.
"Causes of Action" means all claims, obligations, suits, judgments, damages,
demands, debts, rights, causes of action and liabilities, arising on, prior to
or after the Petition Date, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then
existing or thereafter arising in law, equity or otherwise, including Avoidance
Actions, asserted, or which may be asserted, by or on behalf of any of the
Debtors and/or the Estates, which are or may be pending on the Effective Date or
prosecuted thereafter against any Entity, based in law or equity, including,
without limitation, under the Bankruptcy Code, whether direct, indirect,
derivative or otherwise and whether asserted or unasserted as of the
Confirmation Date.
"Chapter 11 Cases" means the cases commenced under chapter 11 of the Bankruptcy
Code by the Debtors in the Bankruptcy Court.
"Claim" means a claim, as such term is defined in section 101(5) of the
Bankruptcy Code, against a Debtor.
"Claims Bar Date" means, as applicable, the Administrative Claims Bar Date and
any other date or dates to be established by an Order of the Bankruptcy Court by
which Proofs of Claim must be filed.
"Class" means a class of Claims or Interests, as described in Section II.
“Commitment Parties” shall have the meaning ascribed to such term in the Equity
Commitment Agreement.
"Committee of Lead Lenders" means, collectively, certain lenders under the
Prepetition ABL Facility and holders of Prepetition Notes comprised of funds
associated with Monarch Alternative Capital LP, Coliseum Capital Management,
LLC, Goldman Sachs Asset Management, L.P. and Pentwater Capital Management LP.
"Confirmation" means the entry of the Confirmation Order on the docket of the
Bankruptcy Court.
"Confirmation Date" means the date on which the Bankruptcy Court enters the
Confirmation Order on its docket, within the meaning of Bankruptcy Rules 5003
and 9021.

- 3 -    



--------------------------------------------------------------------------------




"Confirmation Hearing" means the hearing held by the Bankruptcy Court to
consider Confirmation of the Plan, as such hearing may be continued from time to
time.
"Confirmation Order" means the order of the Bankruptcy Court, which shall be in
form and substance acceptable to the Debtors and the Requisite Supporting
Parties, confirming the Plan pursuant to section 1129 of the Bankruptcy Code.
"Creditors' Committee" shall mean the official committee of unsecured creditors
appointed in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy
Code.
"Debtors" means, collectively, American Apparel, American Apparel (USA), LLC,
American Apparel Retail, Inc., American Apparel Dyeing & Finishing, Inc., KCL
Knitting, LLC and Fresh Air Freight, Inc.
"DIP Agent" means Wilmington Trust, National Association, in its capacity as
administrative agent and collateral agent under the DIP Credit Agreement.
"DIP Claim" means a Claim of the DIP Agent or DIP Lenders arising under the DIP
Credit Agreement or any of the DIP Orders, including Claims for payment of DIP
Expenses.
"DIP Credit Agreement" means that certain Debtor-in-Possession Secured
Superpriority Credit Agreement, dated as of October 4, 2015 (as the same may
have been subsequently modified, amended, supplemented or otherwise revised from
time to time, and together with all instruments, documents and agreements
related thereto) among American Apparel (USA), LLC, American Apparel Dyeing &
Finishing, Inc., American Apparel Retail, Inc. and KCL Knitting, LLC (as
borrowers), the Guarantors (as defined in the DIP Credit Agreement), the
DIP Agent and the DIP Lenders party thereto.
"DIP Expenses" means all reasonable and documented fees and expenses of the DIP
Agent and the advisors of the DIP Lenders and the DIP Agent in connection with
the negotiation, formulation, preparation, execution, delivery, implementation,
consummation and enforcement of the Restructuring Support Agreement, the Plan,
the Plan Documents, and the transactions contemplated thereby, in each case, as
provided in the DIP Order, but shall not include, among other things, fees and
expenses incurred by Standard General relating to any litigation commenced
against Standard General or any challenges to Standard General’s Claims (other
than fees and expenses incurred as a result of (x) any such litigation or
challenges asserted by the Debtors or another Supporting Party or (y) the
commencement against Standard General of any litigation related to the
Restructuring Support Agreement, the Plan, the Restructuring Documents (as
defined in the Restructuring Support Agreement) and the transactions
contemplated thereby).
"DIP Lenders" means, collectively, those entities identified as "Lenders" in the
DIP Credit Agreement and their respective permitted successors and assigns
(solely in their capacity as "Lenders" under the DIP Credit Agreement).
"DIP Orders" means, collectively, the Interim DIP Order and the Final DIP Order.
"Disbursing Agent" means, with respect to distributions made (i) under the Plan,
Reorganized American Apparel (or such other Entity designated by the Debtors in
their sole discretion and without the need for any further order of the
Bankruptcy Court) in its capacity as disbursing agent pursuant to Section V and
(ii) from the Litigation Trust or from the Litigation Trust Assets in accordance
with the Litigation Trust Agreement and the Plan, the Litigation Trustee or the
Third Party Disbursing Agent.
"Disclosure Statement" means the Disclosure Statement for the Joint Plan of
Reorganization of the Debtors and Debtors in Possession, dated [_______], 2015
(including all exhibits and schedules thereto or referenced therein), that has
been prepared and distributed by the Debtors, pursuant to section 1125(g) of the
Bankruptcy Code, as the same may be amended, modified or supplemented.

- 4 -    



--------------------------------------------------------------------------------




"Disclosure Statement Order" means an order entered by the Bankruptcy Court,
approving, among other things, the Disclosure Statement as containing adequate
information pursuant to section 1125 of the Bankruptcy Code, authorizing
solicitation of the Disclosure Statement and the Plan and approving related
solicitation materials.
"Disputed Claim" means any portion of a Claim (a) that is neither an Allowed
Claim nor a disallowed Claim, (b) that is listed as disputed, contingent or
unliquidated on the Schedules or that is otherwise subject to an objection or
(c) for which a Proof of Claim has been timely filed with the Bankruptcy Court
or a written request for payment has been made, to the extent the Debtors have,
or any party in interest entitled to do so has, interposed a timely objection or
request for estimation, which objection or request for estimation has not been
withdrawn or determined by a Final Order.
“Distribution Date” means the Initial Distribution Date or the applicable
Periodic Distribution Date.
"Distribution Record Date" means the date for determining which Holders of
Allowed Claims or Interests are eligible to receive distributions hereunder,
which, unless otherwise specified, shall be the Confirmation Date or such other
date as designated in a Final Order of the Bankruptcy Court; provided, however,
that the Distribution Record Date shall not apply to Holders of Allowed
Prepetition Note Secured Claims in the event the Reorganized American Apparel
Equity Interests are distributed through DTC.
"Document Website" means the internet site at www.gardencitygroup.com/cases/AAI
at which all of the exhibits and schedules to the Plan and the Disclosure
Statement will be available to any party in interest and the public, free of
charge.
"DTC" means The Depositary Trust Company.
"Effective Date" means the day selected by the Debtors, with the consent of the
Requisite Supporting Parties (not to be unreasonably delayed, withheld or
conditioned), that is a Business Day as soon as reasonably practicable after the
Confirmation Date on which all conditions to the Effective Date in Section VII.B
shall have been satisfied or waived in accordance with Section VII.C and, if a
stay of the Confirmation Order is in effect, such stay shall have expired,
dissolved, or been lifted.
"Eligible Holder" means (a) an "accredited investor" (as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act) or (b) "qualified
institutional buyer" (as such term is defined in Rule 144A(a)(1) under the
Securities Act).
"Entity" means an individual, firm, corporation, partnership, limited liability
company, association, joint stock company, joint venture, estate, trust,
unincorporated organization or government or any political subdivision thereof,
or other person or entity.
"Estate" means, as to each Debtor, the estate created for such Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.
"Excluded Party" means any Entity identified on Exhibit I to the Plan and any
immediate family member of such individuals.
"Executory Contract" or "Unexpired Lease" means a contract or lease to which a
Debtor is a party that is subject to assumption, assumption and assignment or
rejection under section 365 of the Bankruptcy Code, including any modifications,
amendments, addenda or supplements thereto or restatements thereof.
"Exhibit" means an exhibit attached to this Plan or included in the Plan
Supplement.

- 5 -    



--------------------------------------------------------------------------------




"Fee Claim" means a Claim under sections 328, 330(a), 331, 503 or 1103 of the
Bankruptcy Code for compensation of a Professional or other Entity for services
rendered or expenses incurred in the Chapter 11 Cases.
"Fee Order" means any order establishing procedures for interim compensation and
reimbursement of expenses of Professionals that may be entered by the Bankruptcy
Court.
"File," "Filed" or "Filing" means file, filed or filing with the Bankruptcy
Court or its authorized designee in the Chapter 11 Cases.
"Final DIP Order" means the final order of the Bankruptcy Court authorizing,
among other things, the Debtors to enter into and obtain credit under the DIP
Credit Agreement, and granting certain rights, protections, and liens to and for
the benefit of the DIP Lenders dated [_______], 2015 [D.I. __].
"Final Order" means an order or judgment of the Bankruptcy Court, or other court
of competent jurisdiction, as entered on the docket in the Chapter 11 Cases or
the docket of any other court of competent jurisdiction, that has not been
reversed, stayed, modified or amended, and as to which the time to appeal or
seek certiorari or move for a new trial, reargument or rehearing has expired,
and no appeal or petition for certiorari or other proceedings for a new trial,
reargument or rehearing has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been timely filed has
been withdrawn or resolved by the highest court to which the order or judgment
was appealed or from which certiorari was sought or the new trial, reargument or
rehearing shall have been denied or resulted in no modification of such order;
provided that the possibility that a motion under rule 60 of the Federal Rules
of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be
filed relating to such order, shall not cause an order not to be a Final Order.
"General Unsecured Claim" means any Claim that is not an Administrative Claim,
Priority Claim, Prepetition Note Secured Claim, Priority Tax Claim, Other
Secured Claim, Section 510 Claim or Intercompany Claim, but includes any Claim
that is a Prepetition Note Deficiency Claim.
“Governance Term Sheet” means that term sheet describing the material terms of
the New LLC Agreement and the Registration Rights Agreement, appended as Exhibit
E to the Restructuring Support Agreement.
"GUC Support Payment" means:
in the case of Class 4A, $[___] in Cash;
in the case of Class 4B, $[___] in Cash;
in the case of Class 4C, $[___] in Cash;
in the case of Class 4D, $[___] in Cash;
in the case of Class 4E, $[___] in Cash; and
in the case of Class 4F, $[___] in Cash;
"Holder" means an Entity holding a Claim or Interest, as the context requires.
"Impaired" means, when used in reference to a Claim or an Interest, a Claim or
an Interest that is impaired within the meaning of section 1124 of the
Bankruptcy Code.

- 6 -    



--------------------------------------------------------------------------------




“Indemnification Agreement” means the indemnification agreements the form of
which shall be Filed with the Plan Supplement and be reasonably acceptable to
the Debtors and the Requisite Supporting Parties, which Reorganized American
Apparel shall enter into with officers, directors and certain employees of the
Reorganized Debtors or Debtors (as applicable) serving in such capacity on or
after the Petition Date, but excluding any officers, directors or employees who
is not a Released Party, under which Reorganized American Apparel shall be
obligated to such officer, director or employee for any (a) losses, claims,
costs, damages or Liabilities set forth in Section IV.H.3 and (b) litigation
costs incurred in connection with any Causes of Action asserted and based on
such person's service to the Debtors prior to the Petition Date, in each case,
in such a capacity at any time as a director, officer or employee of a Debtor or
Non-Debtor Affiliate.
"Indenture Trustee" means U.S. Bank National Association (or any successor
thereto), in its capacity as trustee under the Prepetition Indenture.
"Initial Distribution Date" means the Effective Date or the date occurring as
soon as reasonably practicable after the Effective Date when distributions under
the Plan shall commence.
"Intercompany Claim" means any Claim held by American Apparel or any of its
direct or indirect subsidiaries, including a Debtor, against a Debtor.
"Interest" means the rights of the Holders of the common stock, membership
interests or partnership interests issued by a Debtor and outstanding
immediately prior to the Petition Date, and any options, warrants or other
rights with respect thereto, or any other instruments evidencing an ownership
interest in a Debtor and the rights of any Entity to purchase or demand the
issuance of any of the foregoing, including: (a) redemption, conversion,
exchange, voting, participation and dividend rights (including any rights in
respect of accrued and unpaid dividends); (b) liquidation preferences; and
(c) stock options and warrants.
"Interim DIP Order" means the interim order of the Bankruptcy Court authorizing,
among other things, the Debtors to enter into and obtain credit under the DIP
Credit Agreement, and granting certain rights, protections, and liens to and for
the benefit of the DIP Lenders dated [______], 2015 [D.I. __].
"Liabilities" means any and all Claims, obligations, suits, judgments, damages,
demands, debts, rights, causes of action and liabilities, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, arising in law, equity or otherwise, that are based in
whole or in part on any act, event, injury, omission, transaction or agreement.
"Litigation Trust" means the trust established pursuant to Section III.H, among
other things, to administer the Litigation Trust Assets pursuant to the
Litigation Trust Agreement.
"Litigation Trust Agreement" means the trust agreement, to be dated as of or
prior to the Effective Date, between the Debtors and the Litigation Trustee,
governing the Litigation Trust, which shall be substantially in the form of
Exhibit D.
"Litigation Trust Assets" means (a) the Specified Causes of Action and (b) the
Litigation Trust Funds.
"Litigation Trust Beneficiaries" shall have the meaning ascribed to the term
"Beneficiaries" in the Litigation Trust Agreement.
"Litigation Trust Board" shall have the meaning set forth in the Litigation
Trust Agreement.
"Litigation Trust Expenses" means any and all reasonable fees, costs and
expenses incurred by the Litigation Trust or the Litigation Trustee (or any
Third Party Disbursing Agent or any

- 7 -    



--------------------------------------------------------------------------------




professional or other Entity retained by the Litigation Trustee) on or after the
Effective Date in connection with any of their duties under the Plan and the
Litigation Trust Agreement, including any administrative fees, attorneys' fees
and expenses, insurance fees, taxes and escrow expenses.
"Litigation Trust Funds" means the $250,000 in Cash used to initially fund the
Litigation Trust pursuant to the Plan.
"Litigation Trustee" means the natural person appointed by the Creditors'
Committee to act as trustee of the Litigation Trust in accordance with the terms
of the Plan, the Confirmation Order and the Litigation Trust Agreement, or any
successor appointed in accordance with the terms of the Plan and the Litigation
Trust Agreement.
"Management Incentive Plan" means an incentive plan for the management of
Reorganized American Apparel to be developed and implemented by the New Board
promptly following the Effective Date pursuant to which Reorganized American
Apparel may distribute to certain members of the management of Reorganized
American Apparel membership interests for, or options to purchase such
membership interests, up to an amount equal to 8% of Reorganized American
Apparel Equity Interests on a fully diluted basis as of the Effective Date.
"Management Incentive Plan Interests" means any Reorganized American
Apparel Equity Interests issued as a result of the exercise of options,
restricted stock or other securities granted pursuant to the Management
Incentive Plan.
"Member Certification" means the certification by a Holder of an Allowed
Prepetition Note Secured Claim indicating, among other things, (a) whether such
Holder, or any Affiliate of the Holder, or any Entity holding, directing or
indirectly, any type of ownership interest (including stock, membership
interests, partnership interests, or units) of such Holder, or any contracting
party with such Holder, is (i) a competitor of the Debtors (or an Affiliate of
such a competitor), (ii) an Excluded Party or an Affiliate of an Excluded Party
or (iii) otherwise satisfies certain provisions regarding eligibility to own
Reorganized American Apparel Equity Interests set forth in the Governance Term
Sheet and (b) whether such Holder is an Eligible Holder.
"New Board" means the initial board of directors of Reorganized American
Apparel.
"New Equity Investment" means the investment in the Reorganized Debtors at least
in the amount of the New Equity Minimum Investment plus any additional amount
determined by the Supporting Parties, which New Equity Investment shall be made
pursuant to, and subject to the terms and conditions set forth in, the Equity
Commitment Agreement.
"New Equity Investment Interests" means any membership interests in Reorganized
American Apparel issued in exchange for the New Equity Investment.
"New Equity Minimum Investment Amount" means $10 million.
"New Exit Accordion" means up to $30 million of incremental loans as further set
forth in the term sheet regarding the New Exit Financing Facility attached to
the Restructuring Term Sheet and the DIP Credit Agreement (subject to a
dollar-for-dollar reduction for the amount of the Debtors' Cash on hand on the
Effective Date and the amount of the New Equity Investment in excess of the New
Equity Minimum Investment Amount) and to be made available under the New Exit
Financing Agreement.
"New Exit Financing Agreement" means the credit agreement evidencing the New
Exit Facility Term Loan, which shall provide for the New Exit Accordion and
otherwise be in form and substance acceptable to the Requisite Supporting
Parties and Filed with the Plan Supplement.

- 8 -    



--------------------------------------------------------------------------------




"New Exit Financing Documents" means, collectively, the definitive documents,
statements and filings that evidence the New Exit Facility Term Loan, including,
without limitation, the New Exit Financing Agreement.
"New Exit Facility Term Loan" means a financing facility that is entered into by
one or more of the Reorganized Debtors on the Effective Date.
"New LLC Agreement" means the new operating agreement for Reorganized American
Apparel, which shall be in form and substance acceptable to the Requisite
Supporting Parties and Filed with the Plan Supplement.
"New Securities and Documents" means the Reorganized American Apparel Equity
Interests, the New Equity Investment, the Equity Commitment Agreement, the New
LLC Agreement, the Registration Rights Agreement, the New Exit Financing
Documents and any and all other securities, notes, stock, instruments,
certificates, and other documents or agreements required to be issued, executed
or delivered pursuant to or in connection with this Plan.
"Non-Debtor Affiliate" means any direct or indirect subsidiary of American
Apparel that is not a Debtor.
"Notice and Claims Agent" means Garden City Group, LLC, in its capacity as
noticing, claims and solicitation agent for the Debtors.
"Ordinary Course Professionals Order" means any order entered by the Bankruptcy
Court authorizing the Debtors to retain, employ and pay professionals and
service providers, as specified in such order, which are not materially involved
in the administration of the Chapter 11 Cases.
"Other Secured Claim" means a Secured Claim, including a Secured Tax Claim but
excluding a DIP Claim, Prepetition ABL Claim or a Prepetition Note Secured
Claim.
“Periodic Distribution Date” means, unless otherwise ordered by the Bankruptcy
Court, (a) the first Business Day that is 180 days after the Initial
Distribution Date or (b) the first Business Day that is 180 days after the
immediately preceding Periodic Distribution Date, as applicable.
"Petition Date" means October 5, 2015.
"Plan" means this joint plan of reorganization for the Debtors, and all Exhibits
attached hereto or referenced herein, supplements, appendices, schedules, and
the Plan Supplement, as the same may be amended, modified or supplemented.
"Plan Supplement" means the compilation of documents and forms of documents as
amended from time to time that constitute Exhibits to the Plan Filed with the
Bankruptcy Court no later than seven days before the earlier of the (a) Voting
Deadline and (b) deadline for objections to Confirmation of this Plan (or such
later date as may be approved by the Bankruptcy Court), including, without
limitation, the following: (i) the New LLC Agreement; (ii) the  list of
directors of Reorganized American Apparel; (iii) the list of Executory Contracts
and Unexpired Leases to be assumed by the Debtors; (iv) the Litigation Trust
Agreement; (v) the New Exit Facility Financing Agreement; (vi) the Equity
Commitment Agreement; (vii) a form of the Indemnification Agreement, (viii) a
list of the Retained Causes of Action, (ix) the Registration Rights Agreement
and (x) the list of Excluded Parties.
"Prepetition ABL Claim" means any Claim against any of the Debtors under or
evidenced by the Prepetition ABL Facility.

- 9 -    



--------------------------------------------------------------------------------




"Prepetition ABL Facility" means that certain Amended and Restated Credit
Agreement dated as of August 17, 2015 by and among American Apparel, the
guarantors thereunder and the Prepetition Agent, as the same may be amended,
modified or supplemented from time to time.
"Prepetition Agent" means Wilmington Trust, National Association, in its
capacity as administrative agent under the Prepetition ABL Facility.
"Prepetition Indenture" means that certain Indenture dated April 4, 2013 by and
among the American Apparel, the Prepetition Note Guarantors and the Indenture
Trustee, as the same may be amended, modified or supplemented from time to time.
"Prepetition Note Deficiency Claim" means the unsecured portion of any Claim
against any of the Debtors under or evidenced by the Prepetition Note Indenture
or the Prepetition Notes, including any guaranty obligations of the Prepetition
Note Guarantors with respect to any of the foregoing.
"Prepetition Note Secured Claim" means any Secured Claim against any of the
Debtors under or evidenced by the Prepetition Note Indenture or the Prepetition
Notes, including any guaranty obligations of the Prepetition Note Guarantors
with respect to any of the foregoing. For the purpose of determining
distributions under the Plan, the Prepetition Note Secured Claims shall be
deemed allowed in the amount of $85,800,000 or such other amount as determined
by the Court in connection with Confirmation.
"Prepetition Note Guarantors" means all of the Debtors except for American
Apparel.
"Prepetition Notes" means the 13.0% senior secured notes due 2020 issued in the
original aggregate principal amount of $206 million pursuant to the Prepetition
Indenture.
"Priority Claim" means a Claim that is entitled to priority in payment pursuant
to section 507(a) of the Bankruptcy Code that is not an Administrative Claim,
DIP Claim or a Priority Tax Claim.
"Priority Tax Claim" means a Claim that is entitled to priority in payment
pursuant to section 507(a)(8) of the Bankruptcy Code.
"Pro Rata" means:
when used with reference to a distribution of Reorganized American Apparel
Equity Interests to Holders of Allowed Claims in Classes 3A through 3F,
proportionately so that with respect to a particular Allowed Claim in any such
Class, the ratio of (w) the amount of Reorganized American Apparel Equity
Interests distributed on account of such Claim to (x) the Allowed amount of such
Claim is the same as the ratio of (y) Reorganized American Apparel Equity
Interests distributed on account of all Allowed Claims in such applicable Class
to (z) the amount of all Allowed Claims in such applicable Class; and
when used with reference to a distribution of Litigation Trust units or the GUC
Support Payment (if applicable) to Holders of Allowed Claims in Classes 4A
through 4F, proportionately so that with respect to a particular Allowed Claim
in any such Class, the ratio of (w) the number of Litigation Trust units or the
amount of the applicable GUC Support Payment (if applicable) distributed on
account of such Claim to (x) the Allowed amount of such Claim is the same as the
ratio of (y) Litigation Trust units or the applicable GUC Support Payment (if
applicable) distributed on account of all Allowed Claims in such applicable
Class to (z) the amount of all Allowed Claims in such applicable Class.
"Professional" means any professional employed in the Chapter 11 Cases pursuant
to sections 327, 328, 363 or 1103 of the Bankruptcy Code or any professional or
other Entity seeking compensation or reimbursement of expenses in connection
with the Chapter 11 Cases pursuant to section 503(b)(4) of the Bankruptcy Code.

- 10 -    



--------------------------------------------------------------------------------




"Proof of Claim" means a proof of claim filed with the Bankruptcy Court or the
Notice and Claims Agent in connection with the Chapter 11 Cases.
“Registration Rights Agreement” means a registration rights agreement, by and
among Reorganized American Apparel and the Registration Rights Parties, which
shall be in form and substance consistent in all material respects with the
terms set forth in the Governance Term Sheet and otherwise acceptable to
Reorganized American Apparel and the Requisite Supporting Parties and Filed with
the Plan Supplement.
“Registration Rights Parties” means each of the Supporting Parties and any other
recipient of membership interests in Reorganized American Apparel that receives
(together with its Affiliates and related funds) 10% or more of the aggregate
Reorganized American Apparel Equity Interests issued under the Plan (including
Reorganized American Apparel Equity Interests pursuant to the Equity Commitment
Agreement).
"Reinstated" means, unless the Plan specifies a particular method pursuant to
which a Claim or Interest shall be Reinstated, (a) leaving unaltered the legal,
equitable and contractual rights to which a Claim or Interest so as to render
such Claim or Interest Unimpaired; or (b) notwithstanding any contractual
provisions or applicable law that entitles the Holder of a Claim or Interest to
demand or receive accelerated payment of such Claim or Interest after the
occurrence of a default, (i) curing any such default that occurred before or
after the commencement of the applicable Chapter 11 Case, other than a default
of a kind specified in section 365(b)(2) of the Bankruptcy Code or of a kind
that section 365(b)(2) of the Bankruptcy Code expressly does not require to be
cured; (ii) reinstating the maturity of a Claim or Interest as such maturity
existed before such default; (iii) compensating the Holder of a Claim or
Interest for any damages incurred as a result of any reasonable reliance by such
Holder on such contractual provision or such applicable law; (iv) if such Claim
arises from any failure to perform a nonmonetary obligation, other than a
default arising from failure to operate a nonresidential real property lease
subject to section 365(b)(1)(A) of the Bankruptcy Code, compensating the Holder
of such Claim for any actual pecuniary loss incurred by such Holder as a result
of such failure; and (v) not otherwise altering the legal, equitable or
contractual rights to which a Claim or Interest entitles the Holder of such
Claim or Interest.
"Released Parties" means, collectively and individually, (i) the Debtors, (ii)
the Creditors' Committee, (iii) the members of the Creditors' Committee, (iv)
the Indenture Trustee, (v) the Prepetition Agent, (vi) the Supporting Parties,
(vii) the DIP Agent, (viii) the DIP Lenders and (ix) the Representatives of each
of the parties enumerated in the preceding clauses (i), (ii), (iii), (iv), (v),
(vi), (vii) and (viii) (solely in their capacities as such); provided that any
Excluded Party, any Entity that objects to Confirmation of, or votes to reject,
the Plan, and any of their respective Representatives, in each case, shall not
be a Released Party.
"Reorganized" means, (a) when used in reference to a particular Debtor, such
Debtor on and after the Effective Date, and (b) when used in reference to the
Debtors collectively, then all of the Debtors on and after the Effective Date.
"Reorganized American Apparel Equity Interests" means the membership interests
in Reorganized American Apparel to be initially authorized pursuant to the Plan
as of the Effective Date, including such membership interests to be issued
pursuant to the Plan.
"Representatives" means, with respect to any Entity, any successor, predecessor,
officer, director, partner, limited partner, general partner, shareholder,
manager, management company, investment manager, affiliate, employee, agent,
attorney, advisor, investment banker, financial advisor, accountant or other
Professional of such Entity or any of the foregoing and any committee of which
such Entity is a member, in each case, in such capacity, serving on or after the
Petition Date; provided that Representatives do not include any Excluded Party.
"Requisite Supporting Parties" shall have the meaning ascribed to such term in
the Restructuring Support Agreement.

- 11 -    



--------------------------------------------------------------------------------




"Restructuring Support Agreement" means that certain Restructuring Support
Agreement, dated October 4, 2015, among the Debtors and the Supporting Parties,
pursuant to which the Supporting Parties have agreed to support and vote in
favor of this Plan, appended as Exhibit A to the Declaration of Mark Weinsten in
Support of First Day Pleadings [D.I. [___]], as such agreement may be amended
from time to time.
"Restructuring Transactions" means, collectively, those mergers, consolidations,
restructurings, dispositions, conversions, liquidations, dissolutions or other
transactions that the Debtors and Requisite Supporting Parties determine to be
necessary or appropriate to effect a corporate restructuring of the Debtors'
business or otherwise to simplify the overall corporate structure of the
Reorganized Debtors, as described in greater detail in, and subject to, Section
III.C.
"Retained Causes of Action" shall mean the known Causes of Action set forth on
Exhibit H hereto.
"Schedules" means, collectively, the (a) schedules of assets, Liabilities and
Executory Contracts and Unexpired Leases and (b) statements of financial
affairs, as each may be amended and supplemented from time to time, Filed by the
Debtors pursuant to section 521 of the Bankruptcy Code.
"Section 510 Claim" means any Claim against a Debtor arising from rescission of
a purchase or sale of a security of the Debtors or an Affiliate, for damages
arising from the purchase or sale of such a security, or for reimbursement or
contribution allowed under section 502 of the Bankruptcy Code on account of such
a Claim and any other claim subject to subordination under section 510 of the
Bankruptcy Code.
“Secured Claim” means a Claim that is secured by a lien on property in which an
Estate has an interest or that is subject to a valid right of setoff under
section 553 of the Bankruptcy Code, to the extent of the value of the Claim
Holder's interest in such Estate's interest in such property or to the extent of
the amount subject to such valid right of setoff, as applicable, as determined
pursuant to section 506 of the Bankruptcy Code.
"Secured Tax Claim" means a Secured Claim arising out of a Debtor's liability
for any Tax.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
"Specified Causes of Action" means those Causes of Action solely comprising
(a) Avoidance Actions pursuant to section 547 of the Bankruptcy Code and
(b) Causes of Action arising before the Petition Date against or related to the
conduct of any of the Excluded Parties; provided that (a) the Specified Causes
of Action shall not include any Causes of Action against any of the Released
Parties or any post-Effective Date customers, vendors or employees of the
Reorganized Debtors and (b) the Litigation Trust shall only recover against an
Excluded Party net of any contribution claim of such Excluded Party against any
Released Party, as determined by a court of competent jurisdiction.
"Standstill Agreement" means that certain Nomination, Standstill and Support
Agreement dated July 9, 2014 by and among American Apparel, Mr. Dov Charney,
Standard General L.P., Standard General Master Fund L.P. and P Standard General
Ltd.
"Stipulation of Amount and Nature of Claim" means a stipulation or other
agreement between the applicable Debtor or Reorganized Debtor and a Holder of a
Claim or Interest establishing the allowed amount or nature of such Claim or
Interest that is (a) entered into in accordance with any Claim settlement
procedures established by order of the Bankruptcy Court in these Chapter 11
Cases, (b) expressly permitted by the Plan or (c) approved by order of the
Bankruptcy Court.

- 12 -    



--------------------------------------------------------------------------------




"Subsidiary Debtor" means any Debtor other than American Apparel.
"Subsidiary Debtor Equity Interests" means, as to a particular Subsidiary
Debtor, any Interests in such Debtor.
"Supporting Parties" shall mean the lenders under the Prepetition ABL Facility
or beneficial owners of Prepetition Notes that are, and any transferee of a
Supporting Party that becomes, a party to the Restructuring Support Agreement in
accordance therewith.
"Tax" means: (a) any net income, alternative or add-on minimum, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
profits, license, property, environmental or other tax, assessment or charge of
any kind whatsoever (together in each instance with any interest, penalty,
addition to tax or additional amount) imposed by any federal, state, local or
foreign taxing authority; or (b) any liability for payment of any amounts of the
foregoing types as a result of being a member of an affiliated, consolidated,
combined or unitary group, or being a party to any agreement or arrangement
whereby liability for payment of any such amounts is determined by reference to
the liability of any other Entity.
"Third Party Disbursing Agent" means an Entity engaged by Reorganized American
Apparel in its capacity as Disbursing Agent or engaged by the Litigation Trustee
to act as a Disbursing Agent pursuant to Section V.
“UK Guaranty” means the guaranty of the UK Loan by American Apparel.
“UK Guaranty Claim” means any Claim arising under or evidenced by UK Guaranty.
“UK Loan” means the loans made pursuant to that certain Credit Agreement dated
as of March 25, 2015 among American Apparel (Carnaby) Limited, as the initial
borrower, certain additional borrowers party thereto, American Apparel, as
guarantor, Standard General L.P., on behalf of one or more of its controlled
funds and the lenders from time to time party thereto.
"Unimpaired" means, when used in reference to a Claim or an Interest, a Claim or
an Interest that is not Impaired within the meaning of section 1124 of the
Bankruptcy Code.
"U.S. Trustee" means the United States Trustee appointed under section 581 of
title 28 of the United States Code to serve in the District of Delaware.
"Voting Deadline" means 5:00 p.m. (prevailing Eastern time) on [_________],
2015, which is the deadline for submitting Ballots to accept or reject the Plan
in accordance with section 1126 of the Bankruptcy Code.
Rules of Interpretation and Computation of Time
Rules of Interpretation
For purposes of the Plan, unless otherwise provided herein: (a) whenever it is
appropriate from the context, each term, whether stated in the singular or the
plural, includes both the singular and the plural; (b) unless otherwise provided
in the Plan, any reference in the Plan to a contract, instrument, release or
other agreement or document being in a particular form or on particular terms
and conditions means that such document shall be substantially in such form or
substantially on such terms and conditions; (c) any reference in the Plan to an
existing document or Exhibit Filed or to be Filed means such document or
Exhibit, as it may have been or may be amended, modified or supplemented
pursuant to the Plan, Confirmation Order or otherwise; (d) any reference to an
Entity as a Holder of a Claim or Interest includes that Entity's successors,
assigns and affiliates; (e) all references in the Plan to Sections, Articles and
Exhibits are references to Sections, Articles and Exhibits of or to the Plan;
(f) the words "herein," "hereunder" and "hereto" refer to the Plan in

- 13 -    



--------------------------------------------------------------------------------




its entirety rather than to a particular portion of the Plan; (g) captions and
headings to Articles and Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of the
Plan; (h) subject to the provisions of any contract, articles or certificates of
incorporation, bylaws, codes of regulation, similar constituent documents,
instrument, release or other agreement or document entered into or delivered in
connection with the Plan, the rights and obligations arising under the Plan
shall be governed by, and construed and enforced in accordance with, federal
law, including the Bankruptcy Code and the Bankruptcy Rules; and (i) the rules
of construction set forth in section 102 of the Bankruptcy Code (other than
subsection (5) thereof) shall apply to the extent not inconsistent with any
other provision of this Section I.B.1.
Computation of Time
In computing any period of time prescribed or allowed by the Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply.
Reference to Monetary Figures
All references in the Plan to monetary figures refer to the lawful currency of
the United States of America, unless otherwise expressly provided.
CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS
All Claims and Interests, except Administrative Claims and Priority Tax Claims,
are placed in the Classes set forth below. In accordance with section 1123(a)(1)
of the Bankruptcy Code, Administrative Claims and Priority Tax Claims, as
described in Section II.A, are not classified herein. A Claim or Interest is
classified in a particular Class only to the extent that the Claim or Interest
qualifies within the description of that Class and is classified in other
Classes to the extent that any remainder of the Claim or Interest qualifies
within the description of such other Classes.
Unclassified Claims
Administrative Claims
Administrative Claims in General
Except as specified in this Section II.A.1, and subject to Section II.A.1.f and
subject to the bar date provisions herein, unless otherwise agreed by the Holder
of an Administrative Claim and the applicable Reorganized Debtor, each Holder of
an Allowed Administrative Claim shall receive, in full satisfaction of its
Administrative Claim, Cash equal to the Allowed amount of such Administrative
Claim on either (i) the latest to occur of (A) the Effective Date (or as soon
thereafter as practicable), (B) the date such Claim becomes an Allowed
Administrative Claim and (C) such other date as may be agreed upon by the
Reorganized Debtors and the Holder of such Claim or (ii) on such other date as
the Bankruptcy Court may order.
Statutory Fees
All fees payable pursuant to 28 U.S.C. § 1930 after the Effective Date shall be
paid by the applicable Reorganized Debtor in accordance therewith until the
earlier of the conversion or dismissal of the applicable Chapter 11 Case under
section 1112 of the Bankruptcy Code or the closing of the applicable Chapter 11
Case pursuant to section 350(a) of the Bankruptcy Code.
Ordinary Course Postpetition Administrative Liabilities
Administrative Claims based on liabilities incurred by a Debtor in the ordinary
course of its business, including Administrative Claims arising from or with
respect to the sale of goods or provision of services on or after the Petition
Date, Administrative Claims of governmental units for Taxes (including Tax
Claims related

- 14 -    



--------------------------------------------------------------------------------




to Tax years or portions thereof ending after the Petition Date), Administrative
Claims arising under Executory Contracts and Unexpired Leases and all
Intercompany Administrative Claims, shall be paid by the applicable Reorganized
Debtor, pursuant to the terms and conditions of the particular transaction
giving rise to those Administrative Claims, without further action by the
Holders of such Administrative Claims or further approval by the Bankruptcy
Court. Holders of the foregoing Claims shall not be required to File or serve
any request for payment of such Administrative Claims.
DIP Claims
On the Effective Date, all DIP Expenses shall be paid in Cash and the remaining
DIP Claims will be converted into loans under the New Exit Facility Term Loan
pursuant to the terms of the New Exit Financing Agreement.
Prepetition ABL Claims
All obligations and claims in respect of or arising under the Prepetition ABL
Facility shall be paid in full, in Cash, on the Effective Date to the extent not
previously paid pursuant to the DIP Orders.
Professional Compensation
Professionals or other Entities asserting a Fee Claim for services rendered
before the Effective Date must File and serve on the Reorganized Debtors and
such other Entities who are designated by the Bankruptcy Rules, the Fee Order,
the Confirmation Order or other order of the Bankruptcy Court an application for
final allowance of such Fee Claim no later than sixty (60) days after the
Effective Date; provided, however, that any party who may receive compensation
or reimbursement of expenses pursuant to the Ordinary Course Professionals Order
may continue to receive such compensation and reimbursement of expenses for
services rendered before the Effective Date pursuant to the Ordinary Course
Professionals Order without further Bankruptcy Court review or approval (except
as provided in the Ordinary Course Professionals Order). Objections to any
Fee Claim must be Filed and served on the Reorganized Debtors and the requesting
party no later than ninety (90) days after the Effective Date. To the extent
necessary, the Confirmation Order shall amend and supersede any previously
entered order of the Bankruptcy Court regarding the payment of Fee Claims.
Post-Effective Date Professionals' Fees and Expenses
Except as otherwise specifically provided in the Plan, on and after the
Effective Date, the Reorganized Debtors shall, in the ordinary course of
business and without any further notice to or action, order, or approval of the
Bankruptcy Court, pay in Cash the reasonable and documented fees and expenses of
the Professionals or other fees and expenses incurred by the Reorganized Debtors
on or after the Effective Date, in each case, related to implementation and
consummation of the Plan. Upon the Effective Date, any requirement that
Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy
Code or any order of the Bankruptcy Court entered before the Effective Date
governing the retention of, or compensation for services rendered by,
Professionals after the Effective Date shall terminate, and the Reorganized
Debtors may employ or pay any Professional in the ordinary course of business
without any further notice to or action, order, or approval of the Bankruptcy
Court.
Bar Dates for Administrative Claims
Except as otherwise provided herein, requests for payment of Administrative
Claims (other than DIP Claims, Fee Claims and Administrative Claims based on
Liabilities incurred by a Debtor in the ordinary course of its business as
described in Section II.A.1.c) must be Filed and served on the Reorganized
Debtors pursuant to the procedures specified in the Confirmation Order and the
notice of entry of the Confirmation Order no later than the Administrative
Claims Bar Date. Holders of Administrative Claims that are required to, but do
not, File and serve a request for payment of such Administrative Claims by such
date shall be forever barred,

- 15 -    



--------------------------------------------------------------------------------




estopped and enjoined from asserting such Administrative Claims against the
Debtors or their property and such Administrative Claims shall be deemed
discharged as of the Effective Date. Objections to such requests, if any, must
be Filed and served on the Reorganized Debtors and the requesting party no later
than the Administrative Claims Objection Deadline.
Payment of Priority Tax Claims
Priority Tax Claims
Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise
agreed by the Holder of a Priority Tax Claim and the Debtors (with the consent
of the Requisite Consenting Noteholders, such consent not to be unreasonably
withheld, conditioned or delayed), each Holder of an Allowed Priority Tax Claim
shall receive, at the option of the Debtors, in full satisfaction of its Allowed
Priority Tax Claim that is due and payable on or before the Effective Date, on
account of and in full and complete settlement, release and discharge of such
Claim, (i) Cash in an amount equal to the amount of such Allowed Priority Tax
Claim or (ii) Cash in an aggregate amount of such Allowed Priority Tax Claim
payable in installment payments over a period of time not to exceed five years
after the Petition Date, pursuant to section 1129(a)(9)(C) of the Bankruptcy
Code; provided, however, that all Allowed Priority Tax Claims that are not due
and payable on or before the Effective Date shall be paid in the ordinary course
of business by the Reorganized Debtors as they become due.
Other Provisions Concerning Treatment of Priority Tax Claims
Notwithstanding Section II.A.2.a, any Claim on account of any penalty arising
with respect to or in connection with an Allowed Priority Tax Claim that does
not compensate the Holder for actual pecuniary loss shall be treated as a
General Unsecured Claim, and the Holder (other than as the Holder of a General
Unsecured Claim) may not assess or attempt to collect such penalty from the
Reorganized Debtors or their respective property.
Classification of Claims and Interests
General
Pursuant to sections 1122 and 1123 of the Bankruptcy Code, Claims and Interests
are classified for voting and distribution pursuant to this Plan, as set forth
herein. A Claim or Interest shall be deemed classified in a particular Class
only to the extent that the Claim or Interest qualifies within the description
of that Class and shall be deemed classified in a different Class to the extent
that any remainder of such Claim or Interest qualifies within the description of
such other Class. Holders of Allowed Claims may assert such Claims against each
Debtor obligated with respect to such Claim, and such Claims shall be entitled
to share in the recovery provided for the applicable Class of Claims against
each obligated Debtor based upon the full Allowed amount of the Claim.
Notwithstanding the foregoing, and except as otherwise specifically provided for
herein, the Confirmation Order or other order of the Bankruptcy Court, or
required by applicable bankruptcy law, in no event shall the aggregate value of
all property received or retained under the Plan on account of an Allowed Claim
exceed 100% of the underlying Allowed Claim.
Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for the purposes
of Confirmation by acceptance of the Plan by an Impaired Class of Claims;
provided, however, that in the event no Holder of a Claim with respect to a
specific Class for a particular Debtor timely submits a Ballot in compliance
with the Disclosure Statement Order indicating acceptance or rejection of this
Plan, such Class will be deemed to have accepted this Plan. The Debtors may seek
Confirmation of this Plan pursuant to section 1129(b) of the Bankruptcy Code
with respect to any rejecting Class of Claims or Interests.
To the extent a Holder has Claims arising from the same transaction or
occurrence that may be asserted against more than one Debtor, the vote of such
Holder in connection with such Claims will be counted as a

- 16 -    



--------------------------------------------------------------------------------




vote of each such Claim against each applicable Debtor against which such Holder
has a Claim. The Plan assigns a letter to each Debtor and a number to each of
the Classes of Claims against or Interests in the Debtors. For consistency,
similarly designated Classes of Claims and Interests are assigned the same
number across each of the Debtors. Any non-sequential enumeration of the Classes
is intentional to maintain consistency.
Claims against and Interests in each of the Debtors are classified in up to 9
separate Classes as follows:
Letter
Debtor
 
Class
Designation
A
American Apparel, Inc.
 
1
Priority Claims
B
American Apparel (USA), LLC
 
2
Other Secured Claims
C
American Apparel Retail, Inc.
 
3
Prepetition Note Secured Claims
D
American Apparel Dyeing & Finishing, Inc.
 
4
General Unsecured Claims
E
KCL Knitting, LLC
 
5
UK Guaranty Claims
F
Fresh Air Freight, Inc.
 
6
Section 510 Claims
 
 
 
7
Intercompany Claims
 
 
 
8
APP Interests
 
 
 
9
Subsidiary Debtor Equity Interests

Identification of Classes of Claims Against and Interests in the Debtors
Claims against and Interests in the Debtors are classified in up to 9 separate
Classes. The following table designates the Classes of Claims against and
Interests in the Debtors and specifies which Classes are (a) Impaired or
Unimpaired by this Plan, (b) entitled to vote to accept or reject this Plan in
accordance with section 1126 of the Bankruptcy Code or (c) deemed to accept or
reject this Plan.
Class
Designation
Impairment
Entitled to Vote
1A-1F
Priority Claims
Unimpaired
Deemed to Accept
2A-2F
Other Secured Claims
Unimpaired
Deemed to Accept
3A-3F
Prepetition Note Secured Claims
Impaired
Entitled to Vote
4A-4F
General Unsecured Claims
Impaired
Entitled to Vote
5A
UK Guaranty Claims
Unimpaired
Deemed to Accept
6A-6F
Section 510 Claims
Impaired
Deemed to Reject
7A-7F
Intercompany Claims
Unimpaired
Deemed to Accept
8A
APP Interests
Impaired
Deemed to Reject
9B-9F
Subsidiary Debtor Equity Interests
Unimpaired
Deemed to Accept

Treatment of Claims
Priority Claims (Classes 1A through 1F)
Classification: Classes 1A through 1F consists of all Priority Claims against
the respective Debtors.
Treatment: On the later of (a) the Effective Date and (b) the date on which such
Priority Claim becomes an Allowed Priority Claim, unless otherwise agreed to by
the Debtors and the Holder of an Allowed Priority Claim (in which event such
other agreement will govern), each Holder of an Allowed Priority Claim against a
Debtor shall receive on account and in full and complete settlement, release and
discharge of such Claim, at the Debtors' election, Cash in the amount of such
Allowed Priority Claim in

- 17 -    



--------------------------------------------------------------------------------




accordance with section 1129(a)(9) of the Bankruptcy Code. All Allowed Priority
Claims against the Debtors that are not due and payable on or before the
Effective Date shall be paid by the Reorganized Debtors when such Claims become
due and payable in the ordinary course of business in accordance with the terms
thereof.
Voting: Claims in Classes 1A through 1F are Unimpaired. Each Holder of an
Allowed Claim in Classes 1A through 1F is conclusively presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code and is, therefore,
not entitled to vote.
Other Secured Claims (Classes 2A through 2F)
Classification: Classes 2A through 2F consists of all Other Secured Claims
against the respective Debtors.
Treatment: Unless otherwise agreed by the Holder of an Other Secured Claim and
the Debtors, on the Effective Date or as soon as reasonably practicable
thereafter, each Holder of an Other Secured Claim shall receive the following
treatment at the option of the Debtors: (i) such Allowed Other Secured Claim
shall be Reinstated; (ii) payment in full (in Cash) of any such Allowed Other
Secured Claim; or (iii) satisfaction of any such Allowed Other Secured Claim by
delivering the collateral securing any such Allowed Other Secured Claim and
paying any interest required to be paid under section 506(b) of the Bankruptcy
Code.
Voting: Claims in Classes 2A through 2F are Unimpaired. Each Holder of an
Allowed Claim in Classes 2A through 2F is conclusively presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code and is, therefore,
not entitled to vote.
Prepetition Note Secured Claims (Classes 3A through 3F)
Allowance: On the Effective Date, the Prepetition Note Secured Claims shall be
deemed Allowed Claims under the Plan.
Classification: Classes 3A through 3F consist of all Prepetition Note Secured
Claims.
Treatment: Unless otherwise agreed by the Holder of a Prepetition Note Secured
Claim and the Debtors, on the Effective Date or as soon as reasonably
practicable thereafter each Holder of an Allowed Prepetition Note Secured Claim,
subject to the terms of this Plan, in full and final satisfaction, settlement,
release and discharge of, and in exchange for, such Claim, shall receive its Pro
Rata share of 100% of Reorganized American Apparel Equity Interests, subject to
dilution by the Management Incentive Shares and the New Equity Investment
Interests; provided, however, that the Debtors, upon the request of the
Requisite Supporting Parties, shall provide an alternative distribution to any
Holder of a Prepetition Note Secured Claim that is not a Supporting Party in
Cash in an amount equal to such Holder's Prepetition Note Secured Claim, to be
paid on or promptly after the Effective Date.
Voting: Claims in Classes 3A through 3F are Impaired. Each Holder of an Allowed
Claim in Classes 3A through 3F is entitled to vote.
General Unsecured Claims (Classes 4A through 4F)
Classification: Classes 4A through 4F consists of all General Unsecured Claims.
Treatment: Unless otherwise agreed by the Holder of a General Unsecured Claim
and the Debtors, on the Effective Date or as soon as reasonably practicable
thereafter, each Holder of an Allowed General Unsecured Claim in Classes 4A
through 4F shall receive, subject to the terms of this Plan, in full
satisfaction, settlement, release and discharge of, and in exchange for, such
Claim, a distribution equal

- 18 -    



--------------------------------------------------------------------------------




to its Pro Rata share of (i) units in the Litigation Trust and (ii) solely if
the Class in which such Claim is classified accepts the Plan, the applicable GUC
Support Payment, which shall be paid in semi-annual installments for 1 year from
and after the Effective Date.
Voting: Claims in Classes 4A through 4F are Impaired. Each Holder of an Allowed
Claim in Classes 4A through 4F is entitled to vote.
UK Guaranty Claims (Class 5A)
Classification: Class 5A consists of all UK Guaranty Claims.
a.    Treatment: On the Effective Date or as soon as reasonably practicable
thereafter, all UK Guaranty Claims shall be Reinstated, subject to Section 6 of
the Restructuring Support Agreement.
Voting: Claims in Class 5A are Unimpaired. Each Holder of an Allowed Claim in
Class 5A is conclusively presumed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code and, therefore, is not entitled to vote.
Section 510 Claims (Classes 6A through 6F)
Classification: Classes 6A through 6F consists of all Section 510 Claims.
Treatment: No property shall be distributed to or retained by the Holders of
Section 510 Claims, and such Claims shall be extinguished on the Effective Date.
Holders of Section 510 Claims shall not receive any distribution pursuant to the
Plan.
Voting: Claims in Classes 6A through 6F are Impaired. Each Holder of an Allowed
Claim in Classes 6A through 6F is conclusively presumed to have rejected the
Plan pursuant to section 1126(g) of the Bankruptcy Code and, therefore, is not
entitled to vote.
Intercompany Claims (Classes 7A through 7F)
Classification: Classes 7A through 7F consists of all Intercompany Claims.
b.    Treatment: On the Effective Date or as soon as reasonably practicable
thereafter, all Intercompany Claims may be extinguished or compromised by
distribution, contribution or otherwise, or Reinstated, at the discretion of the
Debtors or the Reorganized Debtors, as the case may be, on or after the
Effective Date.
Voting: Claims in Classes 7A through 7F are Unimpaired. Each Holder of an
Allowed Claim in Classes 7A through 7F is conclusively presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code and, therefore, is
not entitled to vote.
APP Interests (Class 8A)
Classification: Class 8A consists of all APP Interests.
Treatment: On the Effective Date or as soon as reasonably practicable
thereafter, all APP Interests shall be cancelled and extinguished. Holders of
APP Interests shall not receive any distribution pursuant to the Plan.

- 19 -    



--------------------------------------------------------------------------------




Voting: Interests in Class 8A are Impaired. Each Holder of an Allowed Interest
in Class 8A is conclusively presumed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code and, therefore, is not entitled to vote.
Subsidiary Debtor Equity Interests (Classes 9B through 9F)
Classification: Classes 9B through 9F consists of all Subsidiary Debtor Equity
Interests.
Treatment: On the Effective Date, all Subsidiary Debtor Equity Interests shall
not receive any distribution pursuant to the Plan and shall be Reinstated,
subject to Section III.C.1.
Voting: Interests in Classes 9B through 9F are Unimpaired. Each Holder of an
Allowed Interest in Classes 9B through 9F is conclusively presumed to have
accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code and,
therefore, is not entitled to vote.
Reservation of Rights Regarding Claims
Except as otherwise provided in the Plan, nothing shall affect the Debtors' or
the Reorganized Debtors' rights and defenses, whether legal or equitable, with
respect to any Claims, including, without limitation, all rights with respect to
legal and equitable defenses to alleged rights of setoffs or recoupment.
Postpetition Interest on Claims
Except as required by applicable bankruptcy law, postpetition interest shall not
accrue or be payable on account of any General Unsecured Claim.
Insurance
Notwithstanding anything to the contrary herein, if any Allowed Claim is covered
by an insurance policy, such Claim shall first be paid from proceeds of such
insurance policy, with the balance, if any, treated in accordance with the
provisions of the Plan governing the Class applicable to such Claim.
MEANS OF IMPLEMENTATION
Conversion of American Apparel and Issuance of Reorganized American Apparel
Equity Interests
On the Effective Date, American Apparel shall be converted, merged or otherwise
reorganized into a Delaware limited liability company, and membership interests
in Reorganized American Apparel shall be issued pursuant to the Plan, including
the distribution of Reorganized American Apparel Equity Interests to holders of
Claims in Classes 3A through 3F pursuant to the Plan. The issuance of additional
interests in Reorganized American Apparel by Reorganized American Apparel,
including New Equity Investment Interests and Management Incentive Plan
Interests, shall be authorized without the need for further corporate action and
without any further action by the Holders of Claims or Interests.
Each distribution and issuance of the Reorganized American Apparel Equity
Interests under the Plan shall be governed by the terms and conditions set forth
in the Plan applicable to such distribution or issuance and by the terms and
conditions of the instruments evidencing or relating to such distribution or
issuance, which terms and conditions shall bind each Entity receiving such
distribution or issuance.
On the Effective Date, each of the applicable Reorganized Debtors will be
authorized to and shall issue or execute and deliver, as applicable, the
Reorganized American Apparel Equity Interests and the New Securities and
Documents, in each case, without further notice to or order of the Bankruptcy
Court, act or

- 20 -    



--------------------------------------------------------------------------------




action under applicable law, regulation, order, or rule or the vote, consent,
authorization or approval of any Entity.
The issuance or execution and delivery of the Reorganized American Apparel
Equity Interests and the distribution thereof under this Plan shall be exempt
from registration under applicable securities laws pursuant to section 1145(a)
of the Bankruptcy Code and/or any other applicable exemptions. Without limiting
the effect of section 1145 of the Bankruptcy Code, all documents, agreements,
and instruments entered into and delivered on or as of the Effective Date
contemplated by or in furtherance of this Plan shall become and shall remain
effective and binding in accordance with their respective terms and conditions
upon the parties thereto, in each case, without further notice to or order of
the Bankruptcy Court, act or action under applicable law, regulation, order, or
rule or the vote, consent, authorization or approval of any Entity (other than
as expressly required by such applicable agreement).
Continued Corporate Existence and Vesting of Assets in the Reorganized Debtors
Except as otherwise provided herein (including with respect to the Restructuring
Transactions described in Section III.C.1): (1) as of the Effective Date,
Reorganized American Apparel shall exist as a separate legal entity, with all
powers in accordance with the laws of the state of Delaware and the operating
agreement, appended hereto as Exhibit A; (2) subject to the Restructuring
Transactions, each of the Debtors shall, as a Reorganized Debtor, continue to
exist after the Effective Date as a separate legal entity, with all of the
powers of such a legal entity under applicable law and without prejudice to any
right to alter or terminate such existence (whether by merger, conversion,
dissolution or otherwise) under applicable law; and (3) on the Effective Date,
all property of the Estate of a Debtor, and any property acquired by a Debtor or
Reorganized Debtor under the Plan, shall vest, subject to the Restructuring
Transactions, in the applicable Reorganized Debtors, free and clear of all
Claims, liens, charges, other encumbrances, Interests and other interests. On
and after the Effective Date, each Reorganized Debtor may operate its business
and may use, acquire and dispose of property and compromise or settle any claims
without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those
restrictions expressly imposed by the Plan or the Confirmation Order. Without
limiting the foregoing, each Reorganized Debtor may pay the charges that it
incurs on or after the Effective Date for appropriate Professionals' fees,
disbursements, expenses or related support services (including fees relating to
the preparation of Professional fee applications) without application to, or the
approval of, the Bankruptcy Court.
Restructuring Transactions
Restructuring Transactions Generally
On or after the Confirmation Date, American Apparel shall convert, merge or
otherwise reorganize into a limited liability company, which shall elect to be
treated as a corporation for U.S. federal income tax purposes effective on the
earlier of the Effective Date or the date of formation, absent an alternative
structure determined by the Requisite Supporting Parties, which alternative
structure shall require the consent of the Debtors only if such structure
results in a transfer of a Debtor’s assets to a new entity that is not a
successor of the Debtor for tax purposes. Certain other Restructuring
Transactions may be undertaken as necessary or appropriate to effect, in
accordance with applicable non-bankruptcy law, a corporate restructuring of the
Debtors’ or the Reorganized Debtors’ respective businesses or simplify the
overall corporate structure of the Reorganized Debtors, all to the extent not
inconsistent with any other terms of the Plan. Without limiting the foregoing,
unless otherwise provided by the terms of a Restructuring Transaction, all such
Restructuring Transactions will be deemed to occur on the Effective Date and may
include one or more mergers, conversions, consolidations, restructurings,
dispositions, liquidations or dissolutions, as may be determined by the Debtors
or the Reorganized Debtors and the Requisite Supporting Parties to be necessary
or appropriate. Subject to the immediately preceding sentence, the actions to
effect these transactions may include: (a) the execution and delivery of
appropriate agreements or other documents of merger, conversion, consolidation,
restructuring, disposition, liquidation or dissolution containing terms that are
consistent with the terms of the Plan and that satisfy the requirements of
applicable state law and such other terms to which the applicable Entities may

- 21 -    



--------------------------------------------------------------------------------




agree; (b) the execution and delivery of appropriate instruments of transfer,
assignment, assumption or delegation of any asset, property, right, liability,
duty or obligation on terms consistent with the terms of the Plan and having
such other terms to which the applicable Entities may agree; (c) the filing of
appropriate certificates or articles of merger, conversion, consolidation,
dissolution or change in corporate form pursuant to applicable state law; and
(d) the taking of all other actions that the applicable Entities determine to be
necessary or appropriate, including making filings or recordings that may be
required by applicable state law in connection with such transactions. Any such
transactions may be effected on or subsequent to the Effective Date without any
further action by the stockholders or directors of any of the Debtors or the
Reorganized Debtors.
Obligations of Any Successor Corporation in a Restructuring Transaction
The Restructuring Transactions may result in substantially all of the respective
assets, properties, rights, Liabilities, duties and obligations of certain of
the Reorganized Debtors vesting in one or more surviving, resulting or acquiring
corporations. In each case in which the surviving, resulting or acquiring
corporation in any such transaction is a successor to a Reorganized Debtor, such
surviving, resulting or acquiring corporation will succeed to the rights and
obligations of such Reorganized Debtor under the Plan and will perform the
obligations of the applicable Reorganized Debtor pursuant to the Plan to pay or
otherwise satisfy the Allowed Claims against such Reorganized Debtor, except as
provided in the Plan or in any contract, instrument or other agreement or
document effecting a disposition to such surviving, resulting or acquiring
corporation, which may provide that another Reorganized Debtor will perform such
obligations
New Exit Facility Term Loan
On the Effective Date, the Reorganized Debtors shall be authorized to consummate
the New Exit Facility Term Loan and to execute, deliver and enter into the New
Exit Financing Documents, and any related agreements or filings without the need
for any further corporate or other organizational action and without further
action by or approval of the Bankruptcy Court, and the New Exit Financing
Documents and any related agreements or filings shall be executed and delivered
and the applicable Reorganized Debtors shall enter into the New Exit Facility
Term Loan and be permitted to incur or issue the indebtedness available
thereunder. The New Exit Financing Agreement shall be included in the Plan
Supplement.
New Equity Commitment
On the Effective Date, the Reorganized Debtors shall be authorized to consummate
the transactions contemplated by the Equity Commitment Agreement (including the
issuance of Reorganized American Apparel Equity Interests in accordance
therewith) and to execute, deliver, make or enter into any related agreements,
instruments, documents or filings without the need for any further corporate or
other organizational action and and without further action by or approval of the
Bankruptcy Court, and any such agreements, instruments, documents or filings
shall be executed, delivered or made, as applicable, and Reorganized American
Apparel shall be authorized to issue the New Equity Investment Interests and the
other Reorganized American Apparel Equity Interests, if any, issuable pursuant
to the Equity Commitment Agreement. In addition to providing for the issuance of
the New Equity Investment Interests to the Commitment Parties, the Equity
Commitment Agreement requires that Holders of Prepetition Note Secured Claims
that are Eligible Holders and receive Reorganized American Apparel Equity
Interests pursuant the Plan be granted the opportunity to purchase additional
Reorganized American Apparel Equity Interests on the terms and subject to the
conditions set forth in the Equity Commitment Agreement. The New Equity
Investment Interests will not be registered under the Securities Act and may not
be transferred or resold except as permitted under the Securities Act and other
applicable securities laws, pursuant to registration or exemption therefrom, as
well as contractual restrictions on transfer contained in the New LLC Agreement.

- 22 -    



--------------------------------------------------------------------------------




Sources of Cash for Plan Distributions
The Debtors or Reorganized Debtors, as applicable, are authorized to execute and
deliver any documents necessary or appropriate to obtain Cash for funding the
Plan, including, without limitation, pursuant and subject to the New Exit
Financing Documents and Equity Commitment Agreement. All consideration necessary
for the Reorganized Debtors to make payments or distributions pursuant hereto
shall be obtained through a combination of one or more of the following:
(a) Cash on hand of the Debtors, including Cash from business operations,
or distributions from Non-Debtor Affiliates; (b) proceeds of the New Exit
Facility Term Loan and the New Equity Investment; (c) the proceeds of any tax
refunds and other causes of action; and (d) any other means of financing or
funding that the Debtors or the Reorganized Debtors determine is necessary or
appropriate, subject to the terms of the New Exit Financing Documents. Further,
the Debtors and the Reorganized Debtors shall be entitled to transfer funds
between and among themselves as they determine to be necessary or appropriate to
enable the Reorganized Debtors to satisfy their obligations under the Plan.
Except as set forth herein, any changes in intercompany account balances
resulting from such transfers shall be accounted for and settled in accordance
with the Debtors' historical intercompany account settlement practices and shall
not violate the terms of the Plan or any orders entered by the Bankruptcy Court
with respect to the Debtors' cash management system.
Corporate Governance, Directors and Officers, Employment-Related Agreements and
Compensation Programs; Other Agreements
Operating Agreement of Reorganized American Apparel and Other Corporate
Governance Documents
As of the Effective Date, the New LLC Agreement and the Registration Rights
Agreement shall have been Filed as part of the Plan Supplement and shall be in
form and substance consistent in all material respects with the Governance Term
Sheet. The New LLC Agreement and the certificate of incorporation and bylaws (or
comparable constituent documents) of each Reorganized Debtor, among other
things, shall prohibit the issuance of nonvoting equity securities to the extent
required by section 1123(a)(6) of the Bankruptcy Code. After the Effective Date,
each Reorganized Debtor may amend and restate its operating agreement,
certificate of incorporation, bylaws or comparable constituent documents, as
applicable, as permitted by applicable non-bankruptcy law, subject to the terms
and conditions of such constituent documents. On the Effective Date, or as soon
thereafter as is practicable, each Reorganized Debtor shall file any such
certificate of incorporation (or comparable constituent documents) with the
secretary of state or jurisdiction or similar office of the state or
jurisdiction in which such Reorganized Debtor is incorporated or organized, to
the extent required by and in accordance with the applicable corporate law of
such state. On or as soon as practicable after the Effective Date, Reorganized
American Apparel and the Registration Rights Parties will enter into the
Registration Rights Agreement. The Registration Rights Agreement shall provide
certain registration rights to the Registration Rights Parties with respect to
the Reorganized American Apparel Equity Interests that are issued to such
parties under the Plan (including Reorganized American Apparel Equity Interest
issued pursuant to the Equity Commitment Agreement).
Directors and Officers of the Reorganized Debtors
In accordance with section 1129(a)(5) of the Bankruptcy Code, from and after the
Effective Date, the initial officers and directors of Reorganized American
Apparel shall be comprised of the individuals identified in a disclosure to be
Filed as part of the Plan Supplement and who will be selected in the manner
described below.
The initial officers of Reorganized American Apparel shall include Paula
Schneider, Hassan Natha, Chelsea Grayson and other existing officers of the
Debtors to the extent such officers are serving in such capacities on the
Effective Date.

- 23 -    



--------------------------------------------------------------------------------




The New Board shall initially consist of seven (7) directors, including (a) the
chief executive officer of Reorganized American Apparel, (b) three independent
directors comprised of (i) one director selected by holders of a majority of the
Reorganized American Apparel Equity Interests, (ii) one director selected by
Monarch Alternative Capital LP and (iii) one director selected by Goldman Sachs
Asset Management, L.P., (c) one additional director selected by Monarch
Alternative Capital LP, (d) one director selected by Pentwater Capital
Management LP and (e) one director selected by Coliseum Capital Management, LLC.
The directors for the boards of directors of the direct and indirect
subsidiaries of Reorganized American Apparel shall be identified and selected by
the New Board.
Employment-Related Agreements and Compensation Programs
Except as otherwise provided herein, as of the Effective Date, each of the
Reorganized Debtors shall have authority to: (i) maintain, reinstate, amend or
revise existing employment, retirement, welfare, incentive, severance,
indemnification and other agreements with its active and retired directors,
officers and employees, subject to the terms and conditions of any such
agreement and applicable non-bankruptcy law; and (ii) enter into new employment,
retirement, welfare, incentive, severance, indemnification and other agreements
for active and retired employees.
On or after the Effective Date, the New Board shall adopt and implement the
Management Incentive Plan.
From and after the Effective Date, the Reorganized Debtors shall continue to
administer and pay the Claims arising before the Petition Date under the
Debtors' workers' compensation programs in accordance with their prepetition
practices and procedures.
Other Matters
Notwithstanding anything to the contrary in the Plan, no provision in any
contract, agreement or other document with the Debtors that is rendered
unenforceable against the Debtors or the Reorganized Debtors pursuant to
sections 541(c), 363(l) or 365(e)(1) of the Bankruptcy Code, or any analogous
decisional law, shall be enforceable against the Debtors or Reorganized Debtors
as a result of this Plan.
Transactions Effective as of the Effective Date
Pursuant to section 1142 of the Bankruptcy Code and section 303 of the Delaware
General Corporation Law and any comparable provisions of the business
corporation law of any other state or jurisdiction the following shall occur and
be effective as of the Effective Date, if no such other date is specified in
such other documents, and shall be authorized and approved in all respects and
for all purposes without any requirement of further action by the stockholders
or directors of the Debtors or any of the Reorganized Debtors: (a) the
Restructuring Transactions, if any; (b) the adoption of new or amended and
restated operating agreements, certificates of incorporation and bylaws (or
comparable constituent documents) for each Reorganized Debtor; (c) the initial
selection of directors and officers for each Reorganized Debtor; (d) the
distribution of Cash and other property pursuant to the Plan, subject to Section
V; (e) the authorization and issuance of Reorganized American Apparel Equity
Interests pursuant to the Plan, including all Reorganized American Apparel
Equity Interests issued pursuant to the Equity Commitment Agreement; (f) the
entry into and performance of the New Exit Financing Documents (if applicable);
(g) the adoption, execution, delivery and implementation of all contracts,
leases, instruments, releases and other agreements or documents related to any
of the foregoing; (h) the adoption, execution and implementation of employment,
retirement and indemnification agreements, incentive compensation programs,
including the Management Incentive Plan, retirement income plans, welfare
benefit plans and other employee plans and related agreements; and (i) any other
matters provided for under the Plan involving the corporate structure of the
Debtors or Reorganized Debtors or corporate action to be taken by or required of
a Debtor or Reorganized Debtor.

- 24 -    



--------------------------------------------------------------------------------




Litigation Trust
Formation of the Litigation Trust
On the Effective Date, the Litigation Trust shall be established pursuant to the
Litigation Trust Agreement for the purpose of prosecuting the Specified Causes
of Action (as determined by the Litigation Trustee) and making distributions (if
any) to holders of Allowed General Unsecured Claims (in their capacities as
Litigation Trust Beneficiaries) in accordance with the terms of the Plan. The
Litigation Trust shall have a separate existence from all of the Reorganized
Debtors. The Litigation Trust's prosecution of any of the Specified Causes of
Action will be on behalf of and for the benefit of the Litigation Trust's
Beneficiaries.
On the Effective Date, the Litigation Trust Assets will be transferred or issued
to, and vest in, the Litigation Trust. On the Effective Date, standing to
commence, prosecute and compromise all Specified Causes of Action shall transfer
to the Litigation Trust; provided, however, that all Causes of Action other than
the Specified Causes of Action shall be retained by the Reorganized Debtors and
shall not be transferred to the Litigation Trust. A list of all known Causes of
Action to be retained by the Reorganized Debtors shall be filed with the Plan
Supplement.
Subject to, and to the extent set forth in, the Plan, the Confirmation Order,
the Litigation Trust Agreement or other agreement (or any other order of the
Bankruptcy Court entered pursuant to, or in furtherance of, the Plan), the
Litigation Trust and the Litigation Trustee will be empowered to take the
following actions, and any other actions, as the Litigation Trustee determines
to be necessary or appropriate to implement the Litigation Trust, all without
further order of the Bankruptcy Court:
adopt, execute, deliver or file all plans, agreements, certificates and other
documents and instruments necessary or appropriate to implement the Litigation
Trust;
accept, preserve, receive, collect, manage, invest, supervise, prosecute, settle
and protect the Specified Causes of Action;
calculate and make distributions to Litigation Trust Beneficiaries;
retain Third Party Disbursing Agents and professionals and other Entities;
file appropriate Tax returns and other reports on behalf of the Litigation Trust
and pay Taxes or other obligations owed by the Litigation Trust; and
dissolve the Litigation Trust.
The Litigation Trust has no objective to, and will not, engage in a trade or
business and will conduct its activities consistent with the Plan and the
Litigation Trust Agreement.
On the Effective Date, the Debtors will transfer, and will be deemed to have
irrevocably transferred, the Litigation Trust Assets to the Litigation Trust.
Furthermore, the Debtors' and Creditors' Committee's counsel and financial
advisors will provide to the Litigation Trustee (or such professionals
designated by the Litigation Trustee) documents and other information gathered,
and relevant work product developed, during the Chapter 11 Cases in connection
with its investigation of the Specified Causes of Action, provided that the
provision of any such documents and information will be without waiver of any
evidentiary privileges, including without limitation the attorney-client
privilege, work-product privilege or other privilege or immunity attaching to
any such documents or information (whether written or oral). The Plan will be
considered a motion pursuant to sections 105, 363 and 365 of the Bankruptcy Code
for such relief.
The Litigation Trust and the Litigation Trustee will each be a "representative"
of the Estates under section 1123(b)(3)(B) of the Bankruptcy Code, and the
Litigation Trustee will be the trustee of the

- 25 -    



--------------------------------------------------------------------------------




Litigation Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. §
6012(b)(3), and, as such, the Litigation Trustee succeeds to all of the rights,
powers and obligations of a trustee in bankruptcy with respect to collecting,
maintaining, administering and liquidating the Litigation Trust Assets. Without
limiting other such rights, powers, and obligations, on the Effective Date, the
Creditors' Committee will transfer, and will be deemed to have irrevocably
transferred, to the Litigation Trust and shall vest in the Litigation Trust, the
Litigation Trustee and all of his or her professionals the Creditors'
Committee's evidentiary privileges, including, without limitation, the
attorney-client privilege, work product privilege and other privileges and
immunities that they possess related to the Specified Causes of Action. The
Creditors' Committee and its financial advisors will provide to the Litigation
Trustee (or such professionals designated by the Litigation Trustee) documents,
other information, and work product relating to the Specified Causes of Action,
provided that the provision of any such documents and information will be
without waiver of any evidentiary privileges or immunity.
To the extent that any Litigation Trust Assets cannot be transferred to the
Litigation Trust because of a restriction on transferability under applicable
non-bankruptcy law that is not superseded or preempted by section 1123 of the
Bankruptcy Code or any other provision of the Bankruptcy Code, such Litigation
Trust Assets shall be deemed to have been retained by the Debtors or Reorganized
Debtors, as the case may be, and the Litigation Trustee shall be deemed to have
been designated as a representative of the Debtors or Reorganized Debtors, as
the case may be, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code to
enforce and pursue such Litigation Trust Assets on behalf of the Debtors or the
Reorganized Debtors, as the case may be.
Litigation Trustee
The Litigation Trustee will be the exclusive trustee of the Litigation Trust
Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3) and,
solely with respect to the Litigation Trust Assets, the representative of the
Estate of each of the Debtors appointed pursuant to section 1123(b)(3)(B) of the
Bankruptcy Code. The powers, rights and responsibilities of the Litigation
Trustee will be specified in the Litigation Trust Agreement. The Litigation
Trustee will distribute the Litigation Trust Assets (or the proceeds thereof) in
accordance with the provisions of the Plan and the Litigation Trust Agreement.
Other rights and duties of the Litigation Trustee and the beneficiaries of the
Litigation Trust will be as set forth in the Litigation Trust Agreement.
Fees and Expenses of the Litigation Trust
Except as otherwise ordered by the Bankruptcy Court, the Litigation Trust
Expenses will be paid from the Litigation Trust Assets in accordance with the
Plan and the Litigation Trust Agreement.
Indemnification
The Litigation Trust Agreement may include reasonable and customary
indemnification provisions. Any such indemnification will be the sole
responsibility of the Litigation Trust.
Tax Treatment
The Litigation Trust generally is intended to be treated, for federal income Tax
purposes, as a grantor trust that is a liquidating trust within the meaning of
Treasury Regulations section 301.7701-4(d), with no objective to continue or
engage in the conduct of a trade or business. For U.S. federal income tax
purposes, the transfer of the Litigation Trust Assets to the Litigation Trust
will be treated as a transfer of the Litigation Trust Assets from the Debtors to
the Litigation Trust Beneficiaries, followed by the Litigation Trust
Beneficiaries' transfer of the Litigation Trust Assets to the Litigation Trust.
The Litigation Trust Beneficiaries will thereafter be treated for U.S. federal
income tax purposes as the grantors and deemed owners of their respective shares
of the Litigation Trust Assets. The Litigation Trust Beneficiaries shall include
in their annual taxable incomes, and pay tax to the extent due on, their
allocable shares of each item of income, gain, deduction,

- 26 -    



--------------------------------------------------------------------------------




loss and credit, and all other such items shall be allocated by the Litigation
Trustee to the Litigation Trust Beneficiaries using any reasonable allocation
method. The Litigation Trustee will be required by the Litigation Trust
Agreement to file income Tax returns for the Litigation Trust as a grantor trust
of the Litigation Trust Beneficiaries. In addition, the Litigation Trust
Agreement will require consistent valuation by the Litigation Trustee and the
Litigation Trust Beneficiaries, for all federal income Tax and reporting
purposes, of any property held by the Litigation Trust. The Litigation Trust
Agreement will provide that termination of the trust will occur no later than
five years after the Effective Date, unless the Bankruptcy Court approves an
extension based upon a finding that such an extension is necessary for the
Litigation Trust to complete its liquidating purpose. The Litigation Trust
Agreement also will limit the investment powers of the Litigation Trustee in
accordance with IRS Rev. Proc. 94-45 and will require the Litigation Trust to
distribute at least annually to the Litigation Trust Beneficiaries (as such may
have been determined at such time) its net income (net of any payment of or
provision for Taxes), except for amounts retained as reasonably necessary to
maintain the value of the Litigation Trust Assets.
No Revesting of Litigation Trust Assets
No Litigation Trust Asset will revest in any Reorganized Debtor on or after the
date such Litigation Trust Asset is transferred to the Litigation Trust but will
vest upon such transfer in Litigation Trust to be administered by the Litigation
Trustee in accordance with the Plan and the Litigation Trust Agreement.
Preservation of Causes of Action; Compromise and Settlement of Disputes
Preservation of All Causes of Action Not Expressly Settled or Released
Unless a Cause of Action against any Entity is expressly waived, relinquished,
released, compromised or settled in the Plan or any Final Order (including the
Confirmation Order and the Final DIP Order), the Debtors expressly reserve such
Causes of Action, which are to be either (i) comprised of the Retained Causes of
Action and retained by the Debtors or Reorganized Debtors or (ii) comprised of
the Specified Causes of Action and transferred to the Litigation Trust pursuant
to the Plan, and, therefore, in each case, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, waiver, estoppels (judicial, equitable or otherwise) or laches shall
apply to such Causes of Action upon or after the entry of the Confirmation Order
or Effective Date based on the Plan or the Confirmation Order, except where such
Causes of Action have been released in the Plan or any Final Order (including
the Confirmation Order and the Final DIP Order). In accordance with section
1123(b) of the Bankruptcy Code, the Debtors or Reorganized Debtors or Litigation
Trust may enforce all rights to commence and pursue any and all of the Retained
Causes of Action or Specified Causes of Action (as applicable), and the Debtors'
or Reorganized Debtors' or Litigation Trust's respective rights to commence,
prosecute, or settle any such Retained Causes of Action or Specified Causes of
Action (as applicable) shall be preserved, notwithstanding entry of the
Confirmation Order or the occurrence of the Effective Date. No Entity may rely
on the absence of a specific reference in the Plan or the Disclosure Statement
to any Cause of Action against it as any indication that the Debtors,
Reorganized Debtors or Litigation Trustee will not pursue any and all available
Retained Causes of Action or Specified Causes of Action (as applicable) against
it. In accordance with section 1123(b)(3) of the Bankruptcy Code, any Specified
Causes of Action that a Debtor may hold against any Entity shall vest in the
Litigation Trust and the Litigation Trustee on behalf of the Litigation Trust
and any Retained Causes of Action that a Debtor may hold against any Entity
shall vest in the Reorganized Debtors.
Comprehensive Settlement of Claims and Controversies
Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, the
Plan incorporates an integrated compromise and settlement designed to achieve a
beneficial and efficient resolution of these Chapter 11 Cases for all parties in
interest. Accordingly, in consideration of the distributions and other benefits
provided under the Plan, the provisions of the Plan, including the releases set
forth in Section IX.E, shall constitute a good-faith compromise and settlement
of all Claims, disputes, or controversies relating to the rights that a Holder
of a Claim may have with respect to any Claim (other than Claims Reinstated
hereunder)

- 27 -    



--------------------------------------------------------------------------------




or any distribution to be made pursuant to the Plan on account of any such Claim
(other than Claims Reinstated hereunder).
The entry of the Confirmation Order shall constitute the Bankruptcy Court's
approval, as of the Effective Date, of the compromise or settlement of all such
Claims, disputes, or controversies provided for herein, and the Bankruptcy
Court's determination that such compromises and settlements are in the best
interests of the Debtors, their estates, the Reorganized Debtors, creditors and
all other parties in interest, and are fair, equitable and within the range of
reasonableness. If the Effective Date does not occur, the settlements set forth
herein shall be deemed to have been withdrawn without prejudice to the
respective positions of the parties.
Reinstatement and Continuation of Insurance Policies
From and after the Effective Date, each of the Debtors' insurance policies in
existence as of the Effective Date shall be reinstated and continued in
accordance with their terms and, to the extent applicable, shall be deemed
assumed by the applicable Reorganized Debtor pursuant to section 365 of the
Bankruptcy Code and Section IV.A of the Plan. Nothing in the Plan shall affect,
impair or prejudice the rights of the insurance carriers or the Reorganized
Debtors under the insurance policies in any manner, and such insurance carriers
and Reorganized Debtors shall retain all rights and defenses under such
insurance policies, and such insurance policies shall apply to, and be
enforceable by and against, the Reorganized Debtors in the same manner and
according to the same terms and practices applicable to the Debtors, as existed
prior to the Effective Date.
Cancellation and Surrender of Instruments, Securities and Other Documentation
Except as provided in any contract, instrument or other agreement or document
entered into or delivered in connection with the Plan, on the Effective Date and
concurrently with the applicable distributions made pursuant to Section II, all
notes, instruments, certificates, and other documents evidencing Claims or
Interests (including, without limitation, the APP Interests, the Prepetition
Indenture and the Prepetition Notes) shall be deemed cancelled and surrendered
and of no further force and effect against the Debtors and the Debtors, without
any further action on the part of any Debtor; provided, however, that the
Prepetition Indenture and the Prepetition Notes shall remain in effect after the
Effective Date only as follows: (1) for so long as is necessary to permit
distributions to be made pursuant to the Plan and the Indenture Trustee to
perform necessary functions with respect thereto; and (2) to allow the Indenture
Trustee to exercise its charging lien for the payment of its fees and expenses
and for indemnification as provided in the Prepetition Indenture.
Notwithstanding the foregoing, to the extent not previously paid, the Debtors
shall pay all outstanding reasonable and documented fees and expenses of the
Indenture Trustee in Cash in full on the Effective Date. From and after the
making of the applicable distributions pursuant to Section II, the Holders of
the Prepetition Note Secured Claims shall have no rights against the Debtors or
the Reorganized Debtors arising from or relating to such instruments and other
documentation or the cancellation thereof, except the rights provided pursuant
to the Plan. No distribution under the Plan shall be made to or on behalf of any
Holder of a Prepetition Note Secured Claim until such Prepetition Notes are
received by the Indenture Trustee to the extent required pursuant to
Section V.B.
Release of Liens
Except as otherwise provided in the Plan or in any contract, instrument, release
or other agreement or document entered into or delivered in connection with the
Plan, on the Effective Date and consistent with the treatment provided for
Claims and Interests in Section II, all mortgages, deeds of trust, liens or
other security interests, including any liens granted as adequate protection
against the property of any Estate, shall be fully released and discharged, and
all of the right, title and interest of any Holder of such mortgages, deeds of
trust, liens or other security interests, including any rights to any collateral
thereunder, shall revert to the applicable Reorganized Debtor and its successors
and assigns. For the avoidance of doubt, the charging liens of the Indenture
Trustee under the Prepetition Indenture may be asserted on the distributions to
Holders of

- 28 -    



--------------------------------------------------------------------------------




Allowed Claims in Classes 3A through 3F and, to the extent asserted, shall
remain in place until the reasonable and documented fees and expenses of the
Indenture Trustee are satisfied. As of the Effective Date, the Reorganized
Debtors shall be authorized to execute and file on behalf of creditors Form
UCC-3 termination statements, mortgage releases or such other forms as may be
necessary or appropriate to implement the provisions of this Section III.M.
Effectuating Documents; Further Transactions
On and after the Effective Date, the Reorganized Debtors, and the officers and
members of the boards of directors thereof, are authorized to and may issue,
execute, deliver, file, or record such contracts, securities, instruments,
releases, and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate, implement and further evidence the terms
and conditions of the Plan, the Restructuring Transactions, the Reorganized
American Apparel Equity Interests issued pursuant to the Plan, the Equity
Commitment Agreement and the New Exit Financing Documents, in each case, in the
name of and on behalf of the Reorganized Debtors, without the need for any
approvals, authorization or consents except those expressly required pursuant to
the Plan.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Assumption and Rejection of Executory Contracts and Unexpired Leases
On the Effective Date, except as otherwise provided herein, each of the Debtors'
Executory Contracts and Unexpired Leases not previously assumed or rejected
pursuant to an order of the Bankruptcy Court shall be deemed rejected as of the
Effective Date in accordance with the provisions and requirements of sections
365 and 1123 of the Bankruptcy Code except any Executory Contract or Unexpired
Lease (1) identified on Exhibit C to this Plan (which shall be Filed as part of
the Plan Supplement) as an Executory Contract or Unexpired Lease designated for
assumption, (2) which is the subject of a separate motion or notice to assume or
reject Filed by the Debtors and pending as of the Confirmation Hearing, (3) that
previously expired or terminated pursuant to its own terms or (4) that was
previously assumed by any of the Debtors.
Entry of the Confirmation Order by the Bankruptcy Court shall constitute an
order approving the assumptions or rejections of such Executory Contracts and
Unexpired Leases as set forth in the Plan, all pursuant to sections 365(a) and
1123 of the Bankruptcy Code. Each Executory Contract and Unexpired Lease assumed
pursuant to the Plan or by Bankruptcy Court order, and not assigned to a third
party on or prior to the Effective Date, shall revest in and be fully
enforceable by the applicable contracting Reorganized Debtor in accordance with
its terms, except as such terms may have been modified by order of the
Bankruptcy Court. To the maximum extent permitted by law, to the extent any
provision in any Executory Contract or Unexpired Lease assumed pursuant to the
Plan restricts or prevents, or purports to restrict or prevent, or is breached
or deemed breached by, the assumption of such Executory Contract or Unexpired
Lease (including, without limitation, any "change of control" provision), then
such provision shall be deemed modified such that the transactions contemplated
by the Plan shall not entitle the counterparty thereto to terminate such
Executory Contract or Unexpired Lease or to exercise any other default-related
rights with respect thereto. Notwithstanding anything to the contrary in the
Plan, the Debtors or Reorganized Debtors, as applicable, reserve the right to
alter, amend, modify, or supplement Exhibit C to the Plan in their discretion
prior to the Effective Date on no less than three (3) days' notice to any
counterparty to an Executory Contract or Unexpired Lease affected thereby.
Cure of Defaults for Assumed Executory Contracts and Unexpired Leases
Any monetary defaults under each Executory Contract and Unexpired Lease to be
assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1)
of the Bankruptcy Code, by payment of the default amount in Cash on the
Effective Date, subject to the limitation described below, or on such other
terms as the parties to such Executory Contracts or Unexpired Leases may
otherwise agree. In the event of a dispute regarding (1) the amount of any
payments to cure such a default, (2) the ability of the Reorganized Debtors

- 29 -    



--------------------------------------------------------------------------------




or any assignee to provide "adequate assurance of future performance" (within
the meaning of section 365 of the Bankruptcy Code) under the Executory Contract
or Unexpired Lease to be assumed, or (3) any other matter pertaining to
assumption, the cure payments required by section 365(b)(1) of the Bankruptcy
Code shall be made following the entry of a Final Order or orders resolving the
dispute and approving the assumption. No later than the date on which the Plan
Supplement is Filed, to the extent not previously Filed with the Bankruptcy
Court and served on affected counterparties, the Debtors shall provide for
notices of proposed assumption and proposed cure amounts to be sent to
applicable Executory Contract and Unexpired Lease counterparties, together with
procedures for objecting thereto and resolution of disputes by the Bankruptcy
Court. Any objection by a contract or lease counterparty to a proposed
assumption or related cure amount must be Filed, served, and actually received
by the Debtors by the date on which objections to Confirmation are due (or such
other date as may be provided in the applicable assumption notice). Any
counterparty to an Executory Contract or Unexpired Lease that fails to object
timely to the proposed assumption or cure amount shall be deemed to have
assented to such assumption or cure amount.
Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time prior to the effective date of assumption. Any
Proofs of Claim filed with respect to an Executory Contract or Unexpired Lease
that has been assumed shall be deemed disallowed and expunged without further
notice to or action, order or approval of the Bankruptcy Court.
Claims Based on Rejection of Executory Contracts and Unexpired Leases
Unless otherwise provided by a Bankruptcy Court order, any Proofs of Claim
asserting Claims arising from the rejection of the Debtors' Executory Contracts
and Unexpired Leases pursuant to the Plan or otherwise must be filed with the
Notice and Claims Agent within 30 days after the date of entry of an order of
the Bankruptcy Court (including the Confirmation Order) approving such
rejection. Any Proofs of Claim arising from the rejection of the Debtors'
Executory Contracts and Unexpired Leases that are not timely filed shall be
disallowed automatically, forever barred from assertion, and shall not be
enforceable against any Reorganized Debtor without the need for any objection by
the Reorganized Debtors or further notice to or action, order, or approval of
the Bankruptcy Court. All Allowed Claims arising from the rejection of the
Debtors' Executory Contracts and Unexpired Leases shall constitute General
Unsecured Claims and shall be treated in accordance with Section II.C.5.
The Debtors reserve the right to object to, settle, compromise or otherwise
resolve any Claim Filed on account of a rejected Executory Contract or Unexpired
Lease.
Contracts and Leases Entered Into After the Petition Date
Contracts and leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed by such Debtor,
shall be performed by the Debtor or Reorganized Debtor liable thereunder in the
ordinary course of its business. Accordingly, such contracts and leases
(including any assumed Executory Contracts and Unexpired Leases) shall survive
and remain unaffected by entry of the Confirmation Order.
Reservation of Rights
Neither the exclusion nor inclusion of any contract or lease in the Plan
Supplement, nor anything contained in the Plan, nor the Debtors' delivery of a
notice of proposed assumption and proposed cure amount to applicable contract
and lease counterparties shall constitute an admission by the Debtors that any
such contract or lease is in fact an Executory Contract or Unexpired Lease or
that any Reorganized Debtor has any liability thereunder. If there is a dispute
regarding whether a contract or lease is or was executory or unexpired

- 30 -    



--------------------------------------------------------------------------------




at the time of assumption or rejection, the Debtors or Reorganized Debtors, as
applicable, shall have 30 days following entry of a Final Order resolving such
dispute to alter their treatment of such contract or lease.
Pre-Existing Obligations to the Debtors Under Executory Contracts and
Unexpired Leases
Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall not constitute a termination of pre-existing obligations owed to
the Debtors or Reorganized Debtors under such Executory Contracts or Unexpired
Leases. Notwithstanding any applicable non-bankruptcy law to the contrary, the
Debtors and Reorganized Debtors expressly reserve and do not waive any right to
receive, or any continuing obligation of a counterparty to provide, warranties,
indemnifications or continued maintenance obligations on goods previously
purchased by the contracting Debtors or Reorganized Debtors from counterparties
to rejected Executory Contracts or Unexpired Leases.
Certain Compensation and Benefit Programs
Notwithstanding anything to the contrary in this Plan, all contracts,
agreements, policies, programs and plans in existence on the Petition Date that
provided for the issuance of APP Interests or other Interests in any of the
Debtors to current or former employees or directors of the Debtors are, to the
extent not previously terminated or rejected by the Debtors, rejected or
otherwise terminated as of the Effective Date without any further action of the
Debtors or Reorganized Debtors or any order of the Court, with rejection damages
of $0.00, and any unvested APP Interests or other Interests granted under any
such agreements, policies, programs and plans in addition to any APP Interests
or other Interests granted under such agreements previously terminated or
rejected by the Debtors to the extent not previously cancelled shall be
cancelled pursuant to Section III.L. Objections to the treatment of these plans
or the Claims for rejection or termination damages arising from the rejection or
termination of any such plans, if any, must be submitted and resolved in
accordance with the procedures and subject to the conditions for objections to
Confirmation. If any such objection is not timely Filed and served before the
deadline set for objections to the Plan, each participant in or counterparty to
any agreement described in this Section IV.G shall be forever barred from (1)
objecting to the rejection or termination provided hereunder, and shall be
precluded from being heard at the Confirmation Hearing with respect to such
objection; (2) asserting against any Reorganized Debtor, or its property, any
default existing as of the Effective Date or any counterclaim, defense, setoff
or any other interest asserted or assertable against the Debtors; and (3)
imposing or charging against any Reorganized Debtor any accelerations,
assignment fees, increases or any other fees as a result of any rejection
pursuant to this Section IV.G.
Obligations to Insure and Indemnify Directors, Officers and Employees
Any and all directors and officers liability and fiduciary insurance or tail
policies in existence as of the Effective Date shall be reinstated and continued
in accordance with their terms and, to the extent applicable, shall be deemed
assumed or assumed and assigned by the applicable Debtor or Reorganized Debtor,
pursuant to section 365 of the Bankruptcy Code and Section IV.A of the Plan.
Each insurance carrier under such policies shall continue to honor and
administer the policies with respect to the Reorganized Debtors in the same
manner and according to the same terms and practices applicable to the Debtors
prior to the Effective Date.
Reorganized American Apparel shall enter into the Indemnification Agreements
with officers, directors and certain employees of the Reorganized Debtors or
Debtors (as applicable) serving in such capacity on or after the Petition Date.
The Reorganized Debtors shall be obligated to indemnify any person, other than
the Excluded Parties or any party who is not a Released Party, who is serving or
has served as one of the Debtors' directors, officers or employees at any time
from and after the Petition Date for any losses, claims, costs, damages or
Liabilities resulting from such person's service in such a capacity at any time
from and after the Petition Date or as a director, officer or employee of a
Non-Debtor Affiliate at any time from and after the Petition Date

- 31 -    



--------------------------------------------------------------------------------




(provided that nothing herein shall limit any obligations of such Non-Debtor
Affiliate), to the extent provided in the applicable certificates of
incorporation, by-laws or similar constituent documents, by statutory law or by
written agreement, policies or procedures of or with such Debtor, shall be
deemed and treated as Executory Contracts that are assumed by the applicable
Debtor or Reorganized Debtor pursuant to the Plan and section 365 of the
Bankruptcy Code as of the Effective Date. Accordingly, such indemnification
obligations shall survive and be unaffected by entry of the Confirmation Order.
For the avoidance of doubt, no indemnification obligations to any Excluded Party
or a party that is not a Released Party shall be assumed, reinstated or provided
for pursuant to the Plan.
PROVISIONS GOVERNING DISTRIBUTIONS
Distributions for Allowed Claims as of the Effective Date
Except as otherwise provided in this Section V, distributions to be made on the
Effective Date to Holders of Allowed Claims as provided by Section II or this
Section V shall be deemed made on the Effective Date if made on the Effective
Date or as promptly thereafter as practicable by the Debtors or the Reorganized
Debtors, as applicable.
Disbursing Agent; No Liability
The Disbursing Agent shall make all distributions required hereunder. The
Reorganized Debtors (or such entity as they may designate) shall be appointed to
serve as the Disbursing Agent with respect to all Claims and Interests, except
that the Litigation Trustee, or its Third Party Disbursing Agent, shall be
appointed to serve as the Disbursing Agent with respect to the distributions of
the units in the Litigation Trust to Holders of Allowed General Unsecured
Claims.
Each of the Reorganized Debtors, any Entity engaged by the Debtors or
Reorganized Debtors as a disbursing agent, the Litigation Trustee, and the Third
Party Disbursing Agent, shall have all powers, rights, protections, obligations,
and duties afforded or imposed upon the Disbursing Agent under the Plan, but
solely with respect to those Claims and Interests on account of which the
applicable Disbursing Agent is designated to make distributions under the Plan
and with respect to the Litigation Trust.
The Debtors, the Reorganized Debtors, the Disbursing Agent, and the Indenture
Trustee, as applicable, shall only be required to act and make distributions in
accordance with the terms of the Plan. Such parties shall have no (i) liability
to any party for actions taken in accordance with the Plan or in reliance upon
information provided to it in accordance with the Plan or (ii) obligation or
liability for distributions under the Plan to any party who does not hold a
Claim against the Debtors as of the Distribution Record Date or any other date
on which a distribution is made or who does not otherwise comply with the terms
of the Plan.
Delivery of Distributions and Undeliverable Distributions to Holders of Claims
Address for Delivery of Distribution.
Except as otherwise provided in the Plan, distributions to holders of Allowed
Claims (other than Holders of DIP Claims or Prepetition Note Secured Claims)
shall be made to holders of record as of the Distribution Record Date by the
Reorganized Debtors as set forth on the latest date of the following documents:
(1) to the signatory set forth on any of the Proofs of Claim Filed by such
Holder or other representative identified therein (or at the last known
addresses of such holder if no Proof of Claim is Filed or if the Debtors have
been notified in writing of a change of address); (2) at the addresses set forth
in any written notices of address changes delivered to the Reorganized Debtors
after the date of any related Proof of Claim; (3) at the addresses reflected in
the Schedules if no Proof of Claim has been Filed and the Reorganized Debtors
have not received a written notice of a change of address; or (4) on any counsel
that has appeared in the Chapter 11 Cases on such Holder’s behalf. Subject to
this Section V, and unless the Disbursing Agent otherwise determines with
respect to a distribution on account of a Claim, distributions under the Plan on
account of

- 32 -    



--------------------------------------------------------------------------------




Allowed Claims shall not be subject to levy, garnishment, attachment, or like
legal process, so that each holder of an Allowed Claim shall have and receive
the benefit of the distributions in the manner set forth in the Plan. The
Debtors, the Reorganized Debtors, and the Disbursing Agent shall not incur any
liability whatsoever on account of any distributions under the Plan.
Undeliverable Distributions
The Disbursing Agent shall make one attempt to make the distributions
contemplated hereunder in accordance with the procedures set forth herein. The
Disbursing Agent in its sole discretion may, but shall have no obligation to,
attempt to locate holders of undeliverable distributions. Any distributions
returned to the Disbursing Agent as undeliverable or otherwise shall remain in
the possession of the applicable Reorganized Debtor until such time as a
distribution becomes deliverable, and no further distributions shall be made to
such Holder unless such Holder notifies the Disbursing Agent of its then current
address. Any Holder of an Allowed Claim entitled to a distribution of property
under this Plan that does not assert a claim pursuant to the Plan for an
undeliverable distribution, or notify the Disbursing Agent of such Holder’s then
current address, within 180 days after the Effective Date shall have its claim
for such undeliverable distribution, and any subsequent distribution to which
Holder may have been entitled, discharged and shall be forever barred from
asserting any such claim against the Reorganized Debtors or their respective
property, notwithstanding any federal or state escheat laws to the contrary.
Distribution to Holders of Prepetition Note Secured Claims
Distributions to Holders of Allowed Prepetition Note Secured Claims shall only
be made to those Holders that have completed and delivered a Member
Certification to the Debtors or Reorganized Debtors (as applicable), and a
Holder of Allowed Prepetition Note Secured Claims shall not be permitted to
exercise any rights in connection with the Reorganized American Apparel Equity
Interests, and shall not be entitled to purchase any Reorganized American
Apparel Equity Interests pursuant to the Equity Commitment Agreement, unless and
until it delivers a completed Member Certification to the Debtors or Reorganized
Debtors, as applicable. If such Holder does not deliver to the Reorganized
Debtors a completed Member Certification within 180 days of the Effective Date,
such Holder shall be deemed to have waived its distribution and shall not longer
be entitled to any distribution on account of its Prepetition Note Secured
Claims and to purchase any Reorganized American Apparel Equity Interests
pursuant to the Equity Commitment Agreement. Such Holder shall have its claim
for such undeliverable distribution, and any subsequent distribution to which
Holder may have been entitled, discharged and shall be forever barred from
asserting any such claim against the Reorganized Debtors or their respective
property, notwithstanding any federal or state escheat laws to the contrary. In
addition, a Holder of Allowed Prepetition Note Secured Claims shall not receive
any distribution of Reorganized American Apparel Equity Interests under the Plan
or pursuant to the Equity Commitment Agreement unless and until such Holder
delivers to the Debtors or Reorganized Debtors (as applicable) a duly executed
counterpart signature page to the New LLC Agreement in accordance with the
procedures set forth in the Disclosure Statement Order or as otherwise provided
in the Confirmation Order.
The Reorganized American Apparel Equity Interests will be issued in
uncertificated book-entry form, and the distribution of Reorganized American
Apparel Equity Interests to Holders of Allowed Prepetition Note Secured Claims
pursuant to the Plan will be evidenced solely by entry of such issuance in the
books and records of Reorganized American Apparel. All subsequent sales and
other transfers of Reorganized American Apparel Equity Interests will be subject
to the restrictions set forth in the New LLC Agreement and will be valid and
recognized only if made in accordance with the terms and conditions set forth in
the New LLC Agreement.
Distribution Record Date
As of 5:00 p.m. (prevailing Eastern Time) on the Distribution Record Date, the
transfer registers for Claims shall be closed. The Disbursing Agent shall have
no obligation to recognize the transfer or sale of any Claim that occurs after
such time on the Distribution Record Date and shall be entitled for all purposes
herein

- 33 -    



--------------------------------------------------------------------------------




to recognize and make distributions only to those Holders who are Holders of
Claims as of 5:00 p.m. on the Distribution Record Date.
Except as otherwise provided in a Final Order of the Bankruptcy Court, the
transferees of Claims that are transferred pursuant to Bankruptcy Rule 3001 on
or prior to 5:00 p.m. (prevailing Eastern Time) on the Distribution Record Date
shall be treated as the Holders of such Claims for all purposes, notwithstanding
that any period provided by Bankruptcy Rule 3001 for objecting to such transfer
has not expired by the Distribution Record Date.
Minimum Distributions and Fractional Interests
No fractional amount of Reorganized American Apparel Equity Interests shall be
distributed under this Plan. To the extent any Holder of a Prepetition Note
Secured Claim would be entitled to receive a fractional amount of Reorganized
American Apparel Equity Interests, the Debtors or Reorganized Debtors, as
applicable, shall round downward the number of such interests to be distributed
to that Holder to the nearest whole integer. No consideration shall be provide
in lieu of such fractional amounts of interests that are rounded down.
No distribution of less than twenty-five dollars ($25.00) shall be made by the
Disbursing Agent to the holder of any Claim unless a request therefor is made in
writing to the Disbursing Agent within 180 days of the Effective Date. Each
distribution of less than twenty-five dollars ($25.00) as to which no such
request is made shall automatically revert without restriction to the
Reorganized Debtors on the 181st day after the Effective Date.
Compliance with Tax Requirements
In connection with the Plan and all instruments issued in connection herewith
and distributed hereunder, to the extent applicable, the Debtors, the
Reorganized Debtors, Litigation Trustee, the Disbursing Agent or any other party
issuing any instruments or making any distributions under the Plan shall comply
with all applicable Tax withholding and reporting requirements imposed on them
by any governmental unit, and all distributions pursuant to the Plan and all
related agreements shall be subject to such withholding and reporting
requirements. Each of the Debtors, Reorganized Debtors, Litigation Trustee, and
the Disbursing Agent, as applicable, shall be authorized to take any actions
that may be necessary or appropriate to comply with such withholding and
reporting requirements, including applying a portion of any Cash distribution to
be made under the Plan to pay applicable Tax withholding. In the case of a
non-Cash distribution that is subject to withholding, the distributing party may
withhold an appropriate portion of such distributed property and sell such
withheld property to generate Cash necessary to pay over the withholding tax.
Any amounts withheld pursuant to the immediately preceding sentence shall be
deemed to have been distributed and received by the applicable recipient for all
purposes of the Plan. Notwithstanding any other provision of the Plan, each
Holder of an Allowed Claim receiving a distribution pursuant to the Plan shall
have the sole and exclusive responsibility for the satisfying and paying of any
Tax obligations imposed on it by any governmental unit on account of such
distribution, including income, withholding and other Tax obligations. Any party
issuing any instrument or making any distribution to the Plan has the right, but
not the obligation, to not make a distribution until such Holder has made
arrangements satisfactory to the issuing or disbursing party for the payment of
any tax obligations.
Any party entitled to receive any property as an issuance or distribution under
the Plan shall be required, if so requested, to deliver to the Disbursing Agent
(or such other Entity designated by the Debtors, which Entity shall subsequently
deliver to the Disbursing Agent) an appropriate Form W-9 or (if the payee is a
foreign Entity) Form W-8, unless such Entity is exempt under the Internal
Revenue Code and so notifies the Disbursing Agent. Unless a properly completed
Form W-9 or Form W-8, as appropriate, is delivered to the Disbursing Agent (or
such other Entity), the Disbursing Agent, in its sole discretion, may (a) make a
distribution net of any applicable withholding, including backup withholding, or
(b) reserve such distribution. If the Disbursing Agent reserves such
distribution, and the Holder fails to comply with the requirement to deliver

- 34 -    



--------------------------------------------------------------------------------




the Form W-9 or Form W-8 within 180 days after the Effective Date, such
distribution shall be deemed undeliverable in accordance with Section V.C.2.
Manner of Payment Under the Plan.
Unless a Holder of an Allowed Claim and the Disbursing Agent otherwise agree,
any distribution to be made in Cash under the Plan shall be made, at the
election of the Disbursing Agent, by check drawn on a domestic bank or by wire
transfer from a domestic bank. Cash payments to foreign creditors may, in
addition to the foregoing, be made at the option of the Disbursing Agent in such
funds and by such means as are necessary or customary in a particular foreign
jurisdiction.
Time Bar to Cash Payments.
Checks issued in respect of Allowed Claims shall be null and void if not
negotiated within 180 days after the date of issuance thereof. Requests for
reissuance of any voided check shall be made directly to the Disbursing Agent by
the Entity to whom such check was originally issued. Any claim in respect of
such a voided check shall be made within 30 days after the date upon which such
check was deemed void. If no request is made as provided in the preceding
sentence, any claims in respect of such voided check shall be discharged and
forever barred and such unclaimed distribution shall revert without restriction
to the Reorganized Debtors, notwithstanding any federal or state escheat laws to
the contrary.
Setoffs
Except with respect to claims of a Debtor or Reorganized Debtor released
pursuant to the Plan or any contract, instrument, release or other agreement or
document entered into or delivered in connection with the Plan, the Reorganized
Debtors may, pursuant to section 553 of the Bankruptcy Code or applicable
non-bankruptcy law, set off against any Claim and the payments or distributions
to be made on account of the Claim the claims, rights and causes of action of
any nature that the applicable Debtor or Reorganized Debtor may hold against the
Holder of the Claim; provided, however, that the failure to effect a setoff
shall not constitute a waiver or release by the applicable Debtor or Reorganized
Debtor of any claims, rights and causes of action that the Debtor or Reorganized
Debtor may possess against the Holder of a Claim; provided, further, however,
that the Debtor or Reorganized Debtor shall not set off or assert a right of set
off against any Prepetition Note Secured Claims, Prepetition ABL Claims or DIP
Claims.
Allocation Between Principal and Accrued Interest
Except as otherwise provided in the Plan, the aggregate consideration paid to
Holders with respect to their Allowed Claims shall be treated pursuant to the
Plan as allocated first to the principal amount of such Allowed Claims (to the
extent thereof) and, thereafter, to the interest, if any, accrued through the
Effective Date.
Distributions to Holders of Disputed Claims
Notwithstanding any other provision of the Plan, (1) no payments or
distributions will be made on account of a Disputed Claim until such Claim
becomes an Allowed Claim, if ever and (2) except as otherwise agreed to by the
relevant parties, no partial payments and no partial distributions shall be made
with respect to a Disputed Claim until all such disputes in connection with such
Disputed Claim have been resolved by settlement or Final Order.
To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of the Plan. On the Distribution Date that is at
least 30 days after a Disputed Claim becomes an Allowed Claim (or such lesser
period as the Disbursing Agent may determine), the Holder of such Claim shall
receive the distribution (if any) to which such Holder would have been entitled
under the Plan as of the Effective Date (including any payments such

- 35 -    



--------------------------------------------------------------------------------




Holder would have been entitled to on the Distribution Date on which such Holder
is receiving its initial payment) if such claim had been Allowed as of the
Effective Date, without any interest to be paid on account of such Claim.
Distributions to Holders of Allowed General Unsecured Claims
Except as set forth in this paragraph and only to the extent applicable, on each
Distribution Date, the Disbursing Agent will distribute to each Holder of an
Allowed General Unsecured Claim its Pro Rata share of the GUC Support Payment
minus the aggregate amount of Cash previously distributed upon such Claim;
provided, however, that the Disbursing Agent may postpone such distribution if
it determines that, taking into account the aggregate amount of the distribution
and the number of such Holders eligible to receive distributions thereunder, the
expense of administering such distribution does not warrant making such
distribution. On a date selected by the Disbursing Agent in its discretion, that
is no later than 60 days after all Disputed Claims in Classes 4A through 4F have
become Allowed Claims or shall have been disallowed, the Disbursing Agent shall
distribute to each Holder of an Allowed General Unsecured Claim its Pro Rata
share of the GUC Support Payment (to the extent applicable) minus the aggregate
amount of Cash previously distributed upon such Claim; provided, however, that
if the aggregate amount of amount of Cash to be distributed to Holders of
Allowed General Unsecured Claims on such date is likely to exceed the expense of
administering such distribution, then the Disbursing Agent may, in its
discretion, contribute such funds to one or more charitable organizations exempt
from income tax under section 501(c)(3) of the Internal Revenue Code selected by
the Disbursing Agent and that is unrelated to the Disbursing Agent.
DISPUTED, CONTINGENT AND UNLIQUIDATED CLAIMS
Allowance of Claims
After the Effective Date, the Reorganized Debtors shall have and retain any and
all rights and defenses the Debtors had with respect to any Claim immediately
prior to the Effective Date, except with respect to any Claim deemed Allowed
under the Plan. Except as expressly provided in the Plan or in any order entered
in the Chapter 11 Cases prior to the Effective Date (including the Confirmation
Order), no Claim shall become an Allowed Claim unless and until such Claim is
deemed Allowed under the Plan or the Bankruptcy Code or the Bankruptcy Court has
entered a Final Order (including the Confirmation Order) in the Chapter 11 Cases
allowing such Claim. All settled Claims approved prior to the Effective Date
pursuant to a Final Order of the Bankruptcy Court pursuant to Bankruptcy Rule
9019 or otherwise shall be binding on all parties.
Any Claim that has been listed in the Schedules as disputed, contingent or
unliquidated, and for which no Proof of Claim has been timely filed, is not
considered Allowed and shall be expunged without further action and without any
further notice to or action, order or approval of the Bankruptcy Court.
Prosecution of Objections to Claims
Except as otherwise specifically provided in the Plan, the Debtors, prior to the
Effective Date, and the Reorganized Debtors, after the Effective Date, shall
have the sole authority: (1) to File, withdraw or litigate to judgment,
objections to Claims; (2) to settle or compromise any Disputed Claim without any
further notice to or action, order or approval by the Bankruptcy Court; and (3)
to administer and adjust the claims register to reflect any such settlements or
compromises without any further notice to or action, order or approval by the
Bankruptcy Court.
Estimation of Claims
The Debtors, prior to the Effective Date, and the Reorganized Debtors after the
Effective Date, as applicable, may (but are not required to) at any time request
that the Bankruptcy Court estimate any Claim that is contingent or unliquidated
pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of
whether any party previously has objected to such Claim or whether the
Bankruptcy Court has ruled on

- 36 -    



--------------------------------------------------------------------------------




any such objection. The Bankruptcy Court shall retain jurisdiction to estimate
any such Claim, including during the litigation of any objection to any Claim or
during the appeal relating to such objection. In the event that the Bankruptcy
Court estimates any contingent or unliquidated Claim, that estimated amount
shall constitute a maximum limitation on such Claim for all purposes under the
Plan (including for purposes of distributions), and the relevant Reorganized
Debtor may elect to pursue any supplemental proceedings to object to any
ultimate distribution on such Claim or Interest.
Adjustment to Claims Without Objection
Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the claims register by the
Reorganized Debtors without a claim objection having to be Filed and without any
further notice to or action, order or approval of the Bankruptcy Court.
Disallowance of Certain Claims
EXCEPT AS PROVIDED HEREIN, IN AN ORDER OF THE BANKRUPTCY COURT OR OTHERWISE
AGREED, ANY AND ALL PROOFS OF CLAIM FILED AFTER THE CLAIMS BAR DATE SHALL BE
DEEMED DISALLOWED AND EXPUNGED AS OF THE EFFECTIVE DATE WITHOUT ANY FURTHER
NOTICE TO OR ACTION, ORDER OR APPROVAL OF THE BANKRUPTCY COURT, AND HOLDERS OF
SUCH CLAIMS MAY NOT RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS.
Consistent with Bankruptcy Rule 3003(c), the Debtors shall recognize the master
proof of claim (Claim No. ___) filed by the Indenture Trustee in respect of the
Prepetition Note Secured Claims. Accordingly, any proof of claim filed by a
holder of a Prepetition Note Secured Claim shall be disallowed as duplicative of
the Indenture Trustee's master proof of claim and deemed expunged from the
claims register, without further action or Bankruptcy Court order.
Offer of Judgment
The Reorganized Debtors are authorized to serve upon a Holder of a Disputed
Claim an offer to allow judgment to be taken on account of such Disputed Claim,
and, pursuant to Bankruptcy Rules 7068 and 9014, Federal Rule of Civil
Procedure 68 shall apply to such offer of judgment. To the extent the Holder of
a Disputed Claim must pay the costs incurred by the Reorganized Debtors after
the making of such offer, the Reorganized Debtors are entitled to set off such
amounts against the amount of any distribution to be paid to such Holder without
any further notice to or action, order, or approval of the Bankruptcy Court.
Amendments to Claims
On or after the Effective Date, except as provided herein, a Claim may not be
filed or amended without the prior authorization of the Bankruptcy Court or the
Reorganized Debtors, and, to the extent such prior authorization is not
received, any such new or amended Claim filed shall be deemed disallowed in full
and expunged without any further action.
CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN
Conditions to Confirmation
The Bankruptcy Court shall not be requested to enter the Confirmation Order
unless and until the following conditions have been satisfied or duly waived
pursuant to Section VII.C:
The Bankruptcy Court shall have entered the Disclosure Statement Order.

- 37 -    



--------------------------------------------------------------------------------




The Plan and Confirmation Order shall be in form and substance acceptable to the
Debtors and the Requisite Supporting Parties.
Conditions to the Effective Date
The Effective Date shall not occur, and the Plan shall not be consummated unless
and until the following conditions have been satisfied or duly waived pursuant
to Section VII.C:
All documents and agreements necessary to consummate the Plan shall have been
effected or executed.
The Confirmation Order shall be in full force and effect, and no stay thereof
shall be in effect.
All other documents and agreements necessary to implement the Plan on the
Effective Date shall have been executed and delivered and all other actions
required to be taken in connection with the Effective Date shall have occurred.
The Debtors have received from the Commitment Parties all funds comprising the
New Equity Investment or such funds have been funded into the escrow account in
accordance with the Equity Commitment Agreement and all conditions precedent to
the effectiveness of the New Exit Facility Term Loan shall have been satisfied
or waived in accordance therewith (except any condition precedent requiring that
all conditions to the Effective Date shall have been satisfied or waived) .
The New Securities and Documents shall be in form and substance acceptable to
the Debtors and the Requisite Supporting Parties.
All statutory fees and obligations then due and payable to the Office of the
United States Trustee shall have been paid and satisfied in full.
Waiver of Conditions to Confirmation or the Effective Date
The conditions to Confirmation and the conditions to the Effective Date (other
than such conditions set forth in Section VII.B.2 and Section VII.B.4) may be
waived in whole or part at any time by the Debtors, with the consent of the
Requisite Supporting Parties.
Effect of Nonoccurrence of Conditions to the Effective Date
The Debtors reserve the right to seek to vacate the Plan at any time prior to
the Effective Date. If the Confirmation Order is vacated pursuant to this
Section VII.D: (1) the Plan shall be null and void in all respects, including
with respect to (a) the discharge of Claims pursuant to section 1141 of the
Bankruptcy Code, (b) the assumption, assumption and assignment or rejection of
Executory Contracts and Unexpired Leases, as applicable, and (c) the releases
described in Section IX.E; and (2) nothing contained in the Plan shall
(a) constitute a waiver or release of any claims by or against, or any Interest
in, any Debtor or (b) prejudice in any manner the rights of the Debtors or any
other party in interest.
NON-CONSENSUAL CONFIRMATION
In the event that any Impaired Class of Claims or Interests rejects this Plan,
the Debtors reserve the right, without any delay in the occurrence of the
Confirmation Hearing or Effective Date, to (A) request that the Bankruptcy Court
confirm this Plan in accordance with section 1129(b) of the Bankruptcy Code with
respect to such non-accepting Class, in which case this Plan shall constitute a
motion for such relief and/or (B) amend this Plan in accordance with
Section XI.A.

- 38 -    



--------------------------------------------------------------------------------




EFFECT OF CONFIRMATION
Dissolution of Official Committees
Except to the extent provided herein, upon the Effective Date, the current and
former members of the Creditors' Committee and any other creditor, equity or
other committee appointed pursuant to section 1102 of the Bankruptcy Code in the
Chapter 11 Cases, and their respective officers, employees, counsel, advisors
and agents, shall be released and discharged of and from all further authority,
duties, responsibilities and obligations related to and arising from and in
connection with the Chapter 11 Cases; provided, however, that following the
Effective Date the Creditors' Committee shall continue in existence and have
standing and a right to be heard for the following limited purposes: (1) Claims
and/or applications for compensation by Professionals and requests for allowance
of Administrative Claims for substantial contribution pursuant to section
503(b)(3)(D) of the Bankruptcy Code; (2) any appeals to which the Creditors'
Committee is a party; and (3) any adversary proceedings or contested matters as
of the Effective Date to which the Creditors' Committee is a party. Following
the completion of the Creditors' Committee's remaining duties set forth above,
the Creditors' Committee shall be dissolved, and the retention or employment of
the Creditors' Committee's respective attorneys, accountants and other agents
shall terminate.
Discharge of Claims and Interests
Except as provided in the Plan or in the Confirmation Order, the rights afforded
under the Plan and the treatment of Claims and Interests under the Plan shall be
in exchange for and in complete satisfaction, discharge and release of all
Claims and Interests arising or existing on or before the Effective Date,
including any interest accrued on Claims from and after the Petition Date. From
and after the Effective Date, the Debtors shall be discharged from any and all
Claims and Interests that arose or existed prior to the Effective Date, subject
to the obligations of the Debtors under the Plan.
Injunctions
As of the Effective Date, except with respect to the obligations of the
Reorganized Debtors under the Plan or the Confirmation Order, all Entities that
have held, currently hold or may hold any Claims or Interests, obligations,
suits, judgments, damages, demands, debts, rights, causes of action or
Liabilities that are waived, discharged or released under the Plan shall be
permanently enjoined from taking any of the following enforcement actions
against the Debtors, the Reorganized Debtors, the Released Parties or any of
their respective assets or property on account of any such waived, discharged or
released Claims, obligations, suits, judgments, damages, demands, debts, rights,
causes of action or Liabilities: (1) commencing or continuing in any manner any
action or other proceeding; (2) enforcing, levying, attaching, collecting or
recovering in any manner any judgment, award, decree or order; (3) creating,
perfecting or enforcing any lien or encumbrance; (4) asserting any right of
setoff, subrogation or recoupment of any kind against any debt, liability or
obligation due to any Debtor, Reorganized Debtor or Released Party; and
(5) commencing or continuing any action, in any manner, in any place to assert
any Claim waived, discharged or released under the Plan or that does not
otherwise comply with or is inconsistent with the provisions of the Plan.
Exculpation
From and after the Effective Date, the Released Parties, the Debtors and the
Reorganized Debtors shall neither have nor incur any liability to any Entity,
and no Holder of a Claim or Interest, no other party in interest and none of
their respective Representatives shall have any right of action against any
Debtor, Reorganized Debtor, Released Party or any of their respective
Representatives for any act taken or omitted to be taken before the Effective
Date in connection with, related to or arising out of the Chapter 11 Cases, any
of the Debtors or the Estates or the negotiation, consideration, formulation,
preparation, dissemination, implementation, Confirmation or consummation of the
Restructuring Support Agreement, Plan, the Exhibits, the Disclosure Statement,
the DIP Credit

- 39 -    



--------------------------------------------------------------------------------




Agreement, any of the New Exit Financing Documents, any of the New Securities
and Documents, the Restructuring Transactions or any other transactions proposed
in connection with the Chapter 11 Cases, or any distributions made under or in
connection with the Plan or any contract, instrument, release or other agreement
or document created or entered into or any other act taken or omitted to be
taken in connection therewith or in connection with any other obligations
arising under the Plan or the obligations assumed hereunder; provided, however,
that the foregoing provisions of this Section IX.D shall have no effect on the
liability of (1) any Entity that would otherwise result from the failure to
perform or pay any obligation or liability under the Plan or any contract,
instrument, release or other agreement or document to be entered into or
delivered in connection with the Plan or (2)  any Released Party that would
otherwise result from any act or omission of such Released Party to the extent
that such act or omission is determined in a Final Order to have constituted
gross negligence or willful misconduct (including fraud).
Releases
Releases by Debtors and Reorganized Debtors
Without limiting any other applicable provisions of, or releases contained in,
the Plan, as of the Effective Date, to the fullest extent permitted by law, the
Debtors and the Reorganized Debtors, on behalf of themselves and their
affiliates, the Estates and their respective successors, assigns and any and all
Entities who may purport to claim by, through, for or because of them, shall
forever release, waive and discharge all Liabilities that they have, had or may
have against any Released Party with respect to any of the Debtors or the
Estates, the Chapter 11 Cases or the negotiation, consideration, formulation,
preparation, dissemination, implementation, Confirmation or consummation of the
Restructuring Support Agreement, the Plan, the Exhibits, the Disclosure
Statement, the DIP Credit Agreement, the New Exit Financing Documents, any of
the New Securities and Documents, the Restructuring Transactions or any other
transactions proposed in connection with the Chapter 11 Cases or any
distributions made under or in connection with the Plan or any contract,
instrument, release or other agreement or document created or entered into or
any other act taken or omitted to be taken in connection therewith or in
connection with any obligations arising under the Plan or the obligations
assumed hereunder; provided, however, that the foregoing provisions of this
Section IX.E.1 shall not affect (a) the liability of any Released Party that
otherwise would result from any act or omission to the extent that act or
omission subsequently is determined in a Final Order to have constituted gross
negligence or willful misconduct (including fraud), (b) any rights to enforce
the Plan or the other contracts, instruments, releases, agreements or documents
to be, or previously, entered into or delivered in connection with the Plan,
(c) except as otherwise expressly set forth in this Plan, any objections by the
Debtors or the Reorganized Debtors to Claims or Interests filed by any Entity
against any Debtor and/or the Estates, including rights of setoff, refund or
other adjustments, (d) the rights of the Debtors to assert any applicable
defenses in litigation or other proceedings with their employees (including the
rights to seek sanctions, fees and other costs) and (e) any claim of the Debtors
or Reorganized Debtors, including (but not limited to) cross-claims or
counterclaims or other causes of action against employees or other parties,
arising out of or relating to actions for personal injury, wrongful death,
property damage, products liability or similar legal theories of recovery to
which the Debtors or Reorganized Debtors are a party.
Releases by Holders of Claims
Without limiting any other applicable provisions of, or releases contained in,
the Plan, as of the Effective Date, in consideration for the obligations of the
Debtors and the Reorganized Debtors under the Plan and the consideration and
other contracts, instruments, releases, agreements or documents to be entered
into or delivered in connection with the Plan, unless otherwise provided in the
Confirmation Order, each Holder of a Claim that (a) votes in favor of the Plan
or (b) either (i) abstains from voting or (ii) votes to reject the Plan and, in
the case of either (i) or (ii), does not opt out of the voluntary release
contained in this Secion IX.E.2 by checking the opt out box on the Ballot and
returning it in accordance

- 40 -    



--------------------------------------------------------------------------------




with the instructions set forth thereon, indicating that they opt not to grant
the releases provided in the Plan, shall be deemed to forever release, waive and
discharge all Liabilities in any way that such Entity has, had or may have
against any Released Party (which release shall be in addition to the discharge
of Claims and termination of Interests provided herein and under the
Confirmation Order and the Bankruptcy Code), in each case, relating to any of
the Debtors or the Estates, the Chapter 11 Cases or the negotiation,
consideration, formulation, preparation, dissemination, implementation,
Confirmation or consummation of the Restructuring Support Agreement, the Plan,
the Exhibits, the Disclosure Statement, the DIP Credit Agreement, the New Exit
Financing Documents, any of the New Securities and Documents, the Restructuring
Transactions or any other transactions proposed in connection with the Chapter
11 Cases or any contract, instrument, release or other agreement or document
created or entered into or any other act taken or omitted to be taken in
connection therewith or in connection with any obligations arising under the
Plan or the obligations assumed hereunder; provided, however, that the foregoing
provisions of this Section IX.E.2 shall have no effect on the liability of (a)
any Entity that would otherwise result from the failure to perform or pay any
obligation or liability under the Plan or any contract, instrument, release or
other agreement or document to be entered into or delivered in connection with
the Plan and (b)  any Released Party that would otherwise result from any act or
omission of such Released Party to the extent that such act or omission is
determined in a Final Order to have constituted gross negligence or willful
misconduct (including fraud).
Votes Solicited in Good Faith
The Debtors have, and upon confirmation of the Plan shall be deemed to have,
solicited acceptances of the Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code. The Debtors (and each of their
respective affiliates, agents, directors, officers, members, employees,
advisors, and attorneys) have participated in good faith and in compliance with
the applicable provisions of the Bankruptcy Code in the offer and issuance of
the securities offered and sold under the Plan and therefore have not, and on
account of such offer and issuance will not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or the offer or issuance of the
securities offered and distributed under the Plan.
Term of Injunctions or Stays
Unless otherwise provided herein or in the Confirmation Order, all injunctions
or stays arising under or entered during the Chapter 11 Cases under section 105
or 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date, shall remain in full force and effect until the later of the
Effective Date and the date indicated in the order providing for such injunction
or stay.
Termination of Certain Subordination Rights
The classification and manner of satisfying Claims under the Plan take into
consideration all subordination rights, whether arising under general principles
of equitable subordination, contract, sections 510(a) and 510(c) of the
Bankruptcy Code or otherwise, that a Holder of a Claim or Interest may have
against other Claim or Interest Holders with respect to any distribution made
pursuant to the Plan. All subordination rights that a Holder of a Claim, other
than a Holder of a Claim Reinstated hereunder, may have with respect to any
distribution to be made pursuant to the Plan shall be discharged and terminated,
and all actions related to the enforcement of such subordination rights shall be
permanently enjoined. Accordingly, distributions pursuant to the Plan shall not
be subject to payment to a beneficiary of such terminated subordination rights
or to levy, garnishment, attachment or other legal process by a beneficiary of
such terminated subordination rights.

- 41 -    



--------------------------------------------------------------------------------




RETENTION OF JURISDICTION
Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall retain such jurisdiction over the
Chapter 11 Cases after the Effective Date as is legally permissible, including
jurisdiction to:
Allow, disallow, estimate, determine, liquidate, reduce, classify, re-classify,
estimate or establish the priority or secured or unsecured status of any Claim
or Interest, including the resolution of any request for payment of any
Administrative Claim and the resolution of any objections to the amount,
allowance, priority or classification of Claims or Interests;
Grant or deny any applications for allowance of compensation or reimbursement of
expenses authorized pursuant to the Bankruptcy Code or the Plan for periods
ending on or before the Effective Date;
Resolve any matters related to the assumption, assumption and assignment or
rejection of any Executory Contract or Unexpired Lease to which any Debtor is a
party or with respect to which any Debtor or Reorganized Debtor may be liable
and to hear, determine and, if necessary, liquidate any Claims arising
therefrom;
Ensure that distributions to Holders of Claims are accomplished pursuant to the
provisions of the Plan;
Decide or resolve any motions, adversary proceedings, contested or litigated
matters and any other matters and grant or deny any applications Filed in the
Bankruptcy Court involving any Debtor or any Reorganized Debtor that may be
pending on the Effective Date or brought thereafter;
Enter such orders as may be necessary or appropriate to implement or consummate
the provisions of the Plan and all contracts, instruments, releases and other
agreements or documents entered into or delivered in connection with the Plan,
the Disclosure Statement or the Confirmation Order;
Resolve any cases, controversies, suits or disputes that may arise in connection
with the consummation, interpretation or enforcement of the Plan or any
contract, instrument, release or other agreement or document that is entered
into or delivered pursuant to the Plan or any Entity's rights arising from or
obligations incurred in connection with the Plan or such documents;
Modify the Plan before or after the Effective Date pursuant to section 1127 of
the Bankruptcy Code; modify the Confirmation Order or any contract, instrument,
release or other agreement or document entered into or delivered in connection
with the Plan, the Disclosure Statement or the Confirmation Order; or remedy any
defect or omission or reconcile any inconsistency in any Bankruptcy Court order,
the Plan, the Disclosure Statement, the Confirmation Order or any contract,
instrument, release or other agreement or document entered into, delivered or
created in connection with the Plan, the Disclosure Statement or the
Confirmation Order, in such manner as may be necessary or appropriate to
consummate the Plan;
Hear and determine any matter, case, controversy, suit, dispute, or Causes of
Action regarding the existence, nature and scope of the releases, injunctions,
and exculpation provided under the Plan, and issue injunctions, enforce the
injunctions contained in the Plan and the Confirmation Order, enter and
implement other orders or take such other actions as may be necessary or
appropriate to implement, enforce or restrain interference by any Entity with
respect to the consummation, implementation or enforcement of the Plan or the
Confirmation Order, including the releases, injunctions, and exculpation
provided under the Plan;
Enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason or in any respect modified, stayed,
reversed, revoked or vacated or distributions pursuant to the Plan are enjoined
or stayed;

- 42 -    



--------------------------------------------------------------------------------




Determine any other matters that may arise in connection with or relate to the
Plan, the Disclosure Statement, the Confirmation Order or any contract,
instrument, release or other agreement or document entered into or delivered in
connection with the Plan, the Disclosure Statement or the Confirmation Order;
Enforce, clarify or modify any orders previously entered by the Bankruptcy Court
in the Chapter 11 Cases;
Enter a final decree closing the Chapter 11 Cases;
Determine matters concerning state, local and federal Taxes in accordance with
sections 346, 505 and 1146 of the Bankruptcy Code, including any Disputed Claims
for Taxes;
Recover all assets of the Debtors and their Estates, wherever located; and
Hear any other matter over which with the Bankruptcy Court has jurisdiction.
If the Bankruptcy Court abstains from exercising, or declines to exercise,
jurisdiction or is otherwise without jurisdiction over any matter, including the
matters set forth in this Section X, the provisions of this Section X shall have
no effect upon and shall not control, prohibit or limit the exercise of
jurisdiction by any other court having jurisdiction with respect to such matter.
MISCELLANEOUS PROVISIONS
Modification of the Plan
Subject to the restrictions on modifications set forth in section 1127 of the
Bankruptcy Code and the consent of the Requisite Supporting Parties and, to the
extent a modification to the Plan disproportionately affects a Supporting Party,
the consent of such Supporting Party, the Debtors reserve the right to alter,
amend or modify the Plan before its substantial consummation. Prior to the
Effective Date, the Debtors may make appropriate technical adjustments and
modifications to the Plan without further order or approval of the Bankruptcy
Court. Holders of Claims that have accepted the Plan shall be deemed to have
accepted the Plan, as amended, modified, or supplemented, if the proposed
amendment, modification, or supplement does not materially and adversely change
the treatment of the Claim of such Holder; provided, however, that any Holders
of Claims who were deemed to accept the Plan because such Claims were Unimpaired
shall continue to be deemed to accept the Plan only if, after giving effect to
such amendment, modification, or supplement, such Claims continue to be
Unimpaired.
Revocation of the Plan
The Debtors reserve the right to revoke or withdraw the Plan as to any or all of
the Debtors prior to the Confirmation Date or at the Confirmation Hearing.
If the Debtors revoke or withdraw the Plan as to any or all of the Debtors, or
if Confirmation as to any or all of the Debtors does not occur, then the Plan
shall be null and void in all respects with respect to such Debtors or, if
consented to by the Requisite Supporting Parties, all Debtors, and nothing
contained in the Plan shall: (1) prejudice in any manner the rights of any such
Debtor(s) or any other party in interest with respect to such Debtor(s); or
(2) constitute an admission of any sort by any such Debtor(s) or any other party
in interest with respect to such Debtor(s). The revocation or withdrawal of the
Plan with respect to one or more Debtors shall not require the re-solicitation
of the Plan with respect to the remaining Debtors.

- 43 -    



--------------------------------------------------------------------------------




Conversion or Dismissal of Certain of the Chapter 11 Cases
If the requisite Classes do not vote to accept this Plan or the Bankruptcy Court
does not confirm this Plan, the Debtors reserve the right to have any Debtor's
Chapter 11 Case dismissed or converted, or to liquidate or dissolve any Debtor
under applicable non-bankruptcy procedure or chapter 7 of the Bankruptcy Code.
Inconsistency
In the event of any inconsistency among the Plan, the Disclosure Statement, or
any exhibit or schedule to the Disclosure Statement, the provisions of the Plan
shall govern. In the event of any inconsistencies among the Plan and the New
Securities and Documents, the New Securities and Documents (as applicable) shall
control.
Exhibits / Schedules
All exhibits and schedules to the Plan, including the Plan Supplement, are
incorporated into and constitute a part of the Plan as if set forth herein.
Section 1145 Exemption
To the maximum extent provided by section 1145(a) of the Bankruptcy Code, the
Reorganized American Apparel Equity Interests issued under the Plan shall be
exempt from registration under the Securities Act and any state's securities law
registration requirements and all rules and regulations promulgated thereunder.
Exemption from Transfer Taxes
Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer, or
exchange of notes or equity securities under or in connection with the Plan,
including the Reorganized American Apparel Equity Interests issued pursuant to
the Plan, the creation of any mortgage, deed of trust or other security
interest, the making or assignment of any lease or sublease, or the making or
delivery of any deed or other instrument of transfer under, in furtherance of,
or in connection with the Plan, including any merger agreements or agreements of
consolidation, deeds, bills of sale or assignments executed in connection with
any of the transactions contemplated under the Plan (including, without
limitation, the New Exit Financing Documents, the Restructuring Transactions,
the New LLC Agreement, the New Equity Investment, the Equity Commitment
Agreement and the creation of the Litigation Trust), shall not be subject to any
stamp, real estate transfer, mortgage recording, or other similar tax.
Request for Expedited Determination of Taxes
Reorganized American Apparel and any Reorganized Debtor may request an expedited
determination under section 505(b) of the Bankruptcy Code with respect to tax
returns filed, or to be filed, on behalf of the Debtor for any and all taxable
periods ending after the Petition Date through, and including, the Effective
Date. 
Severability
If prior to the entry of the Confirmation Order, any term or provision of the
Plan is determined by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court may, at the request of the Debtors, subject
to the consent of the Requisite Supporting Parties, alter and interpret such
term or provision to the extent necessary to render it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such term or
provision shall then be applicable as so altered or interpreted. 
Notwithstanding any such holding, alteration or interpretation, the remaining
terms and provisions of the Plan shall remain in full force and effect and shall

- 44 -    



--------------------------------------------------------------------------------




in no way be affected, impaired or invalidated by such holding, alteration or
interpretation.  The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is valid
and enforceable pursuant to its terms.
Governing Law
Except to the extent that (1) the Bankruptcy Code or other federal law is
applicable or (2) an exhibit or schedule to the Plan or the Disclosure Statement
or any agreement entered into with respect to any of the Restructuring
Transactions provides otherwise (in which case the governing law specified
therein shall be applicable to such exhibit, schedule or agreement), the rights,
duties, and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without giving effect to the principles of conflict of laws that would require
application of the laws of another jurisdiction.
No Admissions
If the Effective Date does not occur, the Plan shall be null and void in all
respects, and nothing contained in the Plan shall (1) constitute a waiver or
release of any claims by or against, or any interests in, any of the Debtors or
any other Entity, (2) prejudice in any manner the rights of any of the Debtors
or any other Entity, or (3) constitute an admission of any sort by any of the
Debtors or any other Entity.
Successors and Assigns
The rights, benefits and obligations of any Entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such Entity.
Service of Documents
To be effective, any pleading, notice or other document required by the Plan or
the Confirmation Order to be served on or delivered to counsel to the Debtors,
the Reorganized Debtors, the Creditors' Committee, the Prepetition Agent, the
Indenture Trustee, and each of the Requisite Supporting Parties must be sent by
overnight delivery service, facsimile transmission, courier service or messenger
to:
The Debtors and the Reorganized Debtors
JONES DAY
555 South Flower Street, 50th Floor
Los Angeles, California 90071
Telephone: (213) 489-3939
Facsimile: (213) 243-2539
Richard L. Wynne
Erin N. Brady


222 East 41st Street
New York, New York 10017
Telephone: (212) 326-3939
Facsimile: (212) 755-7306
Scott J. Greenberg
Michael J. Cohen
– and –
PACHULSKI STANG ZIEHL & JONES LLP
919 North Market Street, 17th Floor
P.O. Box 8705

- 45 -    



--------------------------------------------------------------------------------




Wilmington, Delaware 19801-8705
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
Laura Davis Jones
James E. O'Neill

Proposed Attorneys for the Debtors and Reorganized Debtors
Creditors' Committee
[TBD]


Attorneys for the Creditors' Committee


The Indenture Trustee
U.S. BANK NATIONAL ASSOCIATION
1420 Fifth Avenue, 7th Floor
Seattle, Washington 98101
Telephone: (206) 344-4680
Facsimile: (206) 344-4694


The Committee of Lead Lenders
MILBANK, TWEED, HADLEY & McCLOY LLP
28 Liberty Street
New York, New York 10005            Telephone: (212) 530-5000
Facsimile: (212) 530-5219
Gerard Uzzi            Bradley Scott Friedman


FOX ROTHSCHILD LLP            Citizens Bank Center            919 North Market
Street, Suite 300            P.O. Box 2323
Wilmington, Delaware 19899-2323
Telephone: (302) 624-7444
Facsimile: (302) 656-8920
Jeffrey M. Schlerf


Attorneys for the Committee of Lead Lenders

- 46 -    



--------------------------------------------------------------------------------




DIP Agent
WILMINGTON TRUST, NATIONAL ASSOCIATION
50 South Sixth Street, Suite 1290
Minneapolis, Minnesota 54402
Telephone: (612) 217-5647
Facsimile: (612) 217-5651
Megan McCauley

COVINGTON & BURLING LLP
620 Eighth Avenue
New York, New York 10018
Telephone: (212) 841-1000
Facsimile: (212) 841-1010
Ronald Hewitt
Attorneys for the DIP Agent
Office of the U.S. Trustee
OFFICE OF THE UNITED STATES TRUSTEE
844 King Street, Suite 2207
Wilmington, Delaware 19801
Telephone: (302) 573-6491
Facsimile: (302) 573-6497
Jane Leamy

- 47 -    



--------------------------------------------------------------------------------






CONFIRMATION REQUEST
The Debtors request Confirmation of the Plan pursuant to section 1129 of the
Bankruptcy Code.
Dated: October 5, 2015
Respectfully submitted,
 
 
 
American Apparel, Inc., on its own behalf and on behalf of each affiliate Debtor
 
By:
             
 
Name:
Hassan Natha
 
Title:
Chief Financial Officer



PROPOSED COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION:
 

JONES DAY
Richard L. Wynne (admitted pro hac vice)
Erin N. Brady (admitted pro hac vice)
555 South Flower Street, 50th Floor
Los Angeles, California 90071
Telephone: (213) 489-3939
Facsimile: (213) 243-2539


Scott J. Greenberg (admitted pro hac vice)
Michael J. Cohen (admitted pro hac vice)
222 East 41st Street
New York, New York 10017
Telephone: (212) 326-3939
Facsimile: (212) 755-7306
– and –


PACHULSKI STANG ZIEHL & JONES LLP
Laura Davis Jones (DE Bar No. 2436)
James E. O’Neill (DE Bar No. 4042)
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19801
Telephone: (302) 652-4100
Facsimile: (302) 652-4400


EXHIBIT B    

DIP CREDIT AGREEMENT

- 48 -    



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



DEBTOR-IN-POSSESSION CREDIT AGREEMENT
Dated as of October 4, 2015
among
AMERICAN APPAREL (USA), LLC,
as Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
as a Borrower and as Borrower Representative,
AMERICAN APPAREL RETAIL, INC.,
AMERICAN APPAREL DYEING & FINISHING, INC.,
KCL KNITTING, LLC,
as Debtors and Debtors-in-Possession under Chapter 11 of the Bankruptcy Code,
as the other Borrowers Party Hereto,
the Other Credit Parties Party Hereto,
the Lenders Party Hereto,
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent


 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS..........................................................................1
1.01
Defined
Terms......................................................................................................................1

1.02
Other Interpretive
Provisions.............................................................................................24

1.03
Accounting
Terms..............................................................................................................25

1.04
Rounding............................................................................................................................25

1.05
Times of
Day......................................................................................................................25

1.06
Certain Currency
Translations...........................................................................................25

ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS.........................................................26
2.01
Commitments to Lend;
Loans...........................................................................................26

2.02
Borrowings and Continuations of
Loans...........................................................................26

2.03
[Intentionally
Omitted]......................................................................................................28

2.04
[Intentionally
Omitted]......................................................................................................28

2.05
Mandatory
Prepayments....................................................................................................28

2.06
Voluntary Prepayments; Termination or Reduction of
Commitments...............................29

2.07
Repayment of
Loans..........................................................................................................29

2.08
Interest...............................................................................................................................30

2.09
Fees....................................................................................................................................30

2.10
Computation of Interest and
Fees......................................................................................30

2.11
Evidence of
Debt...............................................................................................................30

2.12
Payments Generally; Administrative Agent’s
Clawback...................................................31

2.13
Sharing of Payments by
Lenders.......................................................................................32

2.14
Collateral and Guarantees; Joint and Several
Liabilities...................................................32

2.15
Defaulting
Lenders.............................................................................................................34

2.16
Loan
Account.....................................................................................................................34

2.17
Borrower
Representative...................................................................................................35

2.18
Conversion of Loans to Exit Facility;
Implementation......................................................35

ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY...........................................................36
3.01
Taxes..................................................................................................................................36

3.02
Illegality.............................................................................................................................40

3.03
Inability to Determine
Rates..............................................................................................40

3.04
Increased
Costs..................................................................................................................40

3.05
Compensation for
Losses...................................................................................................41

3.06
Mitigation Obligations; Replacement of
Lenders..............................................................42

3.07
Survival..............................................................................................................................42

ARTICLE IV CONDITIONS
PRECEDENT................................................................................................42
4.01
Conditions to Effectiveness of the
Commitments.............................................................42

4.02
Conditions to Closing Date and Initial Credit
Extension..................................................42

4.03
Conditions to each Credit Extension and each Withdrawal
Date......................................45

ARTICLE V REPRESENTATIONS AND
WARRANTIES.........................................................................46
5.01
Corporate Authority,
Etc....................................................................................................46

5.02
Financial Statements;
Projections......................................................................................47

5.03
[Intentionally
Omitted]......................................................................................................48

5.04
No Material Adverse
Change.............................................................................................48


i



--------------------------------------------------------------------------------




5.05
Ownership of Property;
Liens............................................................................................48

5.06
Franchises, Patents, Copyrights,
etc..................................................................................48

5.07
Litigation............................................................................................................................48

5.08
No
Default..........................................................................................................................49

5.09
Compliance with
Laws......................................................................................................49

5.10
Tax
Status...........................................................................................................................49

5.11
Insurance............................................................................................................................49

5.12
Holding Company and Investment Company
Acts............................................................49

5.13
ERISA
Compliance............................................................................................................49

5.14
Regulations U and
X..........................................................................................................50

5.15
True Copies of Governing
Documents..............................................................................50

5.16
Fiscal
Year..........................................................................................................................50

5.17
Subsidiaries,
etc.................................................................................................................50

5.18
Environmental
Compliance...............................................................................................50

5.19
Bank
Accounts...................................................................................................................50

5.20
Labor
Contracts..................................................................................................................51

5.21
Disclosure..........................................................................................................................51

5.22
OFAC.................................................................................................................................51

5.23
Other Debt
Documents......................................................................................................51

5.24
Approved
Budget...............................................................................................................51

ARTICLE VI AFFIRMATIVE
COVENANTS.............................................................................................51
6.01
Intentionally
Omitted.........................................................................................................51

6.02
Maintenance of Office; Certain
Changes...........................................................................51

6.03
Records and
Accounts........................................................................................................52

6.04
Financial Statements, Certificates and
Information...........................................................52

6.05
Notices...............................................................................................................................55

6.06
Legal Existence; Maintenance of
Properties......................................................................57

6.07
Insurance............................................................................................................................57

6.08
Taxes..................................................................................................................................57

6.09
Compliance with Laws, Contracts, Licenses, Permits; Leaseholds and Payment of
Obligations
Generally........................................................................................................58

6.10
Physical
Inventories...........................................................................................................58

6.11
Use of
Proceeds..................................................................................................................59

6.12
Covenant to Guarantee Obligations and Give
Security.....................................................59

6.13
Further
Assurances.............................................................................................................61

6.14
Inspections; Collateral Reports; Appraisals,
etc................................................................61

6.15
Bank
Accounts...................................................................................................................62

6.16
Chapter 11
Cases................................................................................................................63

6.17
Post-Closing
Obligations...................................................................................................63

ARTICLE VII NEGATIVE
COVENANTS..................................................................................................63
7.01
Investments........................................................................................................................63

7.02
Restrictions on
Indebtedness..............................................................................................65

7.03
Restrictions on
Liens..........................................................................................................66

7.04
Restricted Payments;
Prepayments....................................................................................68

7.05
Merger, Consolidation and Disposition of
Assets..............................................................68

7.06
Sale and
Leaseback............................................................................................................69

7.07
Accounting Changes; Change of Fiscal
Year.....................................................................69

7.08
Transactions with
Affiliates...............................................................................................69

7.09
No Speculative
Transactions..............................................................................................70

7.10
Change in Terms of Governing Documents; Material
Agreements...................................70


ii



--------------------------------------------------------------------------------




7.11
Change in Nature of
Business............................................................................................70

7.12
Margin
Regulations............................................................................................................70

7.13
Financial
Covenant............................................................................................................70

7.14
Maximum Capital
Expenditures........................................................................................71

7.15
Contingent Obligations under Approved
Budget...............................................................71

7.16
Sanctions............................................................................................................................71

7.17
Consignments.....................................................................................................................71

7.18
Chapter 11 Claims; Adequate
Protection...........................................................................71

7.19
Chapter 11
Orders..............................................................................................................71

ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES.......................................................................71
8.01
Events of
Default...............................................................................................................71

8.02
Remedies Upon Event of
Default......................................................................................75

8.03
Application of
Funds..........................................................................................................76

ARTICLE IX ADMINISTRATIVE
AGENT.................................................................................................77
9.01
Appointment and
Authority................................................................................................77

9.02
Rights as a
Lender..............................................................................................................77

9.03
Exculpatory
Provisions......................................................................................................78

9.04
Reliance by Administrative
Agent.....................................................................................79

9.05
Delegation of
Duties..........................................................................................................79

9.06
Resignation of Administrative
Agent.................................................................................79

9.07
Non-Reliance.....................................................................................................................80

9.08
Administrative Agent May File Proofs of
Claim...............................................................80

9.09
Collateral and Guarantee Matters; Credit
Bidding............................................................80

ARTICLE X SECURITY AND ADMINISTRATIVE
PRIORITY...............................................................81
10.01
Prepetition ABL
Obligations..............................................................................................81

10.02
Acknowledgment of Security
Interests..............................................................................81

10.03
Binding Effect of
Documents............................................................................................82

10.04 Collateral; Grant of Lien and Security
Interest..................................................................82
10.05
Priority and Liens Applicable to Credit
Parties.................................................................82

10.06
Administrative
Priority.......................................................................................................83

10.07
Grants, Rights and
Remedies.............................................................................................83

10.08
No Filings
Required...........................................................................................................83

10.09
Survival..............................................................................................................................83

ARTICLE XI
MISCELLANEOUS...............................................................................................................84
11.01
Amendments,
Etc...............................................................................................................84

11.02
Notices; Effectiveness; Electronic
Communication..........................................................86

11.03
No Waiver; Cumulative
Remedies.....................................................................................87

11.04
Expenses; Indemnity; Damage
Waiver..............................................................................88

11.05
Payments Set
Aside............................................................................................................89

11.06
Successors and
Assigns......................................................................................................90

11.07
Treatment of Certain Information;
Confidentiality............................................................93

11.08
Right of
Setoff....................................................................................................................94

11.09
Interest Rate
Limitation.....................................................................................................94

11.10
Counterparts; Integration;
Effectiveness............................................................................95

11.11
Survival of Representations and
Warranties......................................................................95

11.12
Severability........................................................................................................................95


iii



--------------------------------------------------------------------------------




11.13
Replacement of
Lenders....................................................................................................95

11.14
Governing Law; Jurisdiction;
Etc......................................................................................96

11.15
USA PATRIOT Act
Notice................................................................................................97

11.16
ENTIRE
AGREEMENT....................................................................................................97

11.17
No Advisory or Fiduciary
Responsibility..........................................................................97

11.18
Standstill............................................................................................................................97







SCHEDULES
Schedule 1.01    Prepetition Existing Letters of Credit
Schedule 1.02    Disqualified Assignees
Schedule 2.01    Commitments and Applicable Percentages
Schedule 5.07    Litigation
Schedule 5.17    Subsidiaries
Schedule 5.18    Environmental Compliance
Schedule 5.20    Labor Contracts
Schedule 6.17    Post-Closing Obligations
Schedule 7.01    Existing Investments
Schedule 7.02    Existing Indebtedness
Schedule 7.03    Existing Liens
Schedule 7.06    Sale-Leasebacks
Schedule 7.08    Transactions with Affiliates
Schedule 7.13    Financial Covenants
Schedule 11.02    Administrative Agent’s Office; Certain Addresses for Notices



iv



--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    Form of Borrowing Request Notice
Exhibit B    Form of Notice of Withdrawal
Exhibit C    Form of Interim Order
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Assignment and Assumption
Exhibit F    Initial Approved Budget
Exhibit G    Form of U.S. Tax Compliance Certificates
Exhibit H    Exit Term Sheet
Exhibit I    Form of Notice of Continuation





v



--------------------------------------------------------------------------------




DEBTOR-IN-POSSESSION CREDIT AGREEMENT
This DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”) is entered into as
of October 4, 2015, among:
(a)    (a)    AMERICAN APPAREL (USA), LLC, a California limited liability
company, as debtor and debtor-in-possession (“AA USA”), as a Borrower (as
defined below) and as the Borrower Representative (as defined in Section 2.17)
for the other Borrowers party hereto;
(b)    (b)    AMERICAN APPAREL RETAIL, INC., a California corporation, as debtor
and debtor-in-possession (“AA Retail”), AMERICAN APPAREL DYEING & FINISHING,
INC., a California corporation, as debtor and debtor-in-possession (“AA Dyeing &
Finishing”), and KCL KNITTING, LLC, a California limited liability company, as
debtor and debtor-in-possession (“KCL Knitting” and together with AA USA, AA
Retail and AA Dyeing & Finishing, each individually, a “Borrower” and
collectively, the “Borrowers”);
(c)    (c)    the other Credit Parties party hereto;
(d)    (d)    each Lender from time to time party hereto; and
(e)    (e)    WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent
(f)    RECITALS
WHEREAS, on October 5, 2015, (the “Petition Date”), the Borrowers and the other
Credit Parties commenced voluntary cases (the “Chapter 11 Cases”) under
Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), and the Borrowers and the other
Credit Parties have continued to operate their businesses and manage their
properties as debtors-in-possession pursuant to sections 1107 and 1108 of the
Bankruptcy Code.
WHEREAS, the Borrowers and the other Credit Parties have requested and the
Lenders have agreed to provide a secured super-priority debtor-in-possession
term loan facility to the Borrowers (the “DIP Facility”), the proceeds of which
will be used to repay on the Closing Date an amount equal to, and used to
refinance, all amounts due and owing under that certain Prepetition ABL Facility
as of the date of repayment of the Prepetition ABL Facility, to pay related
transaction costs, fees and expenses with respect to the DIP Facility and fund
working capital and certain permitted administrative expenses of the Borrowers
during the pendency of the Chapter 11 Cases in accordance with the Approved
Budget.
WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and the Borrower and the Guarantors have agreed to secure their
respective Obligations by granting to Administrative Agent, for the benefit of
Secured Parties, a lien on substantially all of their respective assets, in
accordance with the priorities provided in the DIP Order.
NOW THEREFORE: for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereto
agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:




--------------------------------------------------------------------------------




“AA Canadian Subsidiaries” means, collectively, American Apparel Canada Retail,
Inc., a company organized under the federal laws of Canada, American Apparel
Canada Wholesale, Inc., a company organized under the federal laws of Canada,
and any other direct or indirect Subsidiary of Holdings formed or acquired after
the Closing Date and organized under the laws of Canada.
“AA Dyeing & Finishing” has the meaning specified in the introductory paragraph
hereto.
“AA Retail” has the meaning specified in the introductory paragraph hereto.
“AA UK Subsidiaries” means, collectively, American Apparel (Carnaby) Limited, a
company organized under the laws of England and Wales, and American Apparel (UK)
Limited, a company organized under the laws of England and Wales and any other
direct or indirect Subsidiary of Holdings formed or acquired after the Closing
Date and organized under the laws of England and Wales.
“AA USA” has the meaning specified in the introductory paragraph hereto.
“Acquisition” means any transaction or series of related transactions resulting
in the (a) acquisition of all or substantially all of the assets or business of
any Person, or of any business unit, line of business or division of any Person
or assets constituting a business unit, line of business or division of any
other Person, (b) acquisition of in excess of 50% of the Capital Stock of any
Person or otherwise causing a person to become a Subsidiary of the acquiring
Person, or (c) merger, consolidation, amalgamation or other combination, whereby
a Person becomes a Subsidiary of the acquiring Person.
“Act” has the meaning specified in Section 11.15.
“Administrative Agent” means Wilmington Trust, National Association, acting as
administrative agent for the Secured Parties, or any successor administrative
agent appointed in accordance with this Agreement.
“Administrative Agent’s Letter Agreement” means the fee letter, dated as of
October 4, 2015, by and between the Borrower Representative and the
Administrative Agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and/or the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Affiliated Lender” shall mean, at any time, any Lender that is (i) Standard
General or an Affiliate of Standard General (including Standard General Master
Fund L.P. and P Standard General Ltd.), provided that each of Standard General
and its Affiliates will cease to be an Affiliated Lender at such time as such
Persons cease (A) to have or otherwise control the voting power over more than
5.0% of the equity securities of Holdings entitled to vote for members of the
board of directors or equivalent governing body on a fully diluted basis, (B) to
have or otherwise control the right to designate or appoint any member of the
board of directors or equivalent governing body on a fully diluted basis and (C)
to have or otherwise control the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of Holdings
and its Subsidiaries, whether through the ability to exercise voting power, by
contract or otherwise, and (ii) any other Affiliate of any Credit Party (other
than any Credit Party or any of their respective Subsidiaries) at such time.

2



--------------------------------------------------------------------------------




“Agency Account Agreement” means any deposit account control agreement, lockbox
control agreement, blocked account agreement or other similar agreement entered
into by a Credit Party, the Administrative Agent and the applicable financial
institution, in form and substance reasonably satisfactory to the Administrative
Agent.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Applicable Percentage” means with respect to any Lender at any time, as
applicable, (i) with respect to such Lender’s Commitment, the percentage
(carried out to the ninth decimal place) of the aggregate principal amount of
all Commitments represented by such Lender’s Commitment at such time and (ii)
with respect to such Lender’s Loans, the percentage (carried out to the ninth
decimal place) of the aggregate outstanding principal amount of all Loans
represented by such Lender’s Loans at such time. The initial Applicable
Percentage of each Lender with respect to its Commitment as of the date hereof
is set forth opposite the name of such Lender on Schedule 2.01. For each Lender
that becomes a party hereto pursuant to an Assignment and Assumption, the
initial Applicable Percentage of such Lender shall be set forth in such
Assignment and Assumption Agreement.
“Applicable Rate” means (a) with respect to Loans that are Base Rate Loans,
6.00% per annum, and (b) with respect to Loans that are Eurodollar Rate Loans,
7.00% per annum.
“Appraiser” means an appraisal firm reasonably acceptable to the Administrative
Agent.
“Approved Budget” means the aggregate, without duplication, of all items that
are set forth in the Initial Approved Budget and any Supplemental Approved
Budget.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Plan of Reorganization” shall mean a plan of reorganization filed by
the Credit Parties with the Bankruptcy Court that is acceptable in form and
substance satisfactory to the Administrative Agent and the Required Lenders and
a disclosure statement filed by the Credit Parties with the Bankruptcy Court
that is acceptable in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP (subject to Section 1.03(b)), and (b) in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP (subject to Section 1.03(b)) if such
lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Credit Parties, including the
notes thereto.
“Avoidance Actions” means all causes of action arising under Sections 542, 544,
545, 547, 548, 549, 550, 551, 553(b) or 724(a) of the Bankruptcy Code and any
proceeds therefrom.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as applicable to the Chapter 11 Cases, now and hereafter in effect
or any successors to such statute.

3



--------------------------------------------------------------------------------




“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
hereto; provided that “Bankruptcy Court” shall also mean any other court having
competent jurisdiction over the Chapter 11 Cases.
“Base Rate” means, for any day, a per annum rate equal to the higher of (a) the
Prime Rate for such day and (b) the Eurodollar Rate for a 30-day interest period
as determined on such day plus 1.00%. Any change in the Base Rate due to a
change in any of the foregoing shall take effect at the opening of business on
the day specified in the public announcement of such change.
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person or any authorized committee
thereof, (ii) in the case of any limited liability company, the board of
managers of such Person or any authorized committee thereof, (iii) in the case
of any partnership, the Board of Directors of the general partner of such Person
or any authorized committee thereof and (iv) in any other case, the functional
equivalent of the foregoing.
“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” means information, reports, financial statements and other
materials delivered by the Borrowers hereunder, as well as other reports and
information provided by the Administrative Agent to the Lenders.
“Borrower Representative” means AA USA in its capacity as borrower agent
pursuant to Section 2.17.
“Borrowing” means a borrowing of Loans simultaneously by each of the Lenders
pursuant to Section 2.01 and Section 2.02.
“Borrowing Request Notice” means a notice of a Borrowing, which, if in writing,
shall be substantially in the form of Exhibit A.
“Breakage Costs” has the meaning specified in Section 3.05.
“Budget Period” means each week period set forth in the Budget.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the calculation of the Eurodollar Rate, means any such day
that is a London Banking Day; provided that, for purposes of the definition of
“Defaulting Lender,” Section 2.01 and Section 2.02 only, “Business Day” shall
exclude any other day on which commercial banks are authorized to close under
the Laws of, or are in fact closed in, Canada.
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed or capital assets or improvements or for
replacements, substitutions or additions thereto that are required to be
capitalized and shown on the balance sheet of such Person in accordance with
GAAP; provided that Capital Expenditures for any Person shall not include
(i) expenditures that are accounted for as capital expenditures by such Person
and that actually are paid for, or reimbursed to such Person, by a Person other
than any Subsidiary or Affiliate of such Person (including landlords) during
such measuring period; (ii) the purchase price of equipment or other fixed
assets that are purchased substantially contemporaneously (and in any event
within the same Fiscal Month) with the trade-in or sale of existing equipment or
other fixed assets or with insurance proceeds received for the equipment or
fixed assets being replaced to the extent that the gross amount of such purchase
price is reduced or funded by such insurance proceeds or sale proceeds or the
credit being granted by the seller of such equipment or fixed assets being
acquired at such time, as applicable; provided that such purchase price shall
not be deemed to be less than $0; and (iii) any portion of the purchase price of
an Acquisition which is allocated to property, plant or equipment acquired as
part of such Acquisition or required to be capitalized and shown on the balance
sheet of any Credit Party or Subsidiary. For the avoidance of doubt, Capital

4



--------------------------------------------------------------------------------




Expenditures, as used and measured in Section 7.14, exclude any such
expenditures by a Subsidiary of a Credit Party that is not a Credit Party.
“Capital One” means Capital One, N.A., a national banking association, and its
successors and assigns.
“Capital One Control Agreement” means the Deposit Account Control Agreement
dated as of April 4, 2013, among Capital One, National Association, as clearing
bank, certain Credit Parties thereto, Wilmington Trust, National Association, in
its capacity as administrative agent for the secured parties (as
successor-in-interest to Capital One Business Credit Corp.) and U.S. Bank
National Association, in its capacity as collateral agent for the noteholders.
The Capital One Control Agreement is an Agency Account Agreement for all
purposes of the Loan Documents.


“Capital One Direction” has the meaning specified in Section 4.02(k).
“Capital Stock” means any and all shares, limited liability company interests,
partnership interests, other interests, participations or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation), any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person, but
excluding from all of the foregoing any debt securities convertible into Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock, and any and all warrants, rights or options to purchase any
of the foregoing.
“Capitalized Leases” means leases under which any Credit Party is the lessee or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP (subject to Section 1.03(b)) and the amount of Indebtedness
represented by such obligations shall be the Attributable Indebtedness in
respect thereof.
“CapOne Agreement” means that certain Assignment and Assumption, dated as of
August 17, 2015, by and among Capital One Business Credit Corp., Bank of
Montreal, Chicago Branch and the Lenders party thereto, as in effect on the
Petition Date.
“Carve-Out” has the meaning specified in the DIP Order.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by a Credit Party or a Subsidiary thereof:
(a)    marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency thereof maturing within one year from the
date of acquisition thereof;
(b)    commercial paper maturing no more than 270 days from the date of creation
thereof and having the highest or next highest rating obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc. determined at
the time of investment;
(c)    certificates of deposit, banker’s acceptances and time deposits maturing
no more than 180 days from the date of creation thereof issued or guaranteed by,
or placed with, and demand deposit and money market deposit accounts issued or
offered by, (i) any Lender or (ii) any commercial bank, that at the time of
investment, (x) has combined capital, surplus and undivided profits of not less
than $500,000,000, (y) a senior unsecured rating of “A” or better by a
nationally recognized rating agency and (z) is organized under the laws of the
United States of America, any state thereof or is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States or any state thereof; and
(d)    money market mutual funds that invest solely in one or more of the
investments described in clauses (a) through (c) above.
“Cash Management Orders” has the meaning specified in Section 4.02(c).

5



--------------------------------------------------------------------------------




“Casualty Event” means, with respect to any property (including any interest in
property) of any Credit Party, any loss of, damage to, or condemnation or other
taking of, such property for which any Credit Party receives insurance proceeds,
proceeds of a condemnation award or other compensation.
“CERCLA” has the meaning specified in the definition of “Environmental Laws”.
“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”), directly or
indirectly, of 35% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); provided
that notwithstanding the foregoing, no Change of Control shall be deemed to
occur as a result of or in connection with (x) the equity securities of Holdings
owned by Standard General and its Affiliates, or (y) any voting agreements
between any Permitted Holders and any of Standard General or any of its
Affiliates, in each case of clause (x) or (y), so long as Standard General and
its Affiliates do not beneficially own in excess of 49% of the equity securities
of Holdings entitled to vote for members of the board of directors; or
(b)    Holdings shall cease to directly own and control legally and beneficially
(i) 100% of the Capital Stock of AA USA (free and clear of all Liens other than
Liens in favor of the Administrative Agent granted under the Security Documents,
the Prepetition ABL Liens and the Prepetition Senior Notes Liens), (ii) 100% of
the Capital Stock of each of the AA Canadian Subsidiaries (free and clear of all
Liens other than (x) Liens in favor of the Administrative Agent granted under
the Security Documents and (y) the Prepetition ABL Liens and the Prepetition
Senior Notes Liens and (iii) 100% of the Capital Stock of any of its
Subsidiaries acquired or formed after the date hereof and directly held by
Holdings (other than directors’ qualifying shares and other similar equity
interest holdings of Foreign Subsidiaries required to be held by local Persons
in accordance with applicable law), in the case of clause (b)(iii), free and
clear of all Liens other than Liens in favor of the Administrative Agent granted
under the Security Documents, the Prepetition ABL Liens and the Prepetition
Senior Notes Liens); or
(c)    any Borrower or any Subsidiary of any Borrower shall cease to directly
own and control, individually or collectively with any other Subsidiary (or
Subsidiaries) of any Borrower, legally and beneficially 100% of the Capital
Stock of each of its Subsidiaries in existence on the date hereof or acquired or
formed after the date hereof to the extent directly held by such Borrower or
such Subsidiary (other than directors’ qualifying shares and other similar
equity interest holdings of Foreign Subsidiaries required to be held by local
Persons in accordance with applicable law), free

6



--------------------------------------------------------------------------------




and clear of all Liens other than Liens in favor of the Administrative Agent
granted under the Security Documents, the Prepetition ABL Liens and the
Prepetition Senior Notes Liens; or
(d)    at any time, a majority of the seats (other than vacant seats) on the
Board of Directors of the Borrowers shall be occupied by persons who were not on
the Board of Directors on the Closing Date; or
(e)    any change that is not reasonably acceptable to the Required Lenders
shall have occurred in the Specified Senior Management of any Borrower.
For purposes of this definition, notwithstanding anything to the contrary set
forth above, a Person shall not be deemed to have beneficial ownership of
Capital Stock subject to a stock purchase agreement, merger agreement or similar
agreement until the consummation of the transactions contemplated by such
agreement and, until the consummation of such transactions, a Change of Control
will be deemed not to have occurred with respect to any such stock purchase
agreement, merger agreement or similar agreement.
“Chapter 11 Cases” shall have the meaning assigned to such term in the recitals
hereto.
“Chapter 11 Orders” means, collectively, the DIP Order and the Cash Management
Order.
“Claim” shall have the meaning assigned to such term in Section 101(5) of the
Bankruptcy Code.
“Closing Date” means the first date all conditions in Section 4.02 have been
satisfied or waived.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means (i) all of the assets, property, rights and interests of the
Credit Parties that are or are intended to be subject to the Liens created by or
pursuant to the Security Documents and (ii) the “DIP Collateral” referred to in
the DIP Order, it being understood that “Collateral” shall include all such “DIP
Collateral” irrespective of whether any such property was excluded pursuant to
the Prepetition ABL Documents.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrowers pursuant to Section 2.01(a) in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01(a) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Commitments as of the Closing Date is $30,000,000.
“Commitment Fees” shall have the meaning assigned to such term in the Lender’s
Letter Agreement.
“Committee of Lead Lenders” means the ad hoc committee of Prepetition ABL
Lenders and Prepetition Senior Notes Lenders (as such group is constituted from
time to time), represented by Milbank, Tweed, Hadley & McCloy LLP and one local
counsel, and its financial advisor Ducera Partners LLC.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Concentration Accounts” has the meaning specified in Section 6.15(a).
“Confirmation Order” means an order of the Bankruptcy Court, in form and
substance reasonably acceptable to the Required Lenders (and with respect to any
provisions that affect the rights and duties of the Administrative Agent, the
Administrative Agent), confirming the Approved Plan of Reorganization.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

7



--------------------------------------------------------------------------------




“Consolidated” or “consolidated” means, with reference to any term defined
herein, shall mean that term as applied to the accounts of the Credit Parties,
consolidated in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Card Agreements” shall mean all agreements or notices, each in form and
substance reasonably satisfactory to the Required Lenders, now or hereafter
entered into by Borrowers with any credit card issuer or any credit card
processor, as the same may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced; provided that, any such credit card
agreement or notice shall provide, among other things, that each such credit
card processor shall transfer all proceeds due with respect to credit card
charges for sales (net of expenses and chargebacks of the credit card issuer or
processor) by Borrowers received by it (or other amounts payable by such credit
card processor) into a designated Concentration Account in accordance with
Section 6.15 subject to an Agency Account Agreement on a daily basis.
“Credit Card Receivables” shall mean, collectively, all present and future
“accounts” (as such term is defined in the UCC) or amounts owing to any Borrower
from (a) a credit card or debit card issuer or credit card or debit card
processor arising from sales of inventory to a Borrower’s customers who have
purchased such inventory using a credit, charge or debit card, (b) any credit
card or debit card issuer or credit card or debit card processor in connection
with the sale or transfer of “accounts” (as such term is defined in the UCC) or
amounts due that arise from the sale of inventory or rendition of services to a
Borrower’s customers who have purchased such inventory or services using a
credit, charge card or a debit card and (c) all amounts at any time due or to
become due from any credit card or debit card issuer or credit card or debit
card processor under the Credit Card Agreements or otherwise.
“Credit Extension” means each Borrowing.
“Credit Parties” means the Borrowers, Holdings, Fresh Air and the other
Guarantors.
“Cumulative Period” has the meaning specified in Section 6.04(o).
“Debtor” shall have the meaning assigned to the term in the recitals hereto.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium
(by way of voluntary arrangement, scheme or arrangement or otherwise),
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States, Canada, England and Wales or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means when used with respect to Obligations, an interest rate or
rate equal to the interest rate or rate otherwise applicable thereto plus 2% per
annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the

8



--------------------------------------------------------------------------------




Administrative Agent or any Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrowers or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund Loans hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent, to confirm in writing to the Administrative Agent that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal or foreign regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrowers and each other Lender.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“DIP Facility” shall have the meaning assigned to the term in the recitals
hereto.
“DIP Funding Account” means the trust account established by the Administrative
Agent in which the proceeds of the Loans shall be deposited and held as provided
herein.
“DIP Order” means, collectively, the Interim Order and the Final Order.
“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof, in each case on or prior to the Maturity Date, for cash or is
convertible into or exchangeable for, in each case at the option of the holder
thereof, debt or debt securities of Holdings or its Subsidiaries, at any time
prior to the Maturity Date; provided, however, that (a) only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date will be deemed to be Disqualified Capital Stock and (ii) any Capital
Stock that would constitute Disqualified Capital Stock solely because the
holders thereof have the right to require Holdings to repurchase such Capital
Stock upon the occurrence of a change of control or asset sale (howsoever
defined or referred to) shall not constitute Disqualified Capital Stock if the
terms of such Capital Stock provide that Holdings may not repurchase or redeem
any such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with Section 7.04; provided, however, that if such Capital
Stock is issued to any plan for the benefit of employees of Holdings or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by Holdings or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

9



--------------------------------------------------------------------------------




“Electronic Medium” means the electronic medium through which notices and other
communications are sent (including e-mail) pursuant to procedures approved by
the Administrative Agent and otherwise in accordance with Section 11.02(b).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)). Notwithstanding anything herein
to the contrary, “Eligible Assignee” shall not include (i) any Credit Party or
Affiliate of a Credit Party (other than an Affiliated Lender, subject to Section
11.06(g)), (ii) Dov Charney, (iii) the spouse or a family member, estate or heir
of Dov Charney, (iv) any trust, corporation, partnership or other entity
Controlled (or, in the case of a trust, holding a 50% or more beneficial
interest) by Dov Charney and/or such other Persons referred to in clause (iii)
above or any combination thereof or any Affiliate thereof, or (v) those Persons
set forth in Schedule 1.02.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems and including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”) and the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”).
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041
or 4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the per annum rate of interest determined by the Administrative Agent
at approximately 11:00 a.m. (London time) two London Banking Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the rate for Dollar deposits as reported on Reuters screen
LIBOR01 Page (or any successor thereto or similar source determined by the
Administrative Agent from time to time, “LIBOR01”); or (b) if LIBOR01 is not
available for any reason, the interest rate determined by the Administrative
Agent to be the arithmetic mean of the rates at which Dollar deposits in the
approximate amount of the Eurodollar Rate Loan are offered by the principal
London office of major

10



--------------------------------------------------------------------------------




banks in the London interbank Eurodollar market selected by the Administrative
Agent; provided that, if fewer than two quotations are provided by the
Administrative Agent by such major banks as requested, the Eurodollar Rate shall
be the arithmetic mean of the rates quoted to the Administrative Agent by major
banks in New York City, selected by the Administrative Agent, at
approximately 11:00 a.m. (New York City time) for loans in Dollars to leading
European banks for a term comparable to such Interest Period commencing on the
first day of such Interest Period and in an amount equal to the principal amount
of the requested Borrowing.
“Eurodollar Rate Loan” means each Loan that bears interest based on the
Eurodollar Rate having a common length and commencement of Interest Period.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Accounts” means any (a) deposit account or securities account
specially and exclusively used in the ordinary course of business for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Credit Party’s salaried employees, which accounts are funded only in the
ordinary course of business and not in excess of any amounts necessary to
fulfill payroll obligations that are then currently owing, (b) pension fund
accounts, 401(k) accounts and trust accounts, (c) Local Accounts so long as the
Credit Parties are in compliance with Section 6.15(a) or (d) other deposit
accounts, securities accounts and commodities accounts having a balance of less
than $300,000 at all times in the aggregate for all such accounts.
“Excluded Debt Incurrence” means the incurrence or any issuance by any Credit
Party or any of its Subsidiaries of any Indebtedness permitted by Section 7.02.
“Excluded Equity Issuance” means a sale or issuance of any Capital Stock by
(a) any Credit Party or any of its Subsidiaries to a Credit Party, (b) any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party and (c) any Credit Party or any of its Subsidiaries to its present
or former directors, officers or employees pursuant to a stock option plan,
stock purchase plan or other employee benefits plan in effect from time to time,
in each case, approved in good faith by the board of directors (or equivalent
governing body) of such Credit Party or such Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Taxes (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender or any other
Recipient of a payment hereunder, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Recipient on the date such
Recipient becomes a party to this Agreement or to or for the account of a Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or Commitment (other than pursuant to an assignment request by the any
Borrower under Section 3.06) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
such amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Primed Secured Facilities” shall have the meaning set forth in Section
10.05(b).


“Exit Conversion” shall have the meaning set forth in Section 2.18(a).


“Exit Credit Agreement” shall have the meaning set forth in Section 2.18(b)(i).


“Exit Fee” means 1%, payable upon any reduction of the DIP Facility and any
payments, prepayments or repayments of Loans whatsoever (whether voluntary or
mandatory, and including as a result of acceleration), other than in connection
with (i) any mandatory prepayment under Section 2.05(b) or (ii) the conversion
to exit facility financing upon the consummation of the Approved Plan of
Reorganization pursuant to Section 2.18.

11



--------------------------------------------------------------------------------




“Exit Term Sheet” means the term sheet attached hereto as Exhibit H.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Credit Party not in the ordinary course of business, including, tax
refunds, pension plan reversions, proceeds of insurance, condemnation awards
(and payments in lieu thereof), indemnity payments (including, without
limitation, in connection with any acquisition) and any purchase price
adjustments (including, without limitation, in connection with any acquisition);
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance, or condemnation awards (or payments in lieu thereof)
to the extent that such proceeds or awards or payments arose as a result of a
Casualty Event and are applied to prepay the Obligations in accordance with of
Section 2.07(c).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into in connection therewith, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any current or future regulations
or official interpretations of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to major
financial institutions reasonably acceptable to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.
“Final Loan” means a Loan made on the Final Loan Date.


“Final Loan Date” means the date on which the Final Loans are made, which date
shall be not later than three Business Days after the Final Order Entry Date.


“Final Order” means the final order of the Bankruptcy Court with respect to the
Credit Parties, in form and substance satisfactory to the Required Lenders in
their sole discretion (and with respect to any provisions that affect the rights
and duties of the Administrative Agent, the Administrative Agent), as the same
may be amended, modified or supplemented from time to time with the express
written joinder or consent of the Required Lenders (and with respect to
amendments, modifications or supplements that affect the rights or duties of the
Administrative Agent, the Administrative Agent).
“Final Order Entry Date” means the date on which the Final Order shall have been
entered on the docket of the Bankruptcy Court.
“Financial Officer” means, with respect to any Person, its chief financial
officer, treasurer, controller or assistant controller or other officer
reasonably acceptable to the Administrative Agent.
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Borrowers.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September or December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrowers.
“Fiscal Year” means any period of twelve consecutive months ending on
December 31 of any calendar year.

12



--------------------------------------------------------------------------------




“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Credit Party or Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Credit Party or Subsidiary.
“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary
and any Subsidiary of such Subsidiary and (b) any Subsidiary substantially all
the assets of which are CFCs.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fresh Air” means Fresh Air Freight, Inc., a California corporation.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governing Documents” means, with respect to any Person, its certificate or
articles of incorporation, certificate of change of name (if any), certificate
of formation, or, as the case may be, certificate of limited partnership, its
by-laws, memorandum and articles of association, operating agreement or, as the
case may be, partnership agreement or other constitutive documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its Capital Stock.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

13



--------------------------------------------------------------------------------




“Guarantees” means, collectively, (a) the Guaranty dated as of the Closing Date
among the Guarantors (other than the Borrowers) in favor of the Administrative
Agent and (b) any other guaranty in form and substance reasonably satisfactory
to the Administrative Agent and executed by any Guarantor in favor of the
Administrative Agent and the other Secured Parties in respect of the
Obligations.
“Guarantors” means Holdings, the Borrowers, Fresh Air, each other Person party
to any of the Guarantees as a guarantor thereunder and each other Person, if
any, that executes a guaranty or other similar agreement in favor of the
Administrative Agent in connection with the transactions contemplated by this
Agreement and the other Loan Document; provided that no Foreign Subsidiary shall
be required to be a Guarantor.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Holdings” means American Apparel, Inc., a Delaware corporation.
“Incremental Exit Loan” has the meaning specified in the Exit Term Sheet.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business consistently with past practices);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capitalized Leases and Synthetic Lease Obligations;
(g)    all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person or unless such Person expressly does not have
liability for such obligations of a joint venture. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any Capitalized Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. The “maximum fixed
repurchase price” of any Disqualified Capital Stock which does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Capital Stock as if such Disqualified Capital Stock were purchased
on any date on which Indebtedness shall be required

14



--------------------------------------------------------------------------------




to be determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Capital Stock, such fair
market value shall be determined reasonably and in good faith by the board of
directors of the issuer of such Disqualified Capital Stock.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payments hereunder or any other Loan Documents and (b) to
the extent not otherwise described in clause (a) herein, Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial Approved Budget” has the meaning specified in Section 4.02(i).


“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in clauses (a) and (b) above, undertaken under U.S.
federal, state or foreign law, including the Bankruptcy Code.
“Intercompany Note” means, collectively, (a) that certain Intercompany Note
dated April 4, 2013, among the Credit Parties, as payors, and the Credit
Parties, as payees, subject to the terms of a Subordination Agreement, (b) that
certain Intercompany Note dated April 4, 2013, among certain Foreign
Subsidiaries of the Credit Parties, as payors, and the Credit Parties, as
payees, and (c) any other intercompany note among any of the Credit Parties, as
payors or payees, on the one hand, and their Subsidiaries, on the other hand,
entered into after the date hereof.
“Interest Payment Date” means, as to any Loan, (a) the first day of each month,
(b) the date of any prepayment with respect to the principal amount of Loans
being prepaid, and (c) the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or continued as a Eurodollar
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower Representative in the applicable Borrowing Request
Notice.
“Interim Loan” means a Loan made on the Closing Date. 


“Interim Order” means the order of the Bankruptcy Court with respect to the
Credit Parties, substantially in the form of Exhibit C hereto, as the same may
be amended, modified or supplemented from time to time with the express written
joinder or consent of the Required Lenders (and with respect to amendments,
modifications or supplements that affect the rights or duties of the
Administrative Agent, the Administrative Agent).
“Interim Order Entry Date” means the date on which the Interim Order shall have
been entered on the docket of the Bankruptcy Court.
“Investment” means, all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of Capital Stock, assets that
constitute a business unit or Indebtedness of, or for loans, advances or capital
contributions to, or in respect of any Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person
(including, without limitation, any Acquisition). In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (b) there
shall be deducted in respect of each such Investment all cash returns, cash
dividends and cash distributions received with respect thereto; and (c) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value, write-downs or write-offs with respect thereof.
“IP Security Agreement” means, collectively, (i) the Intellectual Property
Security Agreement made by each Credit Party party thereto in favor of the
Administrative Agent, on behalf of itself and the other Secured Parties and

15



--------------------------------------------------------------------------------




(ii) each other intellectual property security agreement, patent security
agreement, trademark security agreement and copyright security agreement
required to be delivered pursuant to Section 6.12 in form and substance
reasonably satisfactory to the Administrative Agent.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“Lender Letter Agreement” means the fee letter, dated as of October 4, 2015, by
and between the Borrower Representative and the Lenders.
“Lenders” means each Lender with a Commitment, or following the termination of
the Commitments, which has Loans outstanding and any other Person who becomes an
assignee of the rights and obligations of a Lender pursuant to terms of this
Agreement.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement for security, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing) and the
filing of or agreement to authorize, any financing statement under the UCC or
comparable law of any jurisdiction (other than precautionary filing of UCC
financing statements with respect to obligations that do not constitute
Indebtedness).
“Lion Credit Agreement” means that certain Credit Agreement dated as of May 22,
2013, among Holdings, the other Credit Parties party thereto as facility
guarantors, Lion/Hollywood L.L.C., as the initial lender, and the other lenders
from time to time party thereto.
“Lion Debt” means all Indebtedness and all other obligations incurred by any
Credit Party or any of its Subsidiaries under the Lion Debt Documents.
“Lion Debt Documents” means the Lion Credit Agreement and any other related
material documents or instruments from time to time executed in favor of
Lion/Hollywood L.L.C. and its successors and assigns.
“Lion Facility” means that facility created by the Lion Credit Agreement.
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Loan (including the Loans made and deemed made under Section
2.01(b)).
“Loan Account” has the meaning specified in Section 2.16(a).
“Loan Documents” means this Agreement, the Chapter 11 Orders, each Security
Document, the Administrative Agent’s Letter Agreement, the Lender Letter
Agreement, each Subordination Agreement, and each other agreement or instrument
delivered by any Credit Party in connection with any Loan Document, whether or
not specifically mentioned herein or therein.
“Local Accounts” has the meaning specified in Section 6.15.

16



--------------------------------------------------------------------------------




“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.
“Master Operating Account” means each deposit account of the Credit Parties
maintained at Capital One, National Association and specified as a “Master
Operating Account” in the Capital One Control Agreement.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Credit
Parties, taken as a whole (excluding (i) any matters publicly disclosed prior to
the filing of the Chapter 11 Cases, (ii) any matters disclosed in the schedules
hereto, (iii) any matters disclosed in any first day pleadings or declarations,
and (iv) the effect of filing the Chapter 11 Cases, the events and conditions
related and/or leading up thereto and the effects thereof and any action
required to be taken under the Loan Documents or under the Chapter 11 Orders);
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of the Credit Parties,
taken as a whole, to pay any Obligations under the Loan Documents, when due; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Documents to which it is a
party.
“Material Agreements” means each of the (i) Prepetition ABL Documents, (ii)
Prepetition Senior Notes Documents, (iii) the Lion Debt Documents, (iv) the SG
Debt Documents and (v) any lease entered into by any Credit Party for (a) its
chief executive office or (b) any warehouse, any distribution center, any plant,
any shipping center, or any other single location, in each case, containing
inventory with a book value representing 10% or more of the aggregate book value
of all inventory of the Credit Parties.
“Maturity Date” means the date that is the earliest of:
(a)    April 5, 2016;
(b)    the date the Bankruptcy Court orders the conversions of the bankruptcy
case of any of the Credit Parties to a Chapter 7 liquidation or the dismissal of
any of the Chapter 11 Cases;
(c)    the acceleration of the Loans and the termination of all Commitments
under the DIP Facility pursuant to Section 8.02;
(e)    the sale of all or substantially all of the Credit Parties’ assets; and
(f)    the consummation of the Approved Plan of Reorganization for the Credit
Parties.
“Maximum Rate” has the meaning specified in Section 11.09.
“Mortgages” means each mortgage or deed of trust with respect to each fee
interest of each Credit Party in Real Estate executed and delivered to the
Administrative Agent after the Closing Date pursuant to Section 6.12 hereof, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means, with respect to any event or transaction described in
Sections 2.05(b) through (e), (a) the cash proceeds received in respect of such
event or transaction, including (i) any cash received in respect of any non-cash
proceeds (including, without limitation, the monetization of notes receivables),
but only as and when

17



--------------------------------------------------------------------------------




received or (ii) in the case of a Casualty Event, insurance proceeds, proceeds
of a condemnation award or other compensation payments, in each case net of
(b) the sum of (x) all reasonable fees and out-of-pocket expenses (including
appraisals, and brokerage, legal, advisory, banking, title and recording tax
expenses and commissions) paid by any Credit Party or a Subsidiary to third
parties (other than Affiliates) in connection with such event, (y) in the case
of a sale or other disposition of an asset described in Section 2.05(b) other
than Collateral, income or other taxes paid or reasonably estimated by the
Borrower Representative (determined in good faith by a Financial Officer) to be
actually payable in connection therewith and (z) in the case of a sale or other
disposition of an asset described in Sections 2.05(b) and (c), the amount of all
payments required to be made by any Credit Party (or to establish an escrow) for
the repayment of any Indebtedness by the terms thereof (other than the
Obligations) secured by such asset to the extent the lien in favor of the holder
of such Indebtedness is permitted by Section 7.03(a)(viii); provided that such
payments made shall not exceed the amount of cash proceed received by such
Credit Party or the aggregate amount of such Indebtedness.
“Non-Consenting Lender” means any Lender (other than the Administrative Agent)
that does not approve any consent, waiver or amendment that (a) requires the
approval of all Lenders or all affected Lenders in accordance with the terms of
Section 11.01 and (b) has been approved by the Required Lenders (or to the
extent there are only two (2) Lenders, would have been approved by the Required
Lenders if such Lender had approved of such consent, waiver or amendment).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notice of Continuation” means a Notice of Continuation to be provided by the
Borrower Representative to request a continuation of any Loans as Eurodollar
Rate Loans, in the form of Exhibit I.
“Notice of Withdrawal” has the meaning specified in Section 2.02(c).
“Obligations” means all advances to, and debts, liabilities and obligations of,
any Credit Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and expenses that
accrue after the commencement by or against any Credit Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, fees or expenses
are allowed claims in such proceeding, and shall include on and after the
Closing Date any Prepetition ABL Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Official Committee” means the official committee of unsecured creditors
appointed in the Chapter 11 Cases pursuant to Section 1102 of the Bankruptcy
Code.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, excise, property or similar taxes, charges or
similar levies that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment or sale of a participation (other than an assignment
made pursuant to Section 3.06).
“Outstanding” means the outstanding principal amount of the Loans after giving
effect to any Borrowings and prepayments or repayments of the Loans occurring on
such date.

18



--------------------------------------------------------------------------------




“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Perfection Certificates” means, collectively, (i) each Perfection Certificate
delivered by the Credit Parties to the Administrative Agent on the Closing Date
and (ii) each other Perfection Certificate from time to time delivered by the
Credit Parties following the Closing Date to the Administrative Agent in
accordance with this Agreement.
“Permitted Adequate Protection Payments” means the adequate protection payments
to the secured parties under the Prepetition ABL Documents and Prepetition
Secured Notes Documents pursuant to the terms of the DIP Order.


“Permitted Discretion” means a determination made by the Required Lenders in
their sole and absolute judgment.
“Permitted Holders” means (i) Dov Charney, (ii) the spouse or a family member,
estate or heir of Dov Charney, and (iii) any trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding an 80% or more controlling interest (or beneficial
interest, in the case of a trust) of which consist of Dov Charney and/or such
other Persons referred to in clause (ii) above or any combination thereof.
“Permitted Liens” means those Liens permitted by Section 7.03.
“Permitted Prior Liens” means Liens otherwise permitted by the Prepetition ABL
Debt Documents (other than Existing Primed Secured Facilities) only to the
extent that, as of the Petition Date, such Liens were valid, properly perfected
(or subsequently perfected as permitted by Section 546(b) of the Bankruptcy
Code) non-avoidable and senior in priority to the Liens securing the Prepetition
Facilities.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” shall have the meaning assigned to the term in the recitals
hereto.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Plan Effective Date” shall have the meaning assigned to the term “Effective
Date” in the Approved Plan of Reorganization.


“Platform” has the meaning specified in Section 11.02(e).

19



--------------------------------------------------------------------------------




“Pledge Agreements” means, collectively, (i) the Prepetition U.S. Pledge
Agreement and (ii) any other pledge agreement or share charge granted by any
Credit Party as required by Section 6.12 which shall be in form and substance
reasonably satisfactory to the Administrative Agent.
“Prepetition ABL Agent” means Wilmington Trust, National Association, as
administrative agent for the Prepetition ABL Lenders.
“Prepetition ABL Documents” means the Prepetition ABL Facility and all
instruments and documents executed at any time in connection therewith.
“Prepetition ABL Facility” means that certain Amended and Restated Credit
Agreement dated as of August 17, 2015 as amended and supplemented from time to
time by and among AA USA as a borrower and as borrower representative for itself
and the other borrowers party thereto, the guarantors party thereto, the lenders
party thereto from time to time, and Wilmington Trust, National Association, as
administrative agent.
“Prepetition ABL Lenders” means the lenders party to the Prepetition ABL
Facility, from time to time, under and as defined in the Prepetition ABL
Facility.
“Prepetition ABL Liens” means collectively all Liens that secure all Prepetition
ABL Obligations.
“Prepetition ABL Loans” means those Prepetition Obligations for all loans
outstanding under (and as defined in) the Prepetition ABL Facility as of the
Petition Date.
“Prepetition ABL Obligations” means those Prepetition Obligations arising under
the Prepetition ABL Facility.
“Prepetition Debt Documents” means, collectively, the Prepetition ABL Documents,
the Prepetition Senior Notes Documents, the Lion Debt Documents and the
Subordinated Debt Documents.
“Prepetition Existing Letters of Credit” means the Letters of Credit issued by
Capital One, N.A. and set forth in Schedule 1.01.
“Prepetition Facilities” means, collectively, the Prepetition ABL Facility and
the Prepetition Senior Notes Facility.
“Prepetition Indebtedness Holders” means, collectively, the Prepetition ABL
Agent, the Prepetition ABL Lenders, the Prepetition Senior Notes Trustee and the
Prepetition Senior Notes Lenders.
“Prepetition Obligations” means all indebtedness, obligations and liabilities of
the Borrower and its Subsidiaries to the Prepetition ABL Agent and the
Prepetition ABL Lenders, Prepetition Senior Notes Trustee, Prepetition Senior
Notes Lenders and SG UK Lenders incurred prior to the Petition Date arising from
or related to the Prepetition ABL Facility, the Prepetition Senior Notes
Facility, the Lion Facility and the SG Facility, and the other agreements,
instruments and other documents related thereto including fees, premiums,
expenses, indemnities and reimbursement obligations due thereunder and interest
thereon accruing both before and after the Petition Date, whether such
indebtedness, obligations or liabilities are direct or indirect, joint or
several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising.
“Prepetition Senior Notes” means the 13.0% senior secured notes due 2020 issued
pursuant to the Prepetition Senior Notes Facility.
“Prepetition Senior Notes Documents” means the Prepetition Senior Notes
Facility, the Prepetition Senior Notes and any other related documents or
instruments from time to time executed in favor of the Prepetition Senior Notes
Trustee and the collateral agent thereto for the holders of the Prepetition
Senior Notes, or all or any of the holders of the Prepetition Senior Notes.

20



--------------------------------------------------------------------------------




“Prepetition Senior Notes Facility” means that certain Indenture dated April 4,
2013, by and among Holdings, the guarantors party thereto, the lenders party
thereto from time to time and the Prepetition Senior Notes Trustee, as trustee
and collateral agent..
“Prepetition Senior Notes Lenders” means those Lenders party to the Prepetition
Senior Notes Facility from time to time.
“Prepetition Senior Notes Lien” means, collectively all Liens that secure the
Prepetition Senior Notes and all other obligations under the Prepetition Senior
Notes Documents.
“Prepetition Senior Notes Trustee” means U.S. Bank National Association in its
capacity as trustee and collateral agent under the Prepetition Senior Notes
Facility and its successors and assigns.
“Prepetition U.S. Pledge Agreement” means that certain Ownership Interest and
Intercompany Note Pledge and Security Agreement, entered into by the Credit
Parties and the Administrative Agent.
“Prime Rate” means the highest of the rate of interest announced by Citibank,
N.A. or Bank of America, N.A. from time to time as its prime rate, which rate
may be set by such banks on the basis of various factors, including its costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such rate. Any change in such rate shall take effect at the opening of
business on the day specified in the public announcement or publication, as
applicable, of such change.
“Priming Lien” has the meaning specified in Section 10.05(a)(iv).
“Purchase Rights” means purchase rights described in the Form 8-K report of
Holdings, filed with the SEC on June 30, 2014, relating to a dividend
distribution of rights to purchase preferred stock.
“Purchased Loans” has the meaning specified in the recitals to this Agreement.
“RCRA” has the meaning specified in the definition of “Environmental Laws”.
“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by any Credit Party.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Credit Party
hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means, as of any date of determinations, Lenders holding more
than 50% of the sum of the (a) outstanding Loans and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Restricted Payment” means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Credit Party or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock, or on account of any return of capital to

21



--------------------------------------------------------------------------------




the stockholders, partners or members (or the equivalent Person thereof) of any
Credit Party or any Subsidiary, or (c) any payment (whether in cash, securities
or other property) of management fees (or other fees of a similar nature) by
such Credit Party or such Subsidiary to any equity holder or Affiliate of such
Credit Party or such Subsidiary.
“Restructuring Support Agreement” means that restructuring support agreement
entered into on October 4, 2015 by AA USA and its Subsidiaries party thereto and
the Lenders and the other creditor parties party thereto as “Supporting
Parties”.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each Sub-Agent and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.
“Security Agreements” means, collectively, (i) Security Agreement dated as of
the date hereof entered into by the Credit Parties and the Administrative Agent
and (ii) any other security agreement granted by any Credit Party as required by
Section 6.12 which shall be in form and substance reasonably satisfactory to the
Administrative Agent.
“Security Documents” means the Guarantees, the Security Agreements, the IP
Security Agreement, the Pledge Agreements, the Mortgages (if any), the Agency
Account Agreements, the DIP Orders and all other guarantees, security
agreements, intellectual property security agreements, pledge agreements,
mortgages, deeds of trust, control agreements, instruments and documents,
including without limitation Uniform Commercial Code financing statements and
other equivalent registrations and personal property security filings with
respect to any other applicable jurisdiction, control agreements, required to be
executed or delivered pursuant to, or in connection with, this Agreement or any
other Loan Document, all in form and substance reasonably acceptable to the
Administrative Agent.
“Senior Management” means, with respect to the any of the Credit Parties, its
chairman, president, Financial Officer, chief executive officer or general
counsel.
“SG Credit Agreement” means that certain Credit Agreement dated as of March 25,
2015, among American Apparel (Carnaby) Limited, the other borrowers named
therein, America Apparel, Inc., and the SG UK Lenders.
“SG Debt” means all Indebtedness and all other obligations incurred by any
Credit Party or any of its Subsidiaries under the SG Debt Documents.
“SG Debt Documents” means the SG Credit Agreement and any other related material
documents or instruments from time to time executed in favor of Standard General
or any other lender under the SG Credit Agreement and their respective
successors and assigns.
“SG Facility” means that facility created by the SG Credit Agreement.
“SG DIP Lenders” means Standard General and/or affiliates of Standard General
that are party to this Agreement as Lenders.
“SG UK Lenders” means the affiliates of Standard General party to the SG Credit
Agreement as lenders from time to time.
“Specified Senior Management” means with respect to any of the Borrowers, its
chairman of the Board of Directors and chief executive officer.

22



--------------------------------------------------------------------------------




“Specified Store Closure Proceeds” means Net Cash Proceeds from the closure
and/or liquidation of stores (and the inventory contained therein) of Holdings
and its Subsidiaries; it being understood and agreed that Specified Store
Closure Proceeds shall not include cash proceeds from the closure and/or
liquidation of stores (and the inventory contained therein) of the AA UK
Subsidiaries, so long as such cash proceeds are applied in accordance with the
Approved Budget.
“Standard General” means Standard General, L.P.
“Standstill Debt” means all debt for borrowed money incurred by any Credit Party
or any of its Subsidiaries prior to Petition Date (for avoidance of doubt,
“Standstill Debt” does not include the DIP Facility).
“Standstill Debt Documents” means the finance agreement and any other related
material documents or instruments evidencing Standstill Debt executed in favor
of any Lender and their respective successors and assigns.
“Standstill Period” means, with respect to any Standstill Debt, the period of
time commencing on the Business Day on which a default or an event of default
occurs under such Standstill Debt and ending on the earlier of (x) the date
which is 180 days after such Business Day and (y) the Company files any motion
or pleading with the Bankruptcy Court, or otherwise supports any treatment of
such Standstill Debt, that in each case is not consistent with the treatment of
such Standstill Debt in the plan of reorganization attached as Exhibit A to the
Restructuring Support Agreement.
“Sub-Agent” means any co-agent, sub-agent, attorney-in-fact, bailee or other
designee appointed by the Administrative Agent from time to time pursuant to
Section 9.05 and approved by the Required Lenders.
“Subordinated Debt” means unsecured Indebtedness of any Credit Party or any
Subsidiary that is expressly subordinated and made junior to the payment and
performance in full of the Obligations, and evidenced as such by a Subordination
Agreement.
“Subordinated Debt Documents” means all documents, agreements and instruments
evidencing any Subordinated Debt and/or executed and/or delivered in connection
with the incurrence of any Subordinated Debt, including, without limitation,
each Subordination Agreement.
“Subordination Agreement” means a subordination and intercreditor agreement or
such other written instrument containing subordination provisions, each in form
and substance reasonably acceptable to the Required Lenders.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
“Supplemental Approved Budget” means, with respect of the Initial Approved
Budget, supplemental or replacement budgets prepared and delivered in accordance
with Section 6.04(n) and accepted by the Required Lenders (covering any time
period covered by a prior budget or covering additional time periods).


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or

23



--------------------------------------------------------------------------------




governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any master agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Date” has the meaning specified in Section 7.13(a).
“Trade Date” has the meaning specified in Section 11.06(b)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” or
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Withdrawal” means a disbursement of funds from the DIP Funding Account.
“Withdrawal Date” means that date of a Withdrawal.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall,” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Governing Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors

24



--------------------------------------------------------------------------------




and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, negative covenant or requirement set forth
in any Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio, negative covenant or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, covenant or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with GAAP as in effect on December 31, 2012 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto and regardless of whether
such leases are in effect as of the date hereof or entered into as of the date
hereof, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
1.04    Rounding. Any financial ratios required to be maintained by any of the
Credit Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Certain Currency Translations. For purposes of the incurrence of
Indebtedness by Foreign Subsidiaries under Section 7.02 or where the
permissibility of a transaction depends upon compliance with an amount
limitation stated in Dollars, any requisite currency translation shall be based
on the exchange rate in effect on the date of incurrence of any amounts to be
tested against the limitation of such transaction and shall not be affected by
subsequent fluctuations in exchange rates; provided that if any such
Indebtedness is incurred to refinance other Indebtedness

25



--------------------------------------------------------------------------------




denominated in a foreign currency, and such refinancing would cause the
applicable Dollar-denominated limitation to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced. The principal amount of
any Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currency in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.
ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments to Lend; Loans.
(a)    Subject to the terms and conditions set forth herein and in the DIP
Order, each Lender severally agrees to make, on the applicable borrowing date, a
Loan to the Borrowers in an aggregate amount not to exceed such Lender’s
Commitment.  The Borrowers may make only two Borrowings under the Commitments
that shall be, in the case of the Interim Loans, on the Closing Date and in an
aggregate principal amount not to exceed $10,000,000 and, in the case of the
Final Loans, on the Final Loan Date and in an aggregate principal amount not to
exceed $20,000,000. The Commitments in respect of the Interim Loans shall
terminate automatically immediately after the making of the Interim Loans on the
Closing Date and the Commitments in respect of the Final Loans shall terminate
automatically immediately after the making of the Final Loans on the Final Loan
Date. All Loans and all other amounts owed hereunder with respect to the Loans
shall be paid in full not later than the Maturity Date. Proceeds of the Loans
shall be deposited in the DIP Funding Account and used solely as permitted
herein.
(b)    Effective upon the occurrence of the Closing Date (i) without any further
action by any party to this Agreement, the Bankruptcy Court or any other Person,
the Prepetition ABL Obligations owing to each Lender at the Closing Date shall
be refinanced into and constitute Loans hereunder and the outstanding principal
balance of and interest and fees accrued under the Prepetition ABL Loans and all
other amounts in respect thereof owing to such Lender shall constitute a portion
of the Outstanding amount of the Loans owing to such Lender hereunder and (ii)
with respect to the outstanding principal amount of the “Loans” under the
Prepetition ABL Facility immediately prior to the Closing Date held by
Prepetition ABL Lenders that are not Lenders hereunder (such Prepetition ABL
Lenders, the “Non-Participating Prepetition ABL Lenders”) and all accrued and
unpaid interest thereon and all accrued and unpaid unused facility fees of the
Non-Participating Prepetition ABL Lenders with respect thereto (collectively,
the “Non-Participating Prepetition ABL Lenders’ Obligations”), subject to the
terms and conditions herein the Borrowers shall borrow Loans from the Lenders,
the Lenders shall make Loans to the Borrowers and the Borrowers shall repay in
full the Non-Participating Prepetition ABL Lenders’ Obligations, in each case on
the Closing Date, such that after giving effect to such borrowing and making of
Loans and such prepayments (A) the Loans of each Lender made and deemed made
under this Section 2.01(b) shall be equal to such Lender’s Applicable Percentage
of the aggregate outstanding principal amount of the “Loans” under the
Prepetition ABL Facility immediately prior to the Closing Date held by the
Prepetition ABL Lenders and all accrued and unpaid interest thereon and all
accrued and unpaid unused facility fees of the Prepetition ABL Lenders with
respect thereto and (B) except with respect to indemnification obligations as
set forth in Section 11.04(b), the Prepetition ABL Obligations of the
Prepetition ABL Lenders shall have been paid in full.
Any Loans borrowed and subsequently repaid or prepaid, in whole or in part, may
not be reborrowed. 
2.02    Borrowings and Continuations of Loans.
(a)    Each Borrowing shall be made upon the Borrower Representative’s
irrevocable notice to the Administrative Agent via a Borrowing Request Notice
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower
Representative’s irrevocable notice to the Administrative Agent via a Notice

26



--------------------------------------------------------------------------------




of Continuation, in each case, appropriately completed and signed by a member of
Senior Management of the Borrower Representative, which may be given by any
Electronic Medium. Each such notice must be received by the Administrative Agent
not later than 1:00 p.m. Eastern time (10:00 a.m. Pacific time) at least three
(3) Business Days prior (other than with respect to the funding of the Interim
Loan on the Closing Date) to the requested date of the applicable Borrowing of
or continuation of Eurodollar Rate Loans (or such shorter time as agreed by the
Administrative Agent and Requisite Lenders). Each Borrowing Request Notice and
Notice of Continuation shall specify (i) the Borrower requesting such Borrowing
or continuation, (ii) the requested date of such Borrowing continuation (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed or
continued and (iv) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower Representative requests a Borrowing of or
continuation of Eurodollar Rate Loans in any notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
(b)    Following receipt of a Borrowing Request Notice by the Administrative
Agent, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Loans and each Lender shall make
the amount of its Applicable Percentage available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
3:00 p.m. Eastern time (12:00 p.m. Pacific time) (or such shorter time as may be
agreed by the Administrative Agent) on the Business Day specified in the
applicable Borrowing Request Notice which shall be one Business Day after the
Interim Order Entry Date, for the Interim Loans (or such shorter time as may be
agreed by the Administrative Agent and Required Lenders), and not later than
three Business Days after the Final Order Entry Date, for the Final Loans (or
such shorter time as may be agreed by the Administrative Agent and Required
Lenders). Upon satisfaction of the applicable conditions set forth in Sections
4.02 and 4.03, the Administrative Agent shall pay all fees and expenses then due
and payable under Section 2.09 and the amount net of such applied amount shall
be deposited by the Administrative Agent in the DIP Funding Account.
(c)    Subject to Section 4.03 and the other terms and conditions set forth
herein, the Borrower Representative may only request disbursements from the DIP
Funding Account by delivering to the Administrative Agent a written notice
substantially in the form of Exhibit B hereto (a “Notice of Withdrawal”), not
later than 12:00 p.m., New York City time, one Business Day before (or such
shorter time as agreed by the Administrative Agent) the proposed date of the
applicable Withdrawal. Promptly, but in no event later than one Business Day,
following receipt of a Notice of Withdrawal and the satisfaction of the
conditions set forth in Section 4.03, the Administrative Agent shall disburse
funds from the DIP Funding Account in an aggregate principal amount equal to the
amount specified in such Notice of Withdrawal to the Master Operating Account
specified by the Borrower Representative in such Notice of Withdrawal (or such
other deposit account or securities account of the Borrowers that the Required
Lenders may approve). All proceeds of the Loans shall be held in the DIP Funding
Account at all times until such proceeds are disbursed in accordance with this
Section 2.02(c) solely for purposes permitted under Section 6.11 or to be
applied in accordance with Section 2.05 or Section 8.03 or Section 10.05.
(d)    Subject to Section 4.03 and the other terms and conditions set forth
herein, the Administrative Agent shall honor instructions received from the
Borrower Representative in the form of a Notice of Withdrawal unless and until
directed otherwise in writing by the Required Lenders upon the occurrence and
continuation of an Event of Default. On and after the date of receipt by the
Administrative Agent of a written direction from the Required Lenders
instructing the Administrative Agent that it may no longer honor instructions
from the Borrower Representative with respect to the DIP Funding Account, the
Borrower Representative and the other Credit Parties shall have no right to
request Withdrawals from the DIP Funding Account and the Administrative Agent
shall not honor such requests (in each case, other than (i) to pay the Carve-Out
and (ii) to the extent permitted by the last sentence of the final paragraph of
Section 8.02 during the notice period specified therein); provided, that the
Administrative Agent shall not be liable for (A) any disbursements made pursuant
to instructions from the Borrower Representative or (B) irrevocable electronic
funds transfers or wire transfers that are subject to cut-off times, in each
case, that were processed prior to receipt of such written direction from the
Required Lenders.

27



--------------------------------------------------------------------------------




(e)    Each submission by the Borrower Representative to the Administrative
Agent of a Notice of Withdrawal shall be deemed to constitute a representation
and warranty by the Borrower Representative, on behalf of the Borrowers, that
the conditions set forth in Section 4.03 have been satisfied as of the date of
the Withdrawal. With respect to any disbursement, withdrawal, transfer, or
application of funds from the DIP Funding Account hereunder, the Administrative
Agent shall be entitled to conclusively rely upon, and shall be fully protected
in relying upon, (i) any Notice of Withdrawal submitted by the Borrower
Representative and (ii) any instructions from the Required Lenders.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
have no obligation to fund any amount in excess of the amounts then held in the
DIP Funding Account.
(f)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, the Administrative Agent may
(and shall at the direction of the Required Lenders) declare that no Loan may be
requested as or continued as Eurodollar Rate Loans.
(g)    After giving effect to all Borrowings and all continuations of Loans,
there shall not be more than two (2) Interest Periods in effect.
2.03    [Intentionally Omitted].
2.04    [Intentionally Omitted].
2.05    Mandatory Prepayments.
(a)    Asset Dispositions. (i) Immediately upon receipt by any Credit Party of
Net Cash Proceeds from any asset disposition on Collateral (excluding (A)
dispositions of inventory in the ordinary course of business and (B) Specified
Store Closure Proceeds in an aggregate amount from the Closing Date not
exceeding $3,000,000 and solely to the extent such Specified Store Closure
Proceeds are applied to fund disbursements in accordance with the Approved
Budget), the Borrowers shall prepay the Obligations in an amount equal to 100%
of the Net Cash Proceeds so received in excess of such amount (such prepayments
shall be directed to the DIP Funding Account for application as provided below).
(b)    Casualty Events and Extraordinary Receipts. The Borrowers shall
(i) prepay the Obligations in an amount equal to 100% such Net Cash Proceeds
received by any Credit Party from Casualty Events with respect to Collateral and
(ii) subject to the terms of the DIP Order, prepay the Obligations in an amount
equal to 100% of all other Casualty Events or Extraordinary Receipts (subject to
the terms of the DIP Order, such prepayments shall be directed to the DIP
Funding Account for application as provided below).
(c)    Equity Issuances. Immediately upon (a) the sale or issuance by any Credit
Party or any of its Subsidiaries of any Capital Stock (other than Excluded
Equity Issuances) or (b) the receipt of any capital contribution by any Credit
Party or any of its Subsidiaries on account of any Capital Stock (other than
capital contributions received on account of Excluded Equity Issuances and
capital contributions received from a Credit Party or any Subsidiary of a Credit
Party) issued by or in such Credit Party or such Subsidiary, the Borrowers shall
prepay the Obligations in an amount equal to 100% of such Net Cash Proceeds so
received (such prepayments shall be directed to the DIP Funding Account for
application as provided below).
(d)    Incurrence of Indebtedness. Immediately upon the incurrence or issuance
by any Credit Party or any of its Subsidiaries of any Indebtedness (other than
Excluded Debt Incurrences), the Borrowers shall prepay the Obligations in an
amount equal to 100% of such Net Cash Proceeds so received (such prepayments
shall be directed to the DIP Funding Account for application as provided below).
(e)    Application of Mandatory Prepayments. Each prepayment of Loans pursuant
to Sections 2.05(a), (c) and (d) shall be accompanied by the Exit Fee on the
principal amount of such prepayment and shall be applied to the prepayment of
the Obligations in accordance with Section 2.07(c) (it being understood

28



--------------------------------------------------------------------------------




and agreed that for purposes of such application the principal on the Loans in
amount equal to the prepayment then required pursuant to this Section 2.05 shall
be then due and payable for purposes of clause “Fourth” of Section 2.07(c)).
2.06    Voluntary Prepayments; Termination or Reduction of Commitments.
(a)    The Borrowers may prepay the Loans, in whole or in part, at any time
(subject to payment of Breakage Costs on Eurodollar Rate Loans pursuant to
Section 3.05). Any such voluntary prepayment pursuant to this Section 2.06(a)
shall be accompanied by the Exit Fee on the principal amount of such prepayment
and shall be applied ratably among the Lenders in proportion to their Applicable
Percentages.
(b)     The Borrower Representative may, upon notice to the Administrative
Agent, terminate the DIP Facility in full or permanently reduce the DIP Facility
in part; provided that (i) any such notice shall be received by the
Administrative Agent not later than 2:00 p.m. Eastern time (11:00 am Pacific
time) five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $1,000,000 in excess thereof, and (iii) the Borrowers
ratably pay to the Lender’s the Exit Fee on the amount of such reduction. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the DIP Facility. Any reduction of the DIP Facility
shall be applied to the Commitment of each DIP Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the DIP Facility shall be paid on the effective date of such
termination.
2.07    Repayment of Loans.
(a)    Maturity. The Borrowers shall repay to the Lenders, on the Maturity Date
applicable to the DIP Facility, the aggregate principal amount of all Loans
outstanding on such date, together with all other Obligations in respect
thereof.
(b)    [Intentionally Omitted].
(c)    Application of Payments. Subject to clause (d) below, all funds
transferred and credited to the DIP Funding Account (or otherwise on account of
the payment of the Obligations) shall be applied to the Obligations as follows:
(i)    First, to pay Obligations owing to the Administrative Agent constituting
(a) indemnities and expenses then due and payable under this Agreement and the
other Loan Documents and (b) the fees then due and payable under the
Administrative Agent’s Letter Agreement;
(ii)    Second, to pay Obligations owing to the Lenders constituting indemnities
and expenses then due and payable under this Agreement and the other Loan
Documents;
(iii)    Third, to pay Obligations constituting interest and fees then due and
payable to the Lenders by the Borrowers under this Agreement and the other Loan
Documents ratably among them in proportion to the respective amounts described
in this clause Third payable to them;
(iv)    Fourth, to repay principal on the Loans then due and payable and the
Exit Fee thereon ratably among the holders thereof in proportion to the
respective amounts described in this clause Fourth payable to them; and
(v)    Fifth, to be retained in the DIP Funding Account to be accessed by the
Borrower pursuant to a Notice of Withdrawal in accordance with and subject to
the terms and conditions of this Agreement.
All payments applied to the Loans pursuant to this Section 2.07(c) shall be
applied to the Loans owing to the Lenders in accordance with their respective
Applicable Percentages.

29



--------------------------------------------------------------------------------




(d)    Following the occurrence and during the continuance of an Event of
Default, the Administrative Agent may (and at the direction of the Required
Lenders, shall) apply all funds transferred and credited to the DIP Funding
Account (or otherwise on account of the payment of the Obligations) to the
Obligations in accordance with Section 8.03.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate.
(b)    Following the occurrence and during the continuance of an Event of
Default, if the Administrative Agent or the Required Lenders in their discretion
so elect, the Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable (i) on demand by the Administrative Agent during the
continuance of an Event of Default or (ii) otherwise, within 10 Business Days of
receipt of invoice or statement; provided that the Credit Parties acknowledge
and agree that the Administrative Agent may charge such Obligations to the Loan
balance (as deemed Loans) immediately to satisfy such Obligations. Interest
accruing at the Default Rate shall be due and payable on demand by the
Administrative Agent. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. All fees payable to the Administrative Agent and described in this
Section 2.09 shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
(a)    Exit Fee. Upon the termination of the Commitments or prepayment of the
Loans under Section 2.06 or repayment of Loans under Section 2.05, Section 2.07
or Section 8.03 or on any other payment, prepayment or repayment of the Loans
whatsoever (whether voluntary or mandatory, and including as a result of
acceleration of the Loans, but other than in connection with (i) any mandatory
prepayment under Section 2.05(b) or (ii) the conversion to exit facility
financing upon the consummation of the Approved Plan of Reorganization pursuant
to Section 2.18), the Borrowers shall pay to the Administrative Agent for the
benefit of the Lenders the Exit Fee, unless amended, modified or waived by the
Required Lenders.
(b)    Agency Fees. The Borrowers shall pay to the Administrative Agent the fees
in the amounts and at the times specified in the Administrative Agent’s Letter
Agreement.
(c)    Commitment Fees. The Borrowers shall pay to the Lenders the Commitment
Fees in the amounts and at the times specified in the Lender Letter Agreement.
2.10    Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a year of a 360-day year and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.11    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.

30



--------------------------------------------------------------------------------




The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
Eastern time (9:00 a.m. Pacific time) on the date specified herein. The
Administrative Agent may promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office or upon
the weekly settlement date. All payments received by the Administrative Agent
after 12:00 p.m. Eastern time (9:00 a.m. Pacific time) may be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrowers shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day (unless otherwise provided herein), and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
the interest rate applicable to such Loans made. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon in an amount equal
to the interest owing by the Borrowers on such payment (for the account of the
Administrative Agent), for each day from and including the date such amount was
distributed to the Lenders but excluding the date of payment to the
Administrative Agent.

31



--------------------------------------------------------------------------------




A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds promptly (in like funds as received from such
Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans applicable to it and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loans, to purchase its participation
or to make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary of the Borrowers (as to which the provisions of this Section shall
apply).
The Borrowers consent to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
2.14    Collateral and Guarantees; Joint and Several Liabilities.
(a)    Guarantees. Payment of the Loans and the other Obligations shall be
irrevocably and unconditionally guaranteed by each Guarantor, jointly and
severally with the other Guarantors as a primary obligor and not merely as a
surety (whether at the stated maturity, by prepayment, by acceleration or
otherwise) subject to the terms of the Guarantees.
(b)    Further Assurances. Each Credit Party covenants and agrees that it shall,
and shall cause each of its Subsidiaries party to the Security Documents to,
comply with all terms and conditions of each of the Security Documents and that
each Credit Party shall, and shall cause each of its Subsidiaries party to the
Security Documents to, at any time and from time to time at the request of the
Administrative Agent or the

32



--------------------------------------------------------------------------------




Required Lenders execute and deliver such instruments and documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or protect or perfect the Lien of the
Administrative Agent in the Collateral subject to the terms of the Security
Documents.
(c)    Joint and Several Liabilities. Each Borrower hereby irrevocably and
unconditionally agrees that it is jointly and severally liable for all of the
liabilities, covenants and Obligations whether now or hereafter existing or due
or to become due. The Obligations may be enforced by the Administrative Agent
and the Lenders against any Borrower or all Borrowers in any manner or order
selected by the Administrative Agent or the Required Lenders in their sole
discretion. Each Borrower hereby irrevocably waives (i) any rights of
subrogation and (ii) any rights of contribution, indemnity or reimbursement, in
each case, that it may acquire or that may arise against any other Borrower due
to any payment or performance made under this Agreement, in each case until all
Obligations shall have been fully satisfied. Without limiting the foregoing
provisions of this Section 2.14(c), each Borrower acknowledges and agrees that:
(i)    its obligations under this Agreement shall remain enforceable against it
even though such obligations may be unenforceable or not allowable against any
other Credit Party due to the existence of any proceeding under any Debtor
Relief Law involving any other Credit Party;
(ii)    its obligations under this Agreement are independent of the obligations
of any other Credit Party, and a separate action or actions may be brought and
prosecuted against it in respect of such obligations irrespective of whether any
action is brought against any other Credit Party or any other Credit Party is
joined in any such action or actions;
(iii)    it hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:
(A)    any lack of validity or enforceability of this Agreement or any other
Loan Document or any agreement or instrument relating thereto in respect of any
other Credit Party;
(B)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of any other Credit Party under or in
respect of this Agreement or any other Loan Document, or any other amendment or
waiver of or any consent to departure from this Agreement, in respect of any
other Credit Party;
(C)    any change, restructuring or termination of the structure or existence of
any other Credit Party;
(D)    the failure of any other Person to execute or deliver any other agreement
or the release or reduction of liability of any other Person with respect to any
obligations of the Credit Parties under this Agreement; or
(E)    any other circumstance (including any statute of limitations but other
than the Obligations having been fully satisfied) or any existence of or
reliance on any representation by any other Person that might otherwise
constitute a defense available to, or a discharge of, any other Borrower;
(iv)    its obligations under this Agreement shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any such
obligations is rescinded or must otherwise be returned by any Person upon the
institution of any proceeding under any Debtor Relief Law of any other Credit
Party, all as though such payment had not been made; and

33



--------------------------------------------------------------------------------




(v)    it hereby unconditionally and irrevocably waives any right to revoke its
joint and several liability under the Loan Documents and acknowledges that such
liability is continuing in nature and applies to all Obligations, whether
existing now or in the future.
2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.
(ii)    Defaulting Lender Waterfall. The Administrative Agent may, in its
discretion, receive and retain any amounts payable to a Defaulting Lender under
the Loan Documents, and a Defaulting Lender shall be deemed to have assigned to
the Administrative Agent such amounts until all Obligations owing to the
Administrative Agent, Non-Defaulting Lenders and other Secured Parties have been
paid in full. The Administrative Agent may apply such amounts to the Defaulting
Lender’s defaulted obligations or readvance the amounts to the Borrowers
hereunder.
(b)    Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
2.16    Loan Account.
(a)    The Administrative Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
Indebtedness of the Borrowers resulting from each Loan. Any failure of the
Administrative Agent to record anything in the Loan Account, or any error in
doing so, shall not limit or otherwise affect the obligation of the Borrowers to
pay any amount owing hereunder.
(b)    Entries made in the Loan Account shall constitute presumptive evidence of
the information contained therein. If any information contained in the Loan
Account is provided to or inspected by any Person, then such information shall
be conclusive and binding on such Person for all purposes absent manifest error,
except to the extent such Person notifies the Administrative Agent in writing
within thirty (30) days after receipt or inspection that specific information is
subject to dispute.
(c)    Unless payment is otherwise timely made by the Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges)
shall be deemed to be a Borrowing request of Eurodollar Rate Loans on the due
date, in the amount of such Obligations. The proceeds of such Loans may be
disbursed as direct payment of the relevant Obligation. In addition, the
Administrative Agent is authorized to charge to the Loan balance on behalf of
the Borrowers and cause to be paid all fees, expenses, charges, costs and
interest and principal owing by the Borrowers under this Agreement or any of the
other Loan Documents. To the extent permitted by law, any charges so made shall
constitute part of the Loans hereunder.

34



--------------------------------------------------------------------------------




The Administrative Agent shall provide monthly statements to the Borrower
Representative showing any such charges.
2.17    Borrower Representative. Each Credit Party hereby designates AA USA as
its representative and agent on its behalf for the purposes of issuing Borrowing
Request Notices, giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, delivering financial
statements and other financial information, delivering Compliance Certificates,
giving and receiving all other notices, communications and consents hereunder or
under any of the other Loan Documents, executing Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Credit Party under the Loan Documents. The Borrower Representative hereby
accepts such appointment. The Administrative Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from the
Borrower Representative as a notice or communication from all Credit Parties,
and may give any notice or communication required or permitted to be given to
any Credit Party hereunder to the Borrower Representative on behalf of such
Credit Party or Credit Parties. Each Credit Party agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Borrower Representative shall be deemed for all purposes to
have been made by such Credit Party and shall be binding upon and enforceable
against such Credit Party to the same extent as if the same had been made
directly by such Credit Party.
2.18    Conversion of Loans to Exit Facility; Implementation.
(a)    Upon the consummation of an Approved Plan of Reorganization, subject to
the satisfaction or waiver of the conditions set forth in the Exit Term Sheet
and otherwise in accordance with the terms and conditions set forth in the Exit
Credit Agreement (as defined below), (i) the Borrowers shall continue or convert
the Loans into an exit term facility financing and (ii) each Lender hereby
agrees to provide, severally and not jointly, its Applicable Percentage of the
$30,000,000 Incremental Exit Loan, subject to the reduction of such commitment
as provided in the Exit Term Sheet (the “Exit Conversion”).
(b)    If the Borrowers exercise the Exit Conversion, then:
(i)    each Lender, severally and not jointly, hereby agrees to continue the
Loans hereunder outstanding on the date of consummation of an Approved Plan of
Reorganization as loans under, and subject entirely and exclusively to the terms
and provisions of, the definitive documentation to be agreed (including a credit
agreement governing the continuation and conversion of the Loans, the “Exit
Credit Agreement”) and related documentation to the extent that such
documentation is consistent with, and contains the terms set forth in, the Exit
Term Sheet and is in form and substance satisfactory to the Required Lenders;
(ii)    subject to Section 2.18(a) and clause (i) above, the Administrative
Agent, the Lenders and the Credit Parties agree that, upon the effectiveness of
the Exit Credit Agreement:
(A)    the Borrowers, in their capacity as reorganized Borrowers, and each
Guarantor, in its capacity as a reorganized Guarantor, shall assume all the
Obligations hereunder with respect to the Loans and all other obligations in
respect thereof in the manner set forth in the Exit Credit Agreement and related
loan documents;
(B)    the Loans hereunder shall be continued or converted, as the case may be,
as loans under the Exit Credit Agreement;
(C)    each Lender hereunder shall be a lender under the Exit Credit Agreement;
(D)    except as otherwise agreed between the Required Lenders and the
Borrowers, the Administrative Agent hereunder shall be the administrative agent
and collateral agent under the Exit Credit Agreement; and

35



--------------------------------------------------------------------------------




(E)    this Agreement shall terminate and be superseded and replaced by the Exit
Credit Agreement; and
(iii)     each Lender may assign all or a portion of its commitment to provide
its Applicable Percentage of the Incremental Exit Loan to any of its Affiliates.
(c)    If the Borrowers do not exercise the Exit Conversion:
(i)    the Borrowers shall prepay the Loans in full in accordance with Section
2.07; and
(ii)    ratably pay to the Lenders the Exit Fee on the amount of such
prepayment.
ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or Credit
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Credit Party, then the Administrative Agent or
such Credit Party shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent or Credit Party shall withhold or make such deductions as
are determined by the Administrative Agent or Credit Party to be required taking
into account the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent or Credit Party, to the
extent required by the Code, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If any Credit Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required taking into account the information and documentation it has received
pursuant to subsection (e) below, (B) such Credit Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

36



--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law (without
duplication of the provisions of subsection (a) above), or at the option of the
Administrative Agent timely reimburse the Administrative Agent for the payment
of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Without duplicating the provisions of subsection (a) above, each of the
Credit Parties shall, and does hereby, jointly and severally indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount (and describing
the basis) of such payment or liability delivered to the Borrowers by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii)    Each Lender does hereby, severally indemnify, and shall make payment in
respect thereof within 10 days after demand therefor, (x) the Administrative
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (y) the Administrative Agent and the Credit Parties,
as applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent against any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or Credit Party shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent
and the Credit Parties to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent and the Credit Parties under this
clause (ii).
(d)    Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent or Recipient to a Governmental Authority as provided in
this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent or Recipient shall deliver to the Borrowers, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrowers or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender and Recipient that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times prescribed by applicable Laws and at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender and Recipient, if reasonably requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation

37



--------------------------------------------------------------------------------




prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender or Recipient is subject to any withholding
(including backup withholding) or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B), (ii)(D) and
(ii)(E) below) shall not be required if in the Lender’s or Recipient’s
reasonable judgment, as a result of a Change in Law, such completion, execution
or submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or Recipient.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax (or any substantively comparable subsequent
versions thereof or successors thereto);
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or any substantively comparable subsequent versions thereof or
successors thereto) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or any substantively comparable
subsequent versions thereof or successors thereto) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI (or any substantively comparable
subsequent versions thereof or successors thereto);
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a statement substantially in the form of
Exhibit G-1(a “U.S. Tax Compliance Certificate”), as applicable, and duly
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or any substantively
comparable subsequent versions thereof or successors thereto); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any substantively comparable subsequent
versions thereof or successors thereto), accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E (or any substantively comparable subsequent
versions thereof or successors thereto), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or

38



--------------------------------------------------------------------------------




Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    the Administrative Agent shall deliver to the Borrowers on or prior to
the date on which the Administrative Agent becomes the Administrative Agent
under this Agreement (and from time to time thereafter upon the request of the
Borrowers) two copies of IRS Form W-9 (or any substantively comparable
subsequent versions thereof or successors thereto) certifying that the
Administrative Agent is exempt from United States federal backup withholding tax
and such other documentation as will enable the Borrowers to determine whether
or not the Administrative Agent is subject to United States federal backup
withholding tax or information reporting requirements.
(E)    If a payment made to a Lender or other Recipient under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or other Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or other Recipient shall deliver to the
Borrowers and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender or other
Recipient has complied with such Lender’s or such Recipient’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender and other Recipient agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrowers and the Administrative Agent in
writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
the Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional

39



--------------------------------------------------------------------------------




amounts paid, by a Credit Party under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient in connection with such refund, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans, or to
determine or charge interest rates, in each case, based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, (i) any obligation of such Lender to
make Loans by reference to the Eurodollar Rate or to continue Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case, until
such Lender notifies the Administrative Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exist. Until
such circumstances giving rise to the determination no longer exist, as set
forth in a written notice provided by such Lender to the Administrative Agent
and the Borrower Representative, all outstanding Loans of such Lender and Loans
thereafter made by such Lender shall bear interest at the Base Rate (determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate if necessary to avoid such illegality) plus the Applicable Rate
(or at the Default Rate if an Event of Default has occurred that is continuing)
in the amount specified therein.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Loan or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and/or Interest Period, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period or (c) the Eurodollar Rate with respect to a proposed
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Loans at an interest rate based on the Eurodollar Rate shall be suspended and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component of the Base Rate shall be suspended, in each case,
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice and during such time, all such outstanding Loans shall bear
interest at the Base Rate (determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate if necessary
pursuant to clause (y) above) plus the Applicable Rate (or at the Default Rate
if an Event of Default has occurred that is continuing). Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods).
3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:

40



--------------------------------------------------------------------------------




(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other condition
(other than any condition related to Taxes), cost or expense affecting this
Agreement or Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount that such Lender deems to be material, of making,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, by an amount that such
Lender, as the case may be, deems to be material, of participating in, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrowers will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.
Notwithstanding the foregoing, no Lender shall claim any amounts pursuant to
Section 3.04(a)(ii) unless such Lender provides the Borrower Representative with
a statement that it is generally seeking compensation with respect to such Taxes
from similarly situated borrowers.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy), by
an amount that such Lender deems to be material, then from time to time the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of (a) any continuation, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic,

41



--------------------------------------------------------------------------------




by reason of acceleration or otherwise), (b) any failure by any Borrower (for a
reason other than the failure of such Lender to make a Loan) to prepay, borrow
or continue any Eurodollar Rate Loan on the date or in the amount notified by
the Borrower Representative or (c) any assignment of a Eurodollar Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrowers pursuant to Section 11.13, excluding any loss of
anticipated profits but including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
(all of such losses, costs or expenses, together with any administrative fees
referred to in the following sentence, are referred to herein collectively as
the “Breakage Costs”). The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing. The Lenders shall
not be required to purchase Dollar deposits in any interbank or offshore Dollar
market to fund any Eurodollar Rate Loan.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower Representative
such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02. as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (it being understood that the Borrowers shall be
given a reasonable opportunity to reimburse such costs or expenses). The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the DIP Facility and repayment of all other Obligations
hereunder.
ARTICLE IV

CONDITIONS PRECEDENT
4.01    Conditions to Effectiveness of the Commitments. Each Lender’s Commitment
shall become binding and enforceable on such Lender immediately and
automatically upon its execution and delivery of a signed counterpart of this
Agreement to the Borrowers.
4.02    Conditions to Closing Date and Initial Credit Extension. The obligations
of the Lenders to make any Loans hereunder shall not become effective unless and
until the date that each of the following conditions precedent is satisfied (or
waived in accordance with Section 11.01), which date shall be not later than the
first Business Day after the Interim Order Entry Date. Each of the following
conditions shall be satisfactory to the Administrative Agent (and/or, to the
extent specified below, to each Lender or the Required Lenders) in form and
substance:
(a)     The Chapter 11 Cases shall have been commenced in the Bankruptcy Court
and all of the “first day orders” and all related pleadings to be filed at the
time of commencement of the Chapter 11 Cases or shortly thereafter shall be in
form and substance reasonably satisfactory to the Required Lenders.

42



--------------------------------------------------------------------------------




(b)     The Interim Order shall have been entered by the Bankruptcy Court by not
later than the date occurring five (5) Business Days after the date hereof and
the Administrative Agent shall have received a true and complete copy of such
order, and such order shall and shall be in form and substance satisfactory to
the Required Lenders (and with respect to any provisions that affect the rights
or duties of the Administrative Agent, the Administrative Agent) in their sole
discretion, be in full force and effect, and shall not have been reversed,
modified, amended, stayed or vacated absent prior written consent of the
Required Lenders (and with respect to any provisions that affect the rights or
duties of the Administrative Agent, the Administrative Agent).
(c)     All orders entered by the Bankruptcy Court pertaining to cash management
(such orders, together, the “Cash Management Orders”) and all other motions and
documents filed or to be filed with, and submitted to, the Bankruptcy Court in
connection therewith, shall be in form and substance satisfactory to the
Required Lenders (and with respect to any provisions that affect the rights or
duties of the Administrative Agent, the Administrative Agent) in their sole
discretion.
(d)     No trustee, examiner or receiver shall have been appointed or designated
with respect to the Credit Parties’ business, properties or assets and the
Bankruptcy Court shall not have entered any order granting any party, other than
the Credit Parties, control over any Collateral (other than a de minimis portion
of the Collateral).
(e)     The Prepetition Senior Notes Trustee, the Prepetition Senior Notes
Lenders, the Prepetition ABL Agent and the Prepetition ABL Lenders shall have
each either consented to the use of collateral or received adequate protection
(if applicable) in respect of the liens securing their respective obligations
pursuant to the Interim Order.
(f)     The Administrative Agent shall have received UCC, tax and judgment lien
searches and other appropriate evidence in form and substance reasonably
satisfactory to the Required Lenders evidencing the absence of any other liens
or mortgages on the Collateral, except the liens securing the Prepetition
Facilities, liens permitted under the Prepetition ABL Facility and other
existing liens acceptable to the Required Lenders in their sole discretion.
(g)     The Interim Order and the Security Documents shall be effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
priority (subject to Permitted Prior Liens and the Carve-Out) security interest
in and Lien upon the Collateral and the Administrative Agent, for its benefit
and the benefit of each Lender, shall have been granted a perfected lien on the
Collateral by the Interim Order on the terms and conditions set forth herein and
the other Loan Documents.
(h)     The Administrative Agent shall have received appropriate UCC-1 financing
statements for filing under the UCC of each jurisdiction of organization of each
Credit Party.
(i)    The Administrative Agent and Lenders shall have received (i) the initial
4-week cash flow budget for Holdings and its Subsidiaries, attached as Exhibit F
hereto, setting forth, on a weekly and a line item basis, projected cash
receipts and projected disbursements (including ordinary course operating
expenses, initiatives, realization of trade terms, bankruptcy-related expenses
under the Chapter 11 Cases, capital expenditures, asset sales, including the
fees relating thereto, and estimated fees and expenses of legal counsel and
financial advisor), in each case for each week from the first day of the week in
which the Closing Date occurs through the last day of the week that is 4 weeks
thereafter, to be attached to the Interim Order which shall be in form and
substance satisfactory to the Required Lenders (the “Initial Approved Budget”),
provided that the Required Lenders hereby acknowledge and agree that the Initial
Approved Budget attached hereto as Exhibit F is in form and substance
satisfactory to the Required Lenders, (ii) a 13-week cash flow projection for
Holdings and its Subsidiaries, which shall be in form and substance satisfactory
to the Required Lenders, and (iii) a 6-month cash flow projection for Holdings
and its Subsidiaries, which shall be in form and substance satisfactory to the
Required Lenders.



43



--------------------------------------------------------------------------------




(j)     The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimile or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail), unless otherwise specified, each properly executed
by a member of the Senior Management of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Lenders:
(i)    executed counterparts of this Agreement and the applicable executed
Borrowing Request Notice;
(ii)    an officer’s certificate of each Credit Party executing a Loan Document,
(A) certifying and attaching true, correct and complete copies of: (1) the
certificate or articles of incorporation (or such equivalent thereof) of such
Credit Party, certified as of a recent date from the Secretary of State (or
applicable Governmental Authority) of the state in which such Credit Party is
incorporated or formed, (2) the by-laws, limited liability company agreement,
partnership agreement or other applicable Governing Document of such Credit
Party, and (3) the resolutions or votes of the board of directors or board of
managers (or equivalent thereof) of such Credit Party, authorizing such Credit
Party’s entry into the Loan Documents to which it is a party; and (B) certifying
the incumbency of members of the Senior Management of such Credit Party
authorized to act in connection with this Agreement and the other Loan Documents
to which such Credit Party is a party and providing a specimen signature of such
members of the Senior Management of such Credit Party who will be signing Loan
Documents on the Closing Date and thereafter;
(iii)    such documents and certifications as the Administrative Agent and the
Required Lenders may require to evidence that each Credit Party executing a Loan
Document is validly existing, in good standing and qualified to engage in
business (A) in its jurisdiction of incorporation or formation, as applicable,
and (B) in each other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification (other
than any jurisdiction to the extent the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect) (and in any event
excluding any jurisdiction to the extent the Credit Parties ownership, lease or
operation of properties or the conduct of business consists solely of the
operation of retail stores numbering four or fewer) in such jurisdiction; and
(iv)    a certificate of a member of the Senior Management of the Borrower
Representative certifying that (A) the conditions specified in this Section
4.02 have been satisfied and (B) upon entry of the Interim Order, all consents,
licenses and approvals required in connection with the execution, delivery and
performance by each Credit Party and the validity against each Credit Party of
the Loan Documents to which such Credit Party is a party have been obtained, and
that such consents, licenses and approvals shall be in full force and effect
(including, without limitation, consents, approvals and/or amendments necessary
under any document or instrument evidencing any Indebtedness of any Credit
Party).
(k)    The Administrative Agent shall have received either a duly executed
direction letter to Capital One, signed by each of the applicable parties
thereto, in form and substance satisfactory to the Required Lenders, directing
Capital One to transfer funds in the Main Concentration Accounts specified in
the Capital One Control Agreement to the DIP Funding Account, or (ii) an
amendment to the Capital One Control Agreement, signed by each of the applicable
parties thereto in form and substance satisfactory to the Required Lenders with
respect to the matters described in clause (i) of this Section 4.02(k) (such
direction letter or amendment, the “Capital One Direction”).
(l)    The Administrative Agent shall have received copies of policies and
certificates of insurance and endorsements from an independent insurance broker
naming the Administrative Agent as additional insured or lender’s loss payee
thereunder, identifying insurers, types of insurance, insurance limits, and
policy terms, and otherwise describing the insurance obtained in accordance with
the provisions of this Agreement and the

44



--------------------------------------------------------------------------------




other Loan Documents, which shall be in amounts, types and terms and conditions
reasonably satisfactory to the Required Lenders.
(m)    The Administrative Agent shall have received an executed guarantee
agreement (or agreements, as the case may be) that is substantially similar to
the Guarantees.
(n)    The Administrative Agent shall have received all Intercompany Notes,
together with allonges (executed in blank) with respect to each such
Intercompany Note, each duly executed and a signed original and in form and
substance reasonably satisfactory to the Required Lenders, together with a
Subordination Agreement with respect to the Intercompany Note among the Credit
Parties, as payors, and the Credit Parties, as payees.
(o)    The Administrative Agent shall have received a funds flow memorandum with
respect to the transactions contemplated hereby on the Closing Date in form,
scope and substance reasonably satisfactory to the Lenders.
(p)    Any fees required to be paid under the Loan Documents on or before the
Closing Date shall have been paid.
(q)    The Administrative Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Administrative Agent or
Required Lenders reasonably may require.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or reasonably acceptable
or satisfactory to such Person unless the Administrative Agent shall have
received notice from such Person prior to the proposed Closing Date specifying
its objection thereto.
4.03    Conditions to each Credit Extension and each Withdrawal Date. The
obligation of the Lenders to make the Loans hereunder (including the Interim
Loans), and the Borrower’s right to make a Withdrawal on each Withdrawal Date
are subject to the satisfaction of the following conditions or the waiver of
such conditions in accordance with Section 11.01:
(a)     Solely with respect to any Borrowing on the Final Loan Date or any
Withdrawal from and after the Final Loan Date, the Final Order shall have been
entered by the Bankruptcy Court not later than 45 days following the Interim
Order Entry Date and the Administrative Agent shall have received a true and
complete copy of such order, and such order shall and shall be in form and
substance satisfactory to the Required Lenders (and with respect to any
provisions that affect the rights or duties of the Administrative Agent, the
Administrative Agent) in their sole discretion, be in full force and effect, and
shall not have been reversed, modified, amended, stayed or vacated absent prior
written consent of the Required Lenders (and with respect to any provisions that
affect the rights or duties of the Administrative Agent, the Administrative
Agent).
(b)    The representations and warranties of the Borrowers and each other Credit
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (but without any
duplication of any materiality qualifications) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (but without any duplication of any materiality
qualifications) as of such earlier date, and except that for purposes of this
Section 4.03, the representations and warranties contained in Section 5.02 shall
be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) respectively, of Section 6.04.

45



--------------------------------------------------------------------------------




(c)     The Interim Order or the Final Order, as applicable, shall be in full
force and effect, and shall not (in whole or in part) have been reversed,
modified, amended, stayed, vacated, or subject to a stay pending appeal.
(d)    No Default or Event of Default shall exist, or would result from such
proposed Borrowing or Withdrawal or from the application of the proceeds
thereof.
(e)    The Credit Parties shall be in compliance in all material respects with
the Interim Order or the Final Order, as applicable.
(f)    The Credit Parties shall be in compliance in all material respects with
the Cash Management Order.
(g)    The Administrative Agent and Lenders shall have received all periodic
updates to the Approved Budget required pursuant to Section 6.04(n), in form and
substance satisfactory to the Required Lenders, and the Borrowers shall be in
compliance with the Approved Budget.
(h)    Except as disclosed to the Administrative Agent, since the Petition Date,
no event, circumstance or change shall have occurred that has caused, be
reasonably expected to cause, or evidences, either in any case or in the
aggregate, to have a Material Adverse Effect.
(i)    The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent, the Committee of Lead Lenders, Standard
General and the Lenders to the extent invoiced prior to such Withdrawal Date or
the date of such Borrowing.
(j)    The Borrowers shall have delivered a Notice of Withdrawal or a Notice of
Borrowing, as applicable.
(k)     Except for actions, suits, proceedings, investigations, claims or
disputes (i) stayed by 11 U.S.C. § 362, (ii) set forth on Schedule 5.07 or (iii)
involving directors or officers (including, without limitation, any member of
Senior Management) of any Credit Party or Subsidiary thereof, there shall be no
actions, suits, proceedings, investigations, claims or disputes pending or, to
the knowledge of the Credit Parties, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, by or against the Credit
Parties or any of its Domestic Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or (b) could reasonably be expected to result in a Material
Adverse Effect.
Each Notice of Borrowing or Notice of Withdrawal submitted by the Borrower
Representative shall be deemed to be a representation and warranty that the
conditions specified herein have been satisfied on and as of the date of the
applicable Borrowing or Withdrawal.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
Each Credit Party signatory hereto represents and warrants to the Lenders and
the Administrative Agent for itself and on behalf of its Subsidiaries as
follows:
5.01    Corporate Authority, Etc.
(a)    Existence, Qualification and Power. Except as previously disclosed to the
Administrative Agent and the Lenders with respect to clause (iii) hereof, each
Credit Party and each Domestic Subsidiary thereof (i) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (ii) subject to the entry
and the terms of the Chapter 11

46



--------------------------------------------------------------------------------




Orders in the case of the Credit Parties, has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (A) own or lease its assets and carry on its business and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (iii) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or of
this Section 5.01, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(b)    Authorization; No Contravention. The execution, delivery and performance
by each Credit Party of each Loan Document to which such Person is party,
subject to the entry and terms of the DIP Order, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of such Person’s Governing Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except in each case referred to in clause (ii) or (iii) of this Section 5.01(b)
to the extent that such conflict, breach, contravention, creation, payment or
violation could not reasonably be expected to have a Material Adverse Effect
(c)    Governmental Authorization; Other Consents. Subject to the entry of the
DIP Order, each Credit Party and Subsidiary has, is in compliance with, and is
in good standing, with respect to all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities necessary to conduct its business and to own,
lease and operate its properties except as could not reasonably be expected to
have a Material Adverse Effect. Except where noncompliance could not reasonably
be expected to have a Material Adverse Effect, all necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and the Credit Parties
and their Subsidiaries have complied with all foreign and domestic laws with
respect to the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. Subject to the entry of the DIP Order, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Loan Document or
(ii) the grant by any Credit Party of the Liens created under the Security
Documents and the perfection thereof (including the first priority nature
thereof subject in priority only to Permitted Prior Liens and the Carve-Out),
except for approvals, consents, exemptions, authorizations, actions, notice and
filing which have been duly obtained, taken, given or made and are in full force
and effect and the filing of UCC financing statements.
(d)    Binding Effect. Subject to the entry of the Chapter 11 Orders, this
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by each Credit Party that is party
thereto. Subject to the entry of the DIP Order, this Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Credit Party, enforceable against each Credit Party
that is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity relating to enforceability (whether
considered in a proceeding at law or in equity) but such principles do not make
the remedies afforded by the Loan Documents inadequate for the practical
realization of the principal benefits intended to be provided thereby.
5.02    Financial Statements; Projections.
(a)    There has been furnished to the Lenders a consolidated and consolidating
balance sheet of the Holdings and its Subsidiaries as of the date of the Audited
Financial Statements, and a consolidated and consolidating statements of income
or operations, cash flows and shareholders’ equity of Holdings and its
Subsidiaries for the Fiscal Year then ended, and in the case of the consolidated
financial statements, certified by Marcum LLP. Such financial statements have
been prepared in accordance with GAAP and fairly present

47



--------------------------------------------------------------------------------




the financial condition of Holdings and its Subsidiaries as at the close of
business on the date thereof and the results of operations for the Fiscal Year
then ended. There are no contingent liabilities of Holdings or any Subsidiary as
of such date involving material amounts, known to the officers of Holdings or
any Subsidiary, required to be disclosed in such balance sheet and the notes
related thereto in accordance with GAAP, which were not disclosed in such
balance sheet and the notes related thereto.
(b)    There has been furnished to the Lenders an unaudited consolidated and
consolidating balance sheet of Holdings and its Subsidiaries as of the close of
the Fiscal Month ending August 31, 2015 and unaudited consolidated and
consolidating statements of income or operations and cash flow of Holdings and
its Subsidiaries as of the close of such Fiscal Month, in each case, certified
by a Financial Officer of Holdings. Such balance sheet and statement of income
or operations and cash flows have been prepared in accordance with GAAP and
fairly present the financial condition of Holdings and its Subsidiaries as at
the close of business on the date thereof and the results of operations subject
to year-end and quarterly adjustments and the absence of footnotes. There are no
contingent liabilities of Holdings or any Subsidiary as of such date involving
material amounts, known to the officers of Holdings or any Subsidiary required
to be disclosed in such balance sheet and the notes related thereto in
accordance with GAAP which were not disclosed in such balance sheet and the
notes related thereto.
(c)    There has also been furnished to the Lenders willing to receive such
information a 13-week cash flow forecast for the such period commencing on the
Closing Date. To the knowledge of the Credit Parties, as of the Closing Date, no
facts exist that (individually or in the aggregate) would reasonably be expected
to result in any material change in any of such projections (taken as a whole).
Such projections have been prepared on a pro forma basis after giving effect to
the transactions contemplated hereby. As of the Closing Date, such projections
referenced in clause (c) are based upon reasonable estimates and assumptions and
reflect the reasonable estimates of the Credit Parties of the results of
operations and other information projected therein (it being understood that
such projections are not a guarantee of future performance and that future
performance is subject to material contingencies, many of which are beyond the
control of the Credit Parties).
5.03    [Intentionally Omitted].
5.04    No Material Adverse Change. Since December 31, 2014, there has occurred
no Material Adverse Effect.
5.05    Ownership of Property; Liens. Other than as a result of the Chapter 11
Cases, each of the Credit Parties and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business and good
title to all of its personal property, in each case, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of the Credit Parties and their
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.03.
5.06    Franchises, Patents, Copyrights, etc. Each Credit Party possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
without known material conflict with any rights of others. The Perfection
Certificate delivered on the Closing Date sets forth a true, correct and
complete list of all patents, patent applications, federally registered
copyrights and copyright applications, trademarks and trademark applications
owned by any Credit Party as of the Closing Date.
5.07    Litigation. Except for actions, suits, proceedings, investigations,
claims or disputes (i) stayed by 11 U.S.C. § 362, (ii) set forth in Schedule
5.07, or (iii) involving directors or officers (including, without limitation,
any member of Senior Management) of any Credit Party or Subsidiary thereof,
there are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of the Credit Parties or any of its Domestic
Subsidiaries, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Credit Parties, any of their
Domestic Subsidiaries or against any of their properties or revenues that
(a) purport to affect or

48



--------------------------------------------------------------------------------




pertain to this Agreement or any other Loan Document, or (b) could reasonably be
expected to result in a Material Adverse Effect.
5.08    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
5.09    Compliance with Laws. Each Credit Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No material inventory has been produced in violation of the Fair Labor
Standards Act of 1938.
5.10    Tax Status. The Credit Parties (i) have filed or caused to be filed all
material federal, material provincial and all material state, and material
foreign income and all other material tax returns, reports and declarations
required by any jurisdiction to which any of them is subject and (ii) subject to
the approval of the Bankruptcy Court and the Approved Budget, have paid all
material Taxes (including withholdings) required to have been paid including in
their capacity as tax withholding agents, except (a) those being contested in
good faith and by appropriate proceedings and for which the Credit Parties have
set aside on their books reasonably adequate provisions therefor in accordance
with GAAP (unless foreclosure or other similar enforcement action has been
commenced in respect thereof or any Lien has been filed or otherwise perfected
therefor, in which case such exception does not apply) or (b) those that have
been excused or prohibited from being paid pursuant to an order of the
Bankruptcy Court or pursuant to the Bankruptcy Code. Proper and accurate amounts
have been withheld by each Credit Party from its respective employees for all
periods in material compliance with all material applicable, federal, state,
local and foreign laws and such withholdings have been timely paid to the
respective Governmental Authorities.
5.11    Insurance. The properties of the Credit Parties are insured with
financially sound and reputable insurance companies that are not Affiliates of
the Borrowers, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Credit Parties operate.
5.12    Holding Company and Investment Company Acts. None of any Credit Party,
any Person Controlling any Credit Party, or any Subsidiary of any Credit Party,
(a) is subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or (b) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
5.13    ERISA Compliance.
(a)    Other than as a result of the Chapter 11 Cases, each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state laws. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the best knowledge of each Credit Party, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of each Credit Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

49



--------------------------------------------------------------------------------




(c)    Other than as a result of the Chapter 11 Cases, (i) no ERISA Event has
occurred, and neither any Credit Party nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) each Credit
Party and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither any Credit Party nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iv) neither any Credit Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither any Credit Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    Neither any Credit Party nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan.
(e)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
5.14    Regulations U and X. The proceeds of the Loans shall be used solely for
the purposes specified in Section 6.11. No portion of any Loan is to be used for
the purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the FRB 12 C.F.R. Parts 221 and
224.
5.15    True Copies of Governing Documents. As of the Closing Date, the Credit
Parties have furnished or caused to be furnished to each of the Lenders true and
complete copies of the Governing Documents (together with any amendments
thereto) of each Credit Party.
5.16    Fiscal Year. The Credit Parties have a fiscal year ending December 31 of
each year.
5.17    Subsidiaries, etc. As of the Closing Date, Holdings does not have any
Subsidiaries except as set forth on Schedule 5.17 hereto and, as of the Closing
Date, all of the outstanding Capital Stock in such Subsidiaries has been validly
issued, fully paid and nonassessable and are owned by Holdings (or a Subsidiary
of Holdings) in the amounts specified on Schedule 5.17 free and clear of all
Liens (other than (a) Liens in favor the Administrative Agent granted under the
Security Documents and (b) Liens securing the obligations under the Prepetition
Facilities).
5.18    Environmental Compliance. Based upon the actual knowledge of the Chief
Executive Officer and Chief Financial Officer of Holdings, and except as
specifically disclosed in Schedule 5.18, existing Environmental Laws and claims,
as they relate to the Credit Parties and their Subsidiaries, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.19    Bank Accounts. The Perfection Certificate delivered on the Closing Date
sets forth the true, correct and complete account numbers and location of all
bank accounts of the Credit Parties as of the Closing Date.

50



--------------------------------------------------------------------------------




5.20    Labor Contracts. Except as set forth on Schedule 5.20, as of the Closing
Date, none of the Credit Parties is party to any collective bargaining
agreement. Except as otherwise disclosed to the Administrative Agent there are
no material grievances, disputes or controversies with any union or other
organization of any Credit Party’s employees, or threats of strikes or work
stoppages that would reasonably be expected to result in a Material Adverse
Effect.
5.21    Disclosure. Each Credit Party has disclosed to the Administrative Agent
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.
5.22    OFAC. No Credit Party, nor, to the knowledge of any Credit Party, any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender or the Administrative Agent) of Sanctions.
5.23    Other Debt Documents.
(a)    Subject to the entry of the DIP Order, the Loans and the Loan Documents
and the transactions contemplated hereby and thereby do not violate and/or
conflict with any provision of the Prepetition Senior Notes Documents, the
Subordinated Debt Documents, the Lion Debt Document or the SG Debt Documents.
(b)    Except for the Prepetition Obligations, the Borrowers do not have any
other Indebtedness for borrowed money outstanding on the date hereof.
5.24    Approved Budget. The Approved Budget was prepared in good faith by the
management of the Borrowers, based on assumptions believed by the management of
the Borrowers to be reasonable at the time made and upon information believed by
the management of the Borrowers to have been accurate based upon the information
available to the management of Borrower at the time such Approved Budget was
furnished. On and after the date of delivery of any Variance Report in
accordance with this Agreement, such Variance Report shall be complete and
correct and fairly represent in all material respects the results of operations
of Holdings and its Subsidiaries for the period covered thereby and in the
detail to be covered thereby.
ARTICLE VI

AFFIRMATIVE COVENANTS
Each Credit Party signatory hereto covenants and agrees for itself and on behalf
of its Subsidiaries that, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation remains outstanding:
6.01    Intentionally Omitted.
6.02    Maintenance of Office; Certain Changes. Each Credit Party will maintain
its chief executive office, distribution center, warehouse, shipping center,
plant, factory, or other similar location at the locations identified in the
Perfection Certificate delivered by such Credit Party to the Administrative
Agent, or at such other place as the Borrower

51



--------------------------------------------------------------------------------




Representative shall designate upon not less than 30 days’ prior written notice
to the Administrative Agent (or such shorter period as may be acceptable to the
Administrative Agent). Each Credit Party shall notify the Administrative Agent,
in writing, not less than thirty (30) days prior to any change in its name or
the type of its organization, jurisdiction or organization, organizational
identification number, or tax identification number (or such shorter period as
may be acceptable to the Administrative Agent).
6.03    Records and Accounts. Each Credit Party will (i) keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with, and all financial statements provided for herein shall
be prepared in accordance with GAAP consistently applied; (ii) maintain adequate
accounts and reserves for all material unpaid taxes (including income taxes);
and (iii) at all times, maintain independent certified public accountants as the
Credit Parties’ accountants which shall be reasonably satisfactory to the
Required Lenders (it being understood that Marcum LLP, PricewaterhouseCoopers,
Deloitte Touche Tohmatsu, Ernst & Young, KPMG and BDO Seidman shall be
satisfactory to the Required Lenders).
6.04    Financial Statements, Certificates and Information. The Credit Parties
will deliver to the Administrative Agent and the Lenders:
(a)    as soon as practicable, but in any event not later than the earlier of
ninety (90) days after the end of each Fiscal Year and fifteen (15) days after
the date required to be filed with the SEC, (i) the consolidated and
consolidating balance sheet of Holdings and its Subsidiaries, as at the end of
such Fiscal Year, and the related consolidated and consolidating statements of
income or operations, cash flows and shareholders’ equity for such Fiscal Year,
each setting forth in comparative form the figures for the previous Fiscal Year
and all such consolidated and consolidating financial statements to be in
reasonable detail, prepared in accordance with GAAP consistently applied and
such consolidated financial statements to be audited and accompanied by a report
and opinion prepared in accordance with generally accepted auditing standards by
Marcum LLP or by other independent certified public accountants reasonably
satisfactory to the Administrative Agent and certified without qualification and
without expression of uncertainty as to the ability of Holdings and its
Subsidiaries to continue as going concerns, together with (x) a written
statement from such accountants (to the extent then available on commercially
reasonable terms) to the effect that, in making the examination necessary to
said certification, nothing has come to their attention to cause them to believe
that any Default or Event of Default has occurred or specifying those Defaults
or Events of Defaults that they have become aware of and (y) a copy of their
accountants’ management letter (if any) for such Fiscal Year and (ii) a
Compliance Certificate duly executed by a Financial Officer of Holdings, which,
among other things, (A) attaches and certifies to the foregoing consolidated and
consolidating financial statements, accountants statements, management letters
and a management discussion and analysis prepared in connection with such
financial statements (which may be the management discussion and analysis
provided for in Holdings’ 10-K report), (B) specifying whether the Credit
Parties are in compliance with Section 7.13 and (C) states that such Financial
Officer has reviewed this Agreement and the other Loan Documents and has no
knowledge of any Default or Event of Default during such Fiscal Year, or if such
Financial Officer has such knowledge, specifying each Default or Event of
Default and the nature thereof;
(b)    as soon as practicable, but in any event not later than thirty (30) days
after the end of each Fiscal Month (including the last Fiscal Month of each
Fiscal Year), (i) the unaudited monthly consolidated and consolidating financial
statements of Holdings and its Subsidiaries for such Fiscal Month, including the
consolidated and consolidating balance sheet of Holdings and its Subsidiaries,
as at the end of such Fiscal Month, the related consolidated and consolidating
statements of income or operations, cash flows and shareholders’ equity for such
Fiscal Month and for the portion of the Fiscal Year then ended, each setting
forth in comparative form the figures for the corresponding Fiscal Month of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
each, prepared in accordance with GAAP consistently applied, (ii) a statement of
change in any intercompany accounts, and (iii) for each Fiscal Month that is the
last Fiscal Month of a Fiscal Quarter, a Compliance Certificate duly executed by
a Financial Officer of Holdings, which, among other things, (A) attaches and
certifies to the foregoing financial statements, (B) certifies that the
information contained in such financial statements fairly presents in all
material respects the financial condition of Holdings and its Subsidiaries on
the dates indicated therein (subject to year-end adjustments and

52



--------------------------------------------------------------------------------




the absence of footnotes), (C) sets forth in comparative form the results for
and through such Fiscal Month with the most recent projections delivered to the
Administrative Agent pursuant to Section 6.04(d), (D) specifying whether the
Credit Parties are in compliance with Section 7.13, (E) sets forth (if
applicable) reconciliations to reflect changes in GAAP since the date of the
Audited Financial Statements and (F) states that such Financial Officer has
reviewed this Agreement and the other Loan Documents and has no knowledge of any
Default or Event of Default during such Fiscal Month, or if such Financial
Officer has such knowledge, specifying each Default or Event of Default and the
nature thereof to the Administrative Agent’s reasonable satisfaction; provided
that, with respect to each Fiscal Month that is not the last Fiscal Month of a
Fiscal Quarter, delivery of such financial statements to the Administrative
Agent shall be deemed to be a representation by the Credit Parties that the
information contained in such financial statements fairly presents in all
material respects the financial condition of Holdings and its Subsidiaries on
the dates indicted therein (subject to year-end adjustments and the absence of
footnotes);
(c)    as soon as practicable, but in any event not later than forty-five
(45) days after the end of each Fiscal Quarter, a management discussion and
analysis prepared in connection with the financial statements of Holdings and
its Subsidiaries for such Fiscal Quarter (which may be any management and
discussion analysis provided for in Holdings’ Form 10-Q report for such Fiscal
Quarter; provided that any management discussion and analysis prepared in
connection with the financial statements of Holdings and its Subsidiaries for
the fourth Fiscal Quarter of each Fiscal Year shall not be required to be as
comprehensive in scope and detail as is customary for one provided in a
Form 10-Q report);
(d)    not later than December 31 of each Fiscal Year, an annual business plan
and projections for Holdings and its Subsidiaries for the following Fiscal Year
on a monthly basis (such projections to include consolidated and consolidating
balance sheets, statements of cash flows, statements of income or operations of
Holdings and its Subsidiaries prepared on a month-by-month basis);
(e)    promptly upon receipt thereof, copies of any detailed audit reports,
financial control reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Credit Parties by independent accountants or internal auditors in connection
with any audit of any of them;
(f)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of any Credit Party, and copies of all annual, regular, periodic
and special reports and registration statements which the any Credit Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(g)    promptly, and in any event within two (2) Business Day after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC or any other Governmental Authority
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Credit Party or
any Subsidiary;
(h)    promptly after delivery or receipt thereof, copies of all notices,
reports and other communications delivered or received by any Credit Party in
connection with the Prepetition Debt Documents and not later than five
(5) Business Days following the effectiveness thereof, copies of any new
Prepetition Debt Document or any amendment, supplement, waiver, or other
modification, replacement or renewal with respect to any Prepetition Debt
Document;
(i)    (i) promptly following the reasonable request of the Administrative
Agent, a report summarizing the insurance coverage in effect for each Credit
Party, and (ii) promptly following the modification, renewal, replacement of any
insurance policy of any Credit Party, updated insurance certificates and
endorsements evidencing such coverage;

53



--------------------------------------------------------------------------------




(j)    as soon as practicable, but in any event not later than ten (10) days (or
such longer period as agreed by the Administrative Agent in its discretion)
following the end of each Fiscal Quarter (or more frequently at the election of
the Credit Parties), (i) an updated Perfection Certificate as to each Credit
Party in substantially the same form as the Perfection Certificate most recently
delivered to the Administrative Agent (with such scope and detail as the
Administrative Agent’s may reasonably require) or a certificate confirming that
there has been no change in such information since the Perfection Certificate
delivered on the Closing Date or the most recent Perfection Certificate
delivered pursuant to this Section 6.04(j) and (ii) updated Schedules 5.07,
5.17, 5.18, 5.20 and 7.08 in substantially the same form as the most recent
schedule of the same delivered to the Administrative Agent to the Administrative
Agent’s reasonable satisfaction;
(k)    substantially simultaneously therewith, any financial data and other
information delivered pursuant to the Prepetition Debt Documents not otherwise
provided under this Agreement and, promptly following a request therefor, from
time to time such other financial data and information as the Administrative
Agent or any Lender may reasonably request with respect to the Credit Parties,
including without limitation, updates and such other information and copies of
documents with respect to pending litigation or the settlement or compromise
thereof.
(l)    promptly after the filing thereof, copies of all pleadings, motions,
applications, financial information and other papers and documents filed by any
Credit Party in the Chapter 11 Cases, which papers and documents shall also be
given or served on the Administrative Agent’s counsel;
(m)    promptly after the sending thereof, copies of all written reports given
by any Credit Party to the Official Committee or any unofficial creditors’
committee in the Chapter 11 Cases related to the operations, business, assets,
properties or financial condition of the Borrowers (including, without
limitation, audits, appraisals, valuations, projections and other financial
reports) containing information not otherwise already available to the
Administrative Agent and the Lenders other than any written reports subject to
privilege, provided that such Person may redact any confidential information
contained in any such written report if it provides a summary of the nature of
the information redacted to the Administrative Agent;
(n)     (i) on October 13, 2015, a supplement to the Initial Approved Budget in
substantially the same form (including the same assumptions and methodology made
or used therein) updated and extending the period of such Initial Approved
Budget to cover a 13-week period, and (ii) on the Tuesday of each week
thereafter (each such day, a “Supplemental Budget Delivery Date”) (i.e.,
commencing on October 20, 2015) a supplemental 13 week cash flow budget
extending and supplementing the Approved Budget most recently delivered in
substantially the same form (including the same assumptions and methodology made
or used therein); provided that (A) for each supplemental budget delivered
pursuant to this Section 6.04(n), the Required Lenders shall have the right to
approve and dispute such supplemental budget and any line item contained therein
(but not, for the avoidance of doubt, the Initial Approved Budget) for the
Budget Period that is the calendar week occurring two weeks after such
Supplemental Budget Delivery Date (i.e. with respect to the supplemental budget
required to be delivered on October 20, 2015, the calendar week commencing
Monday November 2, 2015) and (B) if the Required Lenders dispute any line item
within the supplemental budget they shall provide specific notice thereof to the
Borrowers within three Business Days of such delivery; provided further that in
the case of a disputed receipt or disbursement contained in a specific line
item, such receipt or disbursement (or the amount of such receipt or
disbursement that is in dispute as determined by the Required Lenders) shall be
deemed excluded and disregarded in such line item, until in each case the
Required Lenders and the Borrower reach agreement as to any revision thereof;
and


(o)    on each Tuesday of each calendar week, commencing with October 13, 2015
(each such day, a “Variance Report Date”), a budget variance
report/reconciliation (the “Variance Report”), certified by a Financial Officer,
in form acceptable to the Required Lenders, setting forth the actual cash
receipts and disbursements of the Holdings and its Subsidiaries (including on an
individual basis for each Foreign Subsidiary of Holdings) (i) for the Budget
Period ending immediately prior to such Variance Report Date and (ii) on a
cumulative basis, for the period commencing on the Petition Date and ending on
the Friday immediately preceding such Variance Report Date (the “Cumulative
Period”), in each case on (A) a line-item basis as of

54



--------------------------------------------------------------------------------




the end of the Budget Period and the Cumulative Period, respectively, and (B) in
aggregate as of the end of the Budget Period and the Cumulative Period,
respectively, the variance in dollar amounts of the actual disbursements for
each Budget Period and the Cumulative Period, respectively, from those budgeted
amounts for the corresponding Budget Period and the Cumulative Period,
respectively, reflected in the Approved Budget and the variance of the actual
cash receipts for the Budget Period from those budgeted amounts for the
corresponding Budget Period and the Cumulative Period, respectively, reflected
in the Approved Budget. Promptly following the delivery of Variance Reports, a
Financial Officer of the Borrowers shall host a telephone conference call for
the Administrative Agent and its advisors and the Lenders and their advisors to
review the Variance Reports.


Documents required to be delivered pursuant to Section 6.04 (to the extent any
such documents are included in materials otherwise filed with the SEC or the
Bankruptcy Court) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the applicable Credit
Party posts such documents and provides a link thereto on such Credit Party’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the applicable Credit Party’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon the
request of the Administrative Agent, the applicable Credit Party shall deliver
paper copies of such documents to the Administrative Agent until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower Representative shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent and each Lender by electronic
mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
6.05    Notices.
(a)    Defaults. The Credit Parties will promptly (but in any event within two
(2) Business Days) notify the Administrative Agent and each Lender in writing of
the occurrence of (i) any Default or Event of Default, or (ii) any “default”,
“event of default” or material breach under any Subordinated Debt Document or
any Material Agreement, other than any such default or event of default
resulting from the effect of filing the Chapter 11 Cases.
(b)    Material Adverse Effect. The Credit Parties shall promptly (but in any
event within two (2) Business Days) disclose in writing to the Administrative
Agent (for distribution to each Lender) of any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
(c)    ERISA Events. The Credit Parties shall promptly disclose in writing to
the Administrative Agent the occurrence of any ERISA Event;
(d)    Change in Accounting Policies or Financial Reporting. The Credit Parties
shall promptly disclose in writing to the Administrative Agent notice of (i) any
material change in accounting policies or financial reporting practices by
Holdings or any Subsidiary or (ii) discharge by any Credit Party of its
independent accountants or any withdrawal or resignation by such independent
accountants.
(e)    Notice of Tax Claims, Litigation and Judgments. The Credit Parties will
give notice to the Administrative Agent in writing within three (3) Business
Days of any written notice of proposed assessment or written notice of the
commencement of any material audit by any Governmental Authority for unpaid
Taxes of any Credit Party or any Subsidiary that are due and payable, any
commencement of any litigation or proceedings that are not stayed the Chapter 11
Cases and are allowed to proceed in a forum other than the Bankruptcy Court that
affects any Credit Party, any Subsidiary or any member of the Senior Management
of any Credit Party or any of its Subsidiaries or to which any Credit Party, any
Subsidiary or any member of the Senior Management of any Credit Party or any of
its Subsidiaries is or becomes a party

55



--------------------------------------------------------------------------------




(other than the Chapter 11 Cases) that (i) involves any claim that has resulted
in or would reasonably be expected to result in liabilities of more than
$350,000 that are not covered by insurance policies maintained in accordance
with Section 6.07, (ii) to the knowledge of the general counsel or chief
financial officer of Holdings, involves any adverse claim or proceeding against
any member of the Senior Management of Holdings, which has resulted in or would
reasonably be expected to result in material publicity with respect to the
Credit Parties or such member of the Senior Management of Holdings, (iii) has
resulted in or would reasonably be expected to result in a Material Adverse
Effect or (iv) is a criminal investigation or involves a criminal penalty for
any felony. The Credit Parties will give notice to the Administrative Agent and
each Lender, in writing, in form and detail reasonably satisfactory to the
Administrative Agent, within five (5) Business Days of any judgment not covered
by insurance, final or otherwise, against any Credit Party in an amount in
excess of $350,000 or of the entry of any non-monetary judgment that would
reasonably be expected to have a Material Adverse Effect.
(f)    Notification of Claim against Collateral. The Credit Parties will
promptly notify the Administrative Agent and each Lender in writing of any
setoff, claims (including, with respect to the Real Estate, environmental
claims), withholdings or other defenses in amounts greater than $1,000,000 to
the extent not covered by insurance policies maintained in accordance with
Section 6.07, or defenses to the Administrative Agent’s rights with respect to
the Collateral.
(g)    Notices Concerning Collateral. The Borrowers shall provide to the
Administrative Agent prompt notice of (i) any physical count of any Borrower’s
inventory, together with a copy of the results thereof certified by the
Borrowers, (ii) any determination by the Borrowers that the aggregate inventory
levels of the Borrowers are not adequate to meet the sales projections of the
Borrowers, (iii) any failure of any Credit Party to pay rent which is incurred
and is due and payable after the Petition Date at any leased location where
inventory is located, which failure continues for more than ten (10) days
following the day on which such payment rent is due and payable and (iv) of any
return of inventory involving an aggregate Value of inventory in excess of
$1,000,000. Promptly following the occurrence thereof, the Credit Parties shall
deliver to the Administrative Agent, in form and scope reasonably acceptable to
the Administrative Agent and with such supporting detail, documentation and
information as the Administrative Agent shall reasonably request regarding any
change to inventory cost methodology.
(h)    Notification of Additional Intellectual Property Rights. Concurrently
with the delivery of financial statements with respect to any Fiscal Quarter,
the Credit Parties will notify the Administrative Agent in writing of any
patents, patent applications, patent application disclosures filed with any
patent office during such Fiscal Quarter, registered copyrights or mask works
registered during such Fiscal Quarter, applications for registration of
copyrights or mask works filed during such Fiscal Quarter and trademark and
service mark registrations during such Fiscal Quarter, and trademark and service
mark registration applications filed during such Fiscal Quarter, all of the
foregoing whether a foreign or United States right, to the extent not listed on
the Perfection Certificate most recently delivered to the Administrative Agent
in accordance with this Agreement.
(i)    Environmental Events. The Credit Parties will promptly give notice to the
Administrative Agent and each Lender (i) of any violation of any Environmental
Law that any Credit Party reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any Governmental Authority and (ii) upon any member of Senior
Management of any Credit Party becoming aware thereof of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential Environmental Liability, of any Governmental Authority that, in the
case of clauses (i) or (ii) above, would reasonably be expected to result in a
Material Adverse Effect.
(j)    Prepayment Events. Promptly following the occurrence of any event for
which the Borrowers are required to make a prepayment under Sections 2.05(b)
through (e), together with all supporting information reasonably requested by
the Administrative Agent or the Required Lenders.

56



--------------------------------------------------------------------------------




(k)    Change in CEO or CFO. The Credit Parties shall provide to the
Administrative Agent prompt written notice of any change in any Credit Party’s
chief executive officer or chief financial officer.
(l)    Labor Relations. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any collective bargaining agreement or other
labor contract to which a Credit Party becomes a party, or the application for
the certification of a collective bargaining agent.
(m)    Fundamental Changes. The Credit Parties shall provide to the
Administrative Agent promptly written notice of the occurrence of any event
described in Section 7.05(a) and Section 7.05(b)(v).
Delivery by the Credit Parties to the Administrative Agent of any and all
notices required to be delivered to the Lenders as herein required shall be
deemed made upon receipt of such notices by the Administrative Agent.
6.06    Legal Existence; Maintenance of Properties.
(a)    Except as permitted by Section 7.05, each Credit Party will do all things
necessary to (i) maintain in full force and effect its legal existence and good
standing under the laws of its jurisdiction of organization or incorporation,
(ii) maintain its qualification to do business in each state or other
jurisdiction in which the failure to do so would result in a Material Adverse
Effect, and (iii) maintain all of its rights and franchises, except where the
failure to maintain such right or franchise would not result in a Material
Adverse Effect.
(b)    Each Credit Party (i) will cause all of its properties used or useful in
the conduct of its business to be maintained and kept in good condition, repair
and working order and supplied with all necessary equipment, subject to ordinary
wear and tear and except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (ii) will cause to be made all
necessary repairs, renewals and replacement thereof, all as in the judgment of
the Credit Parties may be necessary so that the business carried on in
connection therewith may be properly conducted at all times, and (iii) will
continue to engage in the material lines of businesses conducted by them on the
date hereof; provided that nothing in this Section 6.06(b) shall prevent any
Credit Party from discontinuing the operation and maintenance of any of its
properties if such discontinuance is permitted by Section 7.05(b).
6.07    Insurance. Each Credit Party will maintain with financially sound and
reputable insurers insurance with respect to its properties and business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent and in accordance with the terms of the
Security Documents. Such policies of insurance shall name the Administrative
Agent as an additional insured or lender’s loss payee, as applicable and provide
for such notice to the Administrative Agent of termination, lapse or
cancellation of such insurance as is acceptable to the Administrative Agent (and
Administrative Agent acknowledges that 30 days’ prior written notice (or 10 days
in the case of non-payment of the premium) is acceptable to the Administrative
Agent).
6.08    Taxes. Subject to the approval of the Bankruptcy Court and the Approved
Budget, each Credit Party will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all material federal, state
and other Taxes, assessments and other governmental charges imposed upon it and
its real properties, sales and activities, or any part thereof, or upon the
income or profits therefrom, as well as all materials claims for labor,
materials, or supplies that if unpaid might by law become a Lien or charge upon
any of its property; provided that any such Taxes, assessment, charge, levy or
claim need not be paid if (a) the validity or amount thereof shall be contested
in good faith by appropriate proceedings and such Credit Party shall have set
aside on its books adequate reserves in accordance with GAAP with respect
thereto or (b) it shall have been excused or prohibited from being paid pursuant
to an order of the Bankruptcy Court or pursuant to the Bankruptcy Code. Each
Credit Party shall file or cause to be filed all federal, material state and all
material provincial, local and foreign income tax incomes, and all other
material tax returns, reports, and declarations required by any jurisdiction to
which it is subject as required by applicable Law.

57



--------------------------------------------------------------------------------




6.09    Compliance with Laws, Contracts, Licenses, Permits; Leaseholds and
Payment of Obligations Generally.
(a)    Compliance with Laws, Contracts, Licenses and Permits. Each of the Credit
Parties will comply with (i) the applicable Laws wherever its business is
conducted, including, without limitation all Environmental Laws, (ii) the
provisions of its Governing Documents, (iii) all agreements and instruments by
which it or any of its properties may be bound, (iv) the Chapter 11 Orders and
(v) all applicable decrees, orders, and judgments, provided, that in each case,
such compliance shall be required by this Agreement only where noncompliance
with this Section 6.09(a)(i)-(v) would result in a Material Adverse Effect. If
any authorization, consent, approval, permit or license from any Governmental
Authority or any central bank or other fiscal or monetary authority shall become
necessary or required in order that any Credit Party may fulfill any of its
obligations hereunder or any of the other Loan Documents to which such Credit
Party is a party, each Credit Party will promptly take or cause to be taken all
reasonable steps within the power of such Credit Party to obtain such
authorization, consent, approval, permit or license, and upon request of the
Administrative Agent, to furnish the Administrative Agent and the Lenders with
evidence thereof.
(b)    Compliance with Terms of Leaseholds. Subject to the approval of the
Bankruptcy Court, if necessary, and the Approved Budget and except as otherwise
prohibited, stayed or limited by the Chapter 11 Cases, each Credit Party will
make all payments and otherwise perform all material obligations in respect of
all leases and licenses of real property (including, without limitation, with
respect to any concession units) to which such Credit Party is a party within
any grace period provided therefor under such lease, except in the case where
the enforcement of any non-compliance resulting in a default is stayed by the
Chapter 11 Cases, notify the Administrative Agent of any default by any party
with respect to such leases or licenses and cooperate with the Administrative
Agent in all respects to cure any such default by a Credit Party, and cause each
of its Domestic Subsidiaries to do so, except, (i) to the extent such
obligations shall be contested in good faith by appropriate proceedings and for
which the Credit Parties have set aside on their books reasonably adequate
provisions therefor in accordance with GAAP and (ii) the failure to make
payments in respect of leases for no more than five (5) retail stores of the
Credit Parties at any time.
(c)    Payment of Obligations Generally. Subject to the approval of the
Bankruptcy Court (where applicable) and the Approved Budget and except to the
extent prohibited by Article VII, each of the Credit Parties will pay and
discharge, as the same shall become due and payable, all its other obligations
and liabilities, including all lawful claims which, if unpaid, would by law
become a Lien that is not a Permitted Lien upon its property or otherwise would
reasonably be expected to result in a Material Adverse Effect.
6.10    Physical Inventories. The Credit Parties, at their own expense, shall
cause not less than (a) one (1) physical inventory for each warehouse location
of the Credit Parties to be conducted in connection with each Fiscal Year-end of
the Credit Parties and (b) one (1) physical inventory for each retail store
location of the Credit Parties to be conducted in connection with each Fiscal
Year-end of the Credit Parties, in each case, conducted by the Credit Parties
and in the case of such Fiscal-Year-end physical inventories of warehouse
locations and retail stores, accompanied by their independent certified public
accountants reasonably satisfactory to the Administrative Agent and following
such methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be satisfactory to the Administrative
Agent. The Administrative Agent and the Lenders and/or their agents or
representatives, at the expense of the Credit Parties, may participate in and/or
observe each scheduled physical count of inventory which is undertaken on behalf
of any Credit Party. The Credit Parties, within ten (10) Business Days (or such
longer period as agreed by the Administrative Agent in its discretion) following
the completion of such inventory, shall provide the Administrative Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory undertaken by a Credit Party) and shall post such results to
the Credit Parties’ stock ledgers and general ledgers, as applicable. The
Administrative Agent or the Required Lenders, in their respective Permitted
Discretion, if any Event of Default exists and is continuing, may cause such
inventories to be taken as the they determine (each, at the expense of the
Credit Parties).

58



--------------------------------------------------------------------------------




6.11    Use of Proceeds.
(a)    Subject to the terms and conditions herein, the use of cash collateral
and the proceeds of the Loans made hereunder will be used in accordance with the
terms of the DIP Order: (i) to repay on the Closing Date an amount equal to, and
used to refinance, all amounts due and owing under the Prepetition ABL Facility
as of the date of repayment of the Prepetition ABL Facility, (ii) to pay related
transaction costs, fees and expenses with respect to the DIP Facility, (iii) to
make the Permitted Adequate Protection Payments in accordance with the Approved
Budget, (iv) to fund the Carve-Out, and (v) to provide working capital, and for
other general corporate purposes of the Credit Parties, and to pay
administration costs of the Chapter 11 Cases and claims or amounts approved by
the Bankruptcy Court in accordance with the Approved Budget.
(b)    No portion of the Borrower’s cash collateral, the Loans or the Collateral
may be used to investigate, commence or prosecute any action, proceeding or
objection with respect to or related to (1) the claims, liens or security
interests of the Administrative Agent, the Prepetition ABL Agent, the
Prepetition Senior Notes Trustee, the Lenders, the Prepetition ABL Lenders or
Prepetition Notes Lenders, (2) any claims, demands, liabilities,
responsibilities, disputes, remedies, causes of action, indebtedness or
obligations that are subjects of a release under the Approved Plan of
Reorganization or (3) certain stipulations to be made by the Credit Parties and
approved by the Interim Order; provided that, advisors to the Official
Committee, if one is appointed, may investigate the liens granted pursuant to,
or any claims under or causes of action with respect to, the Prepetition
Facilities at an aggregate expense for such investigation not to exceed $50,000,
provided that no portion of such amount may be used to prosecute any such
claims.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or Acquisition by any Credit Party of any new direct
or indirect Domestic Subsidiary after the Closing Date (other than any Foreign
Subsidiaries) (provided, that prior to any such formation or Acquisition, such
Credit Party shall have received the written consent of the Required Lenders),
then the Credit Parties shall, at the Credit Parties’ expense:
(i)    within ten (10) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such formation or Acquisition,
cause such Subsidiary, and cause each direct and indirect parent and Subsidiary
of such Subsidiary (if it has not already done so and is not a Foreign
Subsidiary), to be joined as a Borrower hereto or duly execute and deliver to
the Administrative Agent a Guarantee guaranteeing the other Credit Parties’
obligations under the Loan Documents,
(ii)    within ten (10) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such formation or Acquisition,
furnish to the Administrative Agent a description of the real and personal
properties of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent,
(iii)    within fifteen (15) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such formation or Acquisition,
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to duly execute and deliver to the Administrative
Agent Security Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all certificates
representing the Capital Stock in and of such Subsidiary), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such real and personal
properties,
(iv)    within fifteen (15) days (or forty-five (45) days with respect to fee
owned real property required to be subject to a Mortgage unless substantially
all of such property is subject to a Lien permitted by Section 7.03(a)(viii))
(in each case, or such longer period as agreed by the Administrative Agent in
its discretion) after such formation or Acquisition, cause such Subsidiary and
each direct and indirect parent of such Subsidiary (if it has not already done
so) to take whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing

59



--------------------------------------------------------------------------------




statements, the giving of notices and the endorsement of notices on title
documents or such other actions as are necessary or desirable under any
applicable Law) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Security
Documents delivered pursuant to this Section 6.12, enforceable against all third
parties in accordance with their terms,
(v)    within fifteen (15) days after such formation or Acquisition, deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Credit
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request; and
(vi)    as promptly as practicable after such formation or Acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of fee owned real property
having a fair market value greater than $2,500,000 (unless substantially all of
such property is subject to a Lien permitted by Section 7.03(a)(viii)) owned or
held by the entity that is the subject of such formation or Acquisition and that
is to be subject to a Mortgage as provided in this Section 6.12, title reports,
surveys and to the extent in the Credit Party’s possession or to the extent
required by applicable Law, engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
(b)    Upon the acquisition of any property by any Credit Party following the
Closing Date (provided, that prior to any such acquisition of any property, such
Credit Party shall have received the written consent of the Required Lenders),
if such property, in the reasonable judgment of the Administrative Agent, shall
not already be subject to a perfected first priority security interest (subject
in priority only to the Carve-Out) in favor of the Administrative Agent for the
benefit of the Secured Parties (unless such property is specifically excluded as
Collateral by the terms of the Security Documents or is subject to a Lien
permitted by Section 7.03(a)(viii)), then the Credit Parties shall, at the
Credit Parties’ expense:
(i)    within ten (10) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent,
(ii)    within fifteen (15) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such acquisition, cause the
applicable Credit Party to duly execute and deliver to the Administrative Agent
Security Documents (to the extent not already delivered), as specified by and in
form and substance reasonably satisfactory to the Administrative Agent, securing
payment of all the Obligations of the applicable Credit Party under the Loan
Documents and constituting Liens on all such properties,
(iii)    within fifteen (15) days (or forty-five (45) days with respect to fee
owned real property required to be subject to a Mortgage) after such
acquisition, cause the applicable Credit Party to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents or such action necessary or desirable under applicable Law) may
be necessary or advisable in the opinion of the Administrative Agent to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,

60



--------------------------------------------------------------------------------




(iv)    within fifteen (15) days (or forty-five (45) days with respect to fee
owned real property required to be subject to a Mortgage unless substantially
all of such property is subject to a Lien permitted by Section 7.03(a)(viii))
after such acquisition, deliver to the Administrative Agent, upon the request of
the Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Credit Parties reasonably acceptable to the Administrative Agent
as to the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Administrative Agent may reasonably request, and
(v)    as promptly as practicable after any acquisition of fee owned real
property having a fair market value greater than $2,500,000 (unless
substantially all of such property is subject to a Lien permitted by
Section 7.03(a)(viii), deliver, upon the request of the Administrative Agent in
its sole discretion to the Administrative Agent with respect to such real
property that is to be subject to a Mortgage as provided in this Section 6.12,
flood zone determination forms, flood insurance certificates, to the extent
applicable, (and to the extent provided or required to be provided to the Senior
Notes Trustee) title reports, surveys and engineering, soils and other reports,
and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Credit Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent;
provided that notwithstanding anything contained in this Section 6.12(b) or any
Loan Document to the contrary, (A) no more than 65% of the voting Capital Stock
and 100% of the non-voting Capital Stock of any Foreign Subsidiary formed or
acquired by any Credit Party shall be required to be subject to the security
interest of the Administrative Agent and (B) notwithstanding clause (A) or
anything in any Loan Document to the contrary, no Capital Stock which is
directly or indirectly owned by any CFC shall be subject to the security
interest of the Administrative Agent.
(c)    At any time upon request of the Administrative Agent or the Required
Lenders, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent or the
Required Lenders may deem necessary or desirable in obtaining the full benefits
of, or (as applicable) in perfecting and preserving the Liens of, such Security
Documents.
6.13    Further Assurances. Each Credit Party will cooperate with the Lenders
and the Administrative Agent and execute such further instruments and documents
as the Lenders or the Administrative Agent shall reasonably request to carry out
to their reasonable satisfaction the transactions contemplated by this Agreement
and the other Loan Documents.
6.14    Inspections; Collateral Reports; Appraisals, etc.
(a)    General. Each Credit Party shall permit the Lenders and the
Administrative Agent, at the Credit Parties’ expense, to visit and inspect any
of the properties of any Credit Party accompanied by a representative of the
Credit Party to the extent such representative does not interfere with such
inspection, to examine the books of account of such Credit Party (and to make
copies thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of such Credit Party with, and to be advised as to the same by, its and
their officers, in each case, except when an Event of Default shall have
occurred and be continuing, at such reasonable times and intervals and with
reasonable prior notice as the Administrative Agent or any Lender may reasonably
request.
(b)    Appraisals. From time to time upon the request of the Administrative
Agent or the Required Lenders, at the Credit Parties’ expense, the Credit
Parties shall permit and shall enable the Administrative Agent to obtain
appraisal reports for delivery to the Administrative Agent and the Lenders
(including field appraisal reports), in each case, in its Permitted Discretion
from Appraisers, including, without limitation of scope, among other things, the
then current fair market, liquidation value and forced liquidation values of all
or any portion of the inventory owned by the Credit Parties and describing
changes to cost calculation methodology; provided that the Credit Parties shall
not be required to incur the costs and expenses of more

61



--------------------------------------------------------------------------------




than two appraisals of any type (one of which shall be a “desktop” appraisal)
unless an Event of Default has occurred and is continuing when an appraisal is
initiated, then there shall be no limit on the number of appraisals of any type
made at the expense of the Credit Parties. Each Credit Party acknowledges and
agrees that any Appraiser may be an Affiliate of a (i) the Administrative Agent,
(ii) any Lender, (iii) any Participant or (iv) any assignee or other participant
permitted under Section 11.06.
(c)    Communications with Accountants. Each Credit Party authorizes the
Administrative Agent and the Lenders to communicate directly with such Credit
Party’s independent certified public accountants and authorizes such accountants
to disclose to the Administrative Agent and the Lenders any and all financial
statements and other supporting financial documents and schedules including
copies of any management letter with respect to the business, financial
condition and other affairs of such Credit Party (provided that the Credit
Parties shall have the opportunity to participate in any such communication). At
the request of the Administrative Agent or any Lender, each Credit Party shall
deliver a letter addressed to such accountants authorizing them to communicate
directly with the Administrative Agent and the Lenders in accordance with the
foregoing.
6.15    Bank Accounts.
(a)    General. The Credit Parties shall (i) (a) instruct account debtors with
respect to Credit Card Receivables and Wholesale Receivables of the Credit
Parties, pursuant to instruction letters, in form and substance reasonably
satisfactory to the Administrative Agent, to remit all cash proceeds of
Receivables, checks and other items of payment directly to depository accounts
with the Administrative Agent or the Sub-Agent that are subject to Agency
Account Agreements and designated as a “Main Concentration Account” on
Schedule 12 to the Perfection Certificate or the associated lockbox reflected on
Schedule 12 to the Perfection Certificate, and to take all reasonable steps
thereafter to insure that all collections of the Credit Parties received from
credit card issuers or credit card processors (pursuant to Credit Card
Agreements or otherwise with respect to Credit Card Receivables) and all
collections from account debtors in respect of commercial receivables, are
directed or deposited into a Main Concentration Account and (b) cause, on each
Business Day, all cash and checks collected from the Credit Parties’ retail
store locations (or directly by the Credit Parties at any other location) to be
deposited directly to (x) local depository accounts (“Local Accounts”) for
transfer to depository accounts with financial institutions which have entered
into Agency Account Agreements in form and substance reasonably satisfactory to
the Administrative Agent (collectively, “Concentration Accounts”), or (y) a
Concentration Account, in each case of clauses (a) and (b), for transfer to a
Main Concentration Account and for ultimate transfer to the DIP Funding Account,
which proceeds received in the DIP Funding Account shall be applied to the
payment of the Obligations in accordance with Section 2.07(c); and (ii) at all
times ensure that all other cash, cash proceeds, checks and other items of
payment of the Credit Parties not contained in Excluded Accounts of the types
described in clauses (a), (b) and (d) of the definition thereof (including
proceeds of any Collateral or any Net Cash Proceeds in connection with events or
transactions described in Sections 2.05(a) through (d)), be immediately
deposited in a Local Account, Concentration Account or transferred directly into
a Main Concentration Account. Each depository institution with a Local Account
shall be required to cause all funds held in each such Local Account to be
transferred to, and only to, a Concentration Account or directly to a Main
Concentration Account not less frequently than once each Business Day. Each
depository institution with a Concentration Account (other than a Main
Concentration Account) shall be required to cause all funds held in each such
Concentration Account to be transferred not less frequently than once each
Business Day to, and only to, a Main Concentration Account for ultimate transfer
on each Business Day to the DIP Funding Account. For all deposit accounts,
securities accounts and commodities accounts of the Credit Parties (other than
the Local Accounts and Concentration Accounts subject to the foregoing
provisions of this Section 6.15(a), Excluded Accounts, and until such time as
the Credit Parties have opened checking accounts at Wilmington Trust, National
Association or such other depository bank that is reasonably acceptable to the
Required Lenders, the Master Operating Accounts), the Credit Parties shall cause
all amounts contained in all such deposit accounts, securities accounts and
commodities accounts to be immediately transferred to the DIP Funding Account.
The Credit Parties shall not transfer amounts to its disbursements accounts at
Capital One, National Association in excess of the amounts required to fund
checks, fund payroll, fund sales taxes or make payments to third party vendors
in the ordinary course of business.

62



--------------------------------------------------------------------------------




Any disbursement account in the name of a Credit Party held with Capital One,
National Association shall be maintained as a zero balance account.
(b)    Other Accounts. The Credit Parties shall cause all deposit accounts, all
securities accounts and all commodities accounts (other than Excluded Accounts)
of the Credit Parties to be subject to Agency Account Agreements. Without the
prior written consent of the Administrative Agent (which consent shall not be
unreasonably withheld), no Credit Party shall modify or amend the instructions
provided to account debtors, credit card issuers, credit card processors and
other obligors pursuant to any of the notices of assignment, instruction
letters, Credit Card Agreements or the Agency Account Agreements. The Credit
Parties shall not open any deposit account, securities account or commodities
account on or after the Closing Date at any institution other than Wilmington
Trust, National Association or such other depositary bank or clearing bank that
is reasonably acceptable to the Required Lenders. Notwithstanding anything to
the contrary in any Loan Document, it is understood and agreed that the
Administrative Agent may serve any notice of exclusive control or activation
notice (or other similar notice) at any time under the Capital One Control
Agreement (whether or not a Default or an Event of Default is continuing) to
direct the disposition of funds in the Credit Parties’ accounts subject thereto
to (i) any other deposit account or securities account of the Credit Parties at
Capital One, Wilmington Trust, National Association or the designee of the
Administrative Agent or (ii) after the occurrence of an Event of Default, to the
Administrative Agent to be applied to the Obligations.
6.16    Chapter 11 Cases.
(a)    Comply with each Chapter 11 Order in all material respects.
(b)    The Borrowers shall promptly provide to and discuss with the
Administrative Agent and each Lender any and all information and developments in
connection with (i) any proposed conveyance, sale, assignment, transfer or other
disposition of all or any substantial part of the assets of the Borrower or its
Subsidiaries, (ii) the sale or other disposition or issuance of any equity
interests of the Borrower or (iii) Change of Control, including, without
limitation, any letters of intent, commitment letters or engagement letters
received by the Borrowers, and any other event or condition which is reasonably
likely to have a material effect on the Borrowers, the Loans or the Chapter 11
Cases, including, without limitation, the progress of any proposed or confirmed
Chapter 11 plan of reorganization.
(c)    In consultation with the Lenders, the Borrowers shall take such action as
shall be reasonably necessary to (i) cause the confirmation of an Approved Plan
of Reorganization and (ii) minimize the length of time between entry of the
Confirmation Order and the Plan Effective Date, and shall diligently pursue
consummation of an Approved Plan of Reorganization.
6.17    Post-Closing Obligations. Each Credit Party shall comply with each of
the covenants contained in Schedule 6.17 on or before the time periods specified
therein.
ARTICLE VII

NEGATIVE COVENANTS
Each Credit Party signatory hereto covenants and agrees for itself and on behalf
of its Subsidiaries that, so long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation remains outstanding:
7.01    Investments. None of the Credit Parties nor any of its Subsidiaries will
make any Investment in any Person, except for Investments which consist of:
(a)    Investments comprised of notes payable, or stock or other securities
issued by non-Affiliated account debtors to such Credit Parties (or issued by
account debtors to Subsidiaries that are not Credit Parties) pursuant to
negotiated agreements with respect to settlement of such account debtor’s
accounts in the ordinary course of business or following delinquency or
financial distress of such account debtor;

63



--------------------------------------------------------------------------------




(b)    Capital Stock (i) issued and outstanding on the Closing Date in its
Subsidiaries in existence on the Closing Date, (ii) issued following the Closing
Date by a Credit Party to another Credit Party, (iii) issued following the
Closing Date by a Subsidiary that is not a Credit Party in favor of a Credit
Party, (iv) issued following the Closing Date by a Subsidiary that is not (and
that is not required to be) a Credit Party in favor of another Subsidiary that
is not (and this is not required to be) a Credit Party or (v) issued to a Credit
Party following the Closing Date by another Person that will become a Credit
Party promptly following such issuance or capital contribution between such
Persons;
(c)    Investments consisting of capital contributions by (i) a Credit Party to
another Credit Party or (ii) a Subsidiary that is not a Credit Party in favor of
a Credit Party or a Subsidiary that is not a Credit Party;
(d)    Investments consisting of (i) unsecured, intercompany loans by and among
the Credit Parties so long as the Administrative Agent has a first priority,
perfected Lien (subject to the Carve-Out) in such intercompany loans and has
received the Intercompany Note evidencing such intercompany loans, together with
transfer powers executed in blank and a Subordination Agreement in connection
therewith, and (ii) intercompany loans made by any Subsidiary to any Credit
Party on terms and conditions reasonably acceptable to the Required Lenders,
including the Administrative Agent’s receipt of a Subordination Agreement;
(e)    Investments by a Subsidiary that is not a Credit Party in a Credit Party
or a Subsidiary that is not a Credit Party;
(f)    Investments consisting of any Credit Party or any Subsidiary Guaranteeing
(i) the Obligations of the Credit Parties and (ii) any obligations or other
Indebtedness if such Credit Party or such Subsidiary would be permitted to
directly incur such Indebtedness under Section 7.02 or if such obligations would
be permitted to be incurred under this Agreement, except in each case, the
Guarantee by a Credit Party of Indebtedness or trade payables of Foreign
Subsidiaries other than as permitted under clause (k) of this Section 7.01:
(g)    Investments in cash or Cash Equivalents;
(h)    Investments consisting of loans to its respective employees on an
arm’s-length basis in the ordinary course of business consistent with past
practices for travel expenses, relocation costs and similar purposes up to a
maximum of $20,000 per employee at any one time outstanding and $125,000 in the
aggregate at any one time outstanding;
(i)    Investments existing as of the Petition Date and set forth on
Schedule 7.01:
(j)    Investments in Foreign Subsidiaries (other than the AA Canadian
Subsidiaries) after the Closing Date in an aggregate amount outstanding at any
time not to exceed $2,500,000; provided that, to the extent such Investments are
in the form of loans, advances or other extensions of credit to a Foreign
Subsidiary, such Investments are evidenced by the Intercompany Note pledged to
the Administrative Agent, together with transfer powers executed in blank in
connection therewith;
(k)    Investments by the Credit Parties in their Foreign Subsidiaries
consisting of extensions of credit in the nature of intercompany accounts
receivables from the sale of inventory; provided that (i) the aggregate book
value of all outstanding accounts receivable of all Subsidiaries that are not
Credit Parties owing to any Credit Party, whether or not arising out of the sale
of inventory, shall not exceed $20,000,000 at any time, (ii) the amount of cash
held (A) at all Foreign Subsidiaries of the Credit Parties organized in the
Republic of Korea and the People’s Republic of China (excluding cash on deposit
with third parties as security under a lease agreement) shall not exceed
$10,000,000 in the aggregate as of the last day of any Fiscal Month except, for
any period not to exceed 2 consecutive Fiscal Months in any Fiscal Year, by an
amount not greater than $2,500,000, and (B) at all other Foreign Subsidiaries of
the Credit Parties (excluding cash on deposit with third parties as security
under a lease agreement) shall not exceed $1,000,000 in the aggregate as of the
last

64



--------------------------------------------------------------------------------




day of any Fiscal Month, (iii) such Investments may not be converted into
Capital Stock or a capital contribution, no payments with respect to such
Investments may be waived by the Credit Parties and such Investments are
repayable in cash by the Foreign Subsidiaries; provided that returns of
inventory by any Foreign Subsidiary to any Credit Party in the ordinary course
of business may be credited to any outstanding accounts receivable of such
Foreign Subsidiary owing to such Credit Party, and (iv) such Investments are
evidenced by the Intercompany Note pledged to the Administrative Agent, together
with transfer powers executed in blank in connection therewith;
(l)    advances of payroll payments to employees in the ordinary course of
business consistent with past practices in an amount not to exceed payments for
one (1) payroll period for any employee;
(m)    Investments held solely by Foreign Subsidiaries denominated in any
foreign currency that is the local foreign currency of such Foreign Subsidiary
customarily used by similar foreign companies for cash management purposes in
any jurisdiction outside the United States to the extent reasonably required or
desirable in connection with any business conducted by any Foreign Subsidiary
organized in such jurisdiction;
(n)    Investments consisting of any Credit Party Guaranteeing (i) pursuant to
the Prepetition Senior Notes Documents, the Indebtedness evidenced by the
Prepetition Senior Notes incurred by another Credit Party to the extent such
incurrence is permitted by Section 7.02(c), (ii) pursuant to the Prepetition ABL
Documents, the Indebtedness evidenced by the Prepetition ABL Facility incurred
by another Credit Party to the extent such incurrence is permitted by Section
7.02(c), (iii) pursuant to the Lion Debt Documents, the Indebtedness evidenced
by the Lion Credit Agreement incurred by another Credit Party to the extent such
incurrence is permitted by Section 7.02(j) and such Guaranteeing Credit Party is
a guarantor of such Indebtedness under the Lion Debt Documents on the Closing
Date, or (iv) pursuant to the SG Debt Documents, the Indebtedness evidenced by
the SG Credit Agreement incurred by another Credit Party to the extent such
incurrence is permitted by Section 7.02(k) and such Guaranteeing Credit Party is
a guarantor of such Indebtedness under the SG Debt Documents on the Closing
Date; and
(o)    Investments in an aggregate outstanding amount not exceeding $100,000,
including the aggregate amount of Investments made and outstanding pursuant to
Section 7.01(j), made when (i) no Default or Event of Default has occurred and
is continuing; (ii) with respect to any such Investment in the form of loans,
advances or other extensions of credit to a Credit Party or Subsidiary, such
Investment is evidenced by the Intercompany Note pledged to the Administrative
Agent, together with transfer powers executed in blank in connection therewith;
and (iii) not less than 10 days (or such shorter period as agreed by the
Administrative Agent in its discretion) prior to such Investment, the Borrower
Representative has delivered a certificate to the Administrative Agent
demonstrating compliance with this Section 7.01(o).
7.02    Restrictions on Indebtedness. None of the Credit Parties nor any of its
Subsidiaries will incur, assume, guarantee or be or remain liable, contingently
or otherwise, with respect to any Indebtedness other than:
(a)    Indebtedness secured by purchase money security interests and Capitalized
Leases permitted by Section 7.03(a)(viii) and any permitted refinancing thereof
agreeable to the Required Lenders .
(b)    Indebtedness of the Credit Parties consisting of the Obligations under
the Loan Documents;
(c)    Prepetition Obligations outstanding on the Petition Date and any other
Indebtedness described in Schedule 7.02, but not any extensions, renewals or
replacements of such Prepetition Obligations or other Indebtedness;
(d)    Indebtedness under the Prepetition Existing Letters of Credit to the
extent cash collateralized pursuant to the CapOne Agreement;
(e)    Indebtedness consisting of intercompany loans and advances permitted by
Section 7.01;

65



--------------------------------------------------------------------------------




(f)    Guarantees by (i) any Credit Party of Indebtedness of any Credit Party
permitted by this Section 7.02, (ii) any Subsidiary that is not a Credit Party
of any Indebtedness of any Credit Party permitted by this Section 7.02,
(iii) any Subsidiary that is not a Credit Party of any Indebtedness of any other
Subsidiary that is also not a Credit Party permitted by this Section 7.02 and
(iv) a Credit Party of any Indebtedness of any other Subsidiary that is not a
Credit Party permitted by Section 7.01(k);
(g)    Indebtedness consisting of contingent liabilities under surety bonds and
similar instruments incurred in the ordinary course of business;
(h)    Indebtedness in respect of netting services, automatic clearing house
arrangements and similar arrangement in the ordinary course of business in each
case in connection with deposit and securities account;
(i)    to the extent constituting Indebtedness, obligations in respect of
agreements for the deferred payment of premiums or to finance the deferred
payment of premiums owing by any Credit Party under any insurance policies
entered into in the ordinary course of business that are either (i) unsecured or
(ii) secured by a Lien permitted under Section 7.03(a)(xiv);
(j)    unsecured Indebtedness incurred pursuant to the Lion Debt Documents on or
prior to the Petition Date in an aggregate principal amount not to exceed the
aggregate principal amount outstanding on the Petition Date plus the amount of
any increase in principal for the purpose of paying interest in kind pursuant to
the Lion Credit Agreement as in effect on May 22, 2013 and as amended by
Amendment No. 1 thereto dated as of November 29, 2013, Amendment No. 2 thereto
dated as of September 8, 2014 and Amendment No. 3 thereto dated as of August 17,
2015, or as a result of accretion thereof; and
(k)    unsecured Indebtedness of the borrowers under the SG Debt Documents on
the Petition Date in an aggregate principal amount not to exceed the amount
outstanding on the Petition Date plus the amount of any increase in principal
for the purpose of paying interest in kind or as a result of accretion thereof.
7.03    Restrictions on Liens.
(a)    Permitted Liens. None of the Credit Parties nor any of its Subsidiaries
will create or incur or suffer to be created or incurred or to exist any Lien
upon any of their respective property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom other than:
(i)    Liens of landlords, carriers, warehousemen, mechanics and materialmen and
other like Liens created in the ordinary course of business, for amounts not yet
due or which are being contested in good faith by appropriate proceedings and as
to which adequate reserves or other appropriate provisions are being maintained
in accordance with GAAP;
(ii)    pledges or deposits made in connection with worker’s compensation,
employee benefit plans, unemployment or other insurance, old age pensions, or
other Social Security benefits, and good faith deposits in connection with
tenders, contracts, bids, statutory obligations or leases to which it is a party
or deposits to secure, or in lieu of, surety, penalty or appeal bonds,
performance bonds, letters of credit and other similar obligations or arising as
a result of progress payments under government contracts or contracts with
public utilities, in each case, in the ordinary course of business;
(iii)    such minor defects, irregularities, encumbrances, easements, rights of
way, and clouds on title as normally exist with respect to similar properties
which do not materially interfere with the present or proposed use of the
applicable real property;
(iv)    Liens in favor of the Administrative Agent and the other Secured Parties
securing the Obligations, including Liens on cash collateral;

66



--------------------------------------------------------------------------------




(v)    Liens that secure the Prepetition Facilities;
(vi)    Liens in favor of the issuer of the Prepetition Existing Letters of
Credit on the cash constituting cash collateral (and the deposit account holding
such cash) in respect of the Prepetition Existing Letters of Credit pursuant to
the CapOne Agreement; provided that the amount of such cash collateral shall not
exceed the lesser of (x) the amount thereof contemplated by the CapOne Agreement
on August 17, 2015 and (y) 105% of the face amount of the Prepetition Existing
Letters of Credit at such time;
(vii)    Liens in existence on the Petition Date and listed on Schedule 7.03;
provided that (A) the Lien does not extend to any additional property (other
than accessions to equipment and proceeds thereof) and (B) to the extent such
amount secured constitutes Indebtedness, such Indebtedness is permitted by
Section 7.02(c);
(viii)    Liens created after the Closing Date by conditional sale or other
title retention agreements (including Capitalized Leases) or in connection with
purchase money Indebtedness, in each case, with respect to equipment and fixed
assets acquired by any Credit Party or any Subsidiary of a Credit Party,
involving the incurrence of an aggregate amount of purchase money Indebtedness
and obligations with respect to conditional sale or title retention agreements
of not more than $100,000 outstanding at any one time for all such Liens
(provided that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within one hundred twenty
(120) days following such purchase and does not exceed 100% of the purchase
price of the subject assets);
(ix)    judgment Liens for the payment of money not constituting an Event of
Default so long as the enforcement of such Lien has been effectively stayed and
so long as such Lien is junior to the Lien in favor of the Administrative Agent
granted under the DIP Order or the Security Documents;
(x)    Liens in favor of a banking institution encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry to secure usual and customary fees, returned items and
other like exposure with respect to such account relating to deposit or
securities accounts maintained by Holdings or any of its Subsidiaries with such
banking institution;
(xi)    Liens arising by operation of law under Article 2 of the UCC in favor of
a reclaiming seller of goods or buyer of goods;
(xii)    Liens for Taxes not yet due and payable or which are being contested in
good faith by appropriate proceedings, provided that the applicable Credit Party
or Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP with respect thereto;
(xiii)    Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods;
(xiv)    Liens on unearned insurance premiums securing the payment of financed
insurance premiums so long as such financed amounts are promptly paid; provided
that such Liens extend only to such insurance premiums or loss payment or
similar payment from any insurance provider in an amount not in excess of any
unpaid financed premiums;
(xv)    Liens on assets of a Subsidiary that is not a Credit Party in favor of a
Credit Party or Subsidiary thereof, provided that, if such Liens relate to
obligations under the Intercompany Note, such Liens are assigned to the
Administrative Agent (or, in the Administrative Agent’s discretion,

67



--------------------------------------------------------------------------------




subject to a Subordination Agreement) pursuant to documentation and agreements
in form and substance reasonably satisfactory to the Administrative Agent; and
(xvi)    Liens in favor of the Prepetition Indebtedness Holders as adequate
protection granted pursuant to the DIP Order.
(b)    Restrictions on Negative Pledges and Upstream Limitations. No Credit
Party shall nor shall any Subsidiary (a) enter into or permit to exist any
arrangement or agreement which directly or indirectly prohibits any Credit Party
from creating, assuming or incurring any of the Obligations or any Lien upon its
properties, revenues or assets whether now owned or hereafter acquired, as
security for the Obligations, or from making Guarantees of, or payments on, the
Obligations, or (b) enter into any agreement, contract or arrangement (excluding
this Agreement and the other Loan Documents, the Prepetition ABL Documents and
the Prepetition Senior Notes Documents) restricting the ability of any
Subsidiary of any Credit Party to pay or make dividends or distributions in cash
or kind to any Credit Party, to make loans, advances or other payments of
whatsoever nature to any Credit Party, or to make transfers or distributions of
all or any part of its assets to any Credit Party in each case other than
customary anti-assignment provisions contained in leases, licensing agreement
and other agreements restricting the assignment thereof entered into by any
Credit Party or any Subsidiary in the ordinary course of its business; provided
that this Section 7.03(b) shall not apply with respect to (i) prohibitions and
restrictions contained in this Agreement, the other Loan Documents, the
Prepetition Senior Notes Documents, the Lion Debt Documents and the SG Debt
Documents and (ii) Indebtedness permitted under Section 7.02(a) solely to the
extent related to the property financed thereby or the property subject thereto.
7.04    Restricted Payments; Prepayments.
(a)    Restricted Payments. No Credit Party nor any Subsidiary shall make any
Restricted Payment, except (a) Restricted Payments to a Credit Party and
(d) Restricted Payments by a Subsidiary of a Credit Party that is not a Credit
Party made ratably to the holders of its Capital Stock.
(b)    Prepayments of Indebtedness. No Credit Party nor any Subsidiary shall
pay, prepay, redeem, purchase, defease or otherwise satisfy in any manner (i)
any Indebtedness entered into on or prior to the Petition Date and (ii) any
Claim, other than payments contemplated by and in compliance with the Approved
Budget and any other payments agreed to in writing by the Required Lenders and,
if necessary, authorized by the Bankruptcy Court, provided that such
restrictions shall not apply (A) to Foreign Subsidiaries to the extent such
payments are made from cash held at such Foreign Subsidiary on the Closing Date
and (B) payments from cash proceeds generated by operations and activities of
the AA UK Subsidiaries (including cash proceeds from the closure and/or
liquidation of stores (and the inventory contained therein) of the AA UK
Subsidiaries), so long as such cash proceeds are applied in accordance with the
Approved Budget.
7.05    Merger, Consolidation and Disposition of Assets.
(a)    Mergers and Acquisitions. None of the Credit Parties nor any Subsidiary
will become a party to any merger, dissolution, liquidation or consolidation,
except for, so long as no Default or Event of Default is continuing or would
result therefrom:
(i)    the merger or consolidation of one or more of the Domestic Subsidiaries
of AA USA with and into a Credit Party (other than Holdings); provided that such
Credit Party shall be the surviving entity; and
(ii)    the merger or consolidation of any Subsidiary that is not a Credit Party
with any other Subsidiary that is not a Credit Party.
(b)    Disposition of Assets. No Credit Party nor any Subsidiary shall dissolve,
liquidate or sell, transfer, convey, assign or otherwise dispose of any of its
properties or other assets, including any Capital

68



--------------------------------------------------------------------------------




Stock of any of its Subsidiary (whether in a public or a private offering or
otherwise), any of its receivables or any of its other Investments, other than:
(i)    the sale of inventory in the ordinary course of business;
(ii)    dispositions of assets (other than receivables owned by Credit Parties)
(A) among Credit Parties, (B) by Subsidiaries that are not Credit Parties to
(x) Credit Parties and (y) other Subsidiaries that are not Credit Parties,
(C) among Foreign Subsidiaries or (D) by Foreign Subsidiaries to Credit Parties;
(iii)    dispositions of obsolete or worn out equipment or fixtures no longer
useful in the business, whether now owned or hereafter acquired, in the ordinary
course of business;
(iv)    non-exclusive licenses of intellectual property in the ordinary course
of business (other than to the extent such licenses would restrict the ability
of the Credit Party or the Administrative Agent to sell or license the subject
intellectual property or impair the security interests granted to the
Administrative Agent); provided that to the extent approved by the
Administrative Agent in its Permitted Discretion, such licenses are permitted to
be exclusive to the extent such licenses relate to specific lines or products or
specific geographic locations;
(v)    the abandonment or termination of intellectual property rights in the
ordinary course of business which are not material to the operation of the
business of the Credit Parties;
(vi)    dispositions of cash and Cash Equivalents except with respect to
transactions prohibited hereunder so long as such dispositions are not in
violation of Section 6.15 or the Agency Account Agreements to which they are
subject; and
(vii)    the liquidation of stores (and the inventory contained therein) of
Holdings and its Subsidiaries specified in the Approved Budget; provided that
the Net Cash Proceeds received by Holdings or any of its Subsidiaries in
connection therewith are applied in accordance with the Approved Budget and
Section 2.05(a).
Notwithstanding anything to the contrary contained in this Section 7.05, (i) any
disposition of Capital Stock or (ii) any merger, dissolution, liquidation or
consolidation, in each case, among the Credit Parties and/or their Subsidiaries
that would otherwise be permitted by this Section 7.05 shall be subject to the
requirement that (a) the Credit Parties provide the Administrative Agent not
less than thirty (30) days’ notice (or such earlier time acceptable to the
Administrative Agent) prior to the consummation of any such disposition, merger,
dissolution, liquidation or consolidation and (b) the Credit Parties shall have
complied with Section 6.12 prior to the consummation thereof; provided further
that the deadlines for the execution and delivery of Loan Documents,
descriptions, legal opinions, resolutions, and all other instruments,
certificates, documents, agreements and deliverables referred to in Section 6.12
shall be deemed to refer to the date of such disposition, merger, dissolution,
liquidation or consolidation, and all action required to be taken by the Credit
Parties under Section 6.12 shall be required to be taken on or before the date
of such disposition, merger, dissolution, liquidation or consolidation.
7.06    Sale and Leaseback. No Credit Party nor any Subsidiary shall engage in
any sale-leaseback of or similar transaction or incur any Synthetic Lease
Obligations involving any of its assets, except sale leaseback transactions
consummated prior to the Petition Date and described in Schedule 7.06.
7.07    Accounting Changes; Change of Fiscal Year. No Credit Party nor any
Subsidiary will make any change in (i) accounting policies or reporting
practices, except as permitted by GAAP or (ii) their Fiscal Year (except to make
the Fiscal Year of a Subsidiary end on December 31).
7.08    Transactions with Affiliates. No Credit Party nor any Subsidiary will
engage in any transaction with any Affiliate or its or any of its Affiliate’s
employees, officers or directors, whether or not in the ordinary course

69



--------------------------------------------------------------------------------




of business, including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such Affiliate, on terms more favorable to such Person than would have been
obtainable on an arm’s-length basis in the ordinary course of business, provided
that the foregoing restriction shall not apply to (i) transactions solely among
the Credit Parties otherwise permitted hereunder, (ii) transactions solely among
Subsidiaries that are not Credit Parties, (iii) any Restricted Payment permitted
under Section 7.04, (iv) Investments permitted by Section 7.01, (v) Indebtedness
permitted under Section 7.02(e) and (f), (vi) employment, benefit,
indemnification and severance arrangements between the Credit Parties, their
Subsidiaries and their respective officers, directors and employees in the
ordinary course of business and consistent with past practices,
(vii) transactions pursuant to agreements in existence on the Petition Date and
set forth on Schedule 7.08 or any amendment thereto that is not materially
adverse to any Lender or any Credit Party and (viii) the transactions referenced
in and contemplated by that certain Nomination, Standstill and Support
Agreement, dated as of July 9, 2014, provided that any Indebtedness incurred
thereunder is Lion Debt.
7.09    No Speculative Transactions. No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions.
7.10    Change in Terms of Governing Documents; Material Agreements. No Credit
Party nor any Subsidiary shall change or amend, modify, supplement or waive the
terms of any (a) of its Governing Documents in any material respect;
(b) Prepetition ABL Documents, Prepetition Senior Notes Documents, the Lion Debt
Documents or the SG Debt Documents without the prior written consent of the
Required Lenders, to the extent such amendment, modification, supplement or
waiver shall (i) increase the aggregate principal amount of the Prepetition
Senior Notes, the Lion Debt or the SG Debt or interest, premiums or fees owing
thereon, (ii) shorten the weighted average life, (iii) change the amortization
(other than to extend the same), (iv) amend the maturity date (other than to
extend the same), (v) increase the overall interest rate, or (vi) otherwise
amend the representations, covenants and defaults under the Prepetition Senior
Notes Documents, the Lion Debt Documents or the SG Debt Documents in a manner
that would result in such covenants and defaults being materially less favorable
to the Credit Parties, taken as a whole, or materially more adverse to the
interests of the Lenders; or (c) any Subordinated Debt Document, except to the
extent permitted by the Subordination Agreement applicable thereto.
7.11    Change in Nature of Business. No Credit Party nor any Subsidiary shall
engage in any line of business substantially different from those lines of
business conducted by such Credit Party on the Petition Date other than lines of
business reasonably related or ancillary to such lines of business conducted on
the Petition Date.
7.12    Margin Regulations. No Credit Party shall use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
7.13    Financial Covenant.
(a)    Disbursements. The Credit Parties shall not, as of the last Friday of
each calendar month (each a “Test Date”), commencing on Friday, October 30,
2015, permit the sum of all Disbursements of Holdings and its Subsidiaries on a
cumulative basis for the period commencing on the Petition Date and ending on
such Test Date to exceed the amount of “Total Disbursements” for such period set
forth in Part A of Schedule 7.13. As used in this Section 7.13, “Disbursements”
means all disbursements and expenditures of Holdings and its Subsidiaries,
excluding (i) all professional fees which have been allowed by the Bankruptcy
Court in the Chapter 11 Cases and (ii) interest and fees accrued with respect to
the DIP Facility.


(b)     Receipts. The Credit Parties shall not, as of each Test Date, commencing
on Friday, October 30, 2015, permit the sum of all cash receipts of Holdings and
its Subsidiaries on a cumulative basis for the period commencing on the Petition
Date and ending on such Test Date to be less than the amount of “Total Receipts”
for such period set forth in Part B of Schedule 7.13.



70



--------------------------------------------------------------------------------




(c)     Cash Flow. The Credit Parties shall not, as of each Test Date,
commencing on Friday, October 30, 2015, permit the (i) the sum of all cash
receipts of Holdings and its Subsidiaries on a cumulative basis for the period
commencing on the Petition Date and ending on such Test Date less (ii) sum of
all Disbursements of Holdings and its Subsidiaries on a cumulative basis for the
period commencing on the Petition Date and ending on such Test Date, to be less
than the “Minimum Cumulative Cash Flow Amount” for such period set forth in Part
C of Schedule 7.13.


7.14    Maximum Capital Expenditures. The Credit Parties shall not make any
Capital Expenditures other than Capital Expenditures provided for in the
Approved Budget (including normal replacements and maintenance which are
properly charged to current operations).
7.15    Contingent Obligations under Approved Budget. With respect to the
Approved Budget, (a) it is understood and agreed that the Approved Budget shall
contain a “contingent obligations” line item for each Budget Period which shall
provide for disbursements for such Budget Period in an amount equal to 5% of the
aggregate amount of disbursements set forth for such Budget Period in the other
line items set forth in the Approved Budget for such Budget Period (excluding
any items of extraordinary expenditure not in the ordinary course of business
and contained in any Supplemental Budget delivered pursuant to Section 6.04(n)
and approved by the Required Lenders); and (b) no Credit Party may make a
disbursement pursuant to the “contingent obligations” line item other than (i)
to make disbursements in any Budget Period for extraordinary unforeseen items of
expenditure that were not previously identified in prior budgets delivered
pursuant to Section 6.04(n) and (ii) with respect to disbursements identified in
any line item in the Approved Budget for any Budget Period, to make such
disbursements in excess of the amount set forth for such lien item for such
Budget Period.
7.16    Sanctions. No Credit Party nor any Subsidiary shall permit any Loan or
the proceeds of any Loan, directly or indirectly, (i) to be lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction; (ii) to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions; or (iii) in any other manner that will result in any violation by
any Person (including any Lender or Administrative Agent) of any Sanctions.
7.17    Consignments. No Credit Party shall acquire or accept any inventory on
consignment or approval without the Administrative Agent’s written consent. No
Credit Party shall sell any wholesale inventory on consignment or approval or
any other basis under which the customer may return or require a Credit Party to
repurchase such inventory except in the ordinary course of business or otherwise
disclosed to the Administrative Agent.
7.18    Chapter 11 Claims; Adequate Protection. No Credit Party shall incur,
create, assume, suffer to exist or permit (i) any administrative expense,
unsecured claim, or other super-priority claim or Lien that is pari passu with
or senior to the claims of the Secured Parties against the Borrowers hereunder,
or apply to the Bankruptcy Court for authority to do so, except for the
Permitted Prior Liens and the Carve-Out or (ii) any obligation to make adequate
protection payments, or otherwise provide adequate protection, other than
Permitted Adequate Protection Payments.
7.19    Chapter 11 Orders. No Credit Party shall make or permit to be made any
change, amendment or modification, or any application or motion for any change,
amendment or modification, to any Chapter 11 Order without the prior written
consent of the Required Lenders.
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. If any of the following events (“Events of Default”)
shall occur:
(a)    Non-Payment. Any Credit Party shall fail to pay (i) any principal of the
Loans when the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment; or (ii) any interest on the Loans, the fees or other sums due hereunder

71



--------------------------------------------------------------------------------




or under any of the other Loan Documents, when the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment; or
(b)    Specific Covenants.
(i)    Any Credit Party shall fail to comply with any of its covenants contained
in Section 6.04(n), Section 6.04(o), Section 6.05(a), Section 6.06(a),
Section 6.07, Section 6.11, Section 6.14, Section 6.15, Section 6.16, Section
6.17 or Article VII; or
(ii)    Any Credit Party shall fail to comply with any of its covenants
contained in Section 6.04 (other than clauses (n) and (o) thereof) or
Section 6.05(e), (f), (g), (i), (k) and (m) and such failure continues for two
(2) Business Days; or
(c)    Other Defaults. Any Credit Party shall fail (or, to the extent
applicable, fail to cause its Subsidiaries) to perform any term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified elsewhere in this Section 8.01) and such failure continues for
thirty (30) days; or
(d)    Representations and Warranties. Any representation or warranty of any
Credit Party in this Agreement or any of the other Loan Documents or in any
other document or instrument delivered pursuant to or in connection with this
Agreement shall prove to have been false in any material respect (but without
any duplication of any materiality qualifications) upon the date when made or
deemed to have been made or repeated; or
(e)    Judgments. There shall remain in force for more than thirty (30) days,
whether or not consecutive, except for matters subject to the automatic stay,
any final judgment against any Credit Party (considered collectively) that
exceeds in the aggregate $500,000 which are not covered by insurance policies
unless such judgment has been discharged, satisfied, bonded or stayed pending
appeal; or
(f)    ERISA Event. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Credit Parties under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000, or
(ii) any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $500,000; or
(g)    Indebtedness. Any Credit Party shall fail to pay at maturity, or within
any applicable period of grace, any obligation for Indebtedness in excess of
$500,000, or fail to observe or perform any material term, covenant or agreement
(other than (i) in connection with or as a result of the Chapter 11 Cases or
(ii) any such obligation with respect to which the Bankruptcy Code prohibits the
Credit Parties from complying with such obligation or permits the Credit Parties
not to comply with such obligation) contained in any agreement by which it is
bound, evidencing or securing Indebtedness in excess of $500,000 for such period
of time as would permit (assuming the lapse of time and/or giving of appropriate
notice if required and assuming such breach has not been cured within the
applicable grace period thereunder) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof; or
(h)    Invalidity of Loan Documents; Etc. If any of the Loan Documents shall be
cancelled, terminated, revoked, rescinded or otherwise ceases to be in full
force and effect other than in accordance with their terms; or the
Administrative Agent’s security interests, mortgages or Liens in all or a
material portion of the Collateral shall cease to be perfected, or shall cease
to have the priority contemplated by the Security Documents in accordance with
the terms thereof or with a consent or approval obtained in accordance with
Section 11.01; or any action at law, suit or in equity or other legal proceeding
to cancel, revoke, rescind or declare void any of the Loan Documents shall be
commenced by or on behalf of any Credit Party, any Subsidiary or any of their
respective equity holders; or any court or any other Governmental Authority
shall make a

72



--------------------------------------------------------------------------------




determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof; or
(i)    Change of Control. A Change of Control shall occur; or
(j)    Loss of Collateral; Labor Matters; Force Majeure; Etc. There shall occur
(i) any strike, lockout, labor dispute, embargo, condemnation, expropriation,
act of God or public enemy, or other casualty, which in any such case causes the
cessation or substantial curtailment of revenue producing activities at any
facility of any Credit Party if such event or circumstance is not covered by
business interruption insurance and would have a Material Adverse Effect or
(ii) any material damage to, or loss, theft or destruction of, any Collateral
having a value in excess of $1,000,000, not covered by insurance; or
(k)    Conduct of Business. Any Credit Party shall be enjoined, restrained or in
any way prevented by the order of any Governmental Authority from conducting any
part of their business unless such order would not have a Material Adverse
Effect; or there shall otherwise be, except to the extent permitted by
Section 7.05(b), a suspension of the conduct of any material portion of the
Credit Parties business, taken as a whole in the ordinary course, a liquidation
of any material portion of the Credit Parties’ assets or store locations, a
retention of an agent or other third party to conduct any store closings, store
liquidations or “Going-Out-Of Business” sales with respect to any material
portion of the Credit Parties’ assets or store locations (or any Credit Party
shall take any action in furtherance of the foregoing, whether by vote of its
board of directors (or equivalent governing body) or otherwise); or
(l)    Licenses, Permits, Etc. There shall occur the loss, suspension or
revocation of, or failure to renew, any license or permit now held or hereafter
acquired by any Credit Party if such loss, suspension, revocation or failure to
renew would have a Material Adverse Effect; or
(m)    Indictment. Any Credit Party, any of its Subsidiaries or any member of
the Senior Management of any Credit Party or any of its Subsidiaries shall be
indicted or convicted for a state or federal crime or any other criminal action
having the force of law for a felony; or
(n)    [Intentionally Omitted]
(o)    Approved Budget. Subject to Section 7.15 and, other than with respect to
all professional fees which have been allowed by the Bankruptcy Court in the
Chapter 11 Cases and interest and fees accrued with respect to the DIP Facility,
(i) the proceeds of any Loan shall have been expended in a manner, or a
withdrawal from the DIP Funding Account shall be for a purpose, which is not in
accordance with the Approved Budget, or (ii) any disbursement is made by any
Credit Party that is not set forth in a line item on the Approved Budget; or
(p)    Collateral Documents. The Interim Order and the Final Order, as
applicable, shall cease to create a valid and perfected lien with such priority
required by this Agreement and such DIP Order, subject to Permitted Prior Liens
and the Carve-Out, on a material portion of the Collateral purported to be
covered thereby; or
(q)    Entry of Order. The Final Order Entry Date shall not have occurred within
45 days after the Interim Order Entry Date; or
(r)    Conversion to Chapter 7. An order with respect to any of the Chapter 11
Cases shall be entered by the Bankruptcy Court converting such Chapter 11 Case
to a Chapter 7 case; or
(s)    Alternate Financing. Any Credit Party shall file a motion in the Chapter
11 Cases to obtain additional or replacement financing from a party other than
the Lenders under Section 364(d) of the Bankruptcy Code or to use cash
collateral of a Lender under Section 363(c) of the Bankruptcy Code, except (i)
with the

73



--------------------------------------------------------------------------------




express written consent of Required Lenders or (ii) to the extent any such
financing shall provide for the payment in full of the Obligations; or
(t)    Prepetition Claims. Any Credit Party shall file a motion seeking, or the
Bankruptcy Court shall enter, an order (i) approving payment of any prepetition
claim (or the Credit Parties shall otherwise make a payment on any prepetition
claim) other than (x) as provided for in the “first-day orders” and included in
the Approved Budget or (y) otherwise consented to by the Required Lenders in
writing, (ii) granting relief from the automatic stay applicable under Section
362 of the Bankruptcy Code to any holder of any security interest to permit
foreclosure on any assets having a book value in excess of $1,000,000 in the
aggregate or to permit other actions that would have a material adverse effect
on the Credit Parties or their estates, or (iii) except with respect to the
Prepetition Obligations as provided in the Interim Order and the Final Order, as
applicable, approving any settlement or other stipulation not approved by the
Required Lenders and not included in the Approved Budget with any secured
creditor of any Credit Party providing for payments as adequate protection or
otherwise to such secured creditor; or
(u)    Appointment of Trustee or Examiner. An order with respect to any of the
Chapter 11 Cases shall be entered by the Bankruptcy Court appointing, or any
Credit Party, any Subsidiary of a Credit Party, or any Affiliate of a Credit
Party shall file an application for an order with respect to any Chapter 11 Case
seeking the appointment of, (i) a trustee under Section 1104 of the Bankruptcy
Code, or (ii) an examiner with enlarged powers relating to the operation of the
business (powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code; or
(v)    Dismissal of Chapter 11. An order shall be entered by the Bankruptcy
Court dismissing any of the Chapter 11 Cases which does not contain a provision
for termination of the Commitment, and payment in full of all obligations of the
Credit Parties under the Loan Documents; or
(w)    Order With Respect to Chapter 11 Cases. An order with respect to any of
the Chapter 11 Cases shall be entered by the Bankruptcy Court without the
express prior written consent of the Required Lenders (and with respect to any
provisions that affect the rights or duties of the Administrative Agent, the
Administrative Agent), (i) to revoke, reverse, stay, modify, supplement or amend
any of the Interim Order and the Final Order, as applicable, (ii) to permit any
administrative expense or any claim (now existing or hereafter arising, of any
kind or nature whatsoever) to have administrative priority as to the Credit
Parties equal or superior to the priority of the Chapter 11 Cases shall be
entered by the Bankruptcy Court without the express prior written consent of the
Administrative Agent and the Lenders in respect of the Obligations (other than
the Carve Out) or (iii) to grant or permit the grant of a lien on the Collateral
(other than Permitted Liens); or
(x)    Application for Order by Third Party. An application for any of the
orders described in clauses (aa) through (cc) above shall be made by a person
other than the Credit Parties and such application is not contested by the
Credit Parties in good faith or the relief requested is not withdrawn, dismissed
or denied within 45 days after filing or any person obtains a final order under
Section 506(c) of the Bankruptcy Code against the Administrative Agent or
obtains a final order adverse in any material respect to the Administrative
Agent or the Lenders or any of their respective rights and remedies under the
Loan Documents or in the Collateral; or
(y)    Right to File Chapter 11 Plan. The entry of an order by the Bankruptcy
Court terminating or modifying the exclusive right of any Credit Party to file a
Chapter 11 plan pursuant to Section 1121 of the Bankruptcy Code, without the
prior written consent of the Required Lenders; or
(z)    Liens. (i) Any Credit Party shall attempt to invalidate, reduce or
otherwise impair the liens or security interests of the Administrative Agent
and/or the Lenders, claims or rights against such person or to subject any
Collateral to assessment pursuant to Section 506(c) of the Bankruptcy Code, (ii)
any lien or security interest created by Loan Documents or the Chapter 11 Orders
with respect to Collateral shall, for any reason, cease to be valid or (iii) any
action is commenced by the Credit Parties which contests the validity,

74



--------------------------------------------------------------------------------




perfection or enforceability of any of the liens and security interests of the
Administrative Agent and/or the Lenders created by any of the Interim Order, the
Final Order, or the Loan Documents; or
(aa)    Invalidation of Claims. Any Credit Party shall seek to, or shall support
(in any such case by way of any motion or other pleading filed with the
Bankruptcy Court or any other writing to another party-in-interest executed by
or on behalf of such Credit Party) any other person’s motion to, disallow in
whole or in part the Lenders’ claim in respect of the obligations or contest any
material provision of any Loan Document or any material provision of any Loan
Document shall cease to be effective; or
(bb)    Amendment of DIP Order. The Interim Order or the Final Order is amended,
supplemented, reversed, vacated or otherwise modified without the prior written
consent of the Required Lenders (and with respect to amendments, modifications
or supplements that affect the rights or duties of the Administrative Agent, the
Administrative Agent); or
(cc)    Modifications. The Approved Plan of Reorganization or the Confirmation
Order is amended, supplemented or otherwise modified without the prior written
consent of the Required Lenders (and with respect to amendments, modifications
or supplements that affect the rights or duties of the Administrative Agent, the
Administrative Agent); or
(dd)    Withdrawal or Termination of Reorganization Plan. The withdrawal or
termination of the Approved Plan of Reorganization; or
(ee)    Payments. Any Credit Party or any of their Affiliates shall have filed a
motion seeking the entry of, or the Bankruptcy Court shall have entered, an
order approving a payment to any Person that would be materially inconsistent
with the treatment of any such Person under the Approved Plan of Reorganization,
without the prior written consent of the Required Lenders; or
(ff)    Confirmation Order. The entry of the Confirmation Order, in form and
substance satisfactory to the Required Lenders (and with respect to any
provisions that affect the rights or duties of the Administrative Agent, the
Administrative Agent), shall not have occurred by the date that is 120 days
after the Petition Date; or
(gg)    Plan Effective Date. The effective date of the Approved Plan of
Reorganization shall not have occurred by the date that is 180 days after the
Petition Date, or such later date to which the Required Lenders have consented
in writing; or
(hh)    Restructuring Support Agreement. The failure of the Credit Parties to
comply in any material respect with the Restructuring Support Agreement or a
“Supporting Party Termination Event” (as defined therein) under the
Restructuring Support Agreement as a result of a breach by a Credit Party has
occurred; or
(ii)    Disclosure Statement. The failure of the Credit Parties to obtain an
order of the Bankruptcy Court approving the disclosure statement with respect to
the Approved Plan of Reorganization, within 60 days of the Petition Date.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or at the request of the Required
Lenders, shall take any or all of the following actions:
(a)    reduce and/or condition the availability of Loans and/or declare the
Commitment of each Lender to make Loans terminated, whereupon the Loans shall be
reduced or conditioned, as applicable, and/or such Commitments shall be
terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document (including the

75



--------------------------------------------------------------------------------




Exit Fee) to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Credit Parties; and
(c)    exercise on behalf of itself and the other Secured Parties all rights and
remedies available to it and the other Secured Parties under the Loan Documents.
No termination of the Commitments hereunder shall relieve any Credit Party of
any of the Obligations.
In addition, the Administrative Agent may declare a termination, reduction or
restriction on the ability of the Credit Parties to use any cash collateral
derived solely from the proceeds of Collateral (any such declaration shall be
made to the Credit Parties, the Official Committee (if applicable) and the
United States Trustee (if applicable)).
In addition, subject solely to the giving of five (5) Business Days’ written
notice as set forth below, the automatic stay provided in Section 362 of the
Bankruptcy Code shall be deemed automatically vacated without further action or
order of the Bankruptcy Court and the Administrative Agent and the Lenders shall
be entitled to exercise all of their respective rights and remedies under the
Loan Documents, including all rights and remedies with respect to the Collateral
and the Guarantors. In addition to the remedies set forth above, the
Administrative Agent may exercise any other remedies provided for by this
Agreement and the Loan Documents in accordance with the terms hereof and thereof
or any other remedies provided by applicable law. Notwithstanding the foregoing,
any exercise of remedies is subject to the requirement of the giving of five (5)
Business Days’ prior written notice to counsel for the Borrowers, the Office of
the U.S. Trustee and counsel for the Official Committee in accordance with the
terms of the Chapter 11 Orders, during which period the Credit Parties and/or
the Official Committee may seek an emergency hearing before the Bankruptcy Court
for the purpose of determining whether an Event of Default has occurred (but in
any such hearing the only issue that may be raised in opposition to any exercise
of remedies shall be whether, in fact, an Event of Default has occurred and is
continuing). During the five (5) Business Day notice period, the Credit Parties
may use proceeds of the Loans or cash collateral of the Lenders to (i) fund
operations in accordance with the Approved Budget or (ii) fund the Carve-Out.
8.03    Application of Funds. In the event that, following the occurrence and
during the continuance of any Event of Default, the Administrative Agent or any
Lender, as the case may be, receives any monies in connection with the
enforcement of any of the Loan Documents, or otherwise with respect to the
realization upon any of the Collateral, the Administrative Agent may apply (and
shall apply at (a) the request of the Required Lenders or (b) following the
exercise of remedies pursuant to Section 8.02, including without limitation,
pursuant to the proviso thereof) such monies as follows (and each Lender shall
comply with the instructions of the Administrative Agent in the case of any such
monies received by any Lender):
(i)    First, to payment of that portion of Obligations owing to the
Administrative Agent constituting (a) indemnities and expenses due and payable
under this Agreement and the other Loan Documents (including fees, charges and
disbursements of counsel to the Administrative Agent) and (b) the fees due and
payable under the Administrative Agent’s Letter Agreement;
(ii)    Second, to payment of that portion of the Obligations constituting
indemnities and expenses (including fees, charges and disbursements of counsel
to Lenders and amounts payable under Article III) due and payable to the Lenders
under this Agreement and the other Loan Documents, ratably among such Persons in
proportion to the respective amounts described in this clause Second payable to
them;
(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest, fees and Exit Fee and payable to the Lenders under
this Agreement and the other Loan Documents ratably among such Persons in
proportion to the respective amounts described in this clause Third payable to
them;

76



--------------------------------------------------------------------------------




(iv)    Fourth, to (i) the payment of that portion of the Obligations
constituting unpaid principal of the Loans and the Exit Fee thereon, ratably
among the holders thereof in proportion to the respective amounts described in
this clause Fourth held by them;
(v)    Fifth, to the payment of all other Obligations (including, without
limitation, the Exit Fee) ratably among the holders thereof in proportion to the
respective amounts described in this clause Fifth;
(vi)    Sixth, the balance, if any, after all of the Obligations have been
indefeasible paid in full, to the Borrowers or as otherwise required by Law.
All payments applied to the Loans pursuant to this Section 8.03 shall be applied
to the Loans owing to the Lenders in accordance with their respective Applicable
Percentages.
ARTICLE IX

ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints Wilmington Trust,
National Association to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither any Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions other than as provided in
Section 9.09. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties. The Borrowers and the Required Lenders hereby direct the Administrative
Agent, in its capacity as “First Lien Secured Party” under the Capital One
Control Agreement, to execute the Capital One Direction and instruct Capital One
to disburse all collected and available funds in the Main Concentration Accounts
(as defined in the Capital One Control Agreements) to the DIP Funding Account.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the collateral agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any Sub-Agent for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c) as though such
Sub-Agent were the “collateral agent” under the Loan Documents) as if set forth
in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Credit Parties or any

77



--------------------------------------------------------------------------------




Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose it to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Credit Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final non-appealable order. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent in writing by a Credit Party or a Lender. The
Administrative Agent shall promptly notify the Lenders upon receipt of any such
notice. The Administrative Agent shall hold all security for itself and for and
on behalf of the Secured Parties, in accordance with this Agreement and the
other Loan Documents. The Administrative Agent shall provide copies of all
Security Documents requested by any Lender and follow the instructions of the
Required Lenders with respect to perfecting and maintaining the security granted
to the Administrative Agent under this Agreement or Security Documents, provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall not be required to take, or to omit to take, any action hereunder or
under the Loan Documents unless, upon demand, the Administrative

78



--------------------------------------------------------------------------------




Agent receives an indemnification satisfactory to it from the Lenders (or, to
the extent applicable and acceptable to the Administrative Agent, any other
Secured Party) against all liabilities, costs and expenses that, by reason of
such action or omission, may be imposed on, incurred by or asserted against such
Administrative Agent or any of its directors, officers, employees and agents.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan or any
Withdrawal from the DIP Funding Account that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the Withdrawal from the DIP Funding Account. The Administrative
Agent may consult with legal counsel (who may be counsel for the Credit
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more Sub-Agents appointed by the
Administrative Agent. The Administrative Agent and any such Sub-Agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such Sub-Agent and to the Related Parties of the
Administrative Agent and any such Sub-Agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
Sub-Agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
Sub-Agents.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor from among the
Lenders (or an Affiliate of a Lender) or a financial institution or other entity
that provides agency or trustee services, in each case, having an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders), then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender, until such time as the Required Lenders appoint a successor as
provided for above in this Section. Upon the acceptance of a successor’s
appointment hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and

79



--------------------------------------------------------------------------------




Section 11.04 shall continue in effect for the benefit of such retiring
Administrative Agent any Sub-Agent and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them prior to such
resignation.
9.07    Non-Reliance. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.09    Collateral and Guarantee Matters; Credit Bidding. Each of the Lenders
irrevocably authorizes the Administrative Agent to and upon the commercially
reasonable request of the Borrower Representative (and at its sole cost and
expense) with reasonable advance notice, the Administrative Agent hereby agrees,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the DIP
Facility and payment in full in cash of all Obligations (other than contingent
indemnification obligations for which no claim has then been asserted) (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder (other than sales among Credit Parties), or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders; and
(b)    to release any Guarantor from its obligations under the Security
Documents and release any related Collateral if such Person ceases to be a
Subsidiary as a result of a transaction permitted by Section 7.05.

80



--------------------------------------------------------------------------------




Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guarantees pursuant to this Section 9.09.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
The Credit Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Section 363 of the Bankruptcy Code of the United States
or any similar Laws in any other jurisdictions to which a Credit Party is
subject, or (b) credit bid and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any other sale or foreclosure conducted by (or with the consent or at the
direction of) the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims being estimated for such purpose if the fixing
or liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Capital Stock of the acquisition vehicle or vehicles that are used to
consummate such purchase). Upon request by the Administrative Agent or the
Borrower Representative at any time, the Secured Parties will confirm in writing
the Administrative Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 9.09.
ARTICLE X

SECURITY AND ADMINISTRATIVE PRIORITY
10.01    Prepetition ABL Obligations. Each of the Credit Parties hereby
acknowledges, confirms and agrees that the Borrowers are each indebted to the
Prepetition ABL Agent and the Prepetition ABL Lenders for the Prepetition ABL
Obligations, as of the date hereof, in an aggregate principal amount of not less
than $60,023,965 plus accrued and unpaid interest thereon, fees, costs,
expenses, charges and disbursements incurred in connection therewith (including
attorneys’ fees), indemnities, reimbursement obligations and other charges now
or hereafter owed by the Borrowers to the Prepetition ABL Agent and the
Prepetition ABL Lenders pursuant to the terms of the Prepetition ABL Facility,
all of which are unconditionally owing by the Borrowers to the Prepetition ABL
Agent and the Prepetition ABL Lenders, without offset, defense or counterclaim
of any kind, nature and description whatsoever.
10.02    Acknowledgment of Security Interests. As of Petition Date, each of the
Credit Parties hereby acknowledges, confirms and agrees (and hereby agrees that
it will not dispute, challenge or otherwise contest) that (i) the Prepetition
ABL Agent and the Prepetition ABL Lenders have valid, enforceable and perfected
first priority and senior liens (subject only to “Permitted Liens” (as defined
in the Prepetition ABL Documents)) upon and security interests in all of the
Collateral (as defined in the Prepetition ABL Documents) granted pursuant to the
Prepetition ABL Documents and the other “Security Documents” (as defined in the
Prepetition ABL Documents) as in effect on the Petition Date to secure all of
the Prepetition ABL Obligations and (ii) such Liens are not subject to
avoidance, set off, counterclaim, recharacterization, reduction, disallowance,
impairment or subordination (whether contractual, equitable or otherwise) or
other challenge pursuant to the Bankruptcy Code or applicable non-bankruptcy
law.

81



--------------------------------------------------------------------------------




10.03    Binding Effect of Documents. Each of the Borrowers hereby acknowledges,
confirms and agrees (and hereby agrees that it will not dispute, challenge or
otherwise contest) that (i) each of the Prepetition ABL Documents and the other
“Security Documents” (as defined in the Prepetition ABL Documents) to which it
is a party is in full force and effect as of the date hereof, (ii) the
agreements and obligations of the Credit Parties contained in the Prepetition
ABL Documents and the other “Security Documents” (as defined in the Prepetition
ABL Documents) constitute the legal, valid and binding obligations of each of
the Credit Parties enforceable against each of them in accordance with their
respective terms and no Credit Party has any valid defense, offset or
counterclaim to the enforcement of such obligations and (iii) the Prepetition
ABL Agent and the Prepetition ABL Lenders are and shall be entitled to all of
the rights, remedies and benefits provided for in the Prepetition ABL Documents
and the other “Security Documents” (as defined in the Prepetition ABL
Documents), except to the extent clauses (ii) and (iii) above are subject to the
automatic stay under the Bankruptcy Code upon commencement of the Chapter 11
Cases.
10.04 Collateral; Grant of Lien and Security Interest.
(a)    Pursuant to the DIP Orders and in accordance with the terms thereof, as
security for the full and timely payment and performance of all of the
Obligations, the Credit Parties hereby, assign, pledge and grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in and to and, subject to Section 10.05, a Lien on all of the
Collateral.
(b)    Notwithstanding anything herein to the contrary (i) all proceeds received
by the Administrative Agent and the Lenders from the Collateral subject to the
Liens granted in Section 10.04(a) and in each other Loan Document and by the
Chapter 11 Orders shall be subject to the Carve-Out, and (ii) no Person entitled
to amounts in respect of the Carve Out shall be entitled to dispose of any
Collateral, and without limiting such Person’s right to receive proceeds of a
sale or other disposition of Collateral up to the amount of the Carve-Out owed
to such Person, such Person shall not seek or object to the sale or other
disposition, of any Collateral.
(c)    Any funding or payment of the Carve Out shall be added to, and made a
part of, the secured obligations secured by the Collateral (subject in the case
of the “Carve-Out Account” (as defined in the DIP Order) to the DIP Order) and
shall be otherwise entitled to the protections granted under the DIP Order, the
Loan Documents, the Bankruptcy Code, and applicable Law.
10.05    Priority and Liens Applicable to Credit Parties.
(a)    Upon entry of the Interim Order or Final Order and subject to the terms
thereof, as the case may be, the Obligations, Liens and security interests in
favor of the Administrative Agent, for the benefit of the Secured Parties,
referred to in Section 10.04(a) hereof shall, subject to the Carve Out, at all
times:
(i)    pursuant to Section 364(c)(1) of the Bankruptcy Code, be entitled to
joint and several super-priority administrative expense claim status in the
Chapter 11 Cases, which claims in respect of the DIP Facility shall be superior
to all other claims;
(ii)    pursuant to Section 364(c)(2) of the Bankruptcy Code, have a first
priority lien on all unencumbered assets of the Credit Parties (now or hereafter
acquired and all proceeds thereof);
(iii)    pursuant to Section 364(c)(2) of the Bankruptcy Code, have a first
priority lien on cash in the DIP Funding Account (and all proceeds thereof);
(iv)    pursuant to Section 364(d) of the Bankruptcy Code, have a first priority
priming lien (the “Priming Liens”) on all assets of the Credit Parties (now or
hereafter acquired and all proceeds thereof) that were subject to a lien as of
the Petition Date.
(b)    The Priming Liens shall prime the liens securing the Prepetition
Facilities and other secured obligations including foreign exchange, currency
and interest rate hedged obligations (the “Existing Primed

82



--------------------------------------------------------------------------------




Secured Facilities”), but that the liens so created as described in clauses (a)
(ii), (iii), and (iv) above shall be subject to “Permitted Liens” (as such term
is defined under the Prepetition ABL Facility) as of the Petition Date, except
those securing the Existing Primed Secured Facilities.
(c)    Subject to the Carve-Out, the Liens to be granted by the Bankruptcy Court
in favor of the Administrative Agent, for the benefit of the Secured Parties,
shall cover all property of the Credit Parties (now or hereafter acquired and
all proceeds thereof), including property or assets that do not secure the
Prepetition Facilities, except (i) any security representing more than 65% of
the voting Capital Stock and any asset which is directly or indirectly owned by
a CFC, (ii) any leasehold interest (or any of rights or interests thereunder)
the grant of a Lien on which, notwithstanding the Bankruptcy Code, shall
constitute or result in the abandonment, invalidation or unenforceability of any
right, title or interest of the obligor under any lease governing such leasehold
interest or a breach or termination pursuant to the terms of, or a default
under, any such lease, provided that the proceeds of the leasehold interests so
excluded from the Collateral shall constitute Collateral and be subject to such
Liens, and (iii) until entry of the Final Order, claims and causes of action
under the Avoidance Actions.
(d)    [Intentionally Omitted.]
(e)     All of the liens described herein with respect to the assets of the
Credit Parties shall be effective and perfected as of the Interim Order Entry
Date and without the necessity of the execution or filing of mortgages, security
agreements, pledge agreements, financing statements or other agreements.
(f)    Except to the extent expressly set forth in this Agreement, the DIP Order
shall contain provisions prohibiting the Borrowers from incurring any
Indebtedness which (x) ranks pari passu with or senior to the loans under the
Loan Documents or (y) benefits from a first priority lien under Section 364 of
the Bankruptcy Code.
10.06    Administrative Priority. Each Borrower agrees that its Obligations
shall constitute allowed administrative expenses in the Chapter 11 Cases, having
priority over all administrative expenses of and unsecured claims against such
Person now existing or hereafter arising, of any kind or nature whatsoever,
including, without limitation, all administrative expenses of the kind specified
in, or arising or ordered under, Sections 105, 326, 328, 330, 331, 503(b),
506(c), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy Code, subject
only to prior payment of the Carve-Out and the terms and conditions of the
Chapter 11 Orders.
10.07    Grants, Rights and Remedies. The Liens and security interests granted
pursuant to Section 10.04(a) hereof and the administrative priority and lien
priority granted pursuant to Section 10.05 hereof may be independently granted
by the Loan Documents and by other Loan Documents hereafter entered into. This
Agreement, the DIP Order and such other Loan Documents supplement each other,
and the grants, priorities, rights and remedies of the Administrative Agent and
the Lenders hereunder and thereunder are cumulative.
10.08    No Filings Required. The Liens and security interests referred to
herein shall be deemed valid and perfected by entry of the Interim Order or the
Final Order, as the case may be, and entry of the Interim Order shall have
occurred on or before the date of each Loan. The Administrative Agent shall not
be required to file any financing statements, mortgages, notices of Lien or
similar instruments in any jurisdiction or filing office, take possession or
control of any Collateral, or take any other action in order to validate or
perfect the Lien and security interest granted by or pursuant to this Agreement,
the Interim Order or the Final Order, as the case may be, or any other Loan
Document.
10.09    Survival. The Liens, lien priority, administrative priorities and other
rights and remedies granted to the Administrative Agent and the Lenders pursuant
to this Agreement, the DIP Order and the other Loan Documents (specifically
including, but not limited to, the existence, perfection and priority of the
Liens and security interests provided herein and therein, and the administrative
priority provided herein and therein) shall not be modified, altered or impaired
in any manner by any other financing or extension of credit or incurrence of
Indebtedness by the Borrowers (pursuant to Section 364 of the Bankruptcy Code or
otherwise), or by any dismissal or conversion of any of the Chapter 11

83



--------------------------------------------------------------------------------




Cases, or by any other act or omission whatsoever. Without limitation,
notwithstanding any such order, financing, extension, incurrence, dismissal,
conversion, act or omission:
(a)    except to the extent of the Carve-Out, no fees, charges, disbursements,
costs or expenses of administration which have been or may be incurred in the
Chapter 11 Cases or any conversion of the same or in any other proceedings
related thereto, and no priority claims, are or will be prior to or on parity
with any claim of the Administrative Agent and the Lenders against the Borrowers
in respect of any Obligation. For the avoidance of doubt, no fees, costs,
expenses, charges and disbursements shall be payable by the Borrowers to their
attorneys, accountants or other professionals or to attorneys, accountants or
other professionals of the Official Committee except as provided in the
Carve-Out;
(b)    the Liens in favor of the Administrative Agent and the Lenders set forth
in Section 10.04(a) shall constitute valid and perfected first priority Liens
and security interests, and shall be prior to all other Liens and security
interests, now existing or hereafter arising, in favor of any other creditor or
any other Person whatsoever subject to the Carve-Out; and
(c)    the Liens in favor of the Administrative Agent and the Lenders set forth
in Section 10.04(a) and in the other Loan Documents shall continue to be valid
and perfected without the necessity that the Administrative Agent file financing
statements or mortgages, take possession or control of any Collateral, or
otherwise perfect its Lien under applicable non-bankruptcy law.
ARTICLE XI

MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable
Credit Party, as the case may be, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
(a)    extend, increase or decrease the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided that for the
avoidance of doubt, mandatory prepayments pursuant to Section 2.05 may be
postponed, delayed, reduced, waived or modified with the consent of the Required
Lenders;
(c)    reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;
(d)    (i) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby or the order of the application of
payments thereunder, in each case, without the written consent of each Lender or
(ii) change Section 2.05 in a manner that would alter the pro rata sharing of
Commitments reductions required thereby without the written consent of each
Lender affected thereby;
(e)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify

84



--------------------------------------------------------------------------------




any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or
(f)    (i) release all or substantially all of the Collateral in any transaction
or series of related transactions, (ii) release all or substantially all of the
Guarantors party to the Guarantees, (iii) subordinate the Obligations hereunder
to any other Indebtedness, (iv) except as provided by operation of applicable
law, subordinate the Liens on all or substantially all of the Collateral granted
in favor of the Administrative Agent for itself and the other Secured Parties
under the Security Documents to any other Lien, in each case, without the
written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Administrative Agent’s
Letter Agreement may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to exercise any
voting, consent, elective or request right as a Lender, approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of all applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
Each Affiliated Lender, solely in its capacity as a Lender hereunder, hereby
agrees that such Affiliated Lender shall have no right whatsoever to vote with
respect to any amendment, modification, waiver, consent or other such action
with respect to any of the terms of this Agreement or any other Loan Document
and that it shall be deemed to have voted its interest as a Lender without
discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders that are not Affiliated Lenders; provided that,
notwithstanding the foregoing, (x) each such Affiliated Lender shall be
permitted to vote if such amendment, modification, waiver, consent or other such
action disproportionately and adversely affects such Affiliated Lender as
compared to other Lenders that are not Affiliated Lenders, (y) no amendment,
modification, waiver, consent or other action shall, without the consent of such
Affiliated Lender, deprive such Affiliated Lender of its share of any payments
which the Lenders are entitled to share on a pro rata basis hereunder and (z)
each such Affiliated Lender shall be permitted to vote if such amendment,
modification, waiver, consent or other such action would require the consent of
all Lenders or each affected Lender.
Each Affiliated Lender, solely in its capacity as a Lender and solely in
relation to such Affiliated Lender’s claim with respect to the Obligations held
by such Affiliated Lender, hereby further agrees that if any Credit Party shall
be subject to any Insolvency Proceeding:
(A)     such Affiliated Lender, solely in its capacity as a Lender hereunder and
solely in relation to such Affiliated Lender’s claim with respect to the
Obligations held by such Affiliated Lender, shall not take any step or action
(whether directly or indirectly) in such proceeding to object to, impede, or
delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that to which
Administrative Agent has consented with respect to any disposition of assets by
any Credit Party or any equity or debt financing to be made to any Credit
Party), including, without limitation, the filing of any pleading by the
Administrative Agent) in the proceeding so long as the Administrative Agent is
not taking any action to treat the Obligations held by such Affiliated Lender in
a manner that is less favorable to such Affiliated Lender than the proposed
treatment of similar Obligations held by other Lenders that are not Affiliated
Lenders (including, without limitation, objecting to any debtor-in-possession
financing, use of cash collateral, grant of adequate protection, sale or
disposition, compromise or plan of reorganization); and
(B)    such Affiliated Lender shall be deemed to have voted in such proceedings
in the same proportion as the allocation of voting with respect to such matter
by those Lenders that are not Affiliated Lenders, except to the extent that any
plan under the Bankruptcy Code proposes to treat the Obligations held by the
Affiliated Lenders in a manner that is less favorable to the Affiliated Lenders
than the proposed treatment of similar Obligations

85



--------------------------------------------------------------------------------




held by the Lenders that are not Affiliated Lenders. Each such Affiliated Lender
agrees and acknowledges that the foregoing constitutes an irrevocable proxy in
favor of the Administrative Agent to vote or consent on behalf of the claims of
such Affiliated Lender with respect to the Obligations held by such Lender in
any proceeding in the manner set forth above and that such Affiliated Lender
shall be irrevocably bound to any such votes made or consents given and further
shall not challenge or otherwise object to such votes or consents and shall not
itself vote or provide consents in the proceeding.
11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Borrower, any other Credit Party or the Administrative Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02: and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including through any Electronic Medium) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) upon notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.
(c)    Change of Address, Etc. Each of the Borrowers and the Administrative
Agent, may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrowers and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic

86



--------------------------------------------------------------------------------




mail address to which notices and other communications may be sent and
(ii) accurate wire instructions for such Lender.
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Continuation) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(e)    Platform. Borrower Materials may be delivered pursuant to procedures
approved by the Administrative Agent, including electronic delivery (if
possible) upon request by the Administrative Agent to an electronic system
maintained by the Administrative Agent (“Platform”). The Borrower Representative
shall notify the Administrative Agent of each posting of Borrower Materials on
the Platform and the materials shall be deemed received by the Administrative
Agent only upon its receipt of such notice. Borrower Materials and other
information relating to this credit facility may be made available to the
Lenders on the Platform. The Platform is provided “as is” and “as available.”
The Administrative Agent does not warrant the accuracy or completeness of any
information on the Platform nor the adequacy or functioning of the Platform, and
expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. The Lenders acknowledge that
Borrower Materials may include material non- public information of the Credit
Parties and should not be made available to any personnel who do not wish to
receive such information or who may be engaged in investment or other
market-related activities with respect to any Credit Party’s securities. None of
the Administrative Agent or any Related Party thereof shall have any liability
to the Credit Parties, the Lenders or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform
11.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided and provided under
each other Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (c) and (d) of the

87



--------------------------------------------------------------------------------




preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Committee of Lead Lenders, the SG DIP Lenders, the other Lenders and their
respective Affiliates (including, in each case, the reasonable fees, charges and
disbursements of counsel and advisors for such Persons, including, without
limitation, local counsel to such Persons in any relevant jurisdiction), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Committee of Lead Lenders, Standard General and the other Lenders
(including, in each case, the fees, charges and disbursements of counsel
(including, without limitation, local counsel to such Persons in any relevant
jurisdiction) and advisors for the Lenders) in connection with the enforcement
or protection of its rights (A) relating to or arising out of, in connection
with or the result of this Agreement and the other Loan Documents, including its
rights under this Section, (B) relating to or arising out of, in connection
with, or as a result of, the Loans made hereunder, including all such reasonable
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or (C) relating to or arising out of, in
connection with or the result of the commencement, defense, conduct of,
intervention in, or the taking of any other action (including, without
limitation, preparation for and/or response to any subpoena or document request)
related to this Agreement, the other Loan Documents, or the Loans in any action,
litigation, investigation, or proceeding; provided that, solely with respect to
the SG DIP Lenders, the Borrower’s obligations under this Section 11.04(a) with
respect to the SG DIP Lenders shall be limited to the fees and expenses of
Debevoise & Plimpton LLP and one local counsel.
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any Sub-Agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, costs and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers or any other Credit Party or the Official Committee) arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any Sub-Agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any of the
Borrowers or any other Credit Party, or any Environmental Liability related in
any way to any of the Borrowers or any other Credit Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by or on behalf of any Person (including any of the Borrowers or any
other Credit Party or the Official Committee), and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, costs or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, if the Borrowers have
obtained a final and nonappealable judgment in their favor on such
indemnification claim by such Indemnitee as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. It is
understood and agreed that the indemnification obligations under the Prepetition
ABL Loan

88



--------------------------------------------------------------------------------




Documents shall survive the Closing Date and shall continue as indemnification
obligations hereunder following the Closing Date subject to the terms hereof.
(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to pay any amount required under subsection (a) or (b) of this Section to
be paid by it to the Administrative Agent (and any Sub-Agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (and any Sub-Agent thereof) or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Outstandings at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (and any Sub-Agent thereof). The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and the Borrowers hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence, bad
faith, willful misconduct or material breach of this Agreement by such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(d) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the DIP Facility and the
repayment, satisfaction or discharge of all the other Obligations.
(g)    Other. Without duplication with Section 11.04(a), the Borrowers shall pay
or reimburse, as applicable, all professional fees and other reasonable and
documented out-of-pocket expenses of the Administrative Agent, the Committee of
Lead Lenders and Standard General (including the fees, charges and disbursements
of their respective counsel and financial advisors) incurred in connection with
the Credit Parties, the transactions contemplated hereby, the plan of
reorganization of the Credit Parties, the Chapter 11 Orders, participation in
the Chapter 11 Cases and any refinancing or restructuring of the indebtedness of
Holdings and its Subsidiaries, including the Exit Conversion, but excluding fees
and expenses of Standard General and the SG DIP Lenders relating to any
litigation commenced against Standard General or the SG DIP Lenders or any
challenges to the Standard General or the SG DIP Lenders’ Claims unless such
litigation or challenges are (i) brought by the Committee of Lead Lenders or the
Credit Parties or (ii) against any SG Lender directly in its capacity as Lender
hereunder; provided that, solely with respect to Standard General and the SG DIP
Lenders, the Borrower’s obligations under this Section 11.04(g) with respect to
Standard General and the SG DIP Lenders shall be limited to the fees and
expenses of Debevoise & Plimpton LLP and one local counsel.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Credit Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or

89



--------------------------------------------------------------------------------




such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Credit Party
(except to the extent permitted by Section 7.05(a) to the extent a transaction
permitted thereby would constitute an assignment) may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $2,000,000 in the case
of any assignment, unless the Administrative Agent consents (such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned.
(iii)    No consent shall be required for any assignment except to the extent
required by subsection (b(i)) of this Section and, in addition, the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

90



--------------------------------------------------------------------------------




(iv)    The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 payable to the Administrative Agent;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No such assignment shall be made (a) to any Credit Party or any Affiliate
(except pursuant to Section 11.06(g)) or Subsidiary of any Credit Party, (b) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (b), (c) to a natural person, or (d) to any Person if,
after giving effect to such assignment, such Person, together with any of its
Affiliates or Approved Funds that are (or would become pursuant to such
assignment or any concurrent assignments) Lenders, holds Loans and Commitments
in an aggregate principal amount in excess of 25% of the aggregate principal
amount of Loans and Commitments then outstanding, unless the Required Lenders
(determined without regard to the existence or holdings of the proposed assignor
Lender or any Lenders that are Affiliates or Approved Funds of such proposed
assignor Lender or of such assignee Person) shall have given their prior written
consent to such assignment. Each Lender, upon execution and delivery hereof or
upon succeeding to an interest in the Commitments and Loans, as the case may be,
represents and warrants as of the Closing Date or as of the effective date of
assignment that it is an Eligible Assignee. The Administrative Agent and each
Lender may conclusively rely (without any duty to inquiry or further diligence)
on a representation made by another Person that such Person is an Eligible
Assignee for the purposes of establishing that such Person is an Eligible
Assignee for all purposes of this Agreement.
(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits and obligations of Sections 3.01, 3.04, 3.05, and
10.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement

91



--------------------------------------------------------------------------------




as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. Notwithstanding the foregoing,
with the consent of the Administrative Agent, but without the consent of any
Borrower, any Lender may assign to Standard General and/or its Affiliates all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or any Credit Party or
any Affiliate or Subsidiary of any Credit Party) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e)); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers
(solely for tax purposes), maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”): provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to

92



--------------------------------------------------------------------------------




establish that such commitment, loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as such) shall have no responsibility for
maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(g)    Assignments to Affiliated Lenders. Affiliated Lenders and assignments of
Loans and Commitments to Affiliated Lenders pursuant to this Section 11.06 shall
be subject to the following additional conditions and limitations:
(i)    Affiliated Lenders will not be entitled to attend or participate in
meetings attended solely by Lenders who are not Affiliated Lenders (and not
attended by the Administrative Agent);
(ii)    Affiliated Lenders shall be subject to the voting restrictions set forth
in the final two paragraphs of Section 11.01;
(iii)    the aggregate principal amount of all Loans and Commitments held by the
Affiliated Lenders shall not exceed 25% of the aggregate principal amount of
Loans and Commitments then outstanding; and
(iv)    each Affiliated Lender, upon succeeding to an interest in the
Commitments and Loans shall disclose in any Assignment and Assumption that it is
an Affiliated Lender. Unless such designation is set forth in an Assignment and
Assumption, the Administrative Agent and each Lender may conclusively rely
(without any duty of inquiry or further diligence) on a representation made by
another Person that such Person is not an Affiliated Lender.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) on a confidential basis to any

93



--------------------------------------------------------------------------------




rating agency in connection with rating the Credit Parties or the DIP Facility,
(h) with the consent of the Borrowers or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrowers.
For purposes of this Section, “Information” means all information received from
the Borrowers or any Credit Party relating to the Borrowers or any Credit Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers or any Credit Party, provided that, in the
case of information received from the Borrowers or any Credit Party after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Credit Party, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
Notwithstanding anything to the contrary contained in this Section 11.07, each
Credit Party consents to the publication by the Administrative Agent or the
Lenders of any press releases, tombstones, advertising or other promotional
materials (including, without limitation, via any Electronic Medium) relating to
the financing transactions contemplated by this Agreement using such Credit
Party’s name, product photographs, logo or trademark. No party hereto shall or
shall permit any of its Affiliates to, issue any press release or other public
disclosure relating to the closing of the credit facilities provided for herein
(other than any document required to be filed by the Credit Party with the SEC)
using the name, logo or otherwise referring to any Lender, the Administrative
Agent or the Sub-Agent or of any of their Affiliates or the Loan Documents to
which any such Person is a party without the prior written consent (including
via e-mail) of such Person (not to be unreasonably withheld) except to the
extent required to do so under applicable Requirements of Law and then, only
after consulting with such Persons.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and their respective Affiliates is hereby authorized at
any time and from time to time after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Credit Party against any
and all of the obligations of any Credit Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or its respective
Affiliates, irrespective of whether or not such Lender or such Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Credit Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness, provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees to notify the Borrower Representative
and the Administrative Agent, promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall

94



--------------------------------------------------------------------------------




receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions of
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
11.13    Replacement of Lenders. If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then (x) the Borrowers may, at its
sole expense and effort, upon notice to such Lender and the Administrative Agent
and (y) the Administrative Agent may upon notice to such Lender, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b):
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

95



--------------------------------------------------------------------------------




(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the Administrative Agent shall have consented to such
assignment and the applicable assignee shall have consented to the applicable
amendment, waiver or consent;
provided that the failure by any Lender to execute and deliver an Assignment and
Assumption in connection with any of the foregoing assignments shall not impair
the validity of the removal of such Lender and the mandatory assignment of such
Lender’s Commitments and outstanding Loans and participations pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling any Borrower to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT NEW YORK LAW IS SUPERSEDED BY THE
BANKRUPTCY CODE.
(a)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE BANKRUPTCY COURT, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH BORROWER HEREBY IRREVOCABLY ACCEPTS IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
BANKRUPTCY COURT. EACH BORROWER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF THE BANKRUPTCY COURT AND IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWERS AT THEIR ADDRESS FOR NOTICES AS SET FORTH IN SECTION 11.02. THE
BORROWERS AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY BORROWER IN ANY OTHER JURISDICTION. EACH BORROWER HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN SUCH COURT AND ANY CLAIM THAT ANY SUCH LITIGATION HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
(b)    EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING
ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER

96



--------------------------------------------------------------------------------




LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE
ADMINISTRATIVE AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION,
PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH BORROWER
HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT.
11.15    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined), the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Credit Parties that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Credit Parties and their Subsidiaries, which information includes
the name and address of the Credit Parties and their Subsidiaries and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Credit Parties and their Subsidiaries in accordance
with the Act. The Credit Parties shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
11.16    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
11.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lenders are arm’s-length
commercial transactions between the Credit Parties and their respective
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) each Credit Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Credit Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Credit Party or any of its Affiliates, or
any other Person and (B) none of the Administrative Agent or any Lender has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Credit Parties and
their Affiliates, and neither the Administrative Agent nor any Lender have any
obligation to disclose any of such interests to the Credit Parties or any of
their Affiliates. To the fullest extent permitted by law, the Credit Parties
hereby waive and release any claims that they may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
11.18    Standstill. Notwithstanding anything to the contrary contained herein,
except as Required Lenders may otherwise agree and without prejudice to the
refinancing of the Prepetition ABL Obligations pursuant to Section 2.01(b), each
Lender hereby agrees that during the Standstill Period it shall not take any
action to (a) exercise any right to foreclose, execute or levy on, collect on,
seize, sequester or sell or otherwise realize upon (judicially or
non-judicially) the collateral or any other property or assets securing any
obligation under any Standstill Debt, or (b) exercise any other

97



--------------------------------------------------------------------------------




remedies under any of the Standstill Debt Documents to setoff against the
collateral therefor, including any account owned or controlled by any Credit
Party or its Subsidiaries.
[The Remainder of this Page Left Intentionally Blank]



98



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
Borrowers:
AMERICAN APPAREL (USA), LLC,
as Debtor and Debtor-in-Possession


By:
    
Name:
Title:

AMERICAN APPAREL RETAIL, INC.,
as Debtor and Debtor-in-Possession


By:
    
Name:
Title:

AMERICAN APPAREL DYEING & FINISHING. INC.,
as Debtor and Debtor-in-Possession


By:
    
Name:
Title:

KCL KNITTING, LLC,
as Debtor and Debtor-in-Possession


By:
    
Name:
Title


CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------






The Guarantors:
AMERICAN APPAREL, INC.,
as Debtor-in-Possession


By:
    
Name:
Title:

FRESH AIR FREIGHT, INC.,
as Debtor-in-Possession


By:
    
Name:
Title:

The Administrative Agent:
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent
By:
    
Name:
Title:



The Lenders:
[_______], as a Lender
By:
    
Name:
Title:






CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------




SCHEDULE 2.01


Commitments and Applicable Percentages








Lender


Commitment


Applicable Percentage
Standard General Master Fund L.P.
$4,282,200.00
14.274000000%
P Standard General Ltd.
$1,717,800.00
5.726000000%
Monarch Master Funding Ltd
$6,000,000.00
20.000000000%
Coliseum Capital Partners, L.P.
$1,101,586.26
3.671954200%
Coliseum Capital Partners II, L.P.
$3,398,413.74
11.328045800%
Blackwell Partners, LLC, Series A
$1,500,000.00
5.000000000%
Goldman Sachs Trust - Goldman Sachs High Yield Floating Rate Fund
$1,374,000.00
4.580000000%
Goldman Sachs Lux Investment Funds - Goldman Sachs High Yield Floating Rate
Portfolio (LUX)
$252,000.00
0.840000000%
Goldman Sachs Lux Investment Funds - Global Multi-Sector Credit Portfolio (LUX)
$420,000.00
1.400000000%
Global Opportunities LLC
$1,143,000.00
3.810000000%
Global Opportunities Offshore Ltd
$2,811,000.00
9.370000000%
Oceana Master Fund Ltd.
$1,231,800.00
4.106000000%
PWCM Master Fund Ltd.
$4,768,200.00
15.894000000%
Total
$30,000,000
100.000000000%









--------------------------------------------------------------------------------




SCHEDULE 7.13
Financial Covenants
Part A - Disbursements
 
Test Date
Test Period
Total Disbursements
October 30, 2015
From Petition Date through Friday October 30, 2015
$35,245,600
November 27, 2015
From Petition Date through Friday November 27, 2015
$67,292,900
December 25, 2015
From Petition Date through Friday December 25, 2015
$99,022,400
January 29, 2016
From Petition Date through Friday January 29, 2016
$142,507,100
February 26, 2016
From Petition Date through Friday February 26, 2016
$178,024,600
March 25, 2016
From Petition Date through Friday March 25, 2016
$212,463,300

 
Part B - Receipts
 
Test Date
Test Period
Total Receipts
October 30, 2015
From Petition Date through Friday October 30, 2015
$25,647,500
November 27, 2015
From Petition Date through Friday November 27, 2015
$52,894,000
December 25, 2015
From Petition Date through Friday December 25, 2015
$83,547,400
January 29, 2016
From Petition Date through Friday January 29, 2016
$114,439,600
February 26, 2016
From Petition Date through Friday February 26, 2016
$140,507,600
March 25, 2016
From Petition Date through Friday March 25, 2016
$169,959,100

 
 






--------------------------------------------------------------------------------




Part C – Cumulative Net Cash Flow
 
Test Date
Test Period
Minimum Cumulative Cash Flow Amount
October 30, 2015
From Petition Date through Friday October 30, 2015
($3,898,600)
November 27, 2015
From Petition Date through Friday November 27, 2015
($2,644,600)
December 25, 2015
From Petition Date through Friday December 25, 2015
$2,529,000
January 29, 2016
From Petition Date through Friday January 29, 2016
($2,636,500)
February 26, 2016
From Petition Date through Friday February 26, 2016
($6,293,100)
March 25, 2016
From Petition Date through Friday March 25, 2016
($4,735,400)



“(__)” denoting a negative amount.








--------------------------------------------------------------------------------




EXHIBIT C    
EXIT FACILITY TERM SHEET






--------------------------------------------------------------------------------






AMERICAN APPAREL (USA), LLC
Exit Term Loan Facility

Summary of Principal Terms and Conditions


Borrowers
Reorganized American Apparel (USA), LLC (the “Company”), Reorganized American
Apparel Retail, Inc., Reorganized American Apparel Dyeing & Finishing, Inc. and
Reorganized KCL Knitting, LLC, (collectively, the “Borrowers”), formerly debtors
and debtors-in-possession in the cases filed under Chapter 11 (the “Chapter 11
Cases”); provided that to the extent any such entity or entities may be merged
or consolidated with and into a Borrower, the “Borrowers” shall consist of such
surviving entities.
Guarantors
Reorganized American Apparel, Inc., Reorganized Fresh Air Freight, Inc. and each
other entity party that executes a guaranty (collectively, the “Guarantors” and
together with the Borrowers, the “Credit Parties”).
Exit Term Loan Facility
Secured term loan facility (the “Exit Term Loan Facility” or the “Exit
Financing”), the holders thereof referred to as the “Lenders”, comprised of (i)
term loans (the “Converted DIP Loan”) converted on a dollar-for-dollar basis
from the loans under the Borrowers’ debtor-in-possession credit agreement (the
“DIP Facility”) on the Closing Date (as defined below) and (ii) an additional
incremental term loan (the “Incremental Exit Loan” and together with the
Converted DIP Loan, the “Exit Term Loan”) in the principal amount of $30,000,000
to be funded on the Closing Date, proceeds of which will be used solely to fund
(and be limited, as to amount, by) disbursements, costs and expenses required in
connection with the Reorganization (as defined below), working capital and for
other general corporate purposes of the Credit Parties, which principal amount
of Incremental Exit Loan shall be reduced (x) dollar-for-dollar with the cash in
the DIP Funding Account (as defined below) on the Closing Date, (y) to the
extent that the “Requisite Commitment Parties” (as such term is defined in the
Equity Commitment Agreement, dated as of October 4, 2015, between the Company
and the other parties thereto (the “Equity Commitment Agreement”)) determine to
increase the new equity investment amount in the Company above $10,000,000 and
(z) at the election of the Requisite Commitment Parties, with the consent of the
Borrowers. Exit Term Loans that are prepaid may not be reborrowed.
The “Plan” means the Chapter 11 Plan of Reorganization and the related
disclosure statement of the Credit Parties (collectively, the “Debtors”) to be
filed with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”), in form and substance satisfactory to the Required Lenders.
The reorganization contemplated by the Plan is referred to herein as the
“Reorganization.”
Use of Proceeds
The Exit Term Loan Facility will be used (i) to refinance all “Loans” under the
DIP Facility on the Closing Date (i.e. the Converted DIP Loan) and (ii) with
respect to the Incremental Exit Loan, to fund certain disbursements, costs and
expenses in connection with the Reorganization and to provide working capital
and for other general corporate purposes of the Credit Parties.
Closing Date
The date on which the Exit Term Loans are issued under the Exit Term Loan
Facility and the Reorganization is consummated pursuant to the Plan (the
“Closing Date”).
Maturity
The date that is 4 years after the Closing Date.





--------------------------------------------------------------------------------




Collateral
A first priority perfected senior lien on all assets of the Credit Parties,
other than 35% of the equity of foreign subsidiaries and certain customary
baskets to be agreed by the Required Lenders in their sole discretion
(“Permitted Liens”), subject in priority only to the liens granted to the New
Working Capital Facility (as defined below) which shall be subject to ranking
and intercreditor arrangements satisfactory to the Required Lenders (the
“Collateral”).
Conditions to Closing
Usual and customary for facilities of this type, including, without limitation,
the following:
A.    Since June 30, 2015, there not having occurred any event, occurrence,
development or state of circumstances or facts that has had or could reasonably
be expected to have, individually or in the aggregate a Material Adverse Effect.
“Material Adverse Effect” means (a) a material adverse effect on, the
operations, business, assets, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Credit Parties, taken as a whole
(excluding (i) any matters publicly disclosed prior to the filing of the Chapter
11 Cases, (ii) any matters disclosed in the schedules to the DIP Facility, (iii)
any matters disclosed in any first day pleadings or declarations, and (iv) the
effect of filing the Chapter 11 Cases, the events and conditions related and/or
leading up thereto and the effects thereof and any action required to be taken
under the DIP Facility or under the Exit Term Loan Facility); (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Exit Term Loans; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of any Exit
Term Loans.
B.    The negotiation, execution and delivery of an intercreditor agreement for
the New Working Capital Facility to be entered into as of the Closing Date (if
any) and customary definitive documentation in respect of the Exit Financing
consistent with the terms set forth in this Term Sheet and otherwise
satisfactory to the Required Lenders and the Administrative Agent (the “Exit
Financing Documentation”).
C.    The satisfaction of the Required Lenders and the Administrative Agent
with:


•    the Plan;
•    the terms of any New Working Capital Facility, including the type of
facility (i.e. ABL, first lien revolver, first out revolver or term facility)
and priority of collateral (i.e. first lien on substantially all assets or first
lien on ABL collateral, second lien on term collateral), and the definitive
documentation in respect thereof;
•    the business plan of the Credit Parties (which will be reasonably
satisfactory to the Required Lenders); and
•    the terms, entry and effectiveness of a confirmation order with respect to
the Plan.
D.    The Reorganization shall have been consummated in accordance with the Plan
(all conditions set forth therein having been satisfied or waived (with any such
waiver having been approved by the Required Lenders)), and substantial
consummation (as defined in Section 1101 of the Bankruptcy Code) of the Plan in
accordance with its terms shall have occurred contemporaneously with the closing
of the Exit Term Loans and such closing shall have occurred not later than the
date that falls six months after October 5, 2015.





--------------------------------------------------------------------------------




 
E.    The Required Lenders shall be reasonably satisfied that, on the Closing
Date, immediately after giving effect to the consummation of the Plan, the
issuance of the Exit Term Loans to occur on the Closing Date and any other
transactions to occur on the Closing Date, the Credit Parties and their
subsidiaries shall have outstanding no indebtedness other than indebtedness
outstanding under the Exit Financing, the New Working Capital Facility and any
additional indebtedness on terms and conditions (including as to amount)
satisfactory to the Required Lenders and, if secured, subject to intercreditor
arrangements satisfactory to the Required Lenders.
F.    The terms and conditions of the Exit Term Loan Facility shall be
substantively consistent with the terms and conditions described herein or
otherwise satisfactory to the Required Lenders and the Administrative Agent.
G.    Delivery of evidence that all required insurance has been maintained and
that the Administrative Agent has been named as loss payee and additional
insured.
H.    Accuracy of representations and warranties contained in the Exit Financing
Documentation in all material respects (or, in the case of representations and
warranties that are qualified by materiality, in all respects) and absence of
default and Event of Default under the Exit Financing Documentation.
I.    Compliance with customary documentation conditions, including the delivery
of customary legal opinions and closing certificates (including a customary
solvency certificate), good standing certificates and certified organizational
documents, in each case, in form and substance reasonably satisfactory to the
Required Lenders and the Administrative Agent.
J.    The Administrative Agent shall have a first priority perfected senior lien
on all assets of the Credit Parties, other than Permitted Liens, subject in
priority only to the liens granted to the New Working Capital Facility (if any)
which shall be subject to ranking and intercreditor arrangements satisfactory to
the Required Lenders.
K.    Receipt by the Administrative Agent of reasonably satisfactory results of
customary lien searches.
L.    All requisite governmental and third party approvals shall have been
obtained, and there shall be no litigation, governmental, administrative or
judicial action against the Credit Parties that could reasonably be expected to
restrain, prevent or impose materially burdensome restrictions on the
Reorganization or the Exit Term Loans.
M.    Delivery of all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.
N.    Payment by the Borrowers on the Closing Date of (i) the administrative and
collateral agency fee and expenses (including the fees and expenses of counsel
to the Administrative Agent) due on such date, (ii) the fees of Milbank, Tweed
Hadley & McCloy LLP, designated local counsel and Ducera Partners LLC in
connection with the transactions hereunder and (iii) all expenses payable on the
Closing Date pursuant to the terms hereof.
O.    The Required Lenders and the Administrative Agent shall be reasonably
satisfied with the flow of funds in connection with the closing.
P.    Such other conditions precedent as the Required Lenders and the
Administrative Agent shall reasonably require.





--------------------------------------------------------------------------------




Interest Rate
Interest shall be paid in cash (“Cash Interest”); provided that, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers may
elect to pay all or a portion of the interest accrued in a particular interest
period in kind (“PIK Interest”), in lieu of paying such interest in cash,
solely to the extent necessary to ensure that liquidity of the Credit Parties
and their Subsidiaries would not be less than $10,000,000 after giving effect to
such interest payment. Any PIK Interest so elected to be paid will be added to
the principal amounts outstanding under the Exit Term Loan Facility.
Cash Interest on the Loans will accrue at the Eurodollar Rate plus the Margin. 
As used herein, the Margin means “10.0% per annum”.  PIK Interest on the Loans
will accrue at the Eurodollar Rate plus the Margin plus 2%.


As used herein, the terms “Eurodollar Rate” will have meanings customary and
appropriate for financings of this type, and the basis for calculating accrued
interest and the interest periods for loans bearing interest at the Eurodollar
Rate will be customary and appropriate for financings of this type (which in no
event shall be less than 1.0%).
During the continuance of an Event of Default, the loans and all other
outstanding obligations will bear interest at an additional 2.00% per
annum above the interest rate otherwise applicable.
Upfront Fees/OID
2% on the Incremental Exit Loan.
Scheduled Amortization
None.
Conversion Fee
A non-refundable fee payable in the form of the right, and the obligation, to
purchase new equity interest in the Reorganized Company (as defined Equity
Commitment Agreement) in the amounts and as calculated in the Equity Commitment
Agreement, which shall be earned and payable on the Closing Date.
Call Protection
Callable at 103%, 102% and101% of par in years1, 2 and 3, respectively, and
thereafter at par.
Mandatory Prepayments
The Exit Term Loans shall be prepaid with:
(i)    100% of the net cash proceeds of any asset sales or casualty or
condemnation events (subject to (a) first offering paydown to the New Working
Capital Facility with respect to collateral subject to first-priority liens
securing the New Working Capital Facility and (b) subject to reinvestment rights
and baskets and exclusions to be agreed); and
(ii)    100% of the proceeds of debt incurrences (other than debt permitted
under the Exit Financing Documentation).
Representations and Warranties
Usual and customary for facilities of this type and such other representations
and warranties as the Required Lenders may reasonably require.
Affirmative and Negative Covenants
Usual and customary for facilities of this type and such other covenants as the
Required Lenders may reasonably require.
The covenant limiting indebtedness shall permit the Borrower to incur a new
working capital facility in an amount up to $40,000,000 (“New Working Capital
Facility”).
Financial Covenants
Such financial covenants as the Required Lenders may reasonably require.
Events of Default
Usual and customary for facilities of this type and such other events of default
as the Required Lenders may reasonably require.





--------------------------------------------------------------------------------




Financial and Other Reporting
Usual and customary for facilities of this type.
Amendments and Voting
Usual and customary for facilities of this type.
Required Lenders
Lenders holding a majority of the Exit Term Loans (the “Required Lenders”).
Expenses and Indemnification
Usual and customary for facilities of this type.
Other Provisions
The Exit Financing Documentation will include customary provisions regarding
increased costs, illegality, tax indemnities, waiver of trial by jury and other
similar provisions.
Assignments and Participations
Usual and customary for facilities of this type.
Governing Law
State of New York.
Administrative Agent
Wilmington Trust, National Association (the “Administrative Agent”).









--------------------------------------------------------------------------------




EXHIBIT D    

EQUITY COMMITMENT AGREEMENT


 

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



EQUITY COMMITMENT AGREEMENT
AMONG
AMERICAN APPAREL, INC.
AND
THE COMMITMENT PARTIES PARTY HERETO
Dated as of October 4, 2015



--------------------------------------------------------------------------------






 

--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I
DEFINITIONS............................................................................................................................1
Section 1.1
Definitions.............................................................................................................1

Section 1.2
Construction..........................................................................................................6

ARTICLE II EQUITY
COMMITMENT.........................................................................................................6
Section 2.1
Purchase and
Sale..................................................................................................6

Section 2.2
Purchase Price
Funding.........................................................................................6

Section 2.3
Closing...................................................................................................................7

Section 2.4
Deliveries at the Closing. At the
Closing.............................................................7

Section 2.5
Commitment Party
Default...................................................................................7

Section 2.6
Assignment of Equity Commitment
Rights.........................................................8

ARTICLE III MINORITY EQUITYHOLDER PURCHASE
RIGHT...........................................................9
Section 3.1 Minority Equityholder Purchase
Right...........................................................................9
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE
COMPANY......................................9
Section 4.1
Organization and
Qualification............................................................................9

Section 4.2
Corporate Power and
Authority...........................................................................10

Section 4.3
Execution and Delivery;
Enforceability..............................................................10

Section 4.4
Equity
Interests....................................................................................................10

Section 4.5
No
Conflict..........................................................................................................10

Section 4.6
Consents and
Approvals......................................................................................11

Section 4.7
Arm’s
Length.......................................................................................................11

Section 4.8
Financial
Statements............................................................................................11

Section 4.9
Absence of Certain
Changes................................................................................11

Section 4.10
Legal
Proceedings................................................................................................11

Section 4.11
Takeover
Statutes.................................................................................................11

Section 4.12
No Broker’s
Fees.................................................................................................11

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT
PARTIES.............11
Section 5.1
Organization and
Existence.................................................................................11

Section 5.2
Corporate Power and
Authority...........................................................................12

Section 5.3
Execution and
Delivery.......................................................................................12

Section 5.4
No
Conflict..........................................................................................................12

Section 5.5
No
Registration....................................................................................................12

Section 5.6
Purchasing
Intent.................................................................................................12

Section 5.7
Sophistication;
Investigation...............................................................................13

Section 5.8
No Broker’s
Fees.................................................................................................13

Section 5.9
Sufficiency of
Funds............................................................................................13


i
 

--------------------------------------------------------------------------------






ARTICLE VI ADDITIONAL
COVENANTS...............................................................................................13
Section 6.1
Confirmation Order and
Plan..............................................................................13

Section 6.2
Commercially Reasonable
Efforts.......................................................................13

Section 6.3
LLC Agreement and Registration Rights
Agreement..........................................14

Section 6.4
Blue
Sky...............................................................................................................14

Section 6.5
Share
Legend.......................................................................................................14

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE
PARTIES.............................................14
Section 7.1
Conditions to the Obligation of All
Parties.........................................................14

Section 7.2
Conditions to the Commitment Party
Obligations..............................................15

Section 7.3
Conditions to the Company’s
Obligations...........................................................15

ARTICLE VIII INDEMNIFICATION AND
CONTRIBUTION..................................................................16
Section 8.1
Indemnification
Obligations................................................................................16

Section 8.2
Indemnification
Procedure..................................................................................16

Section 8.3
Settlement of Indemnified
Claims.......................................................................17

Section 8.4
Contribution........................................................................................................17

Section 8.5
Treatment of Indemnification
Payments.............................................................17

Section 8.6
No
Survival..........................................................................................................17

ARTICLE IX
TERMINATION.....................................................................................................................17
Section 9.1
Termination
Rights..............................................................................................17

Section 9.2
Automatic
Termination........................................................................................18

Section 9.3
Effect of
Termination...........................................................................................18

ARTICLE X GENERAL
PROVISIONS.......................................................................................................18
Section 10.1
Notices.................................................................................................................19

Section 10.2
Assignment; Third Party
Beneficiaries................................................................19

Section 10.3
Prior Negotiations; Entire
Agreement.................................................................20

Section 10.4
Governing Law;
Venue........................................................................................20

Section 10.5
Waiver of Jury
Trial.............................................................................................20

Section 10.6
Counterparts........................................................................................................20

Section 10.7
Waivers and Amendments; Rights
Cumulative...................................................20

Section 10.8
Headings..............................................................................................................21

Section 10.9
Specific
Performance..........................................................................................21

Section 10.10
Damages..............................................................................................................21

Section 10.11
No
Reliance.........................................................................................................21

Section 10.12
Publicity; Public Disclosure of
Agreement.........................................................22

Section 10.13
Settlement
Discussions........................................................................................22

Section 10.14
Transaction
Expenses..........................................................................................22


ii
 

--------------------------------------------------------------------------------






Section 10.15
Transfer
Taxes.....................................................................................................22

Section 10.16
Additional
Agreements........................................................................................22








iii
 

--------------------------------------------------------------------------------




EQUITY COMMITMENT AGREEMENT
THIS EQUITY COMMITMENT AGREEMENT (this “Agreement”), dated as of October 4,
2015, is made by and among American Apparel, Inc., and the Commitment Parties
set forth on the signature pages hereto (collectively, the “Commitment
Parties”). Capitalized terms that are used but are not otherwise defined in this
Agreement shall have the meanings given to them in Section 1.1 hereof or, if not
defined therein, shall have the meanings given to them in the Restructuring
Support Agreement (as defined below).
RECITALS
WHEREAS, the Company and certain of its domestic Subsidiaries (collectively, the
“Debtors”) have entered into a Restructuring Support Agreement, dated as of the
date hereof (the “Restructuring Support Agreement”), with the Commitment Parties
as the “Supporting Parties” thereunder, which provides for the restructuring of
the Debtors’ capital structure and financial obligations pursuant to a plan of
reorganization to be filed in jointly administered cases (the “Chapter 11
Cases”) under Title 11 of the United States Code, 11 U.S.C. §§ 101- 1532, as
amended (the “Bankruptcy Code”), in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), on the terms and conditions set
forth in the Plan;
WHEREAS, pursuant to this Agreement and the Plan, and subject to the terms and
conditions contained herein and therein, (a) the Company has agreed to issue to
the Commitment Parties an aggregate number of Units equal to the quotient of the
Total Equity Commitment Amount divided by the Purchase Price, at a per-Unit cash
purchase price equal to the Purchase Price and (b) each Commitment Party has
agreed to purchase its Commitment Percentage of such Units;
WHEREAS, pursuant to this Agreement and the Plan, and subject to the terms and
conditions contained herein and therein, each of the Minority Equityholders will
have the right to elect, at any time during the 30 days following the Closing
Date, to purchase additional Units, at a per-Unit cash purchase price equal to
the Purchase Price, in an aggregate amount equal to such Minority Equityholder’s
Purchase Right Percentage of the Total Equity Commitment Amount; and
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:
ARTICLE I    

DEFINITIONS
1.01    Definitions. Except as otherwise expressly provided in this Agreement,
whenever used in this Agreement (including any Exhibits and Schedules hereto),
the following terms shall have the respective meanings specified therefor below:
“Action” means any legal, governmental, administrative, regulatory or judicial
actions, suits, arbitrations, audits, actions, demands, demand letters,
directives, claims, liens, notices of noncompliance or violation, investigations
or proceedings.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made; provided that no Commitment Party
shall be deemed an Affiliate of the Company or any of its Subsidiaries for any
purpose under this Agreement. For purposes of this definition, the term
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person.
“Allowed Prepetition Note Secured Claim” has the meaning given to such term in
the Plan.

 

--------------------------------------------------------------------------------




“Board” means the board of managers of the Company.
“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).
“claim” has the meaning given to such term in Section 101 of the Bankruptcy
Code.
“Closing Date” means the date on which the Closing occurs.
“Commencement Date” means the date that the Debtors file voluntary petitions in
the Bankruptcy Court to commence the Chapter 11 Cases.
“Commitment Party Default” means the failure by any Commitment Party to deliver
the aggregate Purchase Price for such Commitment Party’s Commitment Percentage
of any Equity Commitment Units by the Escrow Funding Date in accordance with
Section 2.2(b).
“Commitment Percentage” means, with respect to any Commitment Party, the sum of
(x) the product (rounded to four decimal places) of such Commitment Party’s DIP
Commitment Percentage and the DIP Commitment Percentage Multiplier, plus (y) the
product (rounded to four decimal places) of such Commitment Party’s Notes
Commitment Percentage and the Notes Commitment Percentage Multiplier (rounded to
four decimal places).
“Company” means American Apparel, Inc., a Delaware corporation, and for the
avoidance of doubt shall also include (a) the limited liability company into
which American Apparel, Inc. will be converted in accordance with the Plan, and
(b) the Reorganized Company.
“Company Governance Documents” means, (a) at any time prior to the Company’s
conversion into a Delaware limited liability company, the Company’s certificate
of incorporation and by-laws as in effect at such time, and (b) at any time from
and after the Company’s conversion into a Delaware limited liability company,
the Certificate of Formation of the Company and the limited liability company
agreement of the Company as in effect at such time.
“Company SEC Documents” means the reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein)
filed with or furnished to the SEC by the Company on or prior to the date hereof
“Confirmation Order” means an order confirming the Plan pursuant to Section 1129
of the Bankruptcy Code and authorizing the consummation of the transactions
contemplated hereby and thereby.
“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding the Plan.
“Defaulted Equity Commitment Units” means, with respect to any Commitment Party
Default, the Equity Commitment Units for which the Defaulting Commitment Party
has failed to deliver the aggregate Purchase Price in accordance with Section
2.2(b).
“Defaulting Commitment Party” means, at any time, any Commitment Party that
caused a Commitment Party Default that is continuing at such time.
“DIP Commitment Percentage” means, with respect to any Commitment Party, 20.0%.
“DIP Commitment Percentage Multiplier” means the quotient of (x) $90,000,000
divided by (y) the sum of $90,000,000 plus the amount of the Allowed Prepetition
Note Secured Claims held by all Commitment Parties

2
 

--------------------------------------------------------------------------------




as of the date hereof; provided, that to the extent the aggregate principal
amount of the loans under the DIP Facility are increased, the $90,000,000 will
be adjusted accordingly in the foregoing clauses (x) and (y).
“DIP Facility” has the meaning given to such term in the Exit Facility Term
Sheet.
“Effective Date” has the meaning given to such term in the Plan.
“Emergence Credit Facilities” means, collectively, the Exit Term Loan Facility
and, if applicable, the New Working Capital Facility, in each case as defined in
the Exit Facility Term Sheet.
“Equity Commitment” means, with respect to each Commitment Party, its obligation
to purchase Units, subject to the terms and conditions set forth herein,
pursuant to Section 2.1 of this Agreement.
“Equity Commitment Units” means, with respect to each Commitment Party, the
Units that such Commitment Party is required to purchase pursuant to its Equity
Commitment.
“Event” means any event, development, occurrence, circumstance or change.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulation of the SEC thereunder.
“Final DIP Order” means the final order of the Bankruptcy Court authorizing,
among other things, the Debtors to enter into and obtain credit under the DIP
Credit Agreement, and granting certain rights, protections, and liens to and for
the benefit of the DIP.
“Governance Term Sheet” means the term sheet titled “Summary of Terms for
Post-Restructuring Equity” and attached as Exhibit E to the Restructuring
Support Agreement.
“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, entity, instrumentality, agency,
department, commission, court, or tribunal of competent jurisdiction (including
any branch, department or official thereof).
“Interim DIP Order” means an interim order of the Bankruptcy Court authorizing,
among other things, the Debtors to enter into and obtain credit under the DIP
Credit Agreement, and granting certain rights, protections, and liens to and for
the benefit of the DIP Lenders.
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
“Lien” means any lease, lien, adverse claim, charge, option, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title or other restrictions of a similar kind.
“Material Adverse Effect” means any Event after the Commencement Date which,
individually or collectively with all other Events, has had or would reasonably
be expected to have a material adverse effect on (a) the business, assets,
liabilities, finances, properties, results of operations, or condition
(financial or otherwise) of the Debtors or the Reorganized Debtors, or (b) the
ability of the Debtors or the Reorganized Debtors to perform their respective
obligations under, or to consummate the transactions contemplated by, this
Agreement or the Plan in any material respect, in each case, except to the
extent such Event results from (i) any change after the date hereof in global,
national or regional political conditions or in the general business, market and
economic conditions affecting the industries and regions in which the Company
and its Subsidiaries operate, including, in each case, natural disasters and
acts of terrorism, war or piracy or other hostilities; (ii) any changes after
the date hereof in applicable Law, in GAAP or the interpretation or enforcement
thereof; (iii) the execution, delivery, announcement or existence of, or
performance of this Agreement

3
 

--------------------------------------------------------------------------------




or the transactions contemplated hereby, the Plan or the Restructuring Support
Agreement, including, but not limited to the announcement of the identity of the
Commitment Parties; (iv) any matters publicly disclosed (in the SEC Documents or
otherwise) prior to the filing of the Chapter 11 Cases, (v) any matters
disclosed in the schedules to the DIP Facility, (vi) any matters disclosed in
any first day pleadings or declarations, and (vii) the effect of filing the
Chapter 11 Cases, the events and conditions related and/or leading up thereto
and the effects thereof and any action required to be taken under the DIP
Facility documents or under any orders of the Bankruptcy Court in the Chapter 11
Cases).
“Minority Equityholder” means, at any time of determination, any Person then
holding any Minority Equityholder Notes Claims (including any Person, including
as applicable any Commitment Party or Affiliate thereof, that was not a holder
of Minority Equityholder Notes Claims as of the date hereof but subsequently
acquires any Minority Equityholder Notes Claims).
“Minority Equityholder Notes Claims” means, collectively, the Allowed
Prepetition Note Secured Claims held, as of the date hereof, by Persons other
than Commitment Parties and their Affiliates.
“Notes Commitment Percentage” means, with respect to any Commitment Party, the
quotient, expressed as a percentage (rounded to four decimal places), of (x) the
aggregate amount of the Allowed Prepetition Note Secured Claims held by such
Commitment Party as of the date hereof, divided by (y) the aggregate amount of
the Allowed Prepetition Note Secured Claims held by all Commitment Parties as of
the date hereof.
“Notes Commitment Percentage Multiplier” means the quotient of (x) the amount of
the Allowed Prepetition Note Secured Claims held by all Commitment Parties as of
the date hereof, divided by (y) the sum of (i) $90,000,000 plus (ii) the amount
of the Allowed Prepetition Note Secured Claims held by all Commitment Parties as
of the date hereof; provided, that to the extent the aggregate principal amount
of the loans under the DIP Facility are increased, the foregoing $90,000,000
will be adjusted accordingly.
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator.
“Outside Date” means the date that is 180 days after the date of this Agreement.
“Parties” means, collectively, the Company and the Commitment Parties.
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.
“Plan” means the Debtors’ Joint Plan of Reorganization, in substantially the
form attached as Exhibit B to the Restructuring Support Agreement (including the
Plan Supplement(s) and all other exhibits, schedules and annexes thereto)
providing for, among other matters, the implementation of this Agreement, as may
be further amended, supplemented or otherwise modified from time to time in
accordance with the Restructuring Support Agreement.
“Plan Supplement” means the plan supplement to be filed by the Debtors with the
Bankruptcy Court.
“Purchase Price” means the purchase price per Unit for the Units to be sold by
the Company pursuant to this Agreement, which shall be an amount equal to the
quotient of (x) an assumed total enterprise value for the Company of
$225,000,000, minus the aggregate amount of all funded indebtedness of the
Company and its Subsidiaries that will be outstanding on the Effective Date
after giving effect to the Plan (including all capital leases and the full
amount available under the Incremental Exit Loan (as defined in the Exit
Facility Term Sheet), irrespective of whether it has been funded at such time),
divided by (y) the aggregate number of Units distributed under the Plan
(excluding any Units issued pursuant to this Agreement).
“Purchase Right Percentage” means, with respect to any Minority Equityholder,
the quotient, expressed as a percentage (rounded to four decimal places), of (x)
the aggregate amount of the Minority Equityholder Notes Claims held by such
Minority Equityholder as of the Effective Date before giving effect to the Plan,
divided by

4
 

--------------------------------------------------------------------------------




(y) the sum of $90,000,000 plus the aggregate amount of all Allowed Prepetition
Note Secured Claims as of the Effective Date before giving effect to the Plan;
provided, that to the extent the aggregate principal amount of the loans under
the DIP Facility are increased, the foregoing $90,000,000 will be adjusted
accordingly.
“Registration Rights Agreement” means a registration rights agreement that will
become effective as of the Effective Date, which shall be, in form and
substance, (a) consistent in all material respects with the terms set forth in
the Governance Term Sheet and the Restructuring Support Agreement and (b)
reasonably acceptable to the Required Commitment Parties, and which shall
provide certain registration rights to each recipient of Equity Commitment Units
hereunder.
“Related Party” means, with respect to any Person, (a) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (b) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.
“Reorganized Company” means the Company, from and after the Effective Date.
“Reorganized Company LLC Agreement” means the limited liability company
agreement of the Reorganized Company that will become effective as of the
Effective Date, which shall be, in form and substance, (a) consistent in all
material respects with the terms set forth in the Governance Term Sheet and the
Restructuring Support Agreement and (b) reasonably acceptable to the Required
Commitment Parties.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.
“Required Commitment Parties” means Commitment Parties with an aggregate
Commitment Percentage of more than 50%.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body or (c) has the power to direct the business and policies.
“Supermajority Commitment Parties” means Commitment Parties with an aggregate
Commitment Percentage of more than 66 2/3%.
“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation.
“Total Equity Commitment Amount” means an amount equal to no less than
$10,000,000, or such greater amount, not to exceed $40,000,000, as the
Supermajority Commitment Parties in their sole discretion may elect, by written
notice given to the Company at any time after the date hereof and prior to 5:00
p.m., New York City time, on the date that is seven (7) Business Days prior to
the Closing Date.
“Total Equity Commitment Units” means the aggregate number of Units that all
Commitment Parties are required to purchase hereunder pursuant to their Equity
Commitments.
“Transaction Agreements” means, collectively, this Agreement, the Reorganized
Company LLC Agreement, and the Registration Rights Agreement.

5
 

--------------------------------------------------------------------------------




“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of.
“Units” means, collectively, the voting common membership interest units in the
Reorganized Company.
1.02    Construction. In this Agreement, unless the context otherwise requires:
(a)    references to Articles, Sections, Exhibits and Schedules are references
to the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;
(b)    the descriptive headings of the Articles and Sections of this Agreement
are inserted for convenience only, do not constitute a part of this Agreement
and shall not affect in any way the meaning or interpretation of this Agreement;
(c)    references in this Agreement to “writing” or comparable expressions
include a reference to a written document transmitted by means of electronic
mail in portable document format (pdf), facsimile transmission or comparable
means of communication;
(d)    words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;
(e)    the words “hereof”, “herein”, “hereto” and “hereunder”, and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, including all Exhibits and Schedules attached to this Agreement, and not
to any provision of this Agreement;
(f)    the term this “Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;
(g)    “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;
(h)    references to “day” or “days” are to calendar days;
(i)    unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder in effect on the date of this Agreement; and
(j)    references to “dollars” or “$” are to United States of America dollars.
ARTICLE II    

EQUITY COMMITMENT
2.01    Purchase and Sale. At the Closing, subject to the terms and conditions
set forth in this Agreement and the Plan, each Commitment Party, severally and
not jointly, shall purchase from the Company, and the Company shall sell and
deliver to each such Commitment Party, at a per-Unit cash purchase price equal
to the Purchase Price, a number of Units (rounded to the nearest whole Unit)
equal to the quotient of (x) a number which is equal to the product of such
Commitment Party’s Commitment Percentage and the Total Equity Commitment Amount,
divided by (y) the Purchase Price. Each Commitment Party’s obligation to pay the
aggregate Purchase Price for its respective Equity Commitment Units shall be
satisfied by its delivery of cash in such amount to the Escrow Account, as
provided in Section 2.2 below.
2.02    Purchase Price Funding.

6
 

--------------------------------------------------------------------------------




(a)    Funding Notice. No later than the date that is five (5) Business Days
prior to the Closing Date, the Company shall deliver to each Commitment Party a
written notice (the “Funding Notice”) setting forth (i) the number of Equity
Commitment Units to be purchased by such Commitment Party pursuant to its
respective Equity Commitment and the aggregate Purchase Price therefor; and (ii)
wire instructions for the escrow account to which such Commitment Party shall
deliver the aggregate Purchase Price for such Equity Commitment Units (the
“Escrow Account”).
(b)    Escrow Account Funding. No later than the date that is one (1) Business
Day prior to the Closing (such date, the “Escrow Funding Date”), each Commitment
Party shall deliver the aggregate Purchase Price for such Commitment Party’s
Commitment Percentage of the Equity Commitment Units, by wire transfer of
immediately available funds in U.S. dollars to the Escrow Account in
satisfaction of such Commitment Party’s Equity Commitment. The Escrow Account
shall be established with an escrow agent reasonably satisfactory to the
Required Commitment Parties and the Company pursuant to an escrow agreement in
form and substance reasonably satisfactory to the Required Commitment Parties
and the Company. The funds held in the Escrow Account shall be released, and
each Commitment Party shall receive from the Subscription Escrow Account the
cash amount actually funded to the Subscription Escrow Account by such
Commitment Party, plus any interest accrued thereon, within two (2) Business
Days following any termination of this Agreement in accordance with its terms.
2.03    Closing. The closing of the purchase and sale of Units pursuant to the
Equity Commitments (the “Closing”) shall take place on the Effective Date
promptly following consummation of the Plan, or at such other time, following
the Effective Date, as is mutually agreed in writing by the Company and the
Supermajority Commitment Parties. The Closing shall take place at the offices of
Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street, New York, New York 10005
or remotely via the exchange of documents and signatures.
2.04    Deliveries at the Closing. At the Closing:
(a)    All funds held in the Escrow Account shall be delivered to the Company,
by wire transfer of immediately available funds in U.S. dollars, in satisfaction
of the Purchase Price for all Equity Commitment Units with respect to which the
Purchase Price has been funded pursuant to Section 2.2.
(b)    Each Commitment Party (or, if applicable, its designee pursuant to
Section 2.6(a)) shall deliver to the Company (i) a duly executed counterpart of
the Reorganized Company LLC Agreement and (ii) a duly executed counterpart of
the Registration Rights Agreement.
(c)    The Company shall:
(i)    Issue to each Commitment Party (or, if applicable, its designee pursuant
to Section 2.6(a)) its respective Equity Commitment Units, against payment of
the aggregate Purchase Price for such Units, along with evidence reasonably
satisfactory to such Commitment Party that the books and records of the Company
have been updated to reflect such issuance.
(ii)    Deliver to each Commitment Party (A) a duly executed counterpart of the
Reorganized Company LLC Agreement and (B) a duly executed counterpart of the
Registration Rights Agreement.
(iii)    Deliver to each Commitment Party an officer’s certificate certifying
that each of the conditions set forth in Sections 7.2(d) and 7.2(e) have been
satisfied.
2.05    Commitment Party Default.
(a)    Upon the occurrence of a Commitment Party Default by any Commitment
Party, the Company shall give prompt written notice thereof (a “Default Notice”)
to each of the other Commitment Parties that is not a Defaulting Commitment
Party, each of whom shall have the right, but not the obligation, within five
(5) Business Days after receipt of the Default Notice, to elect by written
notice to the Company to purchase all or any portion of the

7
 

--------------------------------------------------------------------------------




Defaulted Equity Commitment Units, at a per-Unit purchase price equal to the
Purchase Price, which purchase shall be allocated pro rata among all such
Commitment Parties electing to purchase all or any portion of the Defaulted
Equity Commitment Units (such Commitment Parties, the “Substituted Commitment
Parties”) based upon the relative applicable Commitment Percentage of any such
Substituted Commitment Parties or as may otherwise be mutually agreed upon by
the Substituted Commitment Parties. The closing of any such purchase and sale of
Defaulted Equity Commitment Units shall occur at 10:00 a.m. New York City Time
on the date that is ten (10) Business Days following the Closing Date or such
other time and date as is mutually agreed by the Company and the applicable
Substituted Commitment Party, with the Purchase Price for such Defaulted Equity
Commitment Units to be paid by wire transfer of immediately available funds in
U.S. dollars to the Company at the account specified in the Default Notice, and
the Company shall issue such Defaulted Equity Commitment Units in the manner set
forth in Section 2.4(c)(i) of this Agreement.
(b)    Nothing in this Agreement shall be deemed to require a Commitment Party
to purchase more than its Commitment Percentage of the Equity Commitment Units.
(c)    For the avoidance of doubt, nothing contained in this Agreement
(including the purchase by a Substituted Commitment Party of any Defaulted
Equity Commitment Units) shall relieve any Defaulting Commitment Party from its
obligations with respect to its Equity Commitment Units or any liability in
connection with such Defaulting Commitment Party’s Commitment Party Default, and
the Company shall retain all rights and remedies available to it under law or at
equity.
2.06    Assignment of Equity Commitment Rights.
(a)    Each Commitment Party shall have the right to require, by written notice
to the Company no later than two (2) Business Days prior to the Closing Date,
that all or any portion of its Equity Commitment Units be issued in the name of,
and delivered to one or more of its Affiliates or funds or accounts that are
managed by such Commitment Party or its Affiliates (each, a “Related Purchaser”)
which notice of designation shall (i) be addressed to the Company and signed by
such Commitment Party and each Related Purchaser, (ii) specify the number of
Equity Commitment Units to be delivered to or issued in the name of each such
Related Purchaser and (iii) contain a confirmation by each such Related
Purchaser of the accuracy of the representations set forth in Sections 5.5
through 5.7 as applied to such Related Purchaser; provided that no such
designation shall relieve such Commitment Party from any of its obligations
under this Agreement; provided further, that no such Related Purchaser is a
“Prohibited Transferee” (as defined in the Reorganized Company LLC Agreement).
Each Commitment Party agrees that it will not, directly or indirectly, Transfer,
at any time prior to the Effective Date, any of its rights and obligations under
this Agreement to any Person other than in accordance with Sections 2.5, 2.6(a)
or 2.6(c), or any other provision of this Agreement that expressly permits such
Transfer. In the event that any Commitment Party purports to Transfer all or any
portion of its Allowed Prepetition Note Secured Claims or allowed DIP Facility
Claims, then such transferee shall agree in a writing addressed to the Company
(i) to assume a proportionate percentage of such Commitment Party’s Equity
Commitment, (ii) that such transferee or assignee shall be fully bound by this
Agreement and (iii) to provide the representations and warranties set forth in
Article V hereof; provided that no such Transfer shall relieve such Commitment
Party from any of its obligations under this Agreement; provided further, that
no such Transfer is to a “Prohibited Transferee” (as defined in the Reorganized
Company LLC Agreement). In the event of a default by such transferee or
assignee, as applicable, of its obligations hereunder to purchase any Equity
Commitment Units, the transferring Commitment Party shall be obligated to
purchase such Equity Commitment Units within one (1) Business Day of receiving
notice of such default.
(b)    Each Commitment Party shall have the right to assign, by written notice
to the Company no later than ten (10) Business Days prior to the Closing Date,
in accordance with the Restructuring Support Agreement, all or any portion of
its Equity Commitment to any other Commitment Party or Commitment Parties (each,
a “Commitment Party Assignee”), which notice of assignment shall (i) be
addressed to the Company and signed by such Commitment Party and each Commitment
Party Assignee, and (ii) specify the portion of such Commitment Party’s Equity
Commitment that is being assigned to such Commitment Party Assignee(s); provided
that no such Transfer shall relieve such Commitment Party from any of its
obligations under this Agreement.

8
 

--------------------------------------------------------------------------------




ARTICLE III    

MINORITY EQUITYHOLDER PURCHASE RIGHT
Section 3.1    Minority Equityholder Purchase Right.
(c)    On the terms and conditions set forth in this Article III and the Plan,
each Minority Equityholder shall have the right to elect, in the manner set
forth in Section 3.1(c), at any time during the 30 days following the Closing
Date (the “Election Period”), to purchase a number of Units (rounded to the
nearest whole Unit, and which Units, for the avoidance of doubt, shall be in
addition to the Total Equity Commitment Units) equal to the quotient of (x) the
product of such Minority Equityholder’s Purchase Right Percentage and the number
of Total Equity Commitment Units. As used herein, “Offered Units” means, with
respect to any Minority Equityholder, the number of Units that such Minority
Equityholder is entitled to purchase pursuant to this Article III, as calculated
in accordance with the immediately preceding sentence.
(d)    As promptly as practicable following the Closing Date (and in no event
more than two (2) Business Days thereafter) the Company shall deliver to each
Minority Equityholder notice of the issuance of the Equity Commitment Units (the
“Offer Notice”), which notice shall include an election form provided by the
Company and in form and substance reasonably satisfactory to the Required
Commitment Parties (the “Election Form”) and shall set forth (A) the Total
Equity Commitment Amount, the Purchase Price and the total number of Equity
Commitment Units that were issued to the Commitment Parties, (B) such Minority
Equityholder’s Purchase Right Percentage, and (C) the number of Offered Units
that such Minority Equityholder is entitled to purchase pursuant to this Article
III and the aggregate Purchase Price therefor. The Election Form will require,
among other things, that any Minority Equityholder making such election confirm
in writing the accuracy of the representations set forth in Sections 5.5
through 5.7 as applied to such Minority Equityholder.
(e)    Each Minority Equityholder shall have the right to elect to purchase all
(but not less than all) of its Offered Units, at a per-Unit purchase price equal
to the Purchase Price, by delivering each of the following to the Company, at
any time during the Election Period, in accordance with the instructions
included with the Offer Notice: (i) a properly completed and duly executed
Election Form, (ii) immediately available funds in U.S. dollars, in an amount
equal to the aggregate Purchase Price set forth in such Minority Equityholder’s
Offer Notice, (iii) a duly executed counterpart of the Reorganized Company LLC
Agreement, and (iv) a duly executed counterpart of the Registration Rights
Agreement, if applicable.
(f)    As promptly as practicable following the Company’s receipt from any
Minority Equityholder of all of the items listed in Section 3.1(c), and in no
event more than three (3) Business Days thereafter, the Company shall issue the
Offered Units to such Minority Equityholder, and shall deliver to such Minority
Equityholder, to the address specified in such Minority Equityholder’s Election
Form, (i) evidence that the books and records of the Company have been updated
to reflect such issuance, (ii) a duly executed counterpart of the Reorganized
Company LLC Agreement and (iii) a duly executed counterpart of the Registration
Rights Agreement to the Minority Equityholder, if applicable. The issuance of
Offered Units pursuant to this Article III shall not be subject to any
preemptive rights that would otherwise apply pursuant to the Reorganized Company
LLC Agreement.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as (i) set forth in the Company SEC Documents or (ii) as may be or become
untrue directly as a result of the commencement of the Chapter 11 Cases or the
discharge or compromise of claims as a result thereof, the Company hereby
represents and warrants to each of the Commitment Parties, as of the date of
this Agreement and as of the Closing Date, as follows:
4.01    Organization and Qualification. Each of the Company and each of its
Subsidiaries (i) is a duly organized and validly existing corporation, limited
liability company or limited partnership, as the case may be,

9
 

--------------------------------------------------------------------------------




in good standing under the laws of the jurisdiction of its incorporation or
formation and (ii) has the corporate or other applicable power and authority to
own its property and assets and to transact the business in which it is
currently engaged and presently proposes to engage, except where the failure to
do so would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
4.02    Corporate Power and Authority. The Company has the requisite power and
authority, subject to entry of the Confirmation Order, to enter into, execute
and deliver each of the other Transaction Agreements and to perform its
obligations thereunder. Subject to entry of the Confirmation Order, the
execution and delivery of each of the Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby have been or
will be duly authorized by all requisite corporate or limited liability action,
as applicable, on behalf of the Company, and no other organizational
authorizations or approvals on the part of the Company or its equity holders are
or will be necessary.
4.03    Execution and Delivery; Enforceability. Subject to entry of the
Confirmation Order, each of the Transaction Agreement has been or will be, as
applicable, duly executed and delivered by the Company, and the Company’s
obligations hereunder and thereunder will constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity whether
applied in a court of law or a court of equity.
4.04    Equity Interests.
(c)    The Units to be issued pursuant to this Agreement will, when issued and
delivered on the Closing Date, be duly and validly authorized, issued and
delivered, and free and clear of all Liens, preemptive rights, subscription and
similar rights, except as set forth in the Transaction Agreements.
Except as set forth in the Transaction Agreements, the Emergence Credit
Facilities or any employment agreement entered into as provided in the Plan or
as otherwise specifically provided for by the Plan, including without limitation
any management incentive equity plan contained or provided for and approved in
connection therewith, as of the Closing Date, neither the Company nor any of its
Subsidiaries will be party to or otherwise bound by or subject to any
outstanding option, warrant, call, right, security, commitment, contract,
arrangement or undertaking (including any preemptive right) that (i) obligates
the Company or any of its Subsidiaries to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold
or transferred, or repurchased, redeemed or otherwise acquired, any equity or
voting interests in, the Company or any of its Subsidiaries or any security
convertible or exercisable for or exchangeable into any such equity or voting
interest, (ii) obligates the Company or any of its Subsidiaries to issue, grant,
extend or enter into any such option, warrant, call, right, security,
commitment, contract, arrangement or undertaking, (iii) restricts the transfer
of any equity interests of the Company or any of its Subsidiaries or
(iv) relates to the voting of any equity interests of the Company.
4.05    No Conflict. The Company’s execution and delivery of the Transaction
Agreements, the compliance by the Company with all of the provisions hereof and
thereof and the consummation of the transactions contemplated herein and therein
will not (a) materially conflict with, or result in a material breach,
modification or violation of, any of the terms or provisions of, or constitute a
material default under (with or without notice or lapse of time, or both), or
result, except to the extent expressly specified in the Plan, in the
acceleration of, or the creation of any Lien under, any Contract to which the
Company or any of its Subsidiaries will be bound or to which any of the property
or assets of the Company or any of its Subsidiaries will be subject, as of the
Closing Date after giving effect to the Plan, (b) result in any violation of the
provisions of the Reorganized Company LLC Agreement or the Certificate of
Formation of the Company as of the Effective Date or any of the organization
documents of any of the Company’s material Subsidiaries or (c) result in any
violation of any Law or Order applicable to the Company or any of its
Subsidiaries or any of their properties, except, in the case of clauses (a) and
(c) above, where such occurrence, event or result would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
  

10
 

--------------------------------------------------------------------------------




4.06    Consents and Approvals. Subject to entry of the Confirmation Order, no
consent, approval, waiver, authorization, notice or filing is required to be
obtained by the Company from, or to be given by the Company to, or made by the
Company or any of its Affiliates with, any Governmental Entity or other Person,
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, except for such qualifications or filings under
applicable federal or state securities or Blue Sky laws as may be required in
connection with the transactions contemplated by this Agreement that will be
made by the Company within the time prescribed by law under such federal or
state securities or Blue Sky laws.
4.07    Arm’s Length. The Company acknowledges and agrees that each of the
Commitment Parties is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any of its Subsidiaries.
4.08    Financial Statements. The audited consolidated balance sheets of the
Company as at December 31, 2014 and the unaudited consolidated balance sheets of
the Company as at June 30, 2015 and the related consolidated statements of
operations and of cash flows for the fiscal year or quarter, as the case may be,
ended on such dates (collectively, the “Financial Statements”), present fairly
the consolidated financial condition of the Company as at such dates, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal period or quarter, as the case may be, then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) applied consistently throughout the periods involved (except as
approved by the aforementioned firm of accountants and disclosed therein, and,
with respect to unaudited interim financial statements, as permitted by Form
10-Q of the Exchange Act).
4.09    Absence of Certain Changes. From the Commencement Date to the Closing
Date, no Event has occurred or exists that constitutes a Material Adverse
Effect.
4.10    Legal Proceedings. Other than the Chapter 11 Cases and any adversary
proceedings or contested motions commenced in connection therewith, there are no
material Actions pending or, to the actual knowledge of the Company, threatened,
to which the Company or any of its Subsidiaries is a party or to which any
property of the Company or any of its Subsidiaries is the subject which (a) in
any manner draws into question the validity or enforceability of this Agreement,
the Plan or the Transaction Agreements or (b) that would reasonably be expected
to have a Material Adverse Effect and which would not be subject to discharge
under the Plan.
4.11    Takeover Statutes. No Takeover Statute is applicable to this Agreement,
the Equity Commitment and the other transactions contemplated by this Agreement.
As of the entry of the Confirmation Order, the Board shall have authorized and
approved the issuance of the Units (including the Equity Commitment Units)
pursuant to the Plan and this Agreement.
4.12    No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a
party to any Contract with any Person that would give rise to a valid claim
against the Commitment Parties for a brokerage commission, finder’s fee or like
payment in connection with this Agreement or any of the transactions
contemplated hereby that would not be subject to discharge under the Plan.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES
Each Commitment Party represents and warrants, as to itself only, as of the date
of this Agreement and as of the Closing Date, as follows:
5.01    Organization and Existence. Such Commitment Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the laws of its jurisdiction of incorporation or
organization.

11
 

--------------------------------------------------------------------------------




5.02    Corporate Power and Authority. Such Commitment Party has the requisite
corporate, limited partnership, limited liability company or other
organizational power and authority to enter into, execute and deliver this
Agreement and each other Transaction Agreements to which such Commitment Party
is a party and to perform its obligations hereunder and thereunder and has taken
all necessary corporate, limited partnership, limited liability company or other
organizational action required for the due authorization, execution, delivery
and performance by it of this Agreement and the other Transaction Agreements.
5.03    Execution and Delivery. Each of the Transaction Agreements (a) has been,
or prior to its execution and delivery will be, duly and validly executed and
delivered by such Commitment Party and (b) when executed and delivered, will
constitute the valid and binding obligations of such Commitment Party,
enforceable against such Commitment Party in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity whether applied in a court
of law or a court of equity.
5.04    No Conflict. Such Commitment Party’s execution, delivery and performance
of each of the Transaction Agreements does not and will not (i) violate any
provision of its organizational documents, (ii) to the actual knowledge of such
Commitment Party, conflict with, or result in the breach of, or constitute a
default under, or result in the termination, cancellation, modification or
acceleration (whether after the filing of notice or the lapse of time or both)
of any material right or obligation of the Commitment Party under, any Contract,
or (iii) to the actual knowledge of such Commitment Party, violate or result in
a breach of or constitute a default under any Law to which the Commitment Party
is subject.
5.05    No Registration. Such Commitment Party understands that the Equity
Commitment Units have not been registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends on, among other things, the bona fide nature of
the investment intent and the accuracy of such Commitment Party’s
representations as expressed herein or otherwise made pursuant hereto.
5.06    Purchasing Intent. Such Commitment Party is acquiring the Equity
Commitment Units for its own account, not as a nominee or agent, and not with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities Laws.

12
 

--------------------------------------------------------------------------------




5.07    Sophistication; Investigation. Such Commitment Party is an institutional
“accredited investor” as such term is defined in Rule 501(a) of the Securities
Act, or a “qualified institutional buyer” as such term is defined in Rule 144A
under the Securities Act. Such Commitment Party has made its own inquiry and
investigation into the Company and has undertaken such investigation and had
access to such information as it has deemed necessary to enable it to make an
informed decision with respect to the execution, delivery and performance of
this Agreement. Such Commitment Party has not relied on any advice from the
Company or its representatives regarding the tax consequences of an investment
in the Equity Commitment Units. Such Commitment Party has such knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of its investment in the Equity Commitment Units
being acquired hereunder. Such Commitment Party understands and is able to bear
any economic risks associated with such investment (including the necessity of
holding the Equity Commitment Units for an indefinite period of time), including
a complete loss of its investment in the Equity Commitment Units. In evaluating
the suitability of an investment in the Equity Commitment Units, such Commitment
Party has not relied upon any representation or warranty of any Person by or on
behalf of the Company other than those representations and warranties that are
expressly set forth in this Agreement and the Restructuring Support Agreement,
whether written or oral.
5.08    No Broker’s Fees. Such Commitment Party is not a party to any Contract
with any Person (other than this Agreement) that would give rise to a valid
claim against the Company, for a brokerage commission, finder’s fee or like
payment in connection with this Agreement or an of the transactions contemplated
hereby.
5.09    Sufficiency of Funds. At the Escrow Funding Date, such Commitment Party
will have available to it sufficient funds to make the payment of the aggregate
Purchase Price for its Equity Commitment Units.
ARTICLE VI    

ADDITIONAL COVENANTS
6.01    Confirmation Order and Plan. The Company shall use its commercially
reasonable efforts to obtain entry of the Confirmation Order as soon as
reasonably practicable following the Commencement Date and on terms consistent
with the Restructuring Support Agreement.
6.02    Commercially Reasonable Efforts.
(d)    Without in any way limiting any other respective obligation of the
Company or any Commitment Party in this Agreement, the Company shall use (and
shall cause its Subsidiaries to use), and each Commitment Party shall use,
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable in
order to consummate and make effective the transactions contemplated by this
Agreement and the Plan, including using commercially reasonable efforts in:
(i)    timely preparing and filing all documentation reasonably necessary to
effect all necessary notices, reports and other filings of such Party and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party or Governmental Entity;
(ii)    defending any Actions challenging this Agreement, the Plan or any other
Transaction Agreement or the consummation of the transactions contemplated
hereby and thereby, including seeking to have any stay or temporary restraining
order entered by any Governmental Entity vacated or reversed; and
(iii)    working together in good faith to finalize the Registration Rights
Agreement and the Reorganized Company LLC Agreement for timely inclusion in the
Plan Supplement.
Subject to applicable Laws relating to the exchange of information, the
Commitment Parties and the Company shall have the right to review in advance,
and to the extent practicable each will consult with the other on all

13
 

--------------------------------------------------------------------------------




of the information relating to the Commitment Parties or the Company, as the
case may be, and any of their respective Subsidiaries, that appears in any
filing made with, or written materials submitted to, any third party and/or any
Governmental Entity in connection with the transactions contemplated by this
Agreement or the Plan; provided, however, that, except as provided for in
Section 5(a)(viii) of the Restructuring Support Agreement, neither the Company
nor the Commitment Parties are required to provide for review in advance
motions, pleadings, declarations or other evidence filed, or submitted in
connection with any filing, with the Bankruptcy Court or in connection with any
other proceeding. In exercising the foregoing rights, each of the Company and
the Commitment Parties shall act reasonably and as promptly as practicable.
(e)    Nothing contained in this Section 6.2 shall limit the ability of any
Commitment Party to consult with the Debtors, to appear and be heard, or to file
objections, concerning any matter arising in the Chapter 11 Cases.
6.03    LLC Agreement and Registration Rights Agreement. The Plan will provide
that prior to the purchase of Units by any Person pursuant to this Agreement,
such Person must be a party to the Reorganized Company LLC Agreement and have
delivered a duly executed counterpart thereto. Each Commitment Party that
purchases Units hereunder shall be entitled to certain registration rights under
the Registration Rights Agreement with respect to all such Units. Forms of the
Reorganized Company LLC Agreement and the Registration Rights Agreement shall be
filed with the Bankruptcy Court as part of the Plan Supplement.
6.04    Blue Sky. The Company shall, on or before the Closing Date, take such
action, if any, as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Equity Commitment Units issued
hereunder for, sale to the Commitment Parties at the Closing Date pursuant to
this Agreement under applicable securities and “Blue Sky” Laws of the states of
the United States (or to obtain an exemption from such qualification) and any
applicable foreign jurisdictions, and shall provide evidence of any such action
so taken to the Commitment Parties on or prior to the Closing Date. The Company
shall timely make all filings and reports, if any, relating to the offer and
sale of the Equity Commitment Units issued hereunder required under applicable
securities and “Blue Sky” Laws of the states of the United States following the
Closing Date. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 6.4.
6.05    Share Legend. All Units issued under this Agreement shall be issued in
uncertificated book-entry form, and all such Units shall be subject to a
restrictive notation in the member register or other appropriate records
maintained by the Company or its transfer agent, to the effect that such Units
have not been registered under the Securities Act or any state securities laws,
and may not be Transferred in the absence of an effective registration statement
or an available exemption from registration thereunder. The Company shall remove
such restrictive notation at any time after the restrictions described therein
cease to be applicable, including, as applicable, when such Units may be sold by
such holder under Rule 144 under the Securities Act without any further
restrictions thereunder. The Company may reasonably request customary opinions,
certificates or other evidence that such restrictions no longer apply, in
connection with any such removal. All Units issued under this Agreement shall
also be subject to transfer restrictions contained in the Reorganized Company
LLC Agreement and also bear a legend with respect to such transfer restrictions.


ARTICLE VII    CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
7.01    Conditions to the Obligation of All Parties. The obligations of the
Company (except to the extent waived by the Company in its sole discretion) and
each Commitment Party (except to the extent waived by the Required Commitment
Parties in their sole discretion) to consummate the transactions contemplated
hereby shall be subject to the satisfaction of each of the following conditions.
(f)    Effective Date. The Effective Date shall have occurred and the Plan shall
have been consummated.

14
 

--------------------------------------------------------------------------------




(g)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the transactions contemplated by this Agreement.
7.02    Conditions to the Commitment Party Obligations. The obligations of each
Commitment Party to consummate the transactions contemplated hereby shall be
subject to the satisfaction (or waiver by the Required Commitment Parties in
their sole discretion) of each of the following conditions:
(a)    Plan. The Company and all of the other Debtors shall have complied, in
all material respects, with the terms of the Plan that are to be performed by
the Company and the other Debtors on or prior to the Effective Date.
(b)    Consents. All governmental notifications, filings, consents, waivers and
approvals required for the consummation of the transactions contemplated by this
Agreement shall have been made or received.
(c)    Representations and Warranties. The representations and warranties of the
Debtors contained in Sections 4.1, 4.2, 4.3 and 4.4(a) shall be true and correct
in all respects at and as of the Closing Date with the same effect as if made on
and as of the Closing Date (except for such representations and warranties made
as of a specified date, which shall be true and correct only as of the specified
date). All other representations and warranties of the Debtors contained in this
Agreement shall be true and correct (disregarding all materiality or Material
Adverse Effect qualifiers) at and as of the Closing Date with the same effect as
if made on and as of the Closing Date (except for such representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date), except where the failure to be so true and correct does
not constitute a Material Adverse Effect.
(d)    Covenants. The Debtors shall have performed and complied, in all
respects, with all of their respective covenants and agreements contained in
this Agreement.
(e)    Material Adverse Effect. From the Commencement Date to the Closing Date,
there shall not have occurred, and there shall not exist, any Event that
constitutes a Material Adverse Effect.
(f)    Restructuring Support Agreement. The Restructuring Support Agreement
shall be in full force and effect and shall not have been terminated in
accordance with its terms, and there shall not exist any default thereunder by
any party other than such Commitment Party.
7.03    Conditions to the Company’s Obligations. The obligation of the Company
and the other Debtors to consummate the transactions contemplated hereby is
subject to the satisfaction (or waiver by the Company) of each of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of
each Commitment Party contained in this Agreement shall be true and correct in
all material respects at and as of the Closing Date with the same effect as if
made on and as of the Closing Date (except for such representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date).
(b)    Covenants. Each Commitment Party shall have performed and complied, in
all respects, with all of its covenants and agreements contained in this
Agreement and the Restructuring Support Agreement.
(c)    Restructuring Support Agreement. The Restructuring Support Agreement
shall be in full force and effect and shall not have been terminated in
accordance with its terms, and there shall not exist any default thereunder by
any party other than the Company.
Conditions of Plan. The Company shall be satisfied that the conditions to the
occurrence of the Effective Date of the Plan and in the Confirmation Order shall
have been satisfied or waived in accordance with the terms thereof and the Plan.

15
 

--------------------------------------------------------------------------------






ARTICLE XIII    

INDEMNIFICATION AND CONTRIBUTION
8.01    Indemnification Obligations. The Company (the “Indemnifying Party”)
shall indemnify and hold harmless each Commitment Party, their Affiliates,
shareholders, members, partners and other equity holders, general partners,
managers and their respective Representatives, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages, liabilities and costs and expenses (collectively, “Losses”) that any
such Indemnified Person may incur or to which any such Indemnified Person may
become subject arising out of or in connection with this Agreement, including
the Equity Commitments, the use of the proceeds of the Equity Commitment Units,
or any breach by the Company of this Agreement, for any claim, challenge,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnified Person is a party thereto, whether or not
such proceedings are brought by the Company, the other Debtors, their respective
equity holders, Affiliates, creditors or any other Person, and reimburse each
Indemnified Person upon demand for reasonable and documented (subject to
redaction to preserve attorney client and work product privileges) legal or
other third-party expenses incurred in connection with investigating, preparing
to defend or defending, or providing evidence in or preparing to serve or
serving as a witness with respect to, any lawsuit, investigation, claim or other
proceeding relating to any of the foregoing (including in connection with the
enforcement of the indemnification obligations set forth herein), irrespective
of whether or not the transactions contemplated by this Agreement are
consummated or whether or not this Agreement is terminated; provided that the
foregoing indemnity will not, as to any Indemnified Person, apply to Losses (a)
caused by a Commitment Party Default by a Commitment Party, (b) to the extent
relating to disputes among Commitment Parties and/or Minority Equityholders, or
(c) to the extent they are found by a final, non-appealable judgment of a court
of competent jurisdiction to arise from the bad faith, willful misconduct or
gross negligence of such Indemnified Person.
8.02    Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof, specifying in reasonable detail the Losses paid, incurred or otherwise
arising; provided that (a) the omission to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability that it may have hereunder
except to the extent it has been materially prejudiced by such failure and
(b) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Article VIII. Such notice will be
accompanied by copies of reasonably sufficient documentation with respect to
such claim, challenge, litigation, investigation or proceeding, including any
summons, complaint or other pleading that may have been served and any written
demand or any other document or instrument directly relating thereto. In case
any such Indemnified Claims are brought against any Indemnified Person and it
notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein, and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof, with counsel reasonably acceptable to such Indemnified Person;
provided that if the parties (including any impleaded parties) to any such
Indemnified Claims include both such Indemnified Person and the Indemnifying
Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or
additional to those available to the Indemnifying Party, such Indemnified Person
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such Indemnified Claims. Upon
receipt of notice from the Indemnifying Party to such Indemnified Person of its
election to so assume the defense of such Indemnified Claims with counsel
reasonably acceptable to the Indemnified Person, the Indemnifying Party shall
not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person in connection with the defense thereof (other than reasonable
costs of investigation) unless (i) such Indemnified Person shall have employed
separate counsel (in addition to any local counsel) in connection with the
assertion of legal defenses in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that the Indemnifying Party
shall not be liable for the expenses of more than one separate counsel
representing the Indemnified Persons who are parties to such Indemnified Claims
(in addition to one local counsel in each jurisdiction in which local counsel is
required) and that all such expenses shall be reimbursed as they occur),
(ii) the Indemnifying Party shall not have employed counsel reasonably
acceptable to such Indemnified Person to represent such Indemnified

16
 

--------------------------------------------------------------------------------




Person within a reasonable time after notice of commencement of the Indemnified
Claims, (iii) the Indemnifying Party shall have failed or is failing to defend
such claim, and is provided written notice of such failure by the Indemnified
Person and such failure is not reasonably cured within ten (10) Business Days of
receipt of such notice, or (iv) the Indemnifying Party shall have authorized in
writing the employment of counsel for such Indemnified Person.
8.03    Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected without its written
consent (which consent shall not be unreasonably withheld). If any settlement of
any Indemnified Claims is consummated with the written consent of the
Indemnifying Party or if there is a final judgment for the plaintiff in any such
Indemnified Claims, the Indemnifying Party agrees to indemnify and hold harmless
each Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, the provisions of this Article VIII. The
Indemnifying Party shall not, without the prior written consent of an
Indemnified Person (which consent shall be granted or withheld in the
Indemnified Person’s sole discretion), effect any settlement of any pending or
threatened Indemnified Claims in respect of which indemnity or contribution has
been sought hereunder by such Indemnified Person unless (i) such settlement
includes an unconditional release of such Indemnified Person in form and
substance reasonably satisfactory to such Indemnified Person from all liability
on the claims that are the subject matter of such Indemnified Claims and
(ii) such settlement does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
8.04    Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. The
Indemnifying Parties also agree that no Indemnified Person shall have any
liability based on their comparative or contributory negligence or otherwise to
the Indemnifying Party, any Person asserting claims on behalf of or in right of
any of the Indemnifying Party, or any other Person in connection with an
Indemnified Claim.
8.05    Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the
Purchase Price for all tax purposes.
8.06    No Survival. All representations and warranties made in this Agreement
shall not survive the Closing Date.
ARTICLE IX    

TERMINATION
9.01    Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date (including at any time prior to entry of the Confirmation Order):
(d)    by mutual written consent of the Company and the Required Commitment
Parties;
(e)    by the Company by written notice to each Commitment Party or by the
Required Commitment Parties by written notice to the Company if any Law or Order
shall have been enacted, adopted or issued by any Governmental Entity, that
prohibits the implementation of the Plan or the transactions contemplated by
this Agreement or the other Transaction Agreements;
(f)    by the Required Commitment Parties upon written notice to the Company:

17
 

--------------------------------------------------------------------------------




(i)    at any time following the Outside Date, if the Closing shall not have
occurred prior to such time; provided, that such right to terminate this
Agreement shall not be available to any Party whose failure to perform any
material obligation required to be performed by it under this Agreement has been
a cause of or results in the failure of the Closing to occur by such time;
(ii)    if the Company shall have breached any of its representations,
warranties, covenants or other agreements in this Agreement or any such
representation and warranty shall have become inaccurate after the date of this
Agreement, and such breach or inaccuracy would, individually or in the
aggregate, if continuing on the Closing Date, result in a failure of a condition
set forth in Section 7.2(c) or Section 7.2(d), and such breach or inaccuracy is
not cured by the Company by the earlier of (A) the twentieth (20th) Business Day
after the giving of notice thereof to the Company by any Commitment Party;
provided that the Commitment Parties shall not have such right to terminate this
Agreement if they are then in breach of any representation, warranty, covenant
or other agreement hereunder that would result in the failure of any condition
set forth in Section 7.3(a) or Section 7.3(b);
(iii)    if the Interim DIP Order is not entered by the Bankruptcy Court by the
date that is five (5) Business Days after the date hereof;
(iv)    if the Final DIP Order is not entered by the Bankruptcy Court by the
date that is forty-five (45) days after the date hereof;
(v)    in the event of any termination, waiver or modification of the Interim
DIP Order or the Final DIP Order without the prior written consent of the
Required Commitment Parties; or
(vi)    if any of the Chapter 11 Cases shall have been dismissed or converted to
a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy Court has
entered an Order in any of the Chapter 11 Cases appointing an examiner or
trustee with expanded powers to oversee or operate the Debtors in the Chapter 11
Cases; and
(g)    by the Supermajority Commitment Parties, if any Event occurs or has
occurred on or after the Commencement Date that, either alone or in combination
with any other Event, constitutes a Material Adverse Effect.
9.02    Automatic Termination. This Agreement shall terminate automatically,
unless waived by both the Company and the Required Commitment Parties, upon any
termination of the Restructuring Support Agreement or upon any determination by
the Bankruptcy Court that this Agreement is unenforceable for any reason.
9.03    Effect of Termination. Upon any termination of this Agreement pursuant
to this Article IX, this Agreement shall forthwith become void and there shall
be no further obligations or liabilities on the part of the Debtors or the
Commitment Parties; provided that (i) the obligations of the Debtors to pay the
Transaction Expenses pursuant to Section 10.14 and to satisfy their
indemnification obligations pursuant to Article VIII shall survive the
termination of this Agreement indefinitely and shall remain in full force and
effect, and (ii) the provisions set forth in Article X shall survive the
termination of this Agreement in accordance with their terms.
ARTICLE X    

GENERAL PROVISIONS
10.01    Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally,
sent via electronic facsimile (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the Parties at the following addresses (or at such other
address for a Party as will be specified by like notice):
(a)    If to the Company:

18
 

--------------------------------------------------------------------------------




American Apparel, Inc.
747 Warehouse Street
Los Angeles, California 90021-1106
Attention:     Chelsea Grayson, Esq. (cgrayson@americanapparel.net)
with a copy (which shall not constitute notice) to:
Jones Day
222 East 41st Street
New York, New York 10017
Attention:     Scott J. Greenberg (sgreenberg@jonesday.com)        Michael J.
Cohen (mcohen@jonesday.com)
(b)    If to the Commitment Parties (or to any of them):
To each Commitment Party at the addresses or e-mail addresses set forth below
the Commitment Parties’ signature page to this Agreement.


with a copy (which shall not constitute notice) to:
Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, New York 10005
Attention:     Gerard Uzzi (guzzi@milbank.com)
Alexander M. Kaye (akaye@milbank.com), and
Bradley Scott Friedman (bfriedman@milbank.com)
with a copy (which shall not constitute notice) to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:     M. Natasha Labovitz (nlabovitz@debevoise.com)
Jonathan Levitsky (jelevitsky@debevoise.com)
10.02    Assignment; Third Party Beneficiaries. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned
by any Party (whether by operation of Law or otherwise) without the prior
written consent of the Company and the Commitment Parties, other than an
assignment by a Commitment Party expressly permitted by Sections 2.5,  2.6(a),
2.6(c) or 10.7 or any other provision of this Agreement and any purported
assignment in violation of this Section 10.2 shall be void ab initio. This
Agreement will be binding upon, and shall be enforceable by and inure solely to
the benefit of, each of the Parties and their respective successors and
permitted assigns, and this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
other Person any rights or remedies under this Agreement, except that (a) the
Indemnified Parties shall be third-party beneficiaries of, and entitled to
enforce, the provisions of Article VIII (Indemnification and Contribution) and
(b) the Minority Equityholders shall be third-party beneficiaries of, and
entitled to enforce, the provisions of Article III (Minority Equityholder
Purchase Right.
10.03    Prior Negotiations; Entire Agreement.
(a)    This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties hereto acknowledge
that any confidentiality agreements heretofore executed among the Parties and
the Restructuring Support Agreement will continue in full force and effect.

19
 

--------------------------------------------------------------------------------




(b)    Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Commitment Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Commitment Parties under this Agreement
unless such alteration, amendment or modification has been made in accordance
with Section 10.7.
10.04    Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD FOR ANY
CONFLICTS OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION,
AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES CONSENT AND
AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE, WHETHER SUCH
DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY SHALL BE
BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY, OR,
AT ANY TIME FOLLOWING THE COMMENCEMENT DATE SHALL BE BROUGHT EXCLUSIVELY IN THE
BANKRUPTCY COURT (OR, SOLELY TO THE EXTENT THE BANKRUPTCY COURT DECLINES
JURISDICTION OVER SUCH ACTION OR DISPUTE, IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY). THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO
ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
THE BANKRUPTCY COURT, (II) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM
ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (III) ANY LITIGATION OR OTHER
PROCEEDING COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM. THE
PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE RECIPIENT
OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE
VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.
10.05    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR
OTHERWISE.
10.06    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.
10.07    Waivers and Amendments; Rights Cumulative. This Agreement may be
amended, restated, modified, or changed only by a written instrument signed by
the Debtors and the Required Commitment Parties (other than a Defaulting
Commitment Party); provided that each Commitment Party’s prior written consent
shall be required for any amendment that would have the effect of: (a) modifying
such Commitment Party’s Commitment Percentage, (b) increasing the Purchase Price
to be paid in respect of the Equity Commitment Units, (c) extending the Outside
Date; (d) increasing the Total Equity Commitment Amount above $40,000,000
without each Commitment Party having the opportunity (but not the obligation) to
participate pro rata in such increase (for the avoidance of doubt, this clause
shall only apply to the Equity Commitment Units to be issued pursuant to this
Agreement and shall not apply to any subsequent issuance of Units, it being
agreed that no Commitment Party shall be required to purchase such Units); or
(e) otherwise have a materially adverse and disproportionate effect on such
Commitment Party; provided, further, that a written instrument signed by the
Debtors and the Supermajority Commitment Parties (other than a Defaulting
Commitment Party) shall be required to amend, restate, modify or change any
provision that gives the Supermajority Commitment

20
 

--------------------------------------------------------------------------------




Parties consent rights with respect to any matter. The terms and conditions of
this Agreement may be waived (i) by the Company only by a written instrument
executed by the Company and (ii) by the Commitment Parties only by a written
instrument executed by the Required Commitment Parties (provided that each
Commitment Party’s prior written consent shall be required for any waiver having
the effects referred to in the first proviso of this Section 10.7).
Notwithstanding anything to the contrary contained in this Agreement, the
Commitment Parties may agree, among themselves, to reallocate their Commitment
Percentages, without any consent or approval of any other Party; provided,
however, for the avoidance of doubt any such agreement among the Commitment
Parties shall require the consent or approval of all Commitment Parties affected
by such reallocation; provided, further that any reallocation shall require the
consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed). No delay on the part of any Party in exercising any
right, power or privilege pursuant to this Agreement will operate as a waiver
thereof, nor will any waiver on the part of any Party of any right, power or
privilege pursuant to this Agreement, nor will any single or partial exercise of
any right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement. Except as otherwise provided in this Agreement, the
rights and remedies provided pursuant to this Agreement are cumulative and are
not exclusive of any rights or remedies which any Party otherwise may have at
law or in equity.
10.08    Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.
10.09    Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the Parties shall be entitled to seek an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.
10.10    Damages. Notwithstanding anything to the contrary in this Agreement,
none of the Parties will be liable for, and none of the Parties shall claim or
seek to recover, any punitive, special, indirect or consequential damages or
damages for lost profits, including, without limitation, with respect to Losses
under Article VIII (other than in respect of Losses incurred in respect of any
third party claims).
10.11    No Reliance. No Commitment Party or any of its Related Parties shall
have any duties or obligations to the other Commitment Parties in respect of
this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Commitment Party or any of its Related Parties shall be
subject to any fiduciary or other implied duties to the other Commitment
Parties, (b) no Commitment Party or any of its Related Parties shall have any
duty to take any discretionary action or exercise any discretionary powers on
behalf of any other Commitment Party, (c) (i) no Commitment Party or any of its
Related Parties shall have any duty to the other Commitment Parties to obtain,
through the exercise of diligence or otherwise, to investigate, confirm, or
disclose to the other Commitment Parties any information relating to the Company
or any of its Subsidiaries that may have been communicated to or obtained by
such Commitment Party or any of its Affiliates in any capacity and (ii) no
Commitment Party may rely, and confirms that it has not relied, on any due
diligence investigation that any other Commitment Party or any Person acting on
behalf of such other Commitment Party may have conducted with respect to the
Company or any of its Affiliates or any of their respective securities and
(d) each Commitment Party acknowledges that no other Commitment Party is acting
as a placement agent, initial purchaser, underwriter, broker or finder with
respect to its Equity Commitment.
10.12    Publicity; Public Disclosure of Agreement.
(a)    At all times prior to the Closing Date or the earlier termination of this
Agreement in accordance with its terms, the Company and the Commitment Parties
shall consult with each other prior to issuing any press releases (and provide
each other a reasonable opportunity to review and comment upon such release) or
otherwise making public announcements with respect to the transactions
contemplated by this Agreement.

21
 

--------------------------------------------------------------------------------




Subject to Section 10.12(a), the Company may, in its discretion, disclose this
Agreement (including the signature pages hereto) in a press release or public
filing; provided, however, that the Company shall not disclose the Commitment
Percentage of any Commitment Party to any Person, other than legal, accounting,
financial and other advisors to the Company, or any of its respective
subsidiaries or affiliates, unless such information is or becomes publicly
available other than by the Company’s breach of this Section 10.12 or such
information is required to be disclosed by law, rule, regulation, legal,
judicial or administrative process, subpoena, or court order, or by a
governmental, regulatory, or self-regulatory authority, or similar body,
including the SEC and the Company’s filing obligations the Exchange Act. For the
avoidance of doubt, the Company shall be permitted to disclose at any time the
aggregate amount of claims held by any class of Commitment Parties.
10.13    Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Section 408 of the U.S. Federal Rule of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Action, except to the extent filed with, or
disclosed to, the Bankruptcy Court in connection with the Chapter 11 Cases
(other than an Action to approve or enforce the terms of this Agreement).
10.14    Transaction Expenses. At the Closing or termination of this Agreement,,
the Company will reimburse or pay, as the case may be, the reasonable and
documented out-of-pocket costs and expenses incurred by the Commitment Parties
in connection with this Agreement and the transactions contemplated hereby
(including investigating, negotiating and completing such transactions),
including the fees and expenses of Milbank, Tweed, Hadley & McCloy LLP and
Deveboise & Plimpton LLP reasonably incurred (collectively, “Transaction
Expenses”), to the extent such amounts are incurred on or prior to the earlier
of the Effective Date and the termination of this Agreement. Such Transaction
Expenses shall constitute an allowed administrative expense of the Company under
Section 503(b)(1) and 507(a)(1) of the Bankruptcy Code. The payment of
Transaction Expenses hereunder shall not limit the payment of fees and expenses
as contemplated in the Restructuring Support Agreement or in any other agreement
by and among the Parties hereto; provided, however, that the payment of any
amounts pursuant to this Section shall not be duplicative with the payment of
any amounts pursuant to the Restructuring Support Agreement or any other
agreement by and among the parties hereto.
10.15    Transfer Taxes. All Units issued by the Company pursuant to this
Agreement will be delivered to the applicable Commitment Party (or designee, as
applicable) or Minority Equityholder with all issue, stamp, transfer, sales and
use, or similar transfer Taxes or duties (if any) that are due and payable in
connection with such delivery duly paid in full by the Company.
10.16    Additional Agreements. While this Agreement is in effect with respect
to any Commitment Party, such Commitment Party shall be automatically entitled
to its pro rata share of any fees, expenses, compensation or benefits in the
event that the Company or any of the Debtors agrees to pay any such fees,
expenses or other compensation or grant any such benefits to any other
Commitment Party in connection with or related to this Agreement (including in
connection with any amendment, waiver or modification of this Agreement) or the
Equity Commitments made herein.
[Signature Pages Follow]





22
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.
AMERICAN APPAREL, INC.
By:
/s/ [           ]
 
Name: [           ]
 
Title: [           ]





.





[Equity Commitment Agreement Signature Page]
 

--------------------------------------------------------------------------------






[MONARCH COMMITMENT PARTY]
By:
/s/ [           ]
 
Name: [           ]
 
Title: [           ]



Notice Information:
[Name]
[Address]
Attention: [Name] ([email address])


Principal Amount of Note Claims:
____________________________________

[Equity Commitment Agreement Signature Page]
 

--------------------------------------------------------------------------------






[COLISEUM COMMITMENT PARTY]
By:
/s/ [           ]
 
Name: [           ]
 
Title: [           ]



Notice Information:
[Name]
[Address]
Attention: [Name] ([email address])


Principal Amount of Note Claims:
____________________________________

[Equity Commitment Agreement Signature Page]
 

--------------------------------------------------------------------------------






[GSAM COMMITMENT PARTY]
By:
/s/ [           ]
 
Name: [           ]
 
Title: [           ]



Notice Information:
[Name]
[Address]
Attention: [Name] ([email address])


Principal Amount of Note Claims:
____________________________________

[Equity Commitment Agreement Signature Page]
 

--------------------------------------------------------------------------------






[PENTWATER COMMITMENT PARTY]
By:
/s/ [           ]
 
Name: [           ]
 
Title: [           ]



Notice Information:
[Name]
[Address]
Attention: [Name] ([email address])


Principal Amount of Note Claims:
____________________________________

[Equity Commitment Agreement Signature Page]
 

--------------------------------------------------------------------------------






[STANDARD GENERAL COMMITMENT PARTY]
By:
/s/ [           ]
 
Name: [           ]
 
Title: [           ]



Notice Information:
[Name]
[Address]
Attention: [Name] ([email address])


Principal Amount of Note Claims:
____________________________________





[Equity Commitment Agreement Signature Page]
 

--------------------------------------------------------------------------------






Schedule 1


Required Consents
    






--------------------------------------------------------------------------------




EXHIBIT E    

GOVERNANCE TERM SHEET






--------------------------------------------------------------------------------






IN RE: AMERICAN APPAREL INC.
SUMMARY OF TERMS FOR POST-RESTRUCTURING EQUITY


This term sheet (this “Equity Term Sheet”) sets forth the principal terms of the
equity to be issued pursuant to the financial restructuring of American Apparel
Inc. (“AAP Inc.”) as described in the Restructuring Support Agreement to which
this Equity Term Sheet is attached (the “Restructuring Support Agreement”). This
Equity Term Sheet does not constitute (nor shall it be construed as) an offer to
sell or buy, nor the solicitation of an offer to sell or buy, any securities of
the Company (as defined below) or of AAP Inc. or any of its subsidiaries, it
being understood that any such offer or solicitation will only be made in
compliance with applicable provisions of securities, bankruptcy and/or other
applicable laws. The transactions described herein will be subject to the
completion of definitive documents incorporating the terms set forth herein and
the closing of any transaction shall be subject to the terms and conditions set
forth in such definitive documents. Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the
Restructuring Support Agreement. All references in this Equity Term Sheet to a
specified percentage of Units (as defined below) outstanding shall be calculated
without giving effect to any Units or other equity interests issued pursuant to
any equity incentive plan adopted by the Company or any other issuance that is
carved out of the Operating Agreement’s preemptive rights provision.


The Company
AAP Inc. will be converted into a Delaware limited liability company, on or
prior to the Effective Date (such limited liability company, the “Company”). The
Company will elect to be treated as a corporation for U.S. federal, state and
local income tax purposes effective on the earlier of the Effective Date or the
date of formation, absent an alternative structure determined by the Supporting
Parties, which alternative structure shall require the consent of the Company
Parties if such structure results in a transfer of a Company Party’s assets to a
new entity that is not a successor of the Company Party for tax purposes.
 
 
Operating Agreement; Units
The Company shall be governed by a limited liability company agreement (the
“Operating Agreement”), in a form to be filed with the Plan Supplement. Each
Person that receives a distribution of New Common Equity pursuant to the Plan
shall be required, as a condition to receiving such distribution, to become a
party to the Operating Agreement by executing a counterpart signature page to
the Operating Agreement. The New Common Equity will be issued in the form of
common membership interest units in the Company (“Units”). From and after the
Effective Date, it shall be a condition to any issuance or transfer of Units
that the recipient thereof become a member of the Company (a “Member”) and a
party to the Operating Agreement. The Operating Agreement shall provide for only
one class of Units at the Effective Date.
 
 




 

--------------------------------------------------------------------------------




Board of Directors
Board Composition: The Company shall be managed by a Board of Directors (the
“Board”) consisting of seven directors (collectively, the “Directors”),
including (i) the Chief Executive Officer of the Company (the “CEO”), (ii) three
individuals who have relevant industry expertise and are not affiliates of the
appointing Member, the Company or any DC Transferee (as defined below),
including (a) one individual elected by the affirmative vote of Units
representing at least a majority of the total outstanding Units (an “At-Large
Independent Director”), (b) one individual appointed by Goldman Sachs Asset
Management, L.P. (“GSAM”) (the “GSAM Independent Director”) and (c) one
individual appointed by Monarch Alternative Capital LP (“Monarch”) (the “Monarch
Independent Director” and, collectively with the At-Large Independent Director
and the GSAM Independent Director, the “Independent Directors”), (iii) one
individual appointed by Monarch; (iv) one individual appointed by Pentwater
Capital Management LP; and (v) one individual appointed by Coliseum Capital
Management, LLC. The initial term of the At-Large Independent Director shall
expire on the one year anniversary of the Effective Date, and thereafter all
At-Large Independent Directors shall be subject to election each year and shall
be elected (or appointed, as applicable) for a term expiring one year after the
date of his or her election or appointment, in the manner described in the
foregoing clause (ii).
Additional Appointment Rights. Any Member (other than the Initial Appointing
Members (as defined below)) shall have the right to appoint one Director from
and after such time as it becomes the holder of at least 15% (including Units
held by its affiliates) of the total outstanding Units (any such Member(s),
collectively with the Initial Appointing Members, the “Appointing Members”). Any
Member (other than Monarch and its affiliates, for so long as Monarch has the
right to appoint more than one Director) shall have the right to appoint two
Directors (one of whom must be an industry expert and not an affiliate of the
appointing Member or the Company, and shall be deemed an “Independent Director”
for all purposes hereof) from and after such time as it becomes the holder of at
least 30% (including Units held by its affiliates) of the total outstanding
Units. Any such additional Director appointment right will be accommodated by
giving the applicable Member an appointment right with respect to (i) any Board
seat with respect to which another Member has ceased to have appointment rights
because it has fallen below the Board Seat Threshold (and with respect to which
no other Member has obtained appointment rights) or (ii) the At-Large
Independent Director Board seat, if there are no such Board seats as are
described in clause (i). As used herein, “Initial Appointing Members” means,
collectively, Monarch, Coliseum, GSAM and Pentwater, in each case together with
their respective affiliates.
Cessation of Appointment Rights. A Member shall cease to have the right to
appoint any Directors (and shall cease to be an Appointing Member and, as
applicable, an Initial Appointing Member) from and after such time as it ceases
to hold a number of Units (including Units held by its affiliates) that is at
least 13% of the aggregate number of Units issued as distributions under the
Plan or pursuant to the equity commitment agreement contemplated by the Plan
(such number of Units, as adjusted proportionally to reflect any Unit splits or
combinations, equity issuances or similar transactions, the “Board Seat
Threshold”), and the term of any Director(s) appointed by such Member shall
thereupon automatically terminate, and from and after such time such Board seat
(a) will be given to any Member that has obtained the right to appoint an
additional Director, to the extent necessary to accommodate such right, and (b)
will otherwise be an At-Large Independent Director seat until it is given to a
Member to accommodate such an appointment right. Any Director whose term was
automatically terminated pursuant to the immediately preceding sentence may
continue to serve until his or her successor is duly elected. Monarch shall
cease to have the right to appoint the Monarch Independent Director, and any
other Member with the right to appoint a second Director shall cease to have the
right to appoint such Director, from and after such time as Monarch or such
other Member, as applicable, ceases to hold a number of Units (including Units
held by its affiliates) equal to at least two times the Board Seat Threshold,
and from and after such time such Board seat will be an At-Large Independent
Director seat.
Transfers of Appointment Rights. A Member that has the right to appoint a
Director shall have (for so long as it has such appointment right) the right to
transfer such appointment right to any Person to whom it transfers (subject to
and in accordance with the terms of the Operating Agreement) a number of Units
equal to or greater than the Board Seat Threshold.
Vacancies; Removal: A Member (or a group of Members) that has the right to
appoint a Director shall have (for so long as it has such appointment right) the
exclusive right to fill vacancies with respect to such Board seat and the
exclusive right to remove such Director; provided, however, that any Director
may be removed for “cause” (to be defined in the Operating Agreement) by the
affirmative vote of one or more Members holding more than 60% of the Units then
outstanding. Any At-Large Independent Director may be removed at any time, with
or without cause, by any Member or group of Members holding, in the aggregate, a
majority of the total outstanding Units.
Chairman: The initial Chairman of the Board shall be selected at the initial
Board meeting by a plurality vote of the Directors.
Meetings: The Board shall meet no less frequently than once per calendar
quarter. Board meetings may be called by the Chairman of the Board, the CEO, or
by any three Directors with at least forty-eight (48) hours’ prior notice in
writing or by email.
Quorum: A quorum shall consist of a majority of the full Board.
Board Action: Board action shall require the affirmative vote of a majority of
the Directors present at a duly called meeting at which a quorum is present, or
the written consent of all of the Directors; provided, however that the entry by
the Company or any of its subsidiaries into any transaction with any Member or
its members, managers, directors, officers, employees, agents or representatives
or its or any of their affiliates (other than agreements between the Company and
its subsidiaries) shall require the approval of a majority of the disinterested
Directors (for purposes of this provision, a Director shall not be disinterested
if they have been appointed by such Member).
Committees; Subsidiary Boards: Subject to any applicable law or stock exchange
rule to which the Company is then subject, each Member that has the right to
appoint a Director to the Board shall also have the right to proportionate
representation by such Director on all Board committees, and on the boards and
committees of any material subsidiaries of the Company; provided that for
purposes of any Board or subsidiary committees, such representation can be in
the form of a non-voting observer.
Board Observer: Each of Monarch and GSAM, for so long as it has the right to
appoint an Independent Director, will have the right to appoint one non-voting
observer to the Board (each, a “Board Observer”), who will receive all Board
materials and notice of all Board meetings, and be entitled to attend all Board
meetings, with such receipt of materials and attendance subject to customary
exclusions related to the loss of attorney-client privilege and the entry into a
customary non-disclosure agreement.




 

--------------------------------------------------------------------------------




 
 
Member Consent Rights
The Company shall not, and shall not permit any of its subsidiaries to, take any
of the following actions without the prior written consent of Members holding a
majority of the Units then outstanding:
•    Any merger, consolidation, recapitalization, reorganization or other
business combination transaction of the Company or any of its material
subsidiaries;
•    Any sale, lease or other disposition of all or substantially all assets of
the Company or any of its material subsidiaries; and
•    Any dissolution, winding-up or liquidation of the Company or any of its
subsidiaries.
 
 
Fiduciary Duties; Indemnity and Exculpation
The Operating Agreement shall expressly provide that any duties (including
fiduciary duties) of any Member or Director in their capacities as such (but not
the duties of any officer of the Company, in his or her capacity as such) that
would otherwise apply at law or in equity (including the duty of loyalty and the
duty of care) shall be waived and eliminated to the fullest extent permitted
under Delaware law and any other applicable law; provided, however that (i) the
foregoing shall not eliminate the obligation of each Member to act in compliance
with the express terms of this Agreement and (ii) the foregoing shall not be
deemed to eliminate the implied contractual covenant of good faith and fair
dealing. In furtherance of the foregoing (but subject to the foregoing
provisos), when any Member (but not the officers of the Company, in their
capacity as such) takes any action under the Operating Agreement to give or
withhold its consent or approval, such Member shall have no duty (fiduciary or
otherwise) to consider the interests of the Company, its subsidiaries or the
other Members, and may act exclusively in its own interest.


The Operating Agreement shall contain customary indemnification and exculpation
provisions consistent with the foregoing and applicable Delaware law.
 
 
Pre-emptive Rights
If the Company or any of its subsidiaries proposes to issue Units or other
equity interests or securities convertible into or exercisable or exchangeable
therefor, the Company shall (or shall cause such subsidiary to) first offer to
each Member holding at least 5% of the Units then outstanding the right to
purchase, for cash, at a price equal to the price at which the Company (or such
subsidiary) proposes to issue such Units or other interests or securities, such
Member’s pro rata portion based on its respective ownership of the Units
outstanding immediately prior to such issuance (or, as applicable, its indirect
ownership in such subsidiary) of such Units or other securities, subject to
customary exceptions for Unit dividends, issuances under employee incentive
plans, and issuances in connection with acquisition transactions.
 
 




 

--------------------------------------------------------------------------------




Transfers of Units
The ability of any Member to directly or indirectly sell, assign, transfer,
pledge or otherwise dispose of all or any of its Units (any of the foregoing, a
“Transfer”) shall be subject to the following restrictions, subject to customary
exceptions for Transfers to affiliates and other “permitted transferees”:
•    The transferee shall have executed a joinder to the Operating Agreement, in
an agreed upon form.
•    All Transfers shall be made in compliance with all applicable federal and
state securities laws.
•    All Transfers shall be subject to the Right of First Offer and (subject to
the percentage threshold) Tag-Along provisions described below.
•    No Transfer of Units will be permitted if, as a result of such Transfer,
any class of equity securities of the Company would be held of record by a
number of holders that exceeds the applicable threshold for registration under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or if the
Board otherwise determines that such Transfer could result in the Company’s
being required to file reports under the Exchange Act.
•    No Transfer of Units will be permitted during a specified windows of time
immediately before and immediately after the Company issues its quarterly and
annual financial statements.
•    No Transfers of Units will be permitted to any of the following Persons
(each, a “Prohibited Transferee”), and in the event that any Transfer of Units
is made to a Prohibited Transferee in violation of this provision or deemed to
be made to a Prohibited Transferee by operation of law or otherwise the Board
may, in its sole discretion at any time thereafter, cause any or all such Units
to be stripped of all voting and information rights:
o    Any Person that the Board determines in good faith is a competitor of the
Company or an affiliate of a competitor, other than as approved by the Board.
o    Dov Charney, his family members, or any of their respective affiliates, or
any other Person (a) in which any of the foregoing Persons is an actively
participating investor, (b) in which any of the foregoing Persons holds any
equity or voting power, or has the right to obtain an equity interest or voting
power or otherwise obtain control through the exercise of any option, warrant,
right or security, (c) whose investment in the Units is being funded directly or
indirectly by any of the foregoing Persons, (d) with whom any of the foregoing
Persons is acting as a member of a “group” (as such term is defined in the
Securities Exchange Act of 1934, as amended), (e) acting in its capacity as a
lender, co-investor, or financing source for any of the foregoing Persons (any
of the foregoing, a “DC Transferee”).
•    All Transfers may be subject to customary restrictions consistent with the
preservation of the net operating loss and other tax attributes of the Company
and its subsidiaries. If an alternate structure decision is made rendering the
Company to be treated as a partnership for U.S. federal, state and local income
tax purposes, Transfers may be subject to customary restrictions to avoid
treatment as a "publicly traded partnership"
These Transfer Restrictions will also apply to Transfers of equity interests in
any entity that directly or indirectly holds Units, other than bona fide
Transfers of equity interests in an entity whose aggregate direct and indirect
interest in the Units represents 10% or less of such entity’s total assets. Any
purported transfer to a Prohibited Transferee shall be void ab initio and have
no force and effect.




 

--------------------------------------------------------------------------------




 
 
Right of First Offer
In the event that any Member proposes to Transfer all or any of its Units (the
“Offered Units”) to any unaffiliated third party in one or more bona fide
transactions, then such Member (a “ROFO Seller”) shall deliver to each of the
other Members holding a number of Units equal to or greater than the Board Seat
Threshold (each, a “ROFO Offeree”) written notice thereof, specifying the number
of Offered Units, the price per Offered Unit, and any other material terms of
such Transfer (an “Offer Notice”).
•    Each ROFO Offeree may elect to purchase, by written notice given to the
ROFO Seller at any time during the 10 Business Days following its receipt of the
Offer Notice (the “Offer Period”), its pro rata share (based on its respective
ownership of the Units held by all ROFO Offerees as of the date of the Offer
Notice) of the Offered Units at the price and on the terms specified in the
Offer Notice.
•    Any Offered Units that ROFO Offerees do not elect to purchase will be
re-offered pro rata to each ROFO Offeree who elected to purchase Offered Units.
•    Any remaining Offered Units may be Transferred by the ROFO Seller, at any
time during the 75 days following expiration of the Offer Period to any third
party on terms (including a cash purchase price that, net of commissions or
similar expenses, is no lower than the price specified therein) no more
favorable in the aggregate to such third party than the terms specified in the
Offer Notice. If a buyer is found during the 75-day ROFO window, the transfer to
such Buyer will be subject to the tag-along if the number of Units exceeds the
51% threshold for a Tag-Along Sale (as defined below). If during such 75 days
the ROFO Seller is not able to sell the remaining Offered Units on such terms,
but determines in good faith that such remaining Offered Units may reasonably be
expected to be sold to a third party under terms more favorable to such third
party than originally proposed in the Offer Notice, the ROFO Seller may deliver
a new Offer Notice to the ROFO Offerees with respect to such remaining Offered
Units with such terms.
 
 




 

--------------------------------------------------------------------------------




Tag-along Rights
In the event that any one or more Members proposes to Transfer to any
unaffiliated Person or “group” of unaffiliated Persons (the “Tag-Along Buyer”)
Units that constitute more than 51% of the total Units then outstanding (a
“Tag-Along Sale”), such Member (the “Selling Member”) shall provide notice of
the Tag-Along Sale to each of the other Members (the “Tag-Along Offerees”) no
later than ten (10) Business Days prior to the proposed closing of such
Tag-Along Sale (the “Tag Along Notice”). Each Tag-Along Offeree shall have
“tag-along” rights to participate, on a pro rata basis (based on its respective
ownership of the Units held by all Tag-Along Offerees as of the date of the
Tag-Along Notice), in the Tag-Along Sale, on the same terms, and subject to the
same conditions as the Selling Member, with a corresponding reduction (except to
the extent the Tag-Along Buyer agrees to purchase additional Units) in the
number of Units being sold by the Tag-Along Seller to reflect the number of
Units that Tag-Along Offerees elect to sell in the Tag-Along Sale. It shall be a
condition precedent to the effectiveness of any Tag-Along Sale that the
Tag-Along Buyer concurrently purchase, pursuant to the terms hereof, all of the
Units with respect to which Tag-Along Offerees elect to exercise tag-along
rights in connection with such Tag-Along Sale.
 
 
Drag-along Rights
In the event that any one or more Members collectively holding more than 60% of
the outstanding Units proposes to Transfer all of its or their Units, as the
case may be, to any unaffiliated Person or “group” of unaffiliated Persons (the
“Drag-Along Buyer”), then such Members (the “Drag-Along Seller”) shall have the
right to cause all of the other Members to Transfer all of their Units to the
Drag-Along Buyer, on the same terms, and subject to the same conditions as the
Drag-Along Seller. In connection with any such Transfer, each Member shall, if
applicable, (i) vote in favor of the transaction pursuant to which the Transfer
is effected, (ii) not exercise any appraisal or similar rights with respect to
such transaction and (iii) provide customary representations and warranties to
the Drag-Along Buyer regarding its legal status and authority, and its ownership
of the Units being transferred, and customary (several but not joint)
indemnities regarding the same, (iv) participate pro rata in any indemnification
of the Drag-Along Buyer with respect to matters other than the representations
and warranties described in clause (iii), provided, that each Member’s liability
shall be several and not joint and several, and (v) take all other actions
reasonably requested in order to consummate such transaction. In no event shall
any such Member be required to indemnify or contribute any amount in excess of
the net cash amount received by such Member in any such Transfer.
 
 




 

--------------------------------------------------------------------------------




Information Rights
The Company shall hold quarterly conference calls with the Members to discuss
the results of the Company’s operations and the financial performance of the
Company for the prior fiscal quarter and year-to-date and to answer questions
related thereto, and shall provide the following to each Member:
•    audited consolidated financial statements within 90 days after the end of
each fiscal year;
•    unaudited quarterly consolidated financial statement within 45 days from
the end of each quarter;
•    unaudited monthly reports and consolidated financial statements within 30
days after the end of each month;
•    transcripts of the quarterly conference calls described above; and
•    not less than 45 days prior to the beginning of each fiscal year, a budget
and a business plan, provided that the Company will not be required to provide
any such budget and business plan information to any holder of less than 5% of
the Units then outstanding (including any Units held by its affiliates).


The Company shall provide the foregoing information in an electronic data room
to which access is given to each Member and any potential transferee that enters
into a customary confidentiality agreement in form and substance reasonably
acceptable to the Company; provided, that access to the budgets and business
plans may be restricted to Members entitled to receive such information and
potential transferees of such Members; provided, further no access to any of the
foregoing information shall be given to any Prohibited Transferee, except as
approved by the Board with respect to any Prohibited Transferee that is not a DC
Transferee, and in no event will any such access be given to any DC Transferee.


In addition, each Member of the Company holding (including any Units held by its
affiliates) at least 5% of the Units then outstanding shall have the right, upon
reasonable notice and at reasonable times, to meet with the officers of the
Company and its subsidiaries and to have access to the officers of the Company
and its subsidiaries, and the Company shall provide to each such Member who so
requests, information and rights that satisfy the VCOC requirements of ERISA and
that are customary for transactions of this type.


In addition, upon reasonable notice from any Member of the Company holding
(including any Units held by its affiliates) at least 5% of the Units then
outstanding, the Company shall, and shall cause its officers and employees to,
afford such 5% Member and its representatives reasonable access during normal
business hours to the corporate, financial and similar records, reports and
documents of the Company, including, without limitation, all books and records,
minutes of proceedings, internal management documents, reports of operations,
reports of adverse developments, copies of any management letters and
communications with Members or Managers, and to permit such Member and its
representatives to examine such documents and make copies thereof.


The Company’s obligation to provide the foregoing information to any particular
Member shall be subject to customary exceptions regarding competitors,
attorney-client privileged information, and the restrictions described above
with respect to Prohibited Transferees.






 

--------------------------------------------------------------------------------




 
 
Capital Contributions
No Member shall be required to make any additional capital contributions to the
Company without the prior consent of such Member.
 
 
D&O Insurance; Indemnification Agreements
The Directors and executive officers shall have the benefit of customary
Indemnification Agreements with the Company and the Company shall maintain
customary D&O insurance.
 
 
Confidentiality
Customary confidentiality restrictions for a privately held company (including
with respect to all information and documents described under “Information
Rights” above), with a carve-out allowing Members to share confidential
information with any potential transferee that enters into a customary
confidentiality agreement in form and substance reasonably acceptable to the
Company; provided however, that such carve out shall not apply to any Prohibited
Transferee, except as approved by the Board with respect to any Prohibited
Transferee that is not a DC Transferee. In in no event may any such information
be shared with any DC Transferee.
 
 
Amendments
Any amendment to the Operating Agreement shall require approval of Members
holding at least 66 2/3% of the Units then outstanding, provided, that any
amendment that adversely affects the Director or observer appointment rights of
any Member or could reasonably be expected to materially adversely affect any
Member’s interest in the Company in a manner that is disproportionate to the
effect on each other Member’s interest in the Company shall require the consent
of such Member.
 
 
IPO Issuer / Structuring
In connection with any registered offering of equity securities by the Company
for its own account or pursuant to any demand registration as described below,
the Board may cause the Company to merge with or convert into a corporation or
other business entity that is an affiliate of the Company, pursuant to which the
outstanding Units are converted into or exchanged for voting common stock of
such corporation (or voting common equity securities of such other business
entity) (the “IPO Issuer”), for the purpose of effecting an initial offering of
such class of securities of such IPO Issuer for sale to the public in a
registered offering.  In any such conversion or exchange, each Member will
receive shares (or other equity securities, as applicable) of the IPO Issuer
having (a) a fair market value (as determined by the Board in good faith) equal
to the distribution that such Member would have received with respect to its
Units if the Company were dissolved and its assets distributed pursuant to
Operating Agreement’s liquidation waterfall and (b) substantially equivalent
economic, governance, priority and other rights and privileges as are in effect
for the Units immediately prior to such transaction, subject to the changes that
would be required to comply with applicable federal securities laws and national
stock exchange listing rules in connection with such transaction.
 
 




 

--------------------------------------------------------------------------------




Registration Rights
Registration Rights Agreement: The Company and each Person that receives a
distribution of Units pursuant to the Plan (including Units purchased pursuant
to the Equity Commitment Agreement) that, together with all Units distributed
pursuant to the Plan to affiliates of such Member, represent at least 10% of the
total number of Units distributed pursuant to the Plan and Equity Commitment
Agreement, will enter into a Registration Rights Agreement, in a form to be
filed with the Plan Supplement. Notwithstanding the foregoing, each Supporting
Party (as defined in the Restructuring Support Agreement) and any affiliate
thereof that receives Units pursuant to the Plan or Equity Commitment Agreement
will also be a party to the Registration Rights Agreement, irrespective of
whether it satisfies such 10% percentage threshold. The Registration Rights
Agreement will include customary provisions including those set forth below.
Demand Registrations: Prior to the completion of an underwritten public offering
that results in net proceeds to the Company and selling Members of at least $50
million (an “IPO”), any one or more Members that is a party to the Registration
Rights Agreement and holds Units (including any Units held by its affiliates)
representing at least 51% of the total Units issued under the Plan shall be
entitled to up to three “demand” registrations. Such demand registration rights
may be exercised at any time from and after the 12-month anniversary of the
Effective Date.
Following the completion of an IPO and provided that the Company is eligible to
use Form S-3 to effectuate such registration, any one or more Members that are
party to the Registration Rights Agreement and hold in the aggregate Units
(including any units held by their affiliates) representing at least 10% of the
total Units issued under the Plan shall be entitled to no more than three
“demand” registrations on Form S-3 per Member; provided, that in no event shall
the Company be required to file more than three such registration statements
during any twelve month period.
Any demand registration may, at the option of the Member who makes the demand,
be a “shelf” registration pursuant to Rule 415 under the Securities Act,
provided that the Company is eligible to use Form S-3 to effectuate such
registration.




 

--------------------------------------------------------------------------------




 
Piggyback Registration Rights. In addition to the demand registration rights set
forth above, in the event that the Company files a registration statement for an
offering of securities on its own behalf or on behalf of any other person (other
than an IPO and with customary exceptions for employee benefit plans, and
acquisition or exchange transactions), each Member shall be entitled to include
any Units that it owns in such offering, subject to customary cut-back
provisions (as described more fully below) in the case of any underwritten
public offering.
Cut-Backs. In the case of any underwritten public offering by the Company for
its own account, priority shall be given to securities offered by the Company,
and any cut-backs will be allocated proportionally among the Members
participating in such offering based on the number of Registrable Securities
held by each such Member. In the case of any underwritten public offering
pursuant to a demand registration, any cut-backs will be allocated
proportionally among all Members participating in such offering based on the
number of Registrable Securities held by each such Member.
 
Holdback Provisions: In connection with any underwritten registration, each
Member that is party to the Registration Rights Agreement will be required, with
respect to any Units that it owns, to enter into customary holdback agreements
with the managing underwriter(s) of such offering; provided, that such holdback
agreements shall not require a holding period of longer than 180 days with
respect to an IPO and 90 days with respect to any other registration (unless a
longer period is required by FINRA regulations or applicable law).
 
Indemnification: Customary indemnification and contribution arrangements in
connection with any offering pursuant to a registration statement filed pursuant
to the Registration Rights Agreement.




 

--------------------------------------------------------------------------------




 
Registration Expenses: All registrations shall be at the Company’s expense,
including, without limitation, fees and expenses of one counsel for the Members
if any of them are registering Units in connection with any such registration,
such counsel to be selected by the holders of a majority of the Units being
registered.
Amendments: Any amendment to the Registration Rights Agreement shall require
approval of Members holding at least 66 2/3% of the “Registrable Securities”
then outstanding, provided that any amendment that could reasonably be expected
to materially adversely affect any Member’s rights thereunder in a manner that
is disproportionate to the effect on each other Member’s rights thereunder shall
require the consent of such Member.
Termination: Following an IPO, a Member’s rights and obligations under the
Registration Rights Agreement will terminate (other than continuing
indemnification and customary expense reimbursement obligations thereunder) when
they cease to hold “Registrable Securities” which will be defined in the
Registration Rights Agreement; provided, that Units distributed pursuant to the
Plan (including Units purchased pursuant to the Equity Commitment Agreement)
will not cease to be Registrable Securities for so long as they are held by any
party to the Registration Rights Agreement that  holds at least 5% (including
Units held by its affiliates that are party to the Registration Rights
Agreement) of the total outstanding Units, calculated without giving effect to
any Units or other equity interests issued pursuant to any equity incentive plan
adopted by the Company or any other issuance that is carved out of the Operating
Agreement’s preemptive rights provision. For all purposes of this “Registration
Rights” section of this Equity Term Sheet, “Units” shall be construed to include
any IPO Issuer securities received upon the conversion or exchange of Units, as
contemplated under the “IPO Issuer / Structuring” heading above.






 

--------------------------------------------------------------------------------




EXHIBIT F    

INTERIM DIP ORDER



 



--------------------------------------------------------------------------------






UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
 
In re:
AMERICAN APPAREL, INC., et al.,
Debtors.
:
:
:
:
:
:
:


Chapter 11


Case No. 15-_______ (___)
(Joint Administration Requested)



INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN POSTPETITION SENIOR
SECURED SUPERPRIORITY FINANCING PURSUANT TO 11 U.S.C. §§ 361, 362, 363(c),
363(e), 364(c), 364(d)(1), 364(e) AND 507 AND (B) UTILIZE CASH COLLATERAL,
(II) AUTHORIZING THE REPAYMENT IN FULL OF AMOUNTS OWED UNDER THE PREPETITION ABL
CREDIT FACILITY, (III) GRANTING PRIMING LIENS, PRIORITY LIENS AND SUPERPRIORITY
CLAIMS TO THE DIP LENDERS, (IV) GRANTING ADEQUATE PROTECTION TO CERTAIN
PREPETITION SECURED PARTIES, (V) SCHEDULING A FINAL HEARING PURSUANT TO
BANKRUPTCY RULES 4001(b) AND (c) AND (VI) GRANTING RELATED RELIEF

--------------------------------------------------------------------------------

Upon the motion dated October 5, 2015 (the “Motion”) of American Apparel, Inc.
(“American Apparel”) and its affiliated debtors, as debtors and debtors in
possession (collectively, the “Debtors”) in the above-referenced chapter 11
cases (the “Cases”), for entry of an interim order (this “Interim Order”) and a
final order (“Final Order”), under sections 361, 362, 363(c), 363(e), 364(c),
364(d)(1) and 364(e) of title 11 of the United States Code, 11 U.S.C. §§ 101, et
seq. (as amended, the “Bankruptcy Code”), Rules 2002, 4001 and 9014 of the
Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”) and
Rule 4001-2 of the Local Bankruptcy Rules for the United States Bankruptcy Court
for the District of Delaware (the “Local Rules”), seeking, inter alia:
(A) authorization for American Apparel (USA), LLC. (“AA LLC” or the “Borrower”)
and certain other borrower parties (together with AA LLC, the “Borrowers”) to
obtain senior secured postpetition financing in an aggregate principal amount
not to exceed $90 million (the “DIP Credit Facility”), pursuant to section 364
of the Bankruptcy Code, and (B) authorization for the Guarantors (as defined in
the DIP Credit Agreement (as defined below)) to guarantee the Borrowers’
obligations under the DIP Credit Facility, in each case, pursuant to the terms
of this Interim Order, the Final Order and that certain Debtor in



 

--------------------------------------------------------------------------------




Possession Credit Agreement, dated as of October 4, 2015, by and among, inter
alia, the Borrower, the Guarantors, Wilmington Trust, National Association
(“Wilmington Trust”) as administrative agent and collateral agent (in such
capacities, the “DIP Agent”) and the lenders party thereto from time to time
(collectively, the “DIP Lenders”), in substantially the form attached hereto as
Exhibit A (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and this Interim
Order, the “DIP Credit Agreement”), and any related documents required to be
delivered by or in connection with the DIP Credit Agreement (collectively, the
“DIP Credit Documents”);
authorization for the Debtors to execute and enter into the DIP Credit Documents
and to perform such other and further acts as may be required in connection with
the DIP Credit Documents;
authorization for the Debtors to grant security interests, liens and
superpriority claims (including a superpriority administrative claim pursuant to
section 364(c)(1) of the Bankruptcy Code, liens pursuant to sections 364(c)(2)
and 364(c)(3) of the Bankruptcy Code and priming liens pursuant to
section 364(d) of the Bankruptcy Code) in favor of the DIP Agent, for the
benefit of itself and the DIP Lenders, to secure the repayment of all
obligations of the Debtors under and with respect to the DIP Credit Facility and
the DIP Credit Documents;
authorization for the Debtors’ use of cash collateral (as such term is defined
in section 363(a) of the Bankruptcy Code) constituting Collateral under the
Prepetition ABL Facility (as defined in the DIP Credit Agreement) and under the
Prepetition Notes Indenture, on the terms and conditions set forth in this
Interim Order and in the DIP Credit Documents;
authorization for the Debtors to provide adequate protection of the liens and
security interests of (i) Prepetition ABL Lenders and Prepetition ABL Agent
under the Prepetition



 

--------------------------------------------------------------------------------




ABL Facility (as defined in the DIP Credit Agreement) (collectively, the
“Prepetition ABL Liens”), and (ii) holders of the Prepetition Senior Notes (as
defined in the DIP Credit Agreement) and the Prepetition Senior Notes Trustee
(as defined in the DIP Credit Agreement) (the “Prepetition Senior Notes Liens”,
and together with the Prepetition ABL Liens, the “Prepetition Liens”), which
Prepetition Liens are either being satisfied and released or primed by the liens
securing the repayment of the DIP Credit Facility in accordance with this
Interim Order and the DIP Credit Agreement;
authorization for the Borrower to use Cash Collateral and the proceeds from the
DIP Credit Facility upon entry of this Interim Order (a) to pay in full, as a
condition to closing the DIP Credit Facility, the outstanding balance of all
Prepetition ABL Obligations, including the unpaid fees, costs and expenses and
indemnification rights of each of the Prepetition ABL Agent (including, without
limitation, in its capacity as “Collateral Agent” under the Prepetition ABL
Facility) and the committee of certain lead lenders under the Prepetition ABL
Credit Facility represented by Milbank Tweed Hadley & McCloy LLP (the “Committee
of Lead Lenders”), whether incurred prior or subsequent to the Commencement Date
(the “Prepetition Agreement Expenses”); (b) to pay related postpetition
transaction costs, fees and expenses with respect to the DIP Facility; (c) to
provide working capital, and for other general corporate purposes of the Credit
Parties (as defined in the DIP Credit Agreement), (d) to fund the Carve-Out, and
(e) to pay administration costs of the Chapter 11 Cases and claims or amounts
approved by the Bankruptcy Court;
modification of the automatic stay imposed under section 362 of the Bankruptcy
Code to the extent necessary to permit the Debtors, the DIP Agent, the DIP
Lenders, the Prepetition ABL Agent, the Prepetition ABL Lenders, the Prepetition
Senior Notes Trustee, and holders of the Prepetition Senior Notes, to implement
the terms of this Interim Order;



 

--------------------------------------------------------------------------------




an emergency interim hearing (the “Interim Hearing”) on the Motion for the Court
to consider entry of this Interim Order, which authorizes the Borrowers to
borrow under the DIP Credit Documents, on an interim basis, up to an aggregate
principal or face amount not to exceed $10 million plus amounts necessary to
effect the Prepetition ABL Refinancing (as defined below);
the scheduling of a final hearing (the “Final Hearing”) on the Motion to
consider entry of a Final Order authorizing the borrowings under the DIP Credit
Documents on a final basis and approval of notice procedures with respect
thereto; and
the granting of certain related relief.
The Interim Hearing having been held by this Court on October [__], 2015; and
the Court having considered the Motion and all pleadings related thereto,
including the record made at the Interim Hearing; and after due deliberation and
consideration, and good and sufficient cause appearing therefor:
THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:
Section 1.On October 5, 2015 (the “Commencement Date”), each Debtor filed with
this Court a voluntary petition for relief under chapter 11 of the Bankruptcy
Code. The Debtors are continuing to operate their respective businesses and
manage their respective properties as debtors in possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code. The Cases are being jointly
administered for procedural purposes only under case number 15-_____ (___).
Section 2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C.
§§ 157(b) and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).
Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
Section 3.    The Debtors have provided notice of the Motion and the Interim
Hearing by facsimile, electronic mail or overnight mail to: (i) the United
States Trustee for Region 3, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware 19801, Attn: Jane Leamy, Esq.; (ii) the Internal Revenue
Service, Centralized Insolvency Operations, 11601 Roosevelt Boulevard,



 

--------------------------------------------------------------------------------




Mail Drop N781, Philadelphia, Pennsylvania 19255; (iii) all relevant state and
local taxing authorities; (iv) the United States Attorney General, U.S.
Department of Justice, 950 Pennsylvania Avenue NW, Washington, DC 20530; (v) the
Securities Exchange Commission, Attn: General Counsel, 100 F Street NE,
Washington, DC 20549; (vi) the parties listed in the consolidated list of thirty
(30) largest unsecured creditors filed by the Debtors in the Cases
(collectively, the “Top 30 Creditors”); (vii) counsel to the DIP Agent and the
Prepetition ABL Agent, Covington & Burling LLP, 620 Eighth Avenue, New York, New
York 10018, Attn: Ronald Hewitt, Esq.; (viii) counsel to Standard General, L.P.,
Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022, Attn: M.
Natasha Labovitz, Esq.; (ix) counsel to the Committee of Lead Lenders, Milbank,
Tweed, Hadley & McCloy LLP, 28 Liberty Street, New York, New York 10005, Attn:
Gerard Uzzi and Bradley Scott Friedman, and Fox Rothschild LLP, Wilmington, 919
North Market Street, Suite 300, P.O. Box 2323, Wilmington, Delaware 19899-2323,
Attn: Jeffrey M. Schlerf, Esq.; (x) all entities known or reasonably believed to
have asserted a security interest or lien against the Debtors; and (xi) all
parties having filed requests for notice in the Cases (the parties set forth in
the preceding clauses (i) through (xi), collectively, the “Notice Parties”).
Given the nature of the relief sought in the Motion, the Court concludes that no
further notice is necessary for entry of this Interim Order.
Section 4.    No official committee of unsecured creditors (upon the appointment
thereof, the “Committee”), as provided for under section 1102 of the Bankruptcy
Code, has been appointed in the Cases.
Section 5.    Subject to paragraph 27 below, the Debtors hereby admit, stipulate
and agree that:
(a)    Prepetition ABL Facility: Pursuant to the Prepetition ABL Documents (as
defined in the DIP Credit Agreement), the Prepetition ABL Lenders agreed to
extend a revolving credit facility to, and issue fully cash collateralized
letters of credit for, the Borrowers from time to



 

--------------------------------------------------------------------------------




time, including, inter alia, the Prepetition ABL Obligations in an aggregate
principal committed amount of up to $90 million (the “Prepetition ABL Loans”).
All obligations of the Debtors arising under the Prepetition ABL Documents,
including all loans, advances, debts, liabilities, principal, accrued or
hereafter accruing interest, fees, costs, charges, expenses (including any and
all attorneys’, accountants’, appraisers’ and financial advisors’ fees and
expenses that are chargeable, reimbursable or otherwise payable under the
Prepetition ABL Documents) and obligations for the performance of covenants,
tasks or duties, or for the payment of monetary amounts owing to the Prepetition
ABL Agent or Prepetition ABL Lenders by the Debtors, of any kind or nature,
whether or not evidenced by any note, agreement or other instrument, and
specifically including the Prepetition Agreement Expenses, shall hereinafter be
referred to as the “Prepetition ABL Obligations.”
(b)    Pursuant to certain Prepetition ABL Documents (the “Prepetition
Collateral Documents”), including that certain Security Agreement, dated as of
April 4, 2013, and entered into by and among the Prepetition ABL Agent (as
successor to Capital One Business Credit under the Prepetition ABL Agreement),
for the benefit of itself and the Prepetition Lenders, the Borrowers and each
other party signatory thereto (as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the
“Prepetition ABL Security Agreement”), each Debtor granted to the Prepetition
ABL Agent, for the benefit of itself and the Prepetition Lenders, to secure such
Prepetition ABL Obligations, a security interest in and continuing lien on all
of such Debtor’s assets (subject to certain exceptions agreed by the parties
thereto as set forth in the Prepetition ABL Security Agreement), including, but
not limited to, all of such Debtor’s accounts, chattel paper, documents, general
intangibles, goods (including, without limitation, inventory, equipment and
fixtures), instruments, intellectual property, investment property, deposit
accounts, money, cash or cash equivalents, supporting obligations and letter of
credit rights, commercial tort claims, a pledge of one hundred percent (100%) of
the capital stock of each of its domestic subsidiaries and sixty-five percent
(65%) of the capital stock of each of its foreign subsidiaries and



 

--------------------------------------------------------------------------------




all proceeds, products, accessions, rents and profits of or in respect of any of
the foregoing, in each case, whether then owned or existing or thereafter
acquired or arising. All collateral granted or pledged by the Debtors pursuant
to the Prepetition Collateral Documents shall collectively be referred to herein
as the “Prepetition ABL Collateral.”
(c)    Prepetition Senior Notes: Pursuant to that certain Indenture dated April
4, 2013, by and among American Apparel, the guarantors party thereto, and the
Prepetition Senior Notes Trustee, as trustee and collateral agent (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Prepetition Senior Notes Indenture”), American
Apparel issued senior secured notes in the original aggregate principal amount
of $206 million (the "Prepetition Senior Notes") plus all accrued and unpaid
interest, fees, and expenses. The Prepetition Senior Notes Indenture, along with
any other agreements, instruments, notes, guaranties and other documents
executed in connection therewith, in each case as the same may be amended,
modified and/or supplemented from time to time in accordance with the terms
thereof, are collectively referred to herein as the “Prepetition Senior Notes
Documents". All obligations of the Debtors arising under the Prepetition Senior
Notes Indenture, including all notes, advances, debts, liabilities, principal,
interest, fees, charges, expenses and obligations for the performance of
covenants, tasks or duties, or for the payment of monetary amounts owing to the
holders of the Prepetition Senior Notes (the “Prepetition Senior Noteholders”
and, together with the Prepetition ABL Agent, the Prepetition ABL Lenders, and
the Prepetition Senior Notes Trustee, the “Prepetition Secured Parties”) and the
Prepetition Senior Notes Trustee by the Debtors, of any kind or nature, whether
or not evidenced by any note, agreement or other instrument, shall hereinafter
be referred to as the “Prepetition Senior Notes Obligations” (together with the
Prepetition ABL Obligations, the “Prepetition Secured Obligations”).
(d)    Pursuant to certain security documents (referred to in this Interim Order
as the “Prepetition Senior Notes Collateral Documents”), each Debtor granted to
the Prepetition Senior



 

--------------------------------------------------------------------------------




Notes Trustee, for the benefit of itself and the Prepetition Senior Noteholders,
to secure the Prepetition Senior Notes Obligations, a security interest in and
lien on substantially all of the Debtors’ assets, including the Prepetition ABL
Collateral, as described in detail in the Prepetition Senior Notes Documents
(the “Prepetition Senior Notes Collateral” and, together with the Prepetition
ABL Collateral, the “Prepetition Collateral”).
(e)    Prepetition Senior Notes Intercreditor Agreement: That certain
Intercreditor Agreement, dated as of April 4, 2013 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, including by that certain Amendment No. 1 to Intercreditor
Agreement, dated as of August 17, 2015, the “Prepetition Senior Notes
Intercreditor Agreement” and, together with the Prepetition ABL Documents and
the Prepetition Senior Notes Documents, the “Prepetition Credit Documents”), by
and between the Prepetition ABL Agent, for the benefit of itself and the
Prepetition ABL Lenders, and the Prepetition Senior Notes Trustee, for the
benefit of itself and the Prepetition Senior Noteholders, and acknowledged by
the Borrowers and the Guarantors, sets forth, inter alia, the relative priority
of the security interests in and liens on the Prepetition Collateral granted to
the Prepetition ABL Agent, for the benefit of itself and the Prepetition ABL
Lenders, and the Prepetition Senior Notes Trustee, for the benefit of itself and
the Prepetition Senior Noteholders.
(f)    All Prepetition Credit Documents executed and delivered by the Debtors to
the Prepetition Secured Parties are valid and enforceable by the Prepetition
Secured Parties against each of the Debtors. The Prepetition Secured Parties
duly perfected their liens upon and security interests in the Prepetition
Collateral by, among other things, filing financing statements, entering into
deposit account control agreements and, where necessary, possessing the relevant
instruments, certificates, or other property. All of such financing statements
were validly executed by authorized representatives of the Debtors. Pursuant to
the Prepetition Credit Documents, the Prepetition Secured Parties have perfected
security interests in and liens on all of the Prepetition Collateral, including,



 

--------------------------------------------------------------------------------




without limitation, cash collateral (as such term is defined in section 363(a)
of the Bankruptcy Code), including, without limitation, all of the Debtors' cash
on hand as of the Commencement Date (collectively, the "Cash Collateral").
(g)    The liens and security interests of the Prepetition Secured Parties in
the Prepetition Collateral, including the Cash Collateral, as security for the
Prepetition Secured Obligations, constitute valid, binding, enforceable and
perfected liens and security interests and are not subject to avoidance,
disallowance or subordination pursuant to the Bankruptcy Code or applicable
non-bankruptcy law (except insofar as such liens are subordinated to the DIP
Liens and the Carve-Out (as defined below) in accordance with the provisions of
this Interim Order). The Debtors further admit, acknowledge and agree that
(a) the Prepetition Secured Obligations constitute legal, valid and binding
obligations of each of the Debtors, (b) no offsets, defenses or counterclaims to
the Prepetition Obligations exist and (c) no portion of the Prepetition
Obligations is subject to avoidance, disallowance, reduction, objection,
recharacterization or subordination pursuant to the Bankruptcy Code or
applicable non-bankruptcy law.
(h)    The Debtors have no valid claims (as such term is defined in
section 101(5) of the Bankruptcy Code) or causes of action against the
Prepetition Secured Parties with respect to the Prepetition Secured Notes
Documents and the Prepetition ABL Documents, whether arising at law or at
equity, including, without limitation, any recharacterization, subordination,
avoidance or other claims arising under or pursuant to sections 105, 510, 541
or 542 through 553, inclusive, of the Bankruptcy Code.
(i)    As of the Commencement Date, the aggregate principal balance of the
Prepetition Secured Obligations for which the Debtors were truly and justly
indebted to the Prepetition Secured Parties, without defense, counterclaim,
recoupment or offset of any kind, are comprised of not less than approximately
(i) an aggregate principal balance of $60,020,202 on



 

--------------------------------------------------------------------------------




account of the Prepetition ABL Facility, plus all other Prepetition ABL
Obligations, and (ii) an aggregate principal balance of no less than
$209,858,779 on account of the Prepetition Senior Notes, plus all other
Prepetition Senior Notes Obligations.
Section 6.    The Debtors have an immediate and critical need to obtain
postpetition financing under the DIP Credit Facility and to use Cash Collateral
to, among other things, finance the ordinary costs of their operations, maintain
business relationships with vendors, suppliers and customers, make payroll, make
capital expenditures, satisfy other working capital and operational needs and
fund the administration and prosecution of the Cases. The Debtors’ access to
sufficient working capital and liquidity through the incurrence of postpetition
financing under the DIP Credit Facility and the use of Cash Collateral under the
terms of this Interim Order is vital to the preservation and maintenance of the
going concern value of the Debtors’ estates, the orderly operation of the
Debtors’ businesses and, ultimately, the success of the Cases. Consequently,
without access to the DIP Credit Facility and the continued use of Cash
Collateral, to the extent authorized pursuant to this Interim Order, the Debtors
and their estates would suffer immediate and irreparable harm.
Section 7.    The Debtors are unable to obtain (i) adequate unsecured credit
allowable either (a) under sections 364(b) and 503(b)(1) of the Bankruptcy Code
or (b) under section 364(c)(1) of the Bankruptcy Code, (ii) adequate credit
secured by (x) a senior lien on unencumbered assets of their estates under
section 364(c)(2) of the Bankruptcy Code and (y) a junior lien on encumbered
assets of their estates under section 364(c)(3) of the Bankruptcy Code, or
(iii) secured credit under section 364(d)(1) of the Bankruptcy Code from sources
other than the DIP Agent and the DIP Lenders on terms more favorable than the
terms of the DIP Credit Facility. The only available source of secured credit
available to the Debtors is the DIP Credit Facility. The Debtors are not able to
operate and manage their business solely with the use of Cash Collateral. The
Debtors require both additional financing under the DIP Credit Facility and the
continued use



 

--------------------------------------------------------------------------------




of Cash Collateral under the terms of this Interim Order in order to satisfy
their postpetition liquidity needs.
Section 8.    The DIP Lenders have indicated a willingness to provide the
Debtors with certain financing commitments, but solely on the terms and
conditions set forth in this Interim Order and in the DIP Credit Documents.
After considering all of their alternatives, the Debtors have concluded, in an
exercise of their sound business judgment, that the financing to be provided by
the DIP Lenders pursuant to the terms of this Interim Order and the DIP Credit
Documents represents the best financing presently available to the Debtors.
Section 9.    Solely on the terms and conditions set forth in this Interim Order
and in the DIP Credit Documents, Prepetition Secured Parties are prepared to
consent to: (i) the imposition of certain liens under section 364(d)(1) of the
Bankruptcy Code in favor of the DIP Agent, for the benefit of itself and the DIP
Lenders, which liens will prime the Primed Liens (as defined hereinafter) and
(ii) the Debtors’ use of the Prepetition Collateral (including the Cash
Collateral), provided that the Court authorizes the Debtors, pursuant to
sections 361, 363 and 364(d) of the Bankruptcy Code, to grant to the Prepetition
ABL Agent and the Prepetition Secured Notes Trustee, for the benefit of
themselves and the Prepetition ABL Lenders and the Prepetition Secured
Noteholders, respectively, as and for adequate protection and without in any way
limiting the Prepetition Secured Parties’ rights under section 552 of the
Bankruptcy Code, but subject to the Carve-Out, (1) a security interest in and
lien and mortgage upon the DIP Collateral (as defined hereinafter) in favor of
the Prepetition Secured Parties, which shall have the priorities set forth in
paragraph 12 hereof (the “Prepetition Secured Parties’ Adequate Protection
Lien”) and (2) superpriority administrative expense claims under section 507(b)
of the Bankruptcy Code (collectively, the “Adequate Protection Priority
Claims”).



 

--------------------------------------------------------------------------------




Section 10.    The security interests and liens granted pursuant to this Interim
Order to the DIP Agent, for the benefit of itself and the DIP Lenders, are
appropriate under section 364(d) of the Bankruptcy Code because, among other
things: (i) such security interests and liens do not impair the interests of any
holder of a valid, perfected, prepetition security interest or lien in the
property of the Debtors’ estates; and/or (ii) the holders of such valid,
perfected, prepetition security interests and liens have consented to the
security interests and priming liens granted pursuant to this Interim Order to
the DIP Agent for the benefit of itself and the DIP Lenders; and (iii) the
interests of any holder of a valid, perfected, prepetition security interest or
lien are otherwise adequately protected. In particular, the security interests
and liens of the Prepetition Secured Parties are adequately protected by the
Prepetition Secured Parties’ Adequate Protection Lien and the Adequate
Protection Priority Claims.
Section 11.    Good cause has been shown for immediate entry of this Interim
Order pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2) and Local Rule 4001-2.
In particular, the authorization granted herein for the Debtors to execute the
DIP Credit Documents, to continue using Cash Collateral and to obtain interim
financing, including on a priming lien basis, is necessary to avoid immediate
and irreparable harm to the Debtors and their estates. Entry of this Interim
Order is in the best interest of the Debtors, their estates and creditors. The
terms of the DIP Credit Documents (including the Debtors’ continued use of Cash
Collateral) are fair and reasonable under the circumstances, reflect the
Debtors’ exercise of prudent business judgment consistent with their fiduciary
duties and are supported by reasonably equivalent value and fair consideration.
Section 12.    The Debtors, the DIP Agent, the Committee of Lead Lenders and the
Prepetition Secured Parties have negotiated the terms and conditions of the DIP
Credit Documents (including the Debtors’ continued use of Cash Collateral) and
this Interim Order in good faith and at arm’s-length, and any credit extended
and loans made to the Debtors pursuant to this Interim



 

--------------------------------------------------------------------------------




Order shall be, and hereby are, deemed to have been extended, issued or made, as
the case may be, in “good faith” within the meaning of section 364(e) of the
Bankruptcy Code.
Section 13.    The DIP Agent, the DIP Lenders, and the Prepetition Secured
Parties request a waiver of the provisions of section 506(c) of the Bankruptcy
Code and the “equities of the case” exception in section 552(b) of the
Bankruptcy Code in connection with the DIP Facility at the Final Hearing.
Section 14.    Based on the foregoing, and upon the record made before this
Court at the Interim Hearing, and good and sufficient cause appearing therefor,
IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
(a)    Approval of Motion. The Motion is granted on an interim basis on the
terms and conditions set forth in this Interim Order. Any objections or
responses to the relief requested in the Motion that have not been previously
resolved or withdrawn, waived or settled are hereby overruled on the merits and
denied with prejudice or, to the extent applicable, deferred until the Final
Hearing. The rights of all parties in interest to object to entry of a Final
Order are reserved. This Interim Order shall become effective immediately upon
its entry. To the extent that the terms of the DIP Credit Documents differ from
the terms of this Interim Order, this Interim Order shall control.
(b)    Authority to Enter Into DIP Credit Agreement, Authority Thereunder. The
Debtors are hereby authorized to enter into the DIP Credit Documents, including
the DIP Credit Agreement, and such additional documents, instruments and
agreements as may be reasonably required by the DIP Agent to implement the terms
or effectuate the purposes of this Interim Order. The Borrower is hereby
authorized to borrow money under the DIP Credit Agreement, on an interim basis,
up to an aggregate principal or face amount not to exceed $10 million plus
amounts necessary to effect the Prepetition ABL Refinancing, and the Guarantors
are hereby authorized to guaranty



 

--------------------------------------------------------------------------------




such borrowings, all in accordance with the terms of this Interim Order, the DIP
Credit Agreement and the other DIP Credit Documents.
(c)    Use of Cash Collateral and DIP Loans. The Debtors are hereby authorized
to use the Cash Collateral and proceeds of DIP Loans (as defined below) and the
DIP Facility solely (i) for the Prepetition ABL Refinancing; (ii) the DIP Fees
and Expenses (as defined below); (iii) the fees and expenses of Professional
Persons (as defined below); and (iv) to make disbursements in the ordinary
course of the Debtors' business and pay for the costs of administering these
Cases in accordance with the Budget (as defined in the DIP Credit Agreement), in
each case, pursuant the terms, conditions, and procedures set forth in the DIP
Credit Agreement and this Interim Order, it being understood that in no event
shall the Budget be construed as a cap on the payment of the items set forth in
(i), (ii), and (iii) of this paragraph. Any and all of the Debtors' cash on hand
as of the Commencement Date shall be deemed used and exhausted prior to the
Debtors' use of the proceeds of the DIP Credit Facility, regardless of whether
such cash on hand is commingled with such proceeds of the DIP Credit Facility or
actually used.
(d)    Payment of DIP Fees and Expenses. The Debtors are hereby authorized to
pay all reasonable fees, expenses and other amounts payable under the terms of
the DIP Credit Agreement, including, without limitation, the Commitment Fee, the
fees specified in the Administrative Agent’s Letter Agreement and the Exit Fee
(each as defined in the DIP Credit Agreement) and all reasonable out-of-pocket
costs and expenses of the DIP Agent, the Committee of Lead Lenders and the SG
Lenders (as defined in the DIP Credit Agreement) in accordance with the terms of
the DIP Credit Agreement (including, without limitation, the prepetition and
postpetition fees and disbursements of legal counsel, financial advisors and
third-party appraisers and consultants advising the DIP Agent and the Committee
of Lead Lenders) (collectively, the “DIP Fees and Expenses”); provided, however,
DIP Fees and Expenses shall not include, among other things, costs, fees and
expenses incurred by the SG Lenders or Standard General (as defined in the DIP
Credit



 

--------------------------------------------------------------------------------




Agreement) relating to any litigation commenced against the SG Lenders or
Standard General or any challenges to the SG Lenders' or Standard General's
claims unless such litigation or challenges are brought by (a) the Committee of
Lead Lenders or the Debtors or (b) against any SG Lender directly in its
capacity as DIP Lender. None of the DIP Fees and Expenses shall be subject to
Court approval or U.S. Trustee guidelines, and no recipient of any such payment
shall be required to file with respect thereto any interim or final fee
application with the Court; provided, however, that the DIP Agent, the Committee
of Lead Lenders and the SG Lenders shall submit copies of their professional fee
summary invoices to the Debtors, the U.S. Trustee and the Committee, and the
Debtors, U.S. Trustee and the Committee shall have ten (10) days from receipt
thereof to object in writing to the reasonableness of such invoices; to the
extent that the Debtors, U.S. Trustee or the Committee so objects to any such
invoices, payment of the disputed portion of such invoices will be subject to
review by the Court; provided, further, however, that such invoices may be
redacted to the extent necessary to delete any information subject to the
attorney-client privilege, any information constituting attorney work product or
any other confidential information, and the provision of such invoices shall not
constitute any waiver of the attorney-client privilege or any benefits of the
attorney work product doctrine. In addition, the Debtors are hereby authorized
to indemnify the DIP Agent and the DIP Lenders against any liability arising in
connection with the DIP Credit Documents to the extent set forth in the DIP
Credit Documents. All such unpaid fees, expenses and indemnities of the DIP
Agent shall constitute DIP Obligations (as defined hereinafter) and the
repayment thereof shall be secured by the DIP Collateral and afforded all of the
priorities and protections afforded to the DIP Obligations under this Interim
Order and the DIP Credit Documents. The Debtors shall pay the fees and expenses
provided for in this paragraph 4 promptly after the foregoing ten (10)-day
period.
(e)    Validity of DIP Credit Documents. Upon execution and delivery of the DIP
Credit Documents and entry of this Interim Order, the DIP Credit Documents shall
constitute valid



 

--------------------------------------------------------------------------------




and binding obligations of the Debtors, enforceable against each Debtor party
thereto in accordance with the terms thereof. No obligation, payment, transfer
or grant of security under the DIP Credit Documents as approved under this
Interim Order shall be stayed, restrained, voided, voidable or recoverable under
the Bankruptcy Code or under any applicable non-bankruptcy law, or subject to
any defense, reduction, setoff, recoupment or counterclaim.
(f)    DIP Loans. All loans made to or for the benefit of the Debtors on or
after the Commencement Date under the DIP Credit Documents, including the
Prepetition Letters of Credit, which shall be and hereby are deemed re-issued
under the DIP Credit Documents (collectively, the “DIP Loans”), all interest
thereon and all fees, costs, expenses, indemnification obligations and other
liabilities owing by the Debtors to the DIP Agent and the DIP Lenders under the
DIP Credit Documents and this Interim Order and any obligations arising under
the Prepetition ABL Documents after the ABL Refinancing shall hereinafter be
referred to as the “DIP Obligations.” The DIP Loans: (a) shall be evidenced by
the books and records of the DIP Agent or the DIP Lenders; (b) shall bear
interest payable at the rates set forth in the DIP Credit Agreement; (c) shall
be secured in the manner specified in paragraph 14 below and in the DIP
Documents; (d) shall be payable in accordance with the terms of the DIP Credit
Documents; and (e) shall otherwise be governed by the terms set forth herein and
in the DIP Credit Documents.
(g)    Repayment of Prepetition ABL Credit Facility. Upon entry of this Interim
Order, the Borrower shall use the proceeds of the DIP Credit Facility, as a
condition to the closing of the DIP Credit Facility and the provision of
liquidity thereunder, to pay in full all outstanding Prepetition ABL Obligations
in accordance with the terms, conditions, and procedures set forth in the DIP
Credit Agreement (the “Prepetition ABL Refinancing”).
(h)    Continuation of Prepetition Liens and Prepetition Liens Securing DIP
Obligations. Until (a) the Borrower and the Guarantors have paid in full all DIP
Obligations and



 

--------------------------------------------------------------------------------




all Prepetition Secured Obligations (in each case, other than unasserted
contingent indemnification obligations), (b) the DIP Lenders’ commitments under
the DIP Credit Facility have terminated, (c) all objections and challenges to
(i) the liens and security interests of the Prepetition Secured Parties
(including, without limitation, liens granted for adequate protection purposes)
and (ii) the Prepetition Secured Obligations have been waived, denied or barred,
and (d) all of the Debtors’ stipulations contained in paragraphs E(1), E(2),
E(5), E(7), E(8) and E(9) of this Interim Order (collectively, the "Debtors'
Stipulations") have become binding upon their estates and parties in interest in
accordance with paragraph 27 below, all liens and security interests of the
Prepetition Secured Parties (including, without limitation, liens granted for
adequate protection purposes) shall remain valid and enforceable with the same
continuing priority as described herein. Without limiting the foregoing,
notwithstanding any payment of all or any portion of the Prepetition Secured
Obligations, the Prepetition Liens shall continue in full force and effect and
shall, and shall be deemed to, secure the full and timely payment of the DIP
Obligations (separate from and in addition to the DIP Liens granted to the DIP
Agent and the DIP Lenders in paragraph 14 below) until the payment in full of
all of the DIP Obligations and the termination of the DIP Lenders’ commitments
under the DIP Credit Facility.
(i)    DIP Liens and DIP Collateral. As security for the full and timely payment
of the DIP Obligations, the DIP Agent, for the benefit of the DIP Agent and the
DIP Lenders, is hereby granted, pursuant to sections 364(c)(2), 364(c)(3)
and 364(d)(1) of the Bankruptcy Code, subject to (x) the Carve-Out and (y) any
existing valid, perfected, enforceable and non-avoidable liens existing as of
the Commencement Date that are senior to Prepetition Liens, valid, enforceable,
unavoidable and fully perfected first-priority security interests in and priming
liens and mortgages as set forth in the DIP Credit Documents (collectively, the
“DIP Liens”) and to the extent not otherwise set forth in the DIP Credit
Documents upon all existing and after-acquired tangible and intangible personal
and real property and assets of each of the Debtors and all proceeds thereof,
other than (i)



 

--------------------------------------------------------------------------------




thirty-five percent (35%) of the outstanding voting capital stock of the
Debtors’ respective first-tier Foreign Subsidiaries (as defined in the DIP
Credit Agreement) and any assets directly or indirectly owned by a CFC (as
defined in the DIP Credit Agreement) and any proceeds thereof and (ii) any
leasehold interest (or any of rights or interests thereunder) the grant of a
lien on which, notwithstanding the Bankruptcy Code, shall constitute or result
in the abandonment, invalidation or unenforceability of any right, title or
interest of the obligor under any lease governing such leasehold interest or a
breach or termination pursuant to the terms of, or a default under, any such
lease (collectively, the “DIP Collateral”); provided that (1) the proceeds of
the leasehold interests excluded from the DIP Collateral pursuant to the
immediately preceding clause (ii) shall constitute DIP Collateral and (2)
pending entry of the Final Order, this Interim Order does not grant, and shall
not be deemed to grant, any security interests in or liens on claims and causes
of action under chapter 5 of the Bankruptcy Code and similar laws, and any
proceeds thereof and property received thereby, whether by judgment, settlement
or otherwise (collectively, "Avoidance Actions"); provided, however, that
Avoidance Actions shall not include any claims and causes of action under
section 549 of the Bankruptcy Code and any proceeds thereof and property
received on account thereof, whether by judgment, settlement or otherwise, and
all such claims and causes, proceeds and property shall constitute DIP
Collateral.
(j)    DIP Lenders’ Superprioritv Claims. In addition to the DIP Liens, subject
to the Carve-Out and in accordance with sections 364(c)(1), 503 and 507 of the
Bankruptcy Code, all of the DIP Obligations (including, without limitation, all
DIP Loans) shall constitute allowed superpriority administrative expense claims
(the “DIP Superpriority Claims”) with priority over any and all administrative
expenses of the Debtors, whether heretofore or hereafter incurred, of the kind
specified in, or ordered pursuant to, sections 105, 326, 328, 330, 331, 364,
365, 503(b), 506(c), 507(a), 507(b), 726, 1113, 1114 or any other provisions of
the Bankruptcy Code, which DIP Superpriority



 

--------------------------------------------------------------------------------




Claims shall be payable from and have recourse to all prepetition and
postpetition property of the Debtors, including, but not limited to, the
proceeds of Avoidance Actions, and all proceeds thereof.
(k)    Funds shall not be available to the Debtors or any other party under the
Exit Credit Agreement (as defined in the DIP Credit Agreement) until all
conditions under the Exit Term Sheet (as defined in the DIP Credit Agreement)
and the Exit Credit Agreement have been satisfied, including, without
limitation, the confirmation of an Approved Plan of Reorganization (as defined
in the DIP Credit Agreement).
(l)    Adequate Protection for Prepetition Lenders. Without in any way limiting
the Prepetition Secured Parties' respective rights under the Bankruptcy Code,
including, without limitation, section 552 of the Bankruptcy Code, the
Prepetition Secured Parties are entitled, pursuant to sections 361, 363(e)
and 364(d)(1) of the Bankruptcy Code, to adequate protection of their interest
in their respective Cash Collateral for the sale, lease or use by the Debtors of
the Prepetition Collateral, the priming of the Prepetition Liens, and the
imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code.
The Prepetition Secured Parties shall receive and retain all rights and
entitlements that a secured creditor that did not consent to the use of its cash
collateral or other property or sought relief from the automatic stay and had
such request been overruled would otherwise receive and/or retain. In addition,
the Prepetition Secured Parties are hereby granted the following:
Section 1.    Effective and perfected upon the date of entry of this Interim
Order and without the necessity of the execution of any mortgages, security
agreements, pledge agreements, financing statements or other agreements, the
Prepetition Secured Parties’ Adequate Protection Liens and the Adequate
Protection Priority Claims, which shall secure the payment of an amount equal to
the diminution in the value of the Prepetition Secured Parties’ interests in the
Prepetition Collateral from and after the Commencement Date, including, without
limitation, any such diminution resulting



 

--------------------------------------------------------------------------------




from: (A) the use by the Borrower of such collateral and cash and property
constituting proceeds of such collateral, (B) the imposition of those liens
granted to the DIP Lenders which will prime the Prepetition Secured Parties’
prepetition liens, (C) the Carve-Out, (D) the imposition of the automatic stay
pursuant to section 362(a) of the Bankruptcy Code and/or (E) any other reason
(the “Adequate Protection Obligations”).
Section 2.    To give effect to the Prepetition Secured Parties’ intent to
recognize the priorities established in the Prepetition Senior Notes
Intercreditor Agreement, the priority of the Adequate Protection Liens shall be
as follows: pursuant to section 364(c) of the Bankruptcy Code, and subject only
to the DIP Liens, any existing, valid, perfected, enforceable and non-avoidable
liens that are senior to the DIP Liens, and the Carve-Out, (1) the Adequate
Protection Liens granted to the Prepetition ABL Agent and Prepetition ABL
Lenders (x) shall constitute first-priority security interests in and liens upon
DIP Collateral that is also Prepetition ABL Collateral in which the Prepetition
ABL Agent, for the benefit of itself and the Prepetition Lenders, has a
first-priority security interest pursuant to the Prepetition Senior Notes
Intercreditor Agreement (the “Prepetition ABL First Lien Collateral”); (y) shall
constitute second-priority security interests in and liens upon DIP Collateral
that is Prepetition Notes First Lien Collateral (as defined below); and (z)
shall be pari passu in priority with regard to all other DIP Collateral that is
neither Prepetition ABL First Lien Collateral nor Prepetition Notes First Lien
Collateral, and (2) the Adequate Protection Liens granted to the Prepetition
Senior Notes Trustee and Prepetition Senior Noteholders (x) shall constitute
first-priority security interests in and liens upon DIP Collateral that is also
Prepetition Senior Notes Collateral that the Prepetition Senior Notes Trustee,
for the benefit of itself and the Prepetition Senior Noteholders, has a
first-priority security interest in pursuant to the Prepetition Senior Notes
Intercreditor Agreement (the “Prepetition Notes First Lien Collateral”); (y)
shall constitute second-priority security interests in and liens upon DIP
Collateral that is Prepetition ABL First Lien



 

--------------------------------------------------------------------------------




Collateral; and (z) shall be pari passu in priority with regard to all other DIP
Collateral that is neither Prepetition ABL First Lien Collateral nor Prepetition
Notes First Lien Collateral.
Section 3.    As additional adequate protection, and subject to the Budget, the
Debtors shall pay to the Prepetition ABL Agent and the Prepetition Senior Notes
Trustee (i) immediately upon entry of this Interim Order, in the form of cash
payments equal to all accrued and unpaid reasonable and documented fees and
out-of-pocket expenses (including, but not limited to, the fees owed to the
Prepetition ABL Agent for its services as administrative agent and collateral
agent and the Prepetition Senior Notes Trustee for its services as indenture
trustee and collateral agent, and the fees and out-of-pocket expenses of the
respective counsel to the Prepetition ABL Agent and the Prepetition Senior Notes
Trustee) owing to such parties and incurred before the Commencement Date; and
(ii) from time to time after the Commencement Date, in the form of cash payments
equal to all reasonable and documented fees and out-of-pocket expenses
(including, but not limited to, the fees owed to the Prepetition ABL Agent for
its services as administrative agent and collateral agent and the Prepetition
Senior Notes Trustee for its services as indenture trustee and collateral agent,
and the fees and out-of-pocket expenses of the respective counsel to the
Prepetition ABL Agent and the Prepetition Senior Notes Trustee) (all such
payments, the “Adequate Protection Payments”). None of the fees and expenses
payable pursuant to this paragraph 12(C) shall be subject to separate approval
by this Court (but this Court shall resolve any dispute as to the reasonableness
of any such fees and expenses) or United States Trustee guidelines, and no
recipient of any such payment shall be required to file any interim or final fee
application with the Court with respect thereto; provided, however, that the
Prepetition ABL Agent and the Prepetition Senior Notes Trustee shall submit
copies of their professional fee invoices to the Debtors, the U.S. Trustee and
the Committee; and the Debtors, U.S. Trustee and the Committee shall have ten
(10) days from receipt thereof to object in writing to the reasonableness of
such invoices; to the extent that the Debtors, U.S. Trustee or the Committee so
objects to any such invoices, payment of the allegedly unreasonable



 

--------------------------------------------------------------------------------




portion of such invoices will be subject to review by the Court; provided,
further, however, that such invoices may be redacted to the extent necessary to
delete any information subject to the attorney-client privilege, any information
constituting attorney work product or any other confidential information, and
the provision of such invoices shall not constitute any waiver of the
attorney-client privilege or any benefits of the attorney work product doctrine.
The Debtors shall pay the fees and expenses provided for in this paragraph 12(C)
promptly after the foregoing ten (10)-day period.
Section 4.    The consent of the Prepetition Secured Parties to the priming of
their liens by the DIP Liens is limited to the DIP Credit Facility presently
before the Court and shall not extend to any other postpetition financing or to
any modified version of the DIP Credit Facility. Furthermore, the consent of the
Prepetition Secured Parties to the priming of their liens by the DIP Liens does
not constitute, and shall not be construed as constituting, an acknowledgment or
stipulation by the Prepetition Secured Parties that their interests in the
Prepetition Collateral are adequately protected pursuant to this Interim Order
or otherwise, and, to the extent of any dispute regarding the payment or
entitlement to adequate protection, including adequate protection granted
pursuant to this Interim Order, the Debtors shall retain the burden of proof.
(a)    Automatic Effectiveness of Liens. Except as expressly set forth herein
(including, without limitation, with respect to the Carve-Out), the liens
granted pursuant to this Interim Order shall not be (a) subject to any lien that
is avoided and preserved for the benefit of the Debtors’ estates under
section 551 of the Bankruptcy Code or (b) subordinated to or made pari passu
with any other lien under sections 363 and 364 of the Bankruptcy Code other than
as explicitly provided herein. The DIP Liens and the Adequate Protection Liens
shall not be subject to challenge and shall attach and become valid, perfected,
enforceable, non-avoidable and effective by operation of law as of the
Commencement Date without any further action by the Debtors, the DIP Agent, the
DIP Lenders, the Prepetition Secured Parties, and without the necessity of
execution by the Debtors, or the filing or recordation, of any financing
statements, guaranty agreements, security agreements,



 

--------------------------------------------------------------------------------




vehicle lien applications, mortgages, filings with the U.S. Patent and Trademark
Office, or other documents or the taking of any other actions. All DIP
Collateral shall be free and clear of other liens, claims and encumbrances,
except the Carve-Out and other permitted liens and encumbrances as provided
herein and in the DIP Credit Agreement. If the DIP Agent hereafter requests that
the Debtors execute and deliver to the DIP Agent financing statements, guaranty
agreements, security agreements, collateral assignments, mortgages or other
instruments and documents considered by the DIP Agent to be reasonably necessary
or desirable to further evidence the perfection of the DIP Liens, the Debtors
are hereby authorized to execute and deliver such financing statements, security
agreements, mortgages, collateral assignments, instruments and documents, and
the DIP Agent is hereby authorized to file or record such documents in its
discretion, in which event all such documents shall be deemed to have been filed
or recorded at the time and on the date of entry of this Interim Order.
(b)    Carve Out.
(i)    Upon the DIP Agent’s issuance of a Carve-Out Trigger Notice (as defined
below), the DIP Collateral, the DIP Liens, the DIP Superpriority Claims, the
Adequate Protection Priority Claims, and the Adequate Protection Liens shall be
subject to the payment of the Carve-Out. For purposes of this Order, the
“Carve-Out” shall mean, collectively: the sum of (i) all fees required to be
paid to the clerk of the Court and to the U.S. Trustee under section 1930(a) of
title 28 of the United States Code and 31 U.S.C. §3717, (ii) all reasonable fees
and expenses incurred by a trustee under section 726(b) of the Bankruptcy Code
not to exceed $100,000, (iii) all accrued and unpaid claims for unpaid fees,
costs, disbursements, charges and expenses incurred at any time before the
Carve-Out Trigger Date (as defined below), or any monthly fees payable to estate
professionals (but not any success or transaction fees), in each case, by
persons or firms retained by the Debtors or the Committee whose retention is
approved by the Court pursuant to sections 327, 328, 363 or 1103 of the
Bankruptcy Code (collectively, the



 

--------------------------------------------------------------------------------




“Professional Persons,” and the fees, costs and expenses of Professional
Persons, the “Carve-Out Expenses”), to the extent such Carve-Out Expenses are
allowed by the Court at any time (i.e., before or after the Carve-Out Trigger
Date) on a final basis; and (iv) all Carve-Out Expenses incurred on and after
the Carve-Out Trigger Date by Professional Persons and allowed by the Court at
any time, whether before or after the Carve-Out Trigger Date, whether by interim
order, procedural order or otherwise; provided, that, the payment of any
Carve-Out Expenses of the Professional Persons (but excluding fees and expenses
of third party professionals employed by individual members of the Committee)
incurred on or after the Carve-Out Trigger Date and allowed by the Court at any
time, whether before or after the Carve-Out Trigger Date, on a final basis,
shall not exceed $2,000,000 in the aggregate (the “Professional Expense Cap”);
provided, that (A) any payments actually made in respect of Carve-Out Expenses
of the Professional Persons incurred on or after the Carve-Out Trigger Date and
allowed by the Court at any time, whether before or after the Carve-Out Trigger
Date, on a final basis, shall reduce the Professional Expense Cap on a
dollar-for-dollar basis and (B) for the avoidance of doubt, so long as no
Carve-Out Trigger Date has occurred, the payment of Carve-Out Expenses shall not
reduce the Professional Expense Cap. For the purposes of the foregoing,
“Carve-Out Trigger Date” means the first business day after (A) the occurrence
and during the continuance of (x) an Event of Default under this Agreement or
(y) a default by any Borrower in any of its obligations under any Chapter 11
Order, in each case, unless such Event of Default or default is cured or waived,
and (B) delivery of written notice thereof (the “Carve-Out Notice”) by the DIP
Agent to (1) the U.S. Trustee, (2) the Borrower Representative (as defined in
the DIP Credit Agreement) and counsel to the Debtors, and (3) counsel for the
Committee. For the avoidance of doubt, the Carve-Out shall be senior to any
claims arising under or relating to and liens securing the DIP Facility, the
Prepetition Secured Obligations, including, without limitation, any
administrative or superpriority claims and all forms of adequate protection
liens or security interests. In any event,



 

--------------------------------------------------------------------------------




the DIP Agent and the Prepetition ABL Agent reserve the right to review and
object to any fee statement, interim application or monthly application issued
or filed by estate professionals. Any funding or payment of the Carve-Out shall
be added to, and made a part of, the DIP Obligations and adequate protection and
shall be otherwise entitled to the protections granted under this Interim Order,
the DIP Documents, the Bankruptcy Code, and applicable law.
(ii)    Immediately upon delivery of a Carve-Out Notice, no Cash Collateral,
proceeds of the DIP Credit Facility or any other cash of the Debtors shall be
applied toward any of the DIP Obligations unless and until the Debtors have
transferred from their concentration account to a segregated account (the
“Carve-Out Account”) not subject to the control of the DIP Agent, DIP Lenders or
the Prepetition Secured Parties an amount equal to the Professional Expense Cap
plus an amount equal to the aggregate unpaid fees, costs and expenses described
in clause (iii) of the definition of “Carve-Out” as reasonably determined by a
good faith estimate of the applicable Professional Person. The Carve-Out Account
and the proceeds on deposit in the Carve-Out Account shall be available only to
satisfy obligations benefitting from the Carve-Out and shall not constitute DIP
Collateral, except that the DIP Lenders and Prepetition Secured Parties shall
retain security interests in any residual interests in the Carve-Out Account
available following satisfaction in full of all obligations benefitting from the
Carve-Out, and shall receive distributions on accounts of such residual
interests.
(iii)    For the avoidance of doubt, the Carve-Out shall be senior to any claims
arising under or relating to and liens securing the DIP Facility, the
Prepetition ABL Obligations, the Prepetition Secured Notes Obligations,
including, without limitation, any administrative or superpriority claims and
all forms of adequate protection liens or security interests related to any of
the foregoing.



 

--------------------------------------------------------------------------------




(c)    Investigation of Prepetition Liens. The Debtors shall not assert or
prosecute, and no portion of the DIP Credit Facility, the DIP Collateral, the
Prepetition Collateral, the Cash Collateral, or the Carve-Out, and no
disbursements set forth in the Budget, shall be used for the payment of
professional fees, disbursements, costs or expenses incurred in connection with
(a) asserting or prosecuting any claims or causes of action against the
Prepetition Secured Parties, the DIP Agent, or the DIP Lenders, or
(b) challenging or raising any defenses to the Prepetition Obligations or the
DIP Obligations, or the liens of the Prepetition Secured Parties, the DIP Agent,
the DIP Lenders, or the Prepetition Secured Parties. Notwithstanding the
foregoing, (i) the Debtors shall be permitted to contest the occurrence and/or
continuance of an Event of Default in accordance with the terms and conditions
of this Interim Order and (ii) no more than $50,000 of the proceeds of the DIP
Credit Facility or the DIP Collateral or Cash Collateral may be used by the
Committee to investigate the prepetition liens and claims of the Prepetition
Secured Parties.
(d)    Cash Management System. The cash management system described in the
Debtors' motion seeking authorization to use such system (among other relief) or
in the DIP Credit Agreement (the “Cash Management System”) and all accounts
established in connection therewith shall be used for the purposes and on the
terms and conditions set forth in the DIP Credit Agreement and the other DIP
Credit Documents. The Debtors and the DIP Agent are further authorized to enter
into any additional agreements providing for the establishment of lock boxes,
blocked accounts or similar arrangements in favor of the DIP Agent for purposes
of facilitating cash collections from the Debtors in accordance with the terms
of the DIP Credit Agreement, and to give directions and instructions to the
depository banks (including, without limitation, Capital One, National
Association and its affiliates) at which the Debtors' bank accounts are
maintained (or amend control agreements with such depository banks) in order to
direct the Debtors' cash collections to be transferred to the DIP Funding
Account pursuant to (and as defined in) the DIP Credit Agreement.



 

--------------------------------------------------------------------------------




(e)    Shared Control Between Prepetition Agent and DIP Agent; Access;
Insurance. The Prepetition ABL Agent shall immediately share dominion and
control with the DIP Agent with respect to each depository account of the
Debtors or other third party that was subject to a deposit account control
agreement with the Prepetition ABL Agent as of the Commencement Date, and each
of such deposit account control agreements shall hereafter be enforceable by the
DIP Agent against, and binding upon, each depository institution party thereto
until the DIP Obligations have been paid in full in cash and the DIP Credit
Agreement shall have been terminated, after which such deposit account control
agreements shall again be solely enforceable by the Prepetition ABL Agent.
Notwithstanding anything contained herein to the contrary and without limiting
any other rights or remedies of the DIP Agent, for the ratable benefit of the
DIP Lenders, contained in this Interim Order or the DIP Credit Documents, or
otherwise available at law or in equity, and subject to the terms of the DIP
Credit Agreement and this Interim Order, upon reasonable prior written notice to
the landlord of any leased premises that an Event of Default has occurred and is
continuing under the DIP Credit Documents, the DIP Agent may, subject to any
separate agreement by and between such landlord and the DIP Agent and applicable
non-bankruptcy law (each, a “Separate Agreement”), enter upon any leased
premises of the Debtors for the purpose of exercising any remedy (in accordance
with the terms of the DIP Credit Agreement and this Interim Order) with respect
to the DIP Collateral located thereon and, subject to such Separate Agreement,
shall be entitled to all of the Debtors’ rights and privileges as lessee under
such lease without interference from the landlord(s) thereunder; provided that,
subject to such Separate Agreement, the DIP Agent shall only pay rent of the
Debtors that first accrues after the DIP Agent’s written notice referenced above
and that is payable during the period of such occupancy by the DIP Agent,
calculated on a per diem basis. Nothing herein shall require the DIP Agent to
assume any lease as a condition to the rights afforded to the DIP Agent in this
paragraph 17. Upon entry of this Interim Order, the Prepetition ABL Agent and
the DIP Agent shall be, and shall be deemed to be, without any further action or
notice, named as additional insureds



 

--------------------------------------------------------------------------------




and loss payees on each insurance policy maintained by the Debtors which in any
way relates to the DIP Collateral.
(f)    Section 506(c) and 552(b) Waivers. Upon the entry of a Final Order, the
Debtors (on behalf of themselves and their estates) shall irrevocably waive, and
shall be prohibited from asserting, (i) any surcharge claim under section 506(c)
of the Bankruptcy Code or otherwise for any costs and expenses incurred in
connection with the preservation, protection or enhancement of, or realization
by the DIP Agent, the DIP Lenders, the Prepetition Secured Parties upon, the DIP
Collateral and the Prepetition Collateral, and (ii) the “equities of the case”
exception under section 552(b) of the Bankruptcy Code in connection with the DIP
Facility. In no event shall the DIP Agent or the DIP Lenders be subject to the
equitable doctrine of marshaling or any similar doctrine with respect to the DIP
Collateral or the Prepetition Collateral unless consented to by the DIP Agent.
(g)    Restrictions on Granting Post-Petition Liens. Except for the Carve-Out,
liens and claims otherwise permitted pursuant to section 7.03(a) of the DIP
Credit Agreement or as expressly set forth in this Interim Order, it shall
constitute an Event of Default if any of the Debtors incurs or requests
authority to incur a claim or grants a lien (or a claim or lien is allowed)
having a priority superior to or pari passu with those granted pursuant to this
Interim Order to the DIP Agent and the DIP Lenders, or the Prepetition Secured
Parties, respectively, at any time during which any portion of the DIP Credit
Facility (or any refinancing thereof), the DIP Obligations or the adequate
protection obligations owing to the Prepetition Secured Parties remains
outstanding; provided, however, that the Debtors shall be entitled to incur such
liens or request such authority in connection with obtaining postpetition
financing, loans or financial accommodations (or a request therefor) that will
indefeasibly repay in full all DIP Obligations; provided, further, however, that
in connection with the seeking or obtaining of such postpetition financing,
loans, or financial accommodations, the Debtors may not rely on the consent of
the Prepetition Secured Parties to the relief granted in this Interim Order and
any and all such consent shall be deemed to have automatically terminated.



 

--------------------------------------------------------------------------------




(h)    Binding Nature of Order; Order Controls. The provisions of this Interim
Order shall be binding upon the Debtors and their respective successors and
assigns (including, without limitation, any trustee or other fiduciary hereafter
elected or appointed for or on behalf of any Debtor’s estate or with respect to
its property). In the event of any inconsistency between the provisions of this
Interim Order and any of the DIP Documents, the provisions of this Interim Order
shall govern.
(i)    Survival of Order. The provisions of this Interim Order and any actions
taken pursuant thereto (a) shall survive the entry of any order: (i) confirming
any plan of reorganization in any of the Cases; (ii) converting any of the Cases
to a case under chapter 7 of the Bankruptcy Code; or (iii) dismissing any of the
Cases; and (b) shall continue in full force and effect notwithstanding the entry
of any such order, and the claims, liens, and security interests granted
pursuant to this Interim Order shall maintain their priority as provided by this
Interim Order until all of the DIP Obligations are indefeasibly paid in full and
discharged in accordance with the terms of the DIP Credit Agreement. The DIP
Obligations shall not be discharged by the entry of any order confirming any
plan of reorganization in any of the Cases, and the Debtors shall, and shall be
deemed to, waive any such discharge pursuant to section 1141(d)(4) of the
Bankruptcy Code.
(j)    Protection under Section 364(e) of the Bankruptcy Code. If any or all of
the provisions of this Interim Order are hereafter reversed, modified, vacated
or stayed, such reversal, modification, vacation or stay shall not affect
(i) the validity of any DIP Obligations or adequate protection obligations owing
to the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties incurred
prior to the actual receipt by the DIP Agent or the Prepetition Agent, as
applicable, of written notice of the effective date of such reversal,
modification, vacatur or stay, or (ii) the validity or enforceability of any
claim, lien, security interest or priority authorized or created hereby or
pursuant to the DIP Credit Documents with respect to any DIP Obligations or
adequate protection rights of



 

--------------------------------------------------------------------------------




the Prepetition Secured Parties. Notwithstanding any such reversal,
modification, vacatur or stay, any use of Cash Collateral or the incurrence of
DIP Obligations or adequate protection rights of the Prepetition Secured Parties
prior to the actual receipt by the DIP Agent, the Prepetition ABL Agent, and the
Prepetition Senior Notes Trustee, as applicable, of written notice of the
effective date of such reversal, modification, vacatur or stay, shall be
governed in all respects by the provisions of this Interim Order, and the DIP
Agent, the DIP Lenders, and the Prepetition Secured Parties shall be entitled to
all of the rights, remedies, protections and benefits granted under
section 364(e) of the Bankruptcy Code, this Interim Order and the DIP Credit
Documents with respect to all uses of Cash Collateral and the incurrence of DIP
Obligations and adequate protection obligations owing to the Prepetition
Lenders.
(k)    Events of Default. Except as otherwise provided in this Interim Order or
to the extent the DIP Agent may otherwise agree in writing, any occurrence of an
“Event of Default” pursuant to the DIP Credit Agreement shall constitute an
event of default hereunder, unless the DIP Agent has waived such default in
accordance with the DIP Credit Documents (each, an “Event of Default”); provided
that it shall not be an Event of Default in the event any cash proceeds
generated by operations and activities of the AA UK Subsidiaries (as defined in
the DIP Credit Agreement) (including cash proceeds from the closure and/or
liquidation of stores (and the inventory contained therein) of the AA UK
Subsidiaries) are applied to repay the SG Debt (as defined in the DIP Credit
Agreement), so long as such cash proceeds are applied in accordance with the
Budget.
(l)    Modification of Stay. The automatic stay provisions of section 362 of the
Bankruptcy Code shall be automatically vacated and modified to the extent
necessary to permit the DIP Agent and the DIP Lenders to exercise, upon the
occurrence and during the continuation of any Event of Default and, in each
case, after the provision by the DIP Agent to the Debtors of five (5) business
days’ prior written notice of such Event of Default (such five (5)-business day
period, the “Remedies Notice Period”), which written notice shall be served by
the DIP Agent via electronic



 

--------------------------------------------------------------------------------




mail or facsimile on the Debtors, counsel to the Debtors, counsel to the
Committee of Lead Lenders, counsel to the Prepetition ABL Agent, Counsel to the
Prepetition Senior Notes Trustee, counsel to the Committee (or, in the event no
Committee has been appointed, to the Top 30 Creditors) and the U.S. Trustee and
filed with the Court by counsel to the DIP Agent, all rights and remedies
provided for in the DIP Credit Documents, and to take any or all of the
following actions without further order of or application to this Court
following the conclusion of the Remedies Notice Period and in the absence of a
determination by the Court that an Event of Default has not occurred and/or is
not continuing: (a) immediately terminate the Debtors’ use of Cash Collateral
and cease making any DIP Loans to the Debtors; (b) immediately declare all DIP
Obligations to be immediately due and payable; (c) immediately terminate the
commitment to enter into the Exit Credit Agreement or provide any exit
financing; (d) immediately set off any and all amounts in accounts maintained by
the Debtors with the DIP Agent or any of the DIP Lenders against the DIP
Obligations, or otherwise enforce rights against the DIP Collateral in the
possession of any of the DIP Lenders for application towards the DIP
Obligations; and (e) take any other actions or exercise any other rights or
remedies permitted under this Interim Order, the DIP Credit Documents or
applicable law to effect the repayment of the DIP Obligations. The automatic
stay under section 362(a) of the Bankruptcy Code shall be automatically vacated
and modified as provided above unless and until the Court has determined that an
Event of Default has not occurred and/or is not continuing. For the avoidance of
doubt, neither the DIP Agent nor any of the DIP Lenders shall exercise any such
rights and remedies on account of an Event of Default until after expiration of
the Remedies Notice Period. Any party in interest’s sole recourse with respect
to opposing such modification of the automatic stay under section 362(a) of the
Bankruptcy Code shall be to contest the occurrence and/or continuance of an
Event of Default. During the Remedies Notice Period, the Debtors shall be
entitled to (x) use the proceeds of the DIP Facility or the Cash Collateral in
accordance with the Budget and fund the Carve-Out (in accordance with the
procedures set forth herein), (y) contest the occurrence and/or



 

--------------------------------------------------------------------------------




continuance of the an Event of Default and (z) to seek and obtain an emergency
hearing before the Court, with proper notice to the DIP Agent, solely for the
purpose of contesting whether an Event of Default has occurred and/or is
continuing. The rights and remedies of the DIP Agent and the DIP Lenders
specified herein are cumulative and not exclusive of any rights or remedies that
the DIP Agent and the DIP Lenders may have under the DIP Credit Documents or
otherwise. The Borrower shall cooperate fully with the DIP Agent and the DIP
Lenders in their exercise of rights and remedies, whether against the DIP
Collateral or otherwise.
(m)    Limitations on Borrowings. It shall constitute an Event of Default if any
of the Debtors obtain authorization from the Court for the Debtors or their
estates to borrow money (other than in accordance with the DIP Credit Agreement)
from any person other than the DIP Lenders; provided, however, that the Debtors
may request and obtain such authorization in connection with postpetition
financing, loans or financial accommodations that will indefeasibly repay in
full all DIP Obligations; provided, further, however, that in connection with
the seeking or obtaining of such postpetition financing, loans, or financial
accommodations, the Debtors may not rely on the consent of the Prepetition
Secured Parties to the relief granted in this Interim Order and any and all such
consent shall be deemed to have automatically terminated.
(n)    Modifications of DIP Credit Agreement and Budgets. The Debtors are hereby
authorized, without further order of this Court, to enter into agreements with
the DIP Agent, with the consent of the Required Lenders, providing for any
non-material modifications to the DIP Credit Agreement or of any other
modifications to the DIP Credit Agreement necessary to conform the DIP Credit
Agreement to this Interim Order; provided, however, that the Debtors shall
provide notice of any material modification or amendment to the DIP Credit
Agreement that is adverse to the Debtors’ estates to counsel to the Committee,
counsel to the Prepetition ABL Agent, Counsel to the Prepetition Senior Notes
Trustee, counsel to the Committee of Lead Lenders, and the U.S. Trustee, each of
whom shall have five (5) days from the date of such notice within which to
object in writing



 

--------------------------------------------------------------------------------




to such modification or amendment. If the Committee or the U.S. Trustee timely
objects to any such material modification or amendment to the DIP Credit
Agreement, such modification or amendment shall only be permitted pursuant to an
order of this Court.
(o)    Stipulations Regarding Prepetition Obligations and Prepetition Liens
Binding on Parties in Interest. The Debtors' Stipulations shall be binding on
the Debtors’ estates and all parties in interest, including, without limitation,
the Committee, unless (a) the Committee, or another party in interest (other
than any of the Debtors) with standing and requisite authority, has timely
commenced a contested matter or adversary proceeding (subject to the limitations
set forth in paragraph 15 hereof) (a “Challenge”) challenging the amount,
validity or enforceability of the Prepetition Obligations, or the perfection or
priority of the Prepetition Liens, or otherwise asserting any objections, Claims
or causes of action on behalf of the Debtors’ estates against the Prepetition
Agent or the Prepetition Lenders relating to the Prepetition Obligations or the
Prepetition Liens no later than the earlier of the date that is (X) seventy-five
(75) days after the Commencement Date or (Y) sixty (60) days after the
appointment of the Committee, and (b) to the extent the Court rules in favor of
the plaintiff in any such timely and properly filed Challenge. If no such
Challenge is timely commenced as of such date then, without further order of the
Court, (x) the claims, liens and security interests of the Prepetition Secured
Parties shall, without further order of the Court, be deemed to be finally
allowed for all purposes in the Cases and any subsequent chapter 7 cases and
shall not be subject to challenge or objection by any party in interest as to
validity, priority, amount or otherwise, and (y) without further order of the
Court, the Debtors and their estates shall be deemed to have released any and
all claims or causes of action against Prepetition Secured Parties with respect
to the Prepetition Credit Documents or any related transactions. Notwithstanding
anything to the contrary herein, if no Challenge is timely commenced, the
Debtors' Stipulations shall be binding on the Debtors’ estates, the Committee
and all parties in interest. If a Challenge is timely commenced, the Debtors'
Stipulations shall be binding on the Debtors’ estates and all parties in
interest except to



 

--------------------------------------------------------------------------------




the extent such stipulations are specifically challenged in such Challenge as
and when originally filed (ignoring any relation back principles). To the extent
a Challenge is withdrawn, denied or overruled, the Debtors' Stipulations
specifically challenged in such Challenge also shall be binding on the Debtors’
estates and all parties in interest.
(p)    Termination of Commitments and Right to Use Cash Collateral. All
commitments of the DIP Lenders and any consent or right of the Debtors to use
Cash Collateral shall terminate and all amounts owing under the DIP Credit
Facility shall be due and payable, on the earliest to occur of the following
events (collectively, the "Cash Collateral Termination Events"): (a) in the
event the Final Order has not been entered by the Court within forty-five (45)
days after the entry of this Interim Order, (b) in the event the Court declines
to enter the Final Order, (c) the effective date of a confirmed plan,
(d) subject to the other terms and conditions of this Interim Order, the
Borrower’s receipt of written notice (which notice may be delivered to the
Debtors by facsimile or other electronic means of communication and in
accordance with the DIP Credit Agreement) of the occurrence of an Event of
Default (such notice, a “Carve-Out Trigger Notice”), (e) the payment in full in
cash of the DIP Obligations and (f) as otherwise provided in the DIP Credit
Agreement; provided that the Cash Collateral Termination Events set forth in the
immediately preceding clauses (b), (d) and (f) shall be subject to the Remedies
Notice Period.
(q)    Master Proof of Claim. Notwithstanding any order entered by the Court in
relation to the establishment of a bar date in any of the Cases or any successor
cases to the contrary, none of the Prepetition Secured Parties will be required
to file proofs of claim in any of the Cases or any successor cases for any
claims arising under the Debtors' Stipulations, the Prepetition Credit
Documents, and such stipulations shall be deemed to constitute a timely filed
proof of claim for the Prepetition Secured Parties with regard to all claims
arising under the Prepetition Credit Documents. Notwithstanding the foregoing,
the Prepetition ABL Agent, for the benefit of itself and the Prepetition
Lenders, and the Prepetition Senior Notes Trustee, for the benefit of itself and
the Prepetition Senior



 

--------------------------------------------------------------------------------




Noteholders, are authorized and entitled, in their sole discretion, but are not
required, to file (and amend and/or supplement, as each sees fit) a proof of
claim and/or proofs of claim in each of the Cases or any successor cases for any
claim described herein.
(r)    Final Hearing. The Final Hearing is scheduled for October __, 2015,
at __:00 _.m. (prevailing Eastern Time) before this Court. Any objections by
creditors or other parties in interest to any provisions of this Interim Order
shall be deemed waived unless timely filed and served in accordance with this
paragraph 30. The Debtors shall promptly serve notice of entry of this Interim
Order and the Final Hearing on the appropriate parties in interest in accordance
with the Federal Rules of Bankruptcy Procedures and the Local Rules. Without
limiting the foregoing, the Debtors shall promptly serve a notice of entry of
this Interim Order and the Final Hearing, together with a copy of this Interim
Order, by first class mail, postage prepaid, facsimile, electronic mail or
overnight mail upon the Notice Parties. The notice of the entry of this Interim
Order and the Final Hearing shall state that objections to the entry of a Final
Order shall be filed with the United States Bankruptcy Court for the District of
Delaware by no later than 5:00 p.m. (prevailing Eastern Time) on October ____,
2015 (the “Objection Deadline”). The continued availability of the DIP Credit
Facility shall be subject to the entry in the Cases, not later than the earlier
of thirty (30) days after the entry of this Interim Order of a Final Order,
following proper notice and hearing thereon, which is in all respects reasonably
satisfactory to the DIP Agent, the DIP Lenders, and the Prepetition Senior Notes
Trustee.
Dated: October __, 2015.
_____________________________________
UNITED STATES BANKRUPTCY JUDGE





 

--------------------------------------------------------------------------------




EXHIBIT G    

JOINDER AGREEMENT
[    ], 2015
The undersigned (“Transferee”) hereby acknowledges that it has reviewed and
understands the Restructuring Support Agreement, dated as of October [__], 2015,
a copy of which is attached hereto as Annex I (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), by and among American
Apparel Inc., a Delaware corporation (“American Apparel”), and its direct and
indirect subsidiaries parties thereto (the “Company”) and the entities and
persons named therein as “Supporting Parties”, and that it has been represented,
or has had the opportunity to be represented, by counsel with respect to the
Agreement. Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in the Agreement.
1.    Agreement to be Bound. The Transferee hereby agrees to be bound by all of
the terms of the Agreement. The Transferee shall hereafter be deemed to be a
“Supporting Party” and a “Party” for all purposes under the Agreement and with
respect to all Claims and Interests held by such Transferee.
2.    Representations and Warranties. The Transferee hereby makes the
representations and warranties of the Supporting Parties set forth in Section 9
of the Agreement to each other Party or only the Company (as applicable).
3.    Governing Law. This Joinder Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Transferee has caused this Joinder Agreement to be
executed as of the date first written above.
Name of Transferor:
 
Name of Transferee:
 
 
 
By:
 
Name:
 
Title:
 


Notice Address:
 
 
Attention:
 
with a copy to:
 
 
Attention:
 
 
 
Principal Amount of Note Claims:
$                  
 


Principal Amount of Other Claims:
$                  
 




[Joinder Agreement to Restructuring Support Agreement Signature Page]



--------------------------------------------------------------------------------




ANNEX I

RESTRUCTURING SUPPORT AGREEMENT


